             19-13895-jlg             Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                                 Pg 1 of 396
                                                          DUPLICATE COPY
              Genturiono Card                                                                                                                   p.1f23


             tilffi.                         Next Closing Date nlAZnG                                                     Account Ending

                                                                                                    Membership Rewards@ Points
     New Balarrce                                                                                   Avallable and Pending a5 of 08131/t 6

                                                                                                    For up to dare point batance anaui"t"tr*133
     Please Pay By                                                       10117n6*                   details, visit mernbershlprewards.c6m -


      * Pavment is due upon receipt, We suqqest vou pav bv the Please Pav Bv date.
        YoL may have to iraya latefee if yoriipaymeni is'no't received by tfie ftext
        Closing Date.
                                                                                                 Account Sum
                                                                                                    Previous Balance
                                                                                                    Payments/Credits
                                                                                                    NewCharges
                                                                                                    Fees
                                                                                                                                      Ir r
                                                                                                    NewBalance                        I
E    See page 2   for important information about your account.
                                                                                                    Days in Billing   Period; 30


E     SeepagelT forantmportantChangetoYourAccountTerms.                                          Gustomer Care

Q'    See page     fe    forlmportantChangestoYourAccountTerms.                                    Jll
                                                                                                   Sl
                                                                                                            PaybyComputer
                                                                                                           arnericanexpress.com/pbc

                                                                                                   CustornerCare PaybyPhone
t-]1 Seepage2l fora NoticeOfChangeToTheMembershipRewards                                           1477-877{E47 l-8004724297
'-    ProgramTerms&Condltions.
                                                                                                   p    See pagez ficradditional information.

O




                                                                                                                        Account Endlng
EI    B:ro:*Ftg,ll"papercrips            El :i{ll::ffi,':.:om/pbc F|iyrllirxa,                                    digit account # on all payments.
                                                                                                           Enter 15
                                                                                                           Makecheck payable to American Express.


                                                                                                                                    Please Pay By
                                                                                                                                      10117116
                                                                                                                                   o*ffH'

                                                       lhll,tlllllft ll,,1kl1,rull11lllllh1ll,,r;;1l1lpll/11111,1r
l     Check here if youraddress or
      phone number has changed,
      Note changes on reverse slde.
                                                       AMERICAN EXPRESS
                                                       P-O.BOX650448
                                                       DALLA5TX 75265-0448

                                                                    Exhibit DD
                        19-13895-jlg       Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                          Exhibit
                                                                       Pg 2 of 396
                                                              DUPLICATE COFY                                                                                   p.2lz3
                                                                Account Ending
payments: your payment must be sentrothe payment address shown on your statement and must be recelved byI P.m.                       loca,ltirn_e at   that address
to6ecred1edasbfthedayitisreceived. Paynientswereceiveafter5p.m.will notbecrcdited.toyourAccountuntilthenextday-.Paymentsmust
atso, tit in.iuaeihe remittlnce coupon from your statement; (2) be mdde with a single check drawn on a US bankand payable in U.S dollars, or with a
.'uooiiibleinstrurnentpavableinUSdollarsandcleamblethroughtheUSbankingsystem;and(3)includeyourAccountnumber.                                  lfyourpayrnent
Acis noi rneet liiofthd a6ove requirements, crediting rnay be dElayed and you may Incur late payment       fees and additional interest charges.
f tectroni. p.vments must be rnade through an electron'rc fiayrnent method payable in U5 dollars and clearable through the US banking systern. lf
wu uic.pt'p#rnent in a foreign currency,-we will convert it into US dollars at a conversion rate that is accepaable to us, unless a particular rate is
required by dw, please do noi send post-dated checks as they willbe deposited upon receipt. Any restrictiv.e language on a payment we accept will
i-,iienoJfi.taonu-switf,oufourexfresspriorwrittenapproval.           Wewill're-presenttoyourfinanclalinstitutionanypaymentthatisretumedunpaid.
Permission for Electronic Withdrawal: (l )When you send a check foI payment,you give us permissionto electronicallywithdraw your payment
from vour deoosit or otherasset account. We will process check elecrronically by transmitting the amoun-t ofthe chec( routing numbet, account
ii"*6.r anA ifrelt* r"riai numferto your financiai institr.rtion, unless the check-is not processtble electronlcallyora less costly prxess is available.
W6"n wi pioieii ioJr if,ect< electronically, your payment may be withdrawn fromyour deposit orother asset accountas soon a-s the same daywe
receive vour chec( and vou wjllnot receiridihat iaricelled chrlckwhh your financiaiaccount statement- lf we cannot collectthe funds electronically
we 1nuy'ii*e u Oiuft ugu'inrt iour deposit or other asset account for th'e amount of the check, (2) By using Pay By Computer, Pay By Phone orany
otherdlectronic paymEnt sefuice of6urs, you give us permission to electronically withdrawfunds fromthe deposit or o.therasset account you speciff
i" tniim*ni i.iu ieqr"rt. puyr""nts using suth services ofours received afterB;00 p.m. MST may not be credited untilthe neK day.
HowWeCalculateYourBalance:WeusetheAverageDailyBalan! (ADB)method(includingnewtmnsactions)tocakulateihebalanceonwhkh
we charge interest for pay OverTirne balances on yorirAccount. Callthe Customer Care number listed below frer more informatlon aboutthls
Ultanie".omp,iution mirhod and how resuhing interest charges are determine d. The mahadweuseto ftguretheADB and lnterest resula ln daily
co mpou ndi ng      o   f i nterest,

Paying lnteresh lf you have a Pay OverTime balance, yourduedate.is at least 25 day.s afterthe close ofeach billing period.We will begin charglng
intei"it on irunialtions added to a Pay OverTime balahce as of the date they are added. Howev,er, we will not chargeinterest on_charges.added to a
Fiv ovi,inre nJtinieluio*atically?forexampk,sign &TruvelandExtendeil Payment option) if you paythe AccountTotal New Balance bythe due
date each month.
Foreiqn €urrencv charqes: lfyou make a Charqe in a foreign cunency, we willconvert it into US dollars on the dateweorouragents process it. We
*ittcttoie Jion,i"iiion-ratettrat is acceptable[o us forthat date. unless a particular rate is required by law.The conversion late we use is no more
than the hiohest official rate published bV a qovernment agency or the highest interbank rate we identiff from.customary banking sources on the
conversion?ate orthe prior business da!.This rate may differfiom rates in effect onthe date of yourcharge, Charges converted by establishments
will be billed at the ratel such establishments use.
€redit Balancel A credit balance (designated CR) shown on this statement represents moneyowed to you.lf within the six-month per'lod following.
the Jate of the first statemeni inZicatln"g ttre cre<lit balance you do not requeit a refund or charge enough to use up the ctedit balance. we willsend
you a checkforthe credit balancewhhih 3o days ffthe amount ls $1.00 or more'

Gredit Reporting: We mayreport info.rmition aboutyourAccount to credit bureaus. Late payments, missed payments,or other defaults on your
Account may be teflected ln your (redit report'




    a         Customer Care & Billing Inqulrles
              lntemational Collect
              [arge Print & Braille Statements
                                                        1-877-877ffi7
                                                        l€54-503€905
                                                                            HearinglmPa-red
                                                                         TTY:1-800-221-9950
                                                        1-Bi7-877.#87 FAX:1-800-695-9090
                                                        I -800-CASH-NOW' In NY: "t-B0o-s22-1897           CustomerCare
                                                                                                                      Website: a merica nexpress.com
                                                                                                                      Mobile Site: amexrnobile.com

              Express Cash
                                                                                                          & Billing lnquiries              Payments
                                                                                                          PO. BOX98r 535                   P.O.8OX650448
                                                                                                          ELPASq TX                        DALIAsTX75265.
                                                                                                          79998-1535                       4448




ChanoeofAddress
ts <orreZt   on front do not use.                                                                           PayYour Bill with AutoPay
.   Tochangeyouraddresso'nline,visitwww,amuicanexpressrom/updatecontactinfo                                    .
.                                                                                                                  Avoid late fees
    ForNamLtompanyl,larneandForeignAddressorPhonechanges,pleasecallCustomerCare.                               . Save
.   Please print cleady in hlue or black ink only in the boxes prwided.
                                                                                                                        time
                                                                                                            Deduct your payment from your bank
                                                                                                            accounf automatically each month
Street Address


                                                                                                               Visit o mericaqexpress.com/a utopay
Ciry,state                                                                                                     todayto enroll.

ZipCode

Area Code and
Home Phone
Area Code and                                                                                                      For information on how!t e prdtectyout
WorkPhone
                                                                                                                   pdracy and to setyour (ommunication
Email                                                                                                              and pn'vacy choices, pleasevisit
                                                                                                                   www.amcricancxprcss.com/pfu          rcy.


                                                                           Exhibit DD
                19-13895-jlg               Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                               Pg 3 of 396
                                                       DUPLICATE COPY                                            p.3i23
              Centurion@ Card

              ffi,                                                                      Account Ending



  Payments and Gredits
 Summary
                                                                                                             Total

Payments
Credits


Total Payments and Credits


  Detail       *lndicatesPostingdate
                                                                                                         Amount
Payrnents

I--                                                                                                 I
                                                                                                         Amount
Credlts

IJ-,                                                                                                 I
                                                 I
III                                                                                                          I

     New Charges
    Summary
                                                                                                             Toial



Totil   NewCharges


     Detail


H                                                                                       Foreign
                                                                                         5pend           Amount

r                                                                                                    I

I                                                                                     T                  I
I                                                                                                            I
I                                      I
 I                                                                                                       I



                                                              Exhibit   DD
             19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 4 of 396
                                        D
                                            HgHF,eIF"                                      p.4D3



    Detail Continued
                                                                         Foreign
                                                                                    Amount

I                                                                                  I




I                                                                    I                 I
I                                                                                      I

I                                                                    J
I                                                                    f
I                                                                                   I

I                                                                                  I

r                                                                    {                 I

I

I                                                                                  I

            II


I                                                                                   I

                                                 Exhibit   DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 5 of 396
                                         DUPLICATE COPY
           Centuriono Card                                                                     p.5123



           ffi.                                                           Account Ending


    Detail Gontinued
                                                                         Fore(7n
                                                                              nd           Amoqnt

r                                                                                          I
                                                                                           I


I                                                                                          I



I

I                                                                                      I




I                                                                                      I
                                                              I
                                                              I



I                                                                                          I

I                                                                                          r
                                               Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 6 of 396
                                        DUB"Llg#ffi"g                                        p.623



    DetailContinued
                                                                        Foreign
                                                                         Spend       Amount


I
I
I                                                                                    I


I                                                                                   I


I                       I
I                                                                                        I

I                                                                                       I


I
                                                                                    I

I                                                                                       I

I                                                                                    I




I


                                                 Exhibit   DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 7 of 396
                                         DUPLICATE COPY                                       p.7f23
           Centurion@ Card

           ffi,                                                          Account Ending


    Detail Continued
                                                                         Fotelgn
                                                                          Spend           Amount

I                                                                                         I




                        I

                                                                                      I


r
I                                                                                         r

I

I                                                                                         I
r                                                                                     I

                                                                                          I


I

                                               Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 8 of 396
                                        DHPA!,fiItTF"                                        p.8f23



    DetailGontinued
                                                                         Forelgn
                                                                                     Amount

I                                                                                    I

I


I                                                                                     I

I                                                                                    I

I                                                                                    I


I                                                                                    I



I                                                                                    I


I
I                                                                                    I

I                                                                                    I

I                                                                                        I

I


                                                Exhibit DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 9 of 396
                                         DUPLICATE COPY                                        p,sns
           Centurion@ Card

           ffi,                                                           Account Ending


    Detail Continued
                                                                         Foreign
                                                                          Spend            Amount

I                                                                                          I


r



I

I                                                                                          I

I                                                                                      I

I
r
I                                                                                          I

I
I                                                                                          I
I                                                                                      I


                                               Exhibit   DD
              19-13895-jlg       Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                    Pg 10 of 396
                                             DUnb[g/t[F,,9                                       p.10/23




    Detail Continued
                                                                             Foreign


                                                                                             r
                                                                              Spend      Amount


I                      I
I                                                                                        I

I                                                                                                I

I                          I
                                                                                                 I
I
I
I                                                                                            I

I                                                                                            I

I                                                                                            I

                                                                                             I
I
                                                                                         I

    I                                                                                        I
                             I
    I                                                                                     I
                                                                                                 I
    I
                                                                                                 I
    I

                                                      Exhibit DD
            19-13895-jlg       Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                 Pg 11 of 396
                                           DUPLICATE COPY
           Centurion@ Card                                                                            p.11123


           ffi.                                                              Account Ending


    Detail Continued
                                                                             Foreign
                                                                              Spend           Amount

I                                                                                              I
I
r
r                          t
                                                                                                  I
I                                                                        I                    r
                                                                                              I
                                                                                              r
r                                                                                                 I
I                                                                                         I
                           I
r                                                                                             I
I                                                                        {                    I
I                                                                        {                r
r                                                                        J                r
I                                                                                             I
                        I
I
                        r
                                                 Exhibit DD
              19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 12 of 396
                                         D                                                       p.12123
                                             '/Rb[fieT5"ggEX"

    Detail Continued
                                                                              Foreign
                                                                               Spend    Amount

I                                                                                        I
                         I
I
I                        I
I


I                                                                         {              I

I                                                                                           I

I                                                                         I              I
.I                                                                        {                 I

                                                                          J                  -
-
I                                                                         J              I
I                                                                         I              r
I                                                                                        I

I                                                                                            I

I                                                                                       I


                                                   Exhibit   DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                               Pg 13 of 396
                                         DUPLICATE COPY                                            p.13f23
           Centurion@ Card

          ffi.                                                            Account Ending


    DetailContinued
                                                                         Foreign
                                                                          Spend        Amoqnt

I                                                                                          I

I                                                                                          I

I                                                                                          I

I                                                                                          I

I                                                                                     I

I
I                                                                                              I




I                                                                                          r
I                                                                                          I

I                                                                                          I

I
                                                                                       -
J


                        I
                                               Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 14 of 396
                                        DHF"b,ISATS.E9EX"                                   p.14123




    DetailContinued
                                                                          Foreign
                                                                           Spend     Amount

I                                                                                       I



r
I                                                                                       I


                                                                                        I
-
I
I                                                                                        r


I                                                                     rI            I
I                                                                                    r
I
                                                                      -
I

I                                                                                    I


I
                      19-13895-jlg              Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                          Exhibit
                                                                       Pg 15 of 396
                                                                DUPLICATE COPY                                                              p. 15/23
                Centurion@ Card

                ;#ffi.                                                                                                 Accounl Ending


    DetailContinued
                                                                                                                       Foreign
                                                                                                                                        Amount

                                                                                                                                         r
                                                                                                                          Spend


I
                                                                                                                                    I


I

    Fees


                                                         ANNUALMEMBERSHIP FEE                                                       $2.500.00
10102116              ORLYGENGER
                                                                                                                                    *2,5oo.oo
Total Fees for this Period



    2016 Fees and lnterest Totals Year-to-Date




     lnterest Charge Calculation
                                                                    youraccount
     YourAnnual Percentage Rate (APR) isthe annual interert rate on
                                                            Transactions Daled           Annual                  Balonce                lnterest
                                                                                     Percentage                Subject to               (harge
                                                            From                                            lntcrest

    Select & Pay Later                                 oannM4                          9.4090(v)

    Total
    (v)VariableRate




     lnformalion on Pay Over Time Featuras



     LijJ,I"#[iffi'$Jft]i]3;llff#fH]'ll#i,:,T,;l:i,ili';trigsrisn:??is',,yl:t,rl;:ii?t'$"'#'
                             your Ca td has a no pre-set spending limit'
     'piiiSriiv .Jidla iiltirwite,

     There is a limit to your Pay Over Time feature balance
     iil;-fib*iii-"i     j fimrt ir 'tEs,ooo.oo. We may approv-e or decline acharge regardless of.whether your.Ca rd
     ji.d,l,iiu-.i.-,ii"  ii.i,iia,            exieea
                                      oiJoi:s-not    vbui FayoverTime limit You must pay in tullall chargesthat are not
     pi.iJ i.t, i      plyOrerTime balance upon receipt of your billing statement.



                                                                           Exhibit DD
19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                  Pg 16 of 396
                           DHF"L[9#IF.E8trJ"                               p.16€.3




                                  Exhibit   DD
             19-13895-jlg      Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                        Exhibit
                                                       Pg 17 of 396
        centurion@      card                     DUPLIGATE         coPY                                                 p.nt23


        ffi,                                                                                         AccountEndins3



Notice of lmportant Change to Your Account Terms
We are making changes summarized below to your account terms, which are mntained in the American
                                                                                                                   Express
                                                                                                                    yoq to
Cartmemner Agreem-ent (;,Agreement') goveming your Account referenced in this notice. We encourag_e
                                                           on  youraccount,  and  file it fo_rfuture reference. lf you  have
i"rU tfrii noticeishare ityu'itfr"nAOitiona(CardmernO-ers
                                              call the number on the back of your  Card.    The  detailed changes   to your
any qu*.iions about this   chinge,-ptease
CarOinernOer Agreemqnt can be found on the following page.




                              of            to           terms ofyouraccount. The detailecl changes          your
The followi ng ls a summary
Cardmernber Agreemerit appearon             reverse side of this page.

      H_ow   to avoid these changgs:     ys-u hrye the rigtrt_to reject        changes. .lf you do reject these changes,
                                                                        ]he.se
      ffirTimefeaturelir]itlbecdncelled,andyouwillnoiPgao,tptore-enrcllin
                                                                       You also will not be able to extend
      ihd;;'ilt;thiiiJ/bvtiTime feature in the future forthis account.
                                                                  by calling us at 1'855-865'1451 or by
      oavment 6n new transactions. You must reject these changes
      ;;ii;;G          at 1-336-291'1361 no laierthan 5pm Eastern time on January A2,2017'
                   "ollJa

 Penalty APR for New         The pena ItyAPR mayapplYto new transactions if You do not pay at least the
 Transac'tions               Minimum Payment Due bYthe Fayment Due Date of the billing period in whicft it is
                             due.

                             (Previously, the penalty APR may haveapplied to new transac'tions if you did no.t.plY.
                             it least ttr6'tritinimum Payrnent Due by the Closing Date of the billing period in which it
                             was due.)

                             As a rcminder, the penaftyAPR may applyto newtransactions if yourpay_ment
                             is returned by your bank- For more information, pl.rys.q se9 Penalty APR for new
                              lransactions under the How Rates and Fees Work table of your Cadmember
                             Agreement.
 When we charge
  interest
                             the Payment Due Date shown on your respective statements.

                              (Previousty, you were required to pay by the Closing Date.i

                              please see When we charge rhfelesf underthe About interest charges on Pay Aver
                              Time balances table of your Cadmember Agreement-
                                                                                                              tD 12571 12372




               See f/re fotiowing page(s)   forthe   Detail   of Changes ta Your Cardmemher Agr*ment




                                                              Exhibit    DD                             CMLENDDMRUSOOE4
           19-13895-jlg         Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                     Pg 18 of 396
                                             DHF"b[f,#TF.8                                                           p.1823




Detail of Changes to Your Cardmember Agreement
This notice amends the Cardmember Agreement (the "Agreernenf') as described below. We have the 19nt
                                                                                                            to- .
           described    tne ngreement. lny terms'in the Agreemeni  conflic{ing  with this change are replaced fully
arnend as            in
inO mmptetely. Terms not changd by this notice remain in full force and   efiect.


How Rates and Fees Work
                                                                                                   1 of your
Effective January 03,2017,we are qrlgnding the How Rates and Fees Worktable on Pagg?of.Part
Agreem"niby O6f elngin e'Penalty APR for iew transacfions row and replacing it with the following:

   Penalty APR   for      The penalty APR maY aPPIY to new                  lf the penaltyAPR applies to a balance,
   new transactions       hansac'tions if:                                  it will apply to charyes added to that
                                                                            balance 15 or more days after we send
                            ' you do not pay atleastthe Minimum
                                                                            you notice.
                              Payment Due bYthe PaYment Due Date
                              of the billing period in which it is due on   We will review yourAcmunt every
                              one or morc occasions; or                     6 morilhs afterthe penaltyAPR is
                            . your payment is retumed by your bank'         applied. The penalty APR will continue
                                                                            to apply untilyou have made timelY
                                                                            payments withrno returned payments
                                                                            duiing the 6 months being reviewed.




About interest charges on Pay OverTime balances
Effective January Og,Z017,we are am"nding the About intered. cha1qes.gn PaV        OvelTinl:lg11T:::*!9,!..*
p"g. t d part ibf yiuregieernent. tnthe..When we chargg interest section, we are deleling the second bullet
           transactioni ad'ced automatically to a pay oveitime balance,u and replqging it with the following:
- - . yoJ piio
iinEer;ror
                tn" Account Total previoui Bataice for each of the previous two billing periods in full by the
       Fayment Due Date shown on each of those statements'




                                                         Exhibit DD
                                                                                                   CMLENDDMRUSOOS4
      19-13895-jlg    Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                        Exhibit
                                           Pg 19 of 396
                                    DUPLICATE COPY                                                       p.19P3
Centuriono Card

ffi.                                                                                 Account Ending




@t                                        that are being made to your account lerms. These
The
changes                                     For rnore detailed inicrmation, pleas e see the Detail
of Changes
                                                          below the late payment fee will be C'
    We are eliminating the 2.99o/o late fee As described
    maximum of $38.
 .                                       payment fee will be changed frcm a maximum of $37 to a
    The late payment fee and rcturned
    maximum of $38.




                Late PaYment Fee
                                 ffi           Up to $3E.

                Returned PaYment Fee           Upto $38.




                                                                                             by
Late PaYment Fee      Effective January I 20                                                 will
Assessment Date       the Payment Due Date
                      charge a late fee.
                      (PreviouslY, You had to make the            payrnent by the Next Closing
                      Date in order for    to avoid the     fee

Penalty APR fsr
new transactions



When You must
pay

                                                                                             tD 12373




                                                            to Your Cardmemher Agr*ment
       see ('ie following page(s) for the Detail ot changes




                                                Exhibit DD                                 CMLENDDMRUSOlOl
             19-13895-jlg      Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                  Exhibit
                                                        Pg 20 of 396
                                              DHF"b[f,rtTF.Fg                                                    p.2Af23




Detait of Changes to Your Cardmember Agreement                       .

This notice amends the CardmemberAgreement (the'lAgreement") as described below.
                                                                                           we have the right t9- ..
                       tn',itrg-iidmeni.Xnv terms'in ine Agrqe.l-eni mnflicting with this change are replaced fully
amend as described  in
ino mmptetely. Tenns not cfranged by thii notice remain in full force and effect.

Late Payme nt Fees and Returned PaYmenl Fees
                                                                              CardmemberAgreement is
Effective January 1,2017, the Rates and Fees lable on Page 1 of Part 1 of the
amended by deleting lhe PenaltY Fees row and replacing it with the following:
         Penaltyr Fees
      '    Late Payment              Up to $38.
      '    Returned Payment          Up to $38.


Rates for Pay Over Time balances
EffectiveJanuary l,20lT,theRafesforPayOverTimebalgncestable-onpage2ofPartloftheCardmember
Ag;-;m;d ir Jiieieo ifihlr Alcount is not enrolled in a Pay OverTime feature'

Late Payment Fees and Late Payment Fee Assessment Date
                                                                                of Part. 1 of the Cadmember
Efiective January 1,2017 ,the How Ratesand Fees Wortsec{ion on Page 2
Agreement is amended bY deleting the late Payment sub-section     in  its entirety and replacing itwith the following
                                                                                    e charged ifYou do not
        Late Payment
                                   pay the Amount Due (Minimum Payment Due if you have a Pay
                                   bvlr time balance) on your billing statemerrt by the Payment Due
                                   Date shown on that billing statement-
                                    .
                                   tf you do this again wtthin 6 billing periods' your late fee is $38'
                                    .
                                   lf you are enrolled in a Pay OverTime feature, paying late
                                   mly atso result in a Penatty APR. See Penafty APRfor new
                                   transactions above.


ReturrGa Payment Fee
Effective January 1, 2017, the How Rates and Fees Worksection on Page
                                                                         2of Parl l of the Gardmember
            is amendeC  bir dele+Jng lhe P.etumeC Payment sub+ecticn and replacing it w:th the ficllowing
Agreement
          Returned PaYment




About your PaYments
                                                               your payments in Part 2 of the cadrnember
Effective January 1,2017,the when you must paysection of About
Agreement is amended as follows:
     .by inser.ting a new sentence after the first sentence: 'You must
                                                                       pay no later than the Payment Due Date
      to avoid a late PaYment fee'"
     .by removing thtist sentence of the sedion, which reads "Each statement
                                                                                    also shows a Next Closing
      Date."




                                                         Exhibit DD                                CMLENDDMRUSOlOl
           19-13895-jlg          Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                     Pg 21 of 396
                                             DUPLIOATE           coPY                                            p'2183
       centurion@Gard
       ffi6                                                                                   AccountEnding



                                             Rewards@ Program Terms
Notice of tmportant Changes to.the Membership Rewards program terms' we encourage                          you
                                               the Membership
we are making cnanges summai-zea belowto il you have.anyqu"iiioni ab-out this change, please call the
to read this notice ano ire"tiorl;ffi rererence.
                                       detair#;#"g-;i" tne irrrimuership Rewards p.gram terms can
                                                                                                  be
number on the back of your card. The
found on the follotliing Page'

lmportantlnformationabouttheMembershipRewardsProgram                                            statement credit for
                                          program Terms and conditions, when youreceive a
According to tne naemu;;r;ir;J*orr                         rorthar purchase. Effec'rive Januarv 1,2017, we are
a rerumed purchase, #';ii"r;;;;ih. Fgdt-l;u',t"arJ
chansins.the rerms        $;;ii;;iti; iSiirv',inll   !d; r"'q i;;d;     il iriudcient to over fioint reversals ror
                                                                                 points you receive thereafter wit be
                       your point barance wil d;il;tive.if titi* trappens, qny
this or other reasons,"n;
                                         you *lrin":t   r,r""               ioi reoemdtion until your point balance
                                                                points aviitanlir
appried first to.the neg"iiuu'n"rrno and
U'ebomes Positive-
                                                                                              and conditions
                                                         the Membership Rewards program Terms
    see   fhe   reverse side for the Detair of changesto
                                                                                                     lD 12380




                                                            Exhibit DD                              CMLENDDMRTTSOO99
           19-13895-jlg         Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                        Exhibit
                                                        Pg 22 of 396
                                                D HBb[f,rtTE,S                                                          p.22123




Detailof Ghanges to the Membership Rewards Program Terms
                                                                                               and Conditions")
This notice amends the Membership Rewads program Te_rmq and Conditions (t[e "T-91*.                 provisions.in
as described below. w"   iiive  the ibrtt to arneria ai described in the Terms and  conditions.Any.
                                                                mmpletely.  Provisions not  changed by this notice
the Terms conflicting with this change are replaced fully and
remain ln fullforce and effec{.

MembershiP Rewards Program
Effective .tanuary 1 , Z01T , tie Foffeiting an! Ge.{ing lokls Back section of
                                                                               the Terms and Conditions is
                                                                                   Your Acwunt":
;mftA      by iO.iinei 1r"ici6*ing aaoitibnatsec{ion-afier  the "4. For Qancelling

         5. Negative Point Balance
                                                                                                               because-you
         ln certain circumstances (for example, if points you reFived for a purchase are reversed
                                   ;id       pdint'oaiance    ii               to  cover the reversal; or, if we determine
         ,etrm"o tnat  ;;r.hr*         your                      insufficjent
         ihat til;di,iJdibi;     f"; an'aociiiiJnai poinre incentive ayard that.you received and vour point balance
         is insfficient tJ'Subrirr"l"vJrsal oittie incentive award)
                                                                           your poiht balance can be negative. lf this
         happens, any    poinir              thereafter  will be   apptied  first to the negative balance, and you will not
                                voJreceive
         ni[i  poinir iv?iliuldtor redemption until your      point  balance becomes positive.




                                                             Exhibit     DD
                                                                                                         CMLENDDMRUSOG9
                 19-13895-jlg             Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                          Exhibit
                                                                  Pg 23 of 396
                                                                                                                                                         p.23f23
                  Membership Rewards@
                  Monthly Sthtement and Program News

Prepared       for                                       Account Number
                                                                                                     Questions About Your Account?
    Total Points Balance                                                                                       membershiprewards'cont
                                                                                                      [!
                                                                                                      1400.297-1300
    Points Earned this Period                                                                         Internatlonal Colle<e 1 -336-393-1 I       1   I

                                                                                                     Did You lfuow?
    Account Summary                                        August   1, 201 6 -   August 31, 201 6
                                                                                                      Use Points For Your (hargeg
    Opening Polnts Balance                                                                            Use your Card for charges tike ttavel dining,
                                                                                                      groceries, and more, then go onllne and use
    Points Earned this Period                                                                         fhe points you ea rned towa rd your eligible
                                                                                                      charges.
    Points Used this Period                                                                    0

                                                                                               0      Learn more at
    Reinstated Points   ard Adjustments                                                               rnembersh lprewa rdsrornlyourchatges.
    Total Points Balance

    Points Earned this Period are pending until charges are paid in full and all your
    accounts are in gosd standing.




                                                                                                                      August   1, 201   6 - August 31, 201 6
    Points Transaction Detail

Points Earned this Feriod                                           On
                                                         Points Activitv                      Eonus Points                                    Total Pointr
                                                           Eligiblecharrges                         Awarded                              ActivityPerCard

Centurlon                                                                                                  o

Total                                                                                                      0

Membershlp Rewards points earned may be transferred or redeema..d as long as all enrolled Card lccounts_arelngood standing. Polntstransfened-or -
itau"ni"a i"nnot be rhersej biJtlnto'*" program. Forfeited points canla reinrtat€d 60r r t€6 by tallinE thorumber prcvided bolow orvlsltlng
rnimCaisttiorcwards.corn.Terms and Condltio-ns of the Membelship Ra,vardsa program apply. For more information,visit-
.em6eirttlirewardicom^"rmt orcall 1-800-297-1300. From overseas, call collect l-336-393-1 1 1 l.
-




                                                                       Exhibit           DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 24 of 396




                                 Exhibit DD
                 19-13895-jlg              Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                                    Pg 25 of 396
                                                             DUPLICATE COPY                                                                            p. 1/19
                Centurion@ Card

               ilffi.                           Next Closing Date 12102116                                                      Account Ending


                                                                                                          Membership Rewardso Points
    New Balance                                                                                           Available and Pending as of 09/30/1 6

                                                                                                          For up to date point balance and full program
    Please Pay By                                                             11117n6+                    detaiis. visit membershiprewardsrom

                                                                                                       AccountSumma
        t Pavment   due upon receipt We suggest you p.ay by the Please Pay By da.te'
                     is
         Yoir may have to i:ay a late fee if your payment is not recetved by tne l\ext                    Previous Batance
                                                                                                          Payments/Credits
                                                                                                                                              I
                                                                                                                                              I
         Closing Date.
                                                                                                          NewCharges
                                                                                                          Fees
                                                                                                                                            I      I
                                                                                                          NewEalance

                     for lmportant information abo'tt your ascount'
E       See page 2
                                                                                                          Days ln Billing    Period:   31


                                                                                                       Customer Care
r/Il
\!i We  are writinq to let you know that effstive Janu a'ry 1, 2017 yor'rr 201 6
     i;;E"i'iiiiii*iw "iiii bJavailable for viewins
                                             to you'
                                                     anddownloadins online
        rather than being iutomatically mailed
                                                                                                          E:fl[h#:ff],"-"1""',00.
        we invite vou to loo into your American Hpress online account at                                  Customer(are            PaYbYPhone
                                                                       your
        Ameflcan6xpress.Eom/yes to view an interac.tive.overview of                                       1-877-877#87            1€,00-472-9297
        soendino in oie or bar chafts. Your charges will also be organEed Dy
        ;GiliE;iift    iravd and restaurants. You will continue to have the                               S   see page z for additional information.
        ;iiti&6d;fiioiU youi inforrnation to print or save for a later date in
        PDF   orExcel.


D       See page      17    for tmportant Changes to Your AccountTerms'


o




                                                                                                                                Account Ending
 E'r*:lffittll,e                papercrips    El    5#"HLfS?:1T;'roo.                ?lis#'fi:n,                 Enter 1 5 digit account # on all payments.
                                                                                                                 Make checkpayable to American Express.


                                                                                                                                             Please Pay By


                                                                                                                                            ory  11117116




                                                             g,11lr1llll,lllll1,lp11llrhsllhll1llllll1h1lllrllr1lllllrllll
  l-l     checkhere ifvouraddressor                         AMERICAN EXPRES5
  l-l     phens nrmb6rhaschanged.                            P.O.8OX65044{l
                                                             DALI-ASTX      7526ffi44€
          ilote changes on reverse side.
                    19-13895-jlg             Doc 253-2               Filed 06/02/20 Entered 06/02/20 20:14:31                                                    Exhibit
                                                                           Pg 26 of 396
                                                                  DHEhlg'tIF"$'o-,P#'                                                                                  p.419

payments: your payment must be sentto-the payment address shown on your statement and must be received bv 5 o.m. localtime at thataddress
tobecreditedasofthedayitisreceived.        paymentswe";;il;A:;;;;;""1]l *tti.r"dit"a-iovourn.g.gqniuniilthenextday..Pavmentsmust
                                                                                      check dravin on a us bank and payable in us dollars, orwith a
also: (l) include the remittance coupon froniyourstatem!^nt-d) t-".Jqg ttth.q single
                                                         iri,*;th the us ba nkins ivstern; a nd (3) incrude vour Account number' rrvour pavment
l#J1X?h'[iliTi{tgnl}j&Sjj'g;T,*6;;bb
E,".iffi;p;H;"in";dH#ihl&ii;;#;il,:%T'aikvff*f+*g*Hff{#",ffif+Ti'i:,",liX$"*,,[[:tf,lF"'*f '
we accept bayment in a foreign currenc, we willconvefl                       pavment we accept will
required by taw. ptease d.        ,H:"';;'il;iiiiJtrr?iGli       ii,lryiririo" JinoiiGo upon iic"ipr. Anvrestriciive lansuase on a
                                                                         t;,/e   witi?e-piiieritto youiiinancialinstitution anv p-vment that              is   returned unpaid'
have no effect on us wigrourtilH#;;           dill*rili;;#r;ffiai.
i;'#'.::i"'$,?:.,{?ffs:HL},i,ii.1,}Y,l'i",'#."1?1,:f*'".[:?l#ilf,iui'?.x?l:i,.1;3t'lT:';l:1ffiiitrJ:[t'il1]fi1"TiH"#3.T.:ll
                                                                     C'noipiocessiute electronicallv ora less costlv process is available'
numberand        checksertarnum"trt;i;ij;fi;;;;i;rih;i',ti,i';;;;;t;;;i-h;;h;.i(
i,vruffi;;;;;                                    puyrn"ni *'uy u"wiit'arawn rrorny6urdeooiit orotherasseiaccount as soon asthe same davwe
                      yil;d;;tii1ilio'ni.utiy. y"ut
receive yourcheck, anc you                 ihat iaricettei ctXc[*iiiivou*inun.ialaccouni statement. lf we cannot collectthe funds electronically
                                   wiii;i;;;#e                                               (2) Bvusins Pav Bvcomputer, PavBv Phoneorany
wemay issue a d,uftuguinrty;u;;;p";;;th;i;ir"iiiJ"iliilditrr! umount ortn" check,
other eleqtronic payment service ofiurs, you giuu uu p"niii#;i;;i;;tr;;l;;tiyy-itnuriw
                                                                                          rrirds iromr-he dlposit orbther asset accountvou specifo
i"   ih;;;;Uff;;d;rr-. p;;#fi;id;;r=;h;;il;;6;;;-r;Ai";a                  arter 6oo p.m. MSr mav not be crdited untirthe next dav'
                                                                           (includinq newtransactions) to calculate the balance on which
How we calculateyour Balance: we use the Average Daily Balance(ADB) method
we charge interest ror rayoviiiiml'6arliililn             a;li# clstomer Cire numb-er listed below for more information aboutthis
                                                 v6,irnii;'u;i.
balance comptrtation       methfia;;iffi;;;lti;g i'"t;"J;h;b;iui" i"t*r"i""a                         , Themethodweuseto figuretheADB and interesr resultsindaily
co mpoundin g of i nte re st,
paying tnterest: lf you have a payoverTime balance, your due date.is at least 25 days afterthe close of each billinq period-we will begin chatging
                                                                                                  we will.not charob interest on charqes addedtoa
intereston transactions addj:tl'u-pii'ouiriiili,;l;'nA;;;iiG.qitetb"ylieadfied.Howev-er,
payoverTime balance automat ically (fora<anplesignalia,;tiianiiiaa poy^rri6iio:;liw.'i puvir," ni.ou"nt TotalNew Balan-ce bvthe due
date each rnonth,
                                              a cha rge in a   foreiqn cunency, we will convert it into          US   dollars on the date we or our agents process it' we
Foreign currency charges: lf you make
willchoose a conversion                              i;rttt;i;;t", uli6ila.particular rate is required bvlaw.The conversion tate we use is no more
                         "r.iriit'iii-.i"id;i;kii;r;
ii,;;ffi[isha';ffi;i;i;i"p];biiirred.uvagove*'"n.ipinii-6't"ti',1i"-::m?n:::tffijffll'y,j3p^1,'llf*3fi*?lllltn T#J.uii,f;L:l?,
conversion?ate orthe prior business day. This mte may(
will be billed atthe rate! such establishments use'
                                                                                                                                      period following
credit Balance: A credit balance      (designated cR) shown on this statement represents rnoneyowed to you- lf within the six-month
                                 'i',ia}l;.:iiiglh;;ujii'6;i;il     y;
                                                                   io-noi request a refund or cliarge enodgh to use up the credit balahce, we will send
the date of the ti.rt *u,"r",ii
i;;[".ki"rine         ii"Oit Uatance wfthi;30days if the amountis $1.00ot more-
                                                                                                         Late payments, missed      payments,orotherdefaults on yolr
credit Reporting r we may report information about your Account to credit bureaus,
Account may beieflected in your credit report.




     a       Customer Care & Billing lnquiries
             lnternaiional Collict
             Large Prlnt & Braille Statements
                                                           TA77477-0987 HeiringlmPaired
                                                           145+503-8905 TTY:1{@221-9950
                                                           1477477-Q987 FAX;1€0G695-9090
                                                                                                                           E          H:ii:?'H:[Ttipifi:::#
                                                                                                                             Custorner Care
             Exprecs Cash                                  1   {OGCASH-NOW           I   n NY:   1   $00 -522-1 897
                                                                                                                             & Billing lnquiries        P.yments
                                                                                                                             P.O. BOX 981535            P.O.8OX650448
                                                                                                                             EL PASO,TX                 DALLAS TX 75265-
                                                                                                                             79998-t 535                0448




chanoe of Address
lf cone-ct on fionc do not use.                                                                                                Pay Your        Billwith AutoPaY
'.   To changeyouraddress mlinevisit www,americanexpress'com/updatecontactinfo                                                  .Avoid late fees
     fortt"r-e,Corp"nyNarne,andForeignAddressorPhonechanges,pleasecallCustornerCare'                                            .   Savetime
 .   Please print cleidy in blue or blad< ink only in the botes
                                                                provided'
                                                                                                                               Deductvour pavment from Your bank
                                                                                                                               accouniautohatically each honth
Stre€t Address


                                                                                                                                                                     utopay
Cty, State

Zip Ccde

tueaCodeand
HomePhone
Area Code and                                                                                                                       Forinfrrmation on how we prctectyour
Wod<Phone                                                                                                                           prVacy and to set your communi=tion
                                                                                                                                    and prfuaqf choice+ please visit
 Email
                                                                                                                                    wwvlamcd ranexp rersrom/privacy.


                                                                                    Exhibit               DD
              19-13895-jlg        Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                    Pg 27 of 396
                                              DUPLICATE COPY                                           p.3/19
             Genturiono Card

             ffi.                                                             Account Ending



    Payments and Gredits
    Summary
                                                                                                   Total

Payrnents
Credlts


Total Fayments and Credits


    Detail'lndicatespostirgdate



                                                                                               Amoqnt
Credits

I-r

I             n                                                                                I


    New Charges

                                                                                                   Totaf


ORLY
Total NewCharges


    Detail


H                                                                             Fore(7n
                                                                                               Amount

I
I                                                                                          I
I                                                    I
                                                                                                   I
I                                                    I                                             I


                                                    Exhibit DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 28 of 396
                                        DHf"h!"c,4[#"9P                                     p.4fi9


    DetailGontinued
                                                                          Foreign
                                                                                     Arnount

                                                r
                                                                          Spend

I                                                                                       I
I                                               I
I                                               I                                       I




I                                               I                     {              r
I                                               r                     {              r
I
I                                               I                                   I

                                                I                                   r
I                                               I                     {                 !
r                                                                                    I
I                                                                                    r
I
I                                                                     I              I
I
I                                               I
I                                               -
I                                               I               I                    I
I                                               I               I                     I
I                                                                                    I
I                                               -
                                                                      J              r
I                                               I                     I              I
I
                                                                                        r
                                                Exhibit   DD
            19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 29 of 396
                                        DUPLIGATE COPY                                           p.5119
          Genturiono Card

          ffi.                                                             Account Ending


    DetailContinued
                                                                           Foreign
                                                                            Spend           Amount

I                                                               r                           I
I                                              I                                             I
I
I                                              I                T
I                                              I-
I                                              II
I
I                                              I                       I                    I
I                                              rrI
                                               -
I                                              I                 I
r
I
                                               -                                            I
'I
I
I
I                                              -
I                                              T                 I
I                                              I                 I
I                                              I

I
I                                              I                                        I

I                                              I                                            I


                                               Exhibit   DD
            19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                             Pg 30 of 396
                                       D
                                           Hr*[g/$5.,9                                      p.d19


    DetailContinued
                                                                         Foreign
                                                                                    Amount

I
                                                I-                   {                  I
-                                               r                                       I
I                                                                                  I
r                                                                                       I
                                                                    {                  r

r                                               I
                                                IT
r
F                                               I                                      I
I                                               I                                   r
I
I
                                                -
r                                               I                   I              I
I                                               r                   rlr
r
I                                               r
                                                                                       r
I                                              I                    J               I
                                               -
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 31 of 396
                                         DUPLICATE COPY                                              p.7ll9
           Centurion@ Card

           ffi'                                                             Account Ending



    Detail Continued
                                                                            Fo(eign
                                                                                             Amount


I                                               I                I                           I




I                                               I                                            I




I                                               I                                        I
I                                                                 I
I                                                I                      J                        I
I                                               -I                      {                        I
I
I                                               I
I                                                                                                I
I                                                I                                               I
I                                               -I                                            I
I                                                I                I                               I
I                                                                 I                              I
                                                                  I                              I
                                                 -I                                              I
-   I
    I                                            -I                     I                     I
    I                                                                                            I
    I                                            rrI                                             I
    I                                            -                                               r
    I                                            I                                               I
                                                 Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 32 of 396

                                         DHF.blH/t[F.99tr#"                                    p.8119



     Detail Continued
                                                                            Foreign
                                                                             Spend     Arnount

I                                               I                                          r
I                                               I
I                                               I
                                                r                      J                  I
I                                               I                                     I



I                                                                                     I



I
r                                              I
I                                                                                      r
                                                                             --r
-I
                                               --                      I-              I
 I                                             I                       rfr
                                               I                                       I
I                                              I
                                               I                       {               r
I                                              rI                      rIr
r                                              r
I                                                                                         r
I                                                                                      r
I                                              I-                I
                                               -Exhibit DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                               Pg 33 of 396
                                         DUPLICATE GOPY                                           p. 9/19
           Genturion@ Gard

           #;ilFm.                                                       Account Ending



    Detail Continued
                                                                         Forelgn
                                                                          Spend           Arnount


I                                              I                 I                            I
I                                              I                                      I
I
I                                              E                                              I
I
I                                                                                             I
I                                                                                         I
I                                                                                             I
I
I
I
I
                                                                                          I
I                                               I                                         I
I                                                                                           I
I                                                                                          I
I
I                                               -
                                                -
                                                                                              I
    I
                                F
    I                                           T                       rII
    I                                                                                         r
    I                                           I                                             I

    I
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 34 of 396
                                        DUBb[firtTF''9                                       p.10/19



    Detail Continued
                                                                         Foreign
                                                                          Spend         Arnount

I                                               I
I                                               I                                        I

I                                               I                                       I

I                                               I
I                                               E
r                                               I               I
I
I
I                                              I                                    I
I
I
I                                              r                                    I

I                                              I

I                                              I
I                                              I
                                               I                                    I
I                                                                                       I

I                                              I-                                   I
I                                              r                                     I
                                               I                                    I

                                                Exhibit DD
                19-13895-jlg                       Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                                         Pg 35 of 396
                                                                  DUPLICATE COPY                                            p.11il9
               Centurion@ Card

               ffi.                                                                                Account Ending



    Detail Continued
                                                                                                   Foreign
                                                                                                                    Amount

I                                                                        I                                          I

I                                                                        I

I                                                                        I                                          I
I                                                                        I                                          I

I                                                                        I
I                                                                        I

I                                                                                          r                            I

I                                                                        -I                                     I
I                                                                                          I
I                                                                        I                                          I
I                                                                        -                       rI                 r
I                                                                        I                                          I


I
H         ORTYGENGER
          Card Ending                                                                              Foreign
                                                                                                    Spend           Amount
                                                                          NEl^/YORK        NY                           $2sro
    1qlou16      M RS. G   R   EEN',S O F   38 54292980564921 7
                 9142429292
                 Descrlptlon                         Price
                 GROCERY                     5UP
                                       - 122                              NEWYORK          NY                           *6726
    1oto2l16     RITE AID 5TORE
                 DRUG
                                                                          ENGLEWOODCLI     NJ                           $18.38
    10102116     0O(oNMoBlL9e22
                 2A1-9444161


                                                                          AMZN.COM/BILL    WA                           $47.a7
    10/02116     AMAZONCOM
                 MERCHANDISE


                                                                         Exhibit DD
              19-13895-jlg            Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                              Pg 36 of 396
                                                    D
                                                        HFtlgr+IF"g                                          p.12119




  Detail Continued
                                                                                          Fore!trn
                                                                                           Spend         Amount



                                                              TELAVIV                           43,72     $22.1s
10/06116     LALIN                                                                   lsraeliShekels
             COSMFTK5TORE
             YAKIMONO                                         TELAVIV                         229.00      $60:4
1c,/12116                                                                            lsraell Shekels
             RESTAURANT
                                                              TELAVTV                     1535.00        $9285s
10/13/16     EI-KA IMPORT END EXPORT                                                 lsraeli Shekels
             HOME SUPPLY WAREHOUSE
             5HOPBOP.COM                                      877-746-7267     wt                       $1,438.s0
10t13116
             CLOTHING
'tol14/16    SHOPBOP.COM                                      877-7M-7267      wl                        $r83.67
             CI.OTHING
                                                              TEL AVIV-JAF                      44,80      i11.72
10116116     GETT                                                                    lsraeli Shekels
             MISCTRAN5PORTATION
10116116     GETT                                             TEL AVIV-JAF                      4630
                                                                                     lsraeli Shekels
                                                                                                           itz.tt
             MISCTRANSPORTATION
1AnA16       BOUTIQUEASHER                                    TELAW                           175,00       iqs-e6
                                                                                     lsraeli Shekels
             WOMEN'SCLOTHING
10/'te/16    GETT                                             TEL AVIV.JAF                      52,00     $tr.e+
                                                                                     lsraeti Shekels
             Mlsc TRANSPORTATION
                                                              TEL AVIV-JAF                      38.40     $10.07
10t19/16     GETT                                                                    lsraeli Shekels
             MtSC
                                                              8004277895       OH                        $132.35
10119116     GAP ONUNE 084870005001 004
             DIRECTMKTGMEC
                                                              8004277895       OH                         $te.ge
1O11s/16     GAPONL|NE084870005001004
             DIRECT
                                                              8nn,4277895      OH                         $16.99
xot19/16     GAP
             DIRECTMKTG MIsC
                                                              TEL AVIVYAF                   1   lz00      $30.48
rcnol]6      BECCAFICO                                                               lsraeliSheftels
             RESTAURANT
                                                              8r/O4277895      OH                         $18.99
10/21t16     GAPON1|NE084870005001004
             DIRECT

rcfnnl       GETT                                             TEL AVIV-JAF                    314.00
                                                                                     lsraeli ShC(els
                                                                                                          $81.48
             MISCTRANSPORTATION
'totz?t16    TMC                                              HOLON                         3   t400
                                                                                     lsndi5hekels
                                                                                                          $et.qe
             MISCTRANSPORTA TION
                                                              NEWYORK          NY                        $s08.00
10t25t16     LA PERLAMADISONAVE
             646-4.22-0147
'tolz5/"t6   MRS. GREEN',S OF   5854292980s649217             NEWYORK          t{Y                        $44-63
             9142429292
             Description                Prlce
             GROCERYSTORET sUP          *44.63
             AMAZONCOM                                        AMZNCOM/BILL     WA                         $17.4e
10/25/16
             MERCHANDISE
             AMMON MKIPLACE PMTS                              AMZNCOM/BILL     WA                         $23.94
10/2s116
             BOOKSTORES
                                                              877-746:7267     WI                        $841.10
10n5116      SHOPBOP.COM
             CI OTHING

             AMAzON.COM                                       AMZNCOM/BILL     WA                         $s,17
10t25116
             MERCHANDISE
                                                              AMZN.COM/BILL    WA                        $r81.89
10/25116     AMAZON MKTPLACE PMTS
             BOOKSTORES
                                                              EDGEWATER        NJ                         *37.64
1C/26/16     WHoLEFDS EGW 10102 000000221
             201941 4000
             Description                Price
             GHOCERYSIORES              *37.64
                                                              Exhibit DD
            19-13895-jlg              Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                             Pg 37 of 396
                                                       DUPLICATE COPY                                        p,13/19
           Centurion@ Gard

           ttffi.                                                                       Account Ending


 Detail Continued
                                                                                       Foreign
                                                                                        Spend            Amount

            AMAZON MKTPLACE PMTS                              AMZN.COM/BILL    WA                         $31.9s
10/26116
            BOOKSTORES
            AMAZON MKTPLACE PMTS                              AMZN.COM/BILL    WA                         $2s,2e
10126116
            BOOKSTORES
            NYCDOT PARKING MFIERS NYCDOT PARKING              LONG tSCtW       NY                          $s.oo
10127116
            21
            MANHATTAN MAILBOXES                               NEWYORK          NY                         is1,32
10/27116
            212-2ffi4996
                                                              NEWYORK          NY                         $28,00
10/27116,   GGMCPARK|NGCARNEGIE650000003639799
            2127229525
            Description                  Price
                  PARKINGCARNEG          $28.00
            ARMAN GARAGE     LLC   650000007 7 04433          NEWYORK          NY                         $28.00
10/27t16
            ar2s935219
            Description      '           Prlce
            ARMAN GARAGE     LLC         $28.00
                                                                               NY
rcN7N6      GROVEDRUGSGROVEDRUGS                              NEWYORK                                    $130.00
            DRUG STOREIPHARMACY
rc27/16     1633BROADWAYAMOL8s1701            AMOL           NEWYORK           NY                         $50.00
            4076810i01
            Description                  Prlce
            PARKING FEES                 $50.00
            AMAZON MKTPLACE PMTS                             AMZN.COM/BILL     WA                         $10.98
10/28yrc
            BOOKSTORE5
10129116    HOUSTH&SON                                       wooDslocK         NY                         $l4Jt
            HARDWABESTORE
            Description
            HARDWARE/TOOL5
                                                                               t{Y
lotzsl"t6   RIIEAIDSrORE-107                                 WOODSTOCK                                    $18,08
            DRUG STORE/PHARMACY
'rcB}n'     HUMMUsE11TE899000002663217                       ENGLEWOOD         NJ                         $6880
                  0763r
                                                             CENTRALVALLEY     NY                        i7A844
10130116
            80032G7985
            Description
            APPAREUACCE5SORIES
            WOLFORD BOIJTQUES 0782                           CENTRALVALLE      NY                         $87.,16
10130/16
            845-928-5818
            Description
            APPAREUACCESSORIES
tot3otl6    Glt"DED CARRIAGE INC 00-080300715s2              w@DsTocK          NY                         fi32.3s
                             REIAIL
            NYCDOT PARKING MEIERS NYCDOT.PARKING             LONGISCTY         NY                          $3.s0
tol3t/16
            21
                                                             (8771263-9300     CA
laq1n6      LULULEMON ATHLETICA UsA BTOC                                                                  $62.06
            CLOTHING
            a77-263-9300
            NYCDOT PARKING MEIERS NYCDOT PARKING             LONGISCIIY        NY                          $2s0
10t31116
            2
            I.ffCDOT PARKING METERS NYCDOT PARKING           LONG IS CfTY      NY                          $350
10131116
            2
                                                             LONG F CTTY       NY                          $2.00
11/01/16    NYCDOT PARKING MEIERS NYCDOT PARKING
            2
            HUMM u5    ELITE S9900000265321   7              ENGLEW@D          NJ                         176,78
11t01116
            s8368 07631

                                                             Exhibit DD
                  19-13895-jlg         Doc 253-2                Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                                      Pg 38 of 396
                                                        D
                                                            HB*[gSlF^g                                                               p.   14119




 DetailContinued
                                                                                                                    Foreign
                                                                                                                     Spend    Amount
                                                                            NEwYORK                 NY                          *22.00
t1lO1/16     WESTVILLAGEGARAGECO
              2 1?-2674771
                                                                            NEWYORK                 NY                          \44.02
11/O1116      JEFFREY'S
              64G39*7634
              Description
              EATING PLACES, RESI'
                                                                            NEWYORK                 NY                         $368,00
11rc1n6       PAIGE MEATPACKING DIST' OOOO
              212-769-1'QO


                                                                            NEWYORK                 NY                          $18.81
11/01116      MRg.GREEN'S OF    s8 54292980s649217
              9142429292
              Description                Price
              GROCERY sTOREs,sUP         $18.81
                                                                            ENGLEWOOD               NJ                          i41.94
1110t/16      BO(ONMOBIL9870
              484-201-7831
              Description
              GAS/SERVICES
                                                                            NEWYORK                 NY                          $16:/4
11102116      TST* SUGAR FACTORY NYC OOOOOOB2O
              7s25347878

              REST




  Fees



Total Fees forthis Perlod



  2016 Fees and Interest Totals Year-to-Date
                                                                                                                               Arnount




  lnterest Charge Galculation
  your Annual Percentage Rate (APR) irtheannual interest rate on youlaccount.
                                                     Transactlotls Dlted                  Annual             Balance           lnterest
                                                                                      Percentage           Subject to           Gharje
                                                     From              To                   Rate         lnterest

                                                  02/1u2QA4                             9.40% (v)
 Select & PaY Later

 Total
                                                                                                                                 I
           Rate




  lnlormation on Pay Over Time Features


  l}'il.".'i*:il:mbiif$1ii;1[qibH["l$'!lffiH:.T#:ip;{il'"'i:i,Tr,ro"rli!?##Ilil,r?iiit.^".'"tss1{''
                                                       pre'set pend ng li mlt'
  'pia"r5"i iv iiiiriJ"l1 *-itu, y"u|. cu rd ha s a no
                                                            s      i

                            "


                                                                             Exhibit DD
           19-13895-jlg           Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                           Pg 39 of 396
                                                     DUPLICATE COPY
          Centurion@ Card                                                                                                        p.15/19



         ffi#.
lnformation on Pay Over Time Features continued
                                                                                                                Account Ending



There is a limit tovour Pav Over Tlme featqre balance
yourPayOverTimdtimitis $:S00O.00.Wemayapproveordeclin-eachargeregatdlessof.whetheryour.Card
accounfbalance exceeds ordoes not exceed youi PayOverTime limit.You must pay ln full alt charges that are not
placed into a PayOverTime balance upon receipt ofyour billing staternent.




                                                                Exhibit DD
19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                     Pg 40 of 396
                           D                                                 p,1dl9
                               HF"b[fi/tTF




                                      Exhibit   DD
            19-13895-jlg      Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                    Pg 41 of 396
                                              DUPLICATE COPY
        Centurion@Card                                                                                             P.17119



        ffi6                                                                                   AccountEnding


Notice of lmportant Change to Your Account Terms
We are making cftanges summarized below to your account terms,-which are mntained in the American Express
CardmemberAgreerfrenl ("Agreeme.nt') goveming yourAccount referenced in this notice. We-encourag-e you to
read this noticeishare it witn-nOOitional Cardrnernbers on your acmunt, and file it for future r-eferelce. lf you have
any questions about this change, please -caltthe number on the back of your Card, The detailed changes to your
CardinemberAgreement can be found afterthe sumrnary table.



      When you must PaY        As we notified you last month, effec'tive January 1,2017, you must pay no
                               later than the Payment Due Date to avoid a late payment fee. Accordingly,
                               we are removing the first sentence from lhe When you mu# pay sedbn,
                               which reads "Payment of the New Balance is due upon receipt of your
                               statement.'


Detail of Changes to Your Cardmember Agreement
This notice amends the CardmemberAgrcement (the 'Agreement") as described below. We have the right to
amend as described in the Agreemerrt. Any terms in the Agreement mnflicting with this change are replaced fully
and cornpletely. Terms not changed by this notice remain in full force and effec{.

Aboul your payments
Effective         1,2Q17, the When you must pay sec-tion of About your payments in Part 2 of the Cardmember
             ts       in its         and            with
   When you       You must    pay no  laterthan  the Payment Due      Each statement also shows a Closing
   must pay        Date to avoid a late payment fee. lf a statement   Date. The Closing Date is the last day of
                  includes a Pay OverTime balance, it will show a th6 billing period covered by lhe statement,
                  Minimum Payment Due. ln this case, you must         Each Closing Date is about 30 days after
                  pay at leastihe Minimum Payment Due bythe           the previous statement's Closing Date.
                  Pavment Due Date. Each statement also states
                  the time and manner bywhich you must rnake
                  your payrnent ficr it to be credited as of the same
                  day it is received.
                                                                                                        tD 12417




                                                        Exhibit    DD                             CMLENDDMRUSOIl6
19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                  Pg 42 of 396
                           D HPt[f,r+TFE                                  p. 18/19




                                    Exhibit   DD
              19-13895-jlg          Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                      Exhibit
                                                              Pg 43 of 396
                                                                                                                                                 p.19/19
               Membership Rewardso
               Monthly Stitement arrd Program News


Prepared for                                         Accou     nt Number
                                                                                              Ouestions About Your Account?

Total Points Ealance                                                                                  membershlprewards.com
                                                                                                EI
                                                                                                t-800.297-1300
                                                                                                lnternational Collect: 1'336'393'1      11   I
 Points Earned this Period

                                                                                              Did You Know?
                                                September    1, 201 6 - September 30, 201 6
 Account Summary
                                                                                                Use Points For Yorrr Charges
                                                                                                 Use vou r Card for charqes like tlavel' dining,
 Opening Points Balance                                                                         qrocGries, and morq then go onllne a nd use
 Points Earned this Period                                                                      ihe points you earned toward your eligible
                                                                                                charges,
 Polnts Used this Period
                                                                                                Learn more at
 Relnstated Points and                                                                          membershiprewa rdsromlyourcharges.
 Tqial Points Balance
polnts Earned this Period ari pending until charges are paid in full and all   your
accoqnts are in good standing




                                                                                                         September   1, 2016 -   September 30,2016
 Points Transaction Detail

Polnts Earned this Petlod                             PolntsA(tfuiwOn
                                                      'Eiiiiitii,ithiigBi                Bongs PoiJttg
                                                                                              Awarded
                                                                                                                                       Total Points
                                                                                                                                  Activity Per Card
                                                                                                     o


Add'l Centurlon
)Ofix.xrcOff
                                                                                                     0
Total
                                                                                                                                  transferr€d or
                                                                                                                                  beloworvlsiting




                                                                     Exhibit DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 44 of 396




                                  Exhibit DD
                19-13895-jlg             Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                                     Exhibit
                                                                Pg 45 of 396
                                                        DUPLICATE COPY                                                                         p. 1i15
               Genturiono Card

               ffi.                           Next Closing Da|e' AUO2|17
                                                                                                                      Account Ending


                                                                                                 Membership Rewards= Points
                                                                                                 Available and Pdndlng as   of   10131116
    New Balance
                                                                                                 For uD to date point balance and full program

    Paym ent Due Date
                                                                       12t27|rc+                 detaiis, visit mimbershiprewards.com

                                                                                              Account
      +
                                                                                                 Previous Balance                      I
          i3[T:lJii,*iJp:lJift?:J["vl','.'p1;;'{?'"1,1'.:{*.1?""Jio"ll,l"'fi3f"
          Closing-Date,
                                                                                                 Payments/Credits
                                                                                                 NewCharges
                                                                                                 Fees
                                                                                                                                       rl
                                                                                                 NewBalance
                                                                                                                                       -
                                                your account'
     See page 2 for imPortant information about                                                  Days in Billing   Period: 30
E
                                                                                               Customer Care
                                                                                                                                       -
o
                                                                                                 EI     H{.1*"""ff'l'%',00.
                                                                                                 CustomelCare           PaYbYPhone
                                                                                                 1-877-877-W7           140A472'9297

                                                                                                 Q   See page z    foradditlonal informatlon.




                                                                                                                       Atcoqnt Endlng
                                                           iry'|y'il6'
    Et B:',WL:ieme papercrips EI 3i.'.H:.igf,:f:orn/pbc El                                              Enter I 5 digit account * on all payments.
                                                                                                        Make check payable to Amerlcan Express.


                                                                                                                                 Pavment Due Date
                                                                                                                                   '       1?.t27116
                                                                                                                                  Aus&y.MesE




                                                          lllp,lhltlllLp;r;llhhrtrll'lruhlllhrlllhllil'llll'l'lll
                                                         AMERICAN EXPRESS
           Check here lfYouraddress or                    P.O.   BOX650rt48
           ohone number has changed'                      DALLASfi 7526s-044€
           'ltlote changes on reverie side'
                    19-13895-jlg              Doc 253-2                 Filed 06/02/20 Entered 06/02/20 20:14:31                                            Exhibit
                                                                              Pg 46 of 396
                                                                       DUPLICATE
                                                                       -         COPY                                                                                p.415
                                                                         Accourrt Endinq
payments: your payment must be sent to the payment address shown on your statement and must be received by.5 p,m, localtim^e at thataddress
to[,e.r"OiteaJsbiitredayitisreceived, paynieritswereceiveafter5p.m.will notbecreditedtoyourAcco_untuntilthenextday.                                      Payrnentsmust
ii56<iil".iuA"ifr" iu.ininc6          coupon trom your statepent; (2) be mdde wfth.a single checkdtawn on a.US bank and payable in                     US dollars,orwirh           a
n"g.iiibt.i"51ir111ln1 payiUteinUsdollarsindclearablethroughthe.USbankingsystem;.and(3)includFyourAccountnu.mber,                                        lfyourpayment
do"es not meet all of     thti a6ove requirements, crediting may be dElayed and you may incur tate payment fees and additional interest,charges,
Et".ironicmymJntrrurtO"maciethroughanelectr6nkfaymentmethodpayableinUSdollarsandclearablethroughtheU5Ual.lingV{e1                                                             tf
*;;;."pr-p.im;;i$;d;id; a"rrenry,"Yve willconvert it irito US dollars at'a ionversion rate that  is acceptable to us. unless a panicular mte is
requiredbylaw.pleased"*it*nJpori-datedcheckasrheywill bedepositeduponreceipt. Anyrestriciivelanguageonapaymentweacceptwill
il;G.no"?".t ;" * *itt ."t."i"*pt"ss prior written approval. We will're-present to your iinancia l institution any payment that is returned unpaid,
permission for Electronic Withdrawal: (l ) When you send a checft forpaymen! you give us permisslon to electronlcallywiihdraw your payrnent
irom vourdeoosit or other asset account, We will process checks electronically by transmitting the amount of the checK rouling numbel, account
;;il#;"d     [h;;kt'.di;fib,erto your financialinstitution, unless the check ishot processable electronically ora less costly process is available.
Wh"n w" procss vourcheck etectronically, your payment rnay be withdrawn from your deposit orotherassetaccount as soon asthe same day we
i"l"ird voiri.f,E( unOlou witLnot receirieihat iantelkd chdck-with your financiai.account statement. lf wecannot collectthe funds electronically
*"   .jvissue a Oiah aoa-instvoui deposit or other asset account for thb amountofthe check. (2) By using Pay ByComputer, Pay By Phone or any
;td;jda."i.                       of 6urs, you give us permission to electronicallywithdraw funds frornthe deposit oro_ther asse-t account you sPeciry
i"itr"irnouni Vou  iequest. Payments using su?h services of ours received after8:00 p.rn. MST may not be credited untilthe nextday.
                 ".vm6nii"r"i."
HowWe CalculateyourBalance: We usethe Average Daily Balance (ADB) method (including newtrdnsactio-ns)tocalculate the balance on which
i""ittirg" ili6iEn foipiioviirim"  batances onyou-r Account. Call the custorner care numbler listed below for more information about this
il;n;;-.;ili.nftJnmiittoaunahowresultingiirterestchargesaredetermined. ThemethodweusetofiguretheADBandintere*tesuluindaily
compou nd i ng o f i nterest.
paying tnterert: lf you have      a   PayOverTime batanceyour due date          is   at least 25 days afterthe close ofe-ach billing period. We will begin charging
      6iiil*il*io* uaa"U to a pay OverTime balahce as ofthe datetheyare added, However, we will,notchargeinterest on_charges.addedto a
irt6ilit
F;tgr;rTi;;b;la;;;;G;;;iicilti iforexaiite,stgn &TravelandExtendeil Pawentoption) ifyou paythe AccountTotal New Balance bythe due
date each month.
Forelon €urrencv Charoes: lf you make a Charqe in a foreign currency, we will convert h into                 US dollars on    the date we or our agents process          iL   We
i"itt .f,"ooiJa.oniuEion-mte tliat is acceptable[o us forthal date, unless a.particular mte is required by.law.The conversion rate we use is no more
than the hiohestoffjcial rate-p$iiitriO bya qovernment agency orthe highest lnterbank rate we identiff from custornary banki.ng source_s gn the
conversion?ate orthe prior business dali.Tliis rate may differfrom rates in effect on the date of yourcharge. charges converted byestablishments
will be billed atthe rates such establishments use.
Credlt Balance: A credit balance (designated CR) shown onthis statement represents mone-yowed to you, lf within the six-montfr eeriod following.
the date of the first statement indicatin"g the credit balance youdo nqt requeit a refund orcharge enough to use up the credit balance, we will send
you a checkforthe credit balance within 30 days if the amount is $l '00 or more.

Credit Reporting; We may report infofmation about                      Accounttocredh bufeaus. Late payments. missed payments, orotherdefaults on your
Account rnay be reflected in your credit report.               'iour




     n       Customer Care & Bllllng lnquiries
             lntemational Collect
             Large Print& Brallle Statements
                                                               1-877-877-&87 Hearlng lmPalred
                                                               l-954-503€905 TTY:1-800-221-9950
                                                               1-877-877#87   FAX: 1-800695-9O90
                                                                                                                     tr H:1il::iil:ff:t;Hfr::;:'#
                                                                                                                       Cqstomer€are--
             ExpreseCash                                       1-800-CASH-NOW ln NYr 14@522-1897
                                                                                                                       &Billing lnquiries            Payments
                                                                                                                       P.O.BOX981535                 P.O.BOX6so44B
                                                                                                                       EL PASO,TX                    DAIJ.A5TX75265-
                                                                                                                       79998-1535                    0448




Chanoe ofAddress
lfcone-ct on fiont, do not use.                                                                                          PayYour Bill with AutoPay
.   To change youraddresc online visit www.americans(plejsKom/updat€contactinfo                                           .
. Forlhmi.iompanyNameandForeignAddressorPhonechanges,ple'asecallCustomerCale'                                                 Avoki late fees
                                                                                                                          . Save   time
. Please pdnt cleaily in blue or black ink only in the boxes proviJed'
                                                                                                                         Deduct your payment frorn your bank
                                                                                                                         accounf automatically each month
Street Address                                             I




Crty,state

ZipC-ode

Area Code and
Home Phone

Area Code and                                                                                                                 Forinformation on horirl we protect your
Work Phone                                                                                                                    priracy and to setyour cammunication
Email                                                                                                                         and privac.y droices, please visit
                                                                                                                              www.! marl(dnaxpers.co m/prfu rg1.


                                                                                     Exhibit DD
             19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                        Pg 47 of 396
                                                  DUPLICATE COPY
             Centurion@ Gard                                                                               p.3/15


             ffi.                                                                  Account Ending


    Payments and Credits
    Sumrnary
                                                                                                        fotal
Payments
credits
                                                                                                    I
                                                                                                    1,51
     ORLYGENGER
Total Payments and Credits


    Detail   itrdicarespostingdate

                                                                                                    Amount

I-
I-                                                                                             I
Credlts                                                                                             Amount

I-                                                                                                  I
IT                                                                                                  I
11104/16     ORLYGENGER                              .coM                                           -$7182e
                                            877-746-7267     WI
                                            DIRECT MKTG IVIISC

11109/16     OBLYGENGER                     SHOPBOP.COM                                             -$98.00
                                            877-746-7267 W
                                            DIRECTMKTG MISC

11121116     ORLYGENGER                     sHOPBOP.COM                                          -$698.00
                                            &77-746-7267     w
                                            DIRECTMKTG MISC



    New Gharges
    Summary
                                                                                                        Total


ORLYGENGER                                                                                     1r4.046.86
Total New€harges


    Detail


                                                                                  Foreign
                                                                                   Spend        Amount

                                II
I                                                            I                                      I
I                                                            r
                                                            Exhibit DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 48 of 396
                                         DHEFl.c/BlF'98trY"                                  p.4115




    Detail Continued
                                                                         Foreign
                                                                                     Arnount


II                                              I

I                                               I                                     I


I                                               I
I                                               -I
I
I                                                                                     I
                                                I
I
                                                I
                                                                                     I
JI                                              IT                                   I

I
I                                                I

I                                                I                                        I

I                                                I                                       I

I                                                I                                       I

    I                                                                                    I

    I                                            I                                       I
            19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                              Pg 49 of 396
                                        DUPLICATE COPY                                         p.5/15
          Centurion@ Card

          ffiH#.                                                        Account Endirig


    DetailContinued
                                                                        Foreign
                                                                         Spend            Arnount

I          I                                  I                                           I

I                                             I

I                                             I                                           I

I                                             I
I                                                                                         I
I                                             I                                            I

                                              r
r                                                                                    I
r                                             I                                       I
I


I
I
                                              I                                           I

I                                             I                                      I

r                                             I
I                                             I                                           r
I                                             I                                      I

                                              Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 50 of 396
                                         DHBL[fiitT5"99PJo'                                   p.   d15



    Detail Continued
                                                                           Foreign
                                                                            Spend     Amoqnt

I                                               I                                     I
I                                               I                I                    I
I                                               I                                     r
I                                               I                      I              I
r
T                                                                      {                  I
                                                I                                         I

I                                               I                                         I
I                                                                                         r
                              F
I



                                                I                                    I

I                                               I

I

I
                                                -
                                                                 I                   r
I                                               I                      .lr
I                                               -I                                    r
I                                                I                                   I
r                                               I                                     I
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 51 of 396
                                         DUPLICATE COPY                                             p.7/15
           Centurion@ Gard

           ffi.                                                            Account Ending



    Detail Continued
                                                                           ForeiTn
                                                                            Spend           Amount


r                                              I                       {                        I
                                                                                                I
I                                              I
I
                                               I
I                                              I                                            I
I
I
I                                              I
I                                              I
I                                              I

I                                              I
                                                                                                I
I                                              I                                                I
IT                                             I
I                                              I

I                                               r                      rJI
I                                                                      J                        I
I                                               I                                           I
I                                               I
I                                               I                      III
I                                               I                                       I
I                                               I                                             I
I                                                                                            I
             19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                              Pg 52 of 396
                                        DHnblsffiF"gglJ,,                                 p,M5


    Detail Continued
                                                                         Foreign
                                                                          Spend     Arnount

IT                                            I                                      I
I                                             I                      {               I
I                                                                                  r
I                                             r                      J              I
I
r                                             -
                                                                                    I
I                                             I                                     I

                                              I                      rIr
I                                             I
I                                                                                    I
                                                                                     r
I                                             I                                     I
                                              r                      rIr
I                                             I                                      I
I                                             r                                       I
I                                                                                   I
I                                                                                   I
I                                             I                                    I
I                                                                                   I
I                                                              r                    I
                                              I
I                                             I-                                    I
I                                             I                                      I
I                                             I                                      I
                                                                                     I
                        I
I                                                  bit   DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 53 of 396
                                         DUPLICATE COPY                                       p.9/15
           Centuriono Card

           ffi,                                                          Account Ending


    Detail Continued
                                                                         Foreign
                                                                          Spend           Amount



I                                              I                                           I
I                                              I                 I                          I
I                                              I                                          I
I                                                                                         I
I                                              I                                           r
I                                              I                                          I


I                                               I
I                                               II                                          I
I                                                                                          I
r                                               r                                         I
I                                               -                                      I
I                                               I                I                    I
I                                               I                                         I
I                                               I
I                                               I                                      I
I                                               I                                     I
I                                               I
I                                               I

I                                               I                I

I                                                                                     I
I                                                                                     I
I                                                                I
                                                                      d
                                                Exhibit   DD
                    19-13895-jlg               Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                                                          Pg 54 of 396
                                                                 DHgblq#[H"g                                            p.10/15




    Detail Gontinued
                                                                                                        Foreign
                                                                                                                   Affoqnt
                                                                                                                   I
I                                                                                                                  I
I                                                                                                                   I
                                                                                              I
I                                                                                                                   I
I                                                                                             I
                                                                          -f
             ORLYGENGEF
                                                                                                        Fore'tgn
             Card Ending                                                                                           Anr'ount
                                                                          -                              5pend
                                                                                              NJ                       $1 1.06
                                                                          EDGEWATER
1'ti02/16          WHOLEFDS EGw 10102 000000221
                   2019414000
                                                     Price
                                                      t1
                                                                                              NY                        $7.62
                                                                          NEWYORK
1'tlozl16          GUY GALTARD ll 000000001
                   2t26843898
                   Descliption
                         TO                                                                                            $s2.00
                                                                          NEWYORK             NY
11l0u16            MURRAY 38 PARKING LLC 0368
                   212-686.98c0,

                                    PARKING                                                                            $3e.37
                                                                          AUSNN               TX
                   EASTSIDECAFE      1   52300001   0s8l 58
flrc3/16
                   5 12-476-5858                                                              TX                       $47.00
                                                                              AUSTIN
t"tto3/16          TXDPSDLoFFICE 542929822114p.54
                   5124245967
                   DescriPtion                       Prke
                                                           .00
                                                                                              TX                         $8Oo
                                                                              AUSflN
    11lM/16        HOSPPARKINGSEAHOLM
                   PARKING LOT&                                                                                     f 3.691,38
                                                                              Austin
    1llwf16         Neiman Marcus
                    DEPARTMENT STORE                                                              TX                   Iz87 AO
                                                                              AUsTIN
    11105116        CALYPSO AUSTIN 220855
                    (s12)33e-9963

                                    61   14
                                                                                                  TX                    11e.46
                                                                              AUSIIN
    11106116        REGALCINEMAS GATEWAY16

                                                                              877-7467267         wt                $1,55130
    11tO7/16        SHOPBOP.COM

                                                                                                  WA                    $20.00
                                                                              AMZN.C€M/BILt
    111O7/16        AMAZON MKTPLACE PMTS
                    BOOKSTORES                                                                                          $11.89
                                                                              AUSIIN              TX
    11/08116        ROYAL BLUEGROCERY
                    5t2-4804036                                                                   NJ                    $s r.69
                                                                              EDGEWATER
    11/N/16         WHOLEFDS EGW IO1O2 000000221
                    201941iK,00
                                                       Pdce

                                                                                                  TX                     $129e
                                                                               AUSIIN
    1    1i0Bl16    AUSTIN JAVA CNY HALLOO42
                    512-8044326
                    Descrlption
                     FAST FOOD RESTAU RAN                                                         CA                     fi32.62
                                                                               HELP.UBERCOM
     1   1/08/16     UBER *USNOVO8BTTKI

                                                                                                   NY                    $49.00
                                                                 PARKIN        NEWYORK
     1   1i09l16     CHAMPION PARKING90 LLCHAMPION
                            LOT&GARAGE
                                                                                Exhibit DD
                  19-13895-jlg              Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                                Pg 55 of 396
                                                         DUPLICATE COPY                                           p.11/15
                Centurion@ Card

                ;ffi.                                                                         Account Ending



 DetailContinued
                                                                                              Foreign
                                                                                               Spend           Amount



                                                                                    NY                          $30.30
                                                                NEWYORK
11fts116         D'AGosilNO#16 542929803065440

                                                Prlce
                                      suP       $30.30
                                                                                    NY                          $1l.oo
                                                                BRONX
                 NYC TAXI 7Y30   09001s30013
111101'16
                                                                                    IL                           t23.s2
                                                                8775857878
11110116         SEAML5S PANCAPERUVIA
                 RESTAURANT
                 Description
                 sPECIALTY AND Mtsc.                                                WA                           i3eo0
                                                                AMZN.COM/BILL
1't/10/16        AMAZONMKIPLACE PMTs
                  BOOK                                                              CA                           $38.49
                                                                HELP.UBER.COM
11110116          UBER *USNOVIOUXODD
                  HELP.UBERCOM                                                      WA                           $11.0s
                                                                AMZNCOMEILL
11/10116          AMMON MKTPLACE PMTS
                  BOOKSTORES                                                        NY                            i7.32
                                                                NEWYORK
 11na/rc          D'AGOSTINO#16 542929803065440
                  2126919198
                  Description                   Prke
                  GROCERY 5TORE5, 5UP              .32
                                                                NewYork                                        12,39526
 1t110116         BergdorfGoodman
                  DEPARTMENT STORE                                                   NY                          $21.00
                                                                ASTORIA
 11110116         BOULEVARDTAXI LEASI BOULA'ARDTN(
                  7$n32-3312
                  DescriPtion
                  TAXI6873
                  16:01 739sth Ave
                  162s 8 Bethune St                                                  l.{Y                         t98O0
                                                                 NEWYORK
 11110116         LULULEMON MEATPACKIN
                               GOODSSTORE                                                                        ]107:Ie
                                                                 NewYork
                  Apple Store   631   7240273
 1   1110/16
                  APPLE          NE
                                                                 877-74G7267         W                           $300.00
 11111116         5HOPBOP.COM

                                                                                     CA                            $8.00
                          *USNOV1OFsZRJ                          HELP.UBER.COM
  11111116         UBER
                   HELP                                                              NY                            $s.oo
                                                                 NEWYORK
  11112/16         0oooNYgrAXl2Gl9 0a002430015

                                                                 NEWYORK                 NY                       i27.84
                                           0026
     11/12116      THE BUTCHERS DAUGHTER N
                   917-388-2132
                   DescrlPtion
                                                                                         NY                      $4@.24
                                                                 NEWYORK
     1111U16       FREDERIC FEKKAI
                   2127539seo                                                            NY                      $r96.00
                                                                 NEWYORK
     11/12116      LULULEMON MEATPACKIN
                   SPORTING GOODS STORE                                                  CA                       'g+2s7
                          {USNOV12 QQELL                         HELP.UBER.COM
     111't3116     UBEF
                                                                                         NY                         $7.00
                                                                 LONG ISLAND CITY
     11113/16      QUEENSMEDALLION
                    71&7s4-9292
                   DescriPtion
                   TAXh6J48
                   1 3139 283 Lafayett

                    13:44226 BoweryN
                                                                 Exhibit DD
                 19-13895-jlg                  Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                                     Pg 56 of 396
                                                             DHP"blfirtTF',9                                                              p.12115




  DetailContinued
                                                                                                                      Foreign
                                                                                                                       5pend         Amount

               AMERICAN EXPRESS TVLSVC
                                                                         PHOENIX                              M                      $1,028.33
11/15/16
               EL AL ISRAEL AIRLINES
               Froml                              To:                     Canier:            Class:

               TELAVIV BEN    GURIO               MILAN MALPENSA   API    LYJ
                                                  ROMELEONARDODAV         Yf                 00
                                                  TELAVIV BEN GURIO       LY)
                                                  r.,r1A                  YY                 OO
                                                                          Date of Departu   te:. 1 1 /27
               Ticket Numbe   r:   11   47 9218A7 821 4
               Passenger NamsGENGER/ORLY
               Document Tvoe:                      TICKET




                                                                         PHOENIX FJ                           A7                        $68.70
1't   /1s|16   AMERICAN EKPREsSTVL sVC
               ALITALN
               Froml                              To:                     Carriet:            Class:

               MILAN LINATE    APT                 ROME LEONARDO DA V     AZX
                                                   N/A                    YY                  OO

                                                   N/A                    Yr                  o0
                                                   N/A                    YY                  OO
                                                                          Date of DePartu re:   1   1   /3O
               Ticket Number: 0557923N7823
               Passenget Name: GENGEF/ORLY
               Document Tvoe: PASSENGER TICKET


                                                                                   ier:




                                                                         NEWARK                               NJ                        $1   120
 11 115116      OTG MANAGEMENT EWR
                646477-5291

                              RESTAURAN
                                                                         TELAVIV-JAF                                       238rO         +62.W
 11   /16/16    THE OLD MAN AND THE SEA M                                                                          krxli   Shekels


                                                                         TELAVIV                                           28,9,14       $6087
 11t17t16       AMPM                                                                                               kraeli Shekels
                GROCERY STORE
                                                                         TELAW                                              7]1ffi       $19.93
 1"t/20116      MOZS RESTURANT                                                                                     lsraeli Shekels

                RF'TAURANT
                                                                                                                           189.00        $48.e8
                                                                          BENEBRAK
  11tltlt6      -BADEM                                                                                             tsraefi Shskels

                FAMILY
                                                                         telaviv                                           366.S0        $950s
 11/2v16        AarAagn CaAei aA''1                                                                                lsraell Shekels

                RESTAURANT
                                                                                                                            8550         $22.14
                                                                          J-M
  11124116      AHAVA                                                                                              lsraeli Shekels

                coSMFIIC   STORE
                                                                          BENYBRAK
                                                                                                                            69,00        *17   87
  f n4/16       'AFRoDIIA                                                                                          lsneliShekels
                                   ING
                                                                          BENYBMK                                            41,25       $10.68
  11124116      -YAMITLANGERILTD                                                                                   lsraeliShekels
                FAMILYCLOTHING

                                                                          Exhibit DD
                19-13895-jlg          Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                                Pg 57 of 396
                                                        DUPLICATE COPY                                                          p. 1V15
            Centurion@ Card

            ffi.                                                                                           Account Ending



 DetailContinued
                                                                                                           Foreign
                                                                                                            5pend           Amount


11t75/16
                                                                       877-746-7267              wl                         $1,277.62
rnvrc          SHOPBOP,COM




  Fees



Total Fees for this Period


                                 Y r-to-Date
  201 6 Fees an d lnterest Totals ea




   tnterest Charge Calculation
                               (APR) is the annuat interest late on your
                                                                         account'
   Your Annual Percentage Rate                                                          Annual          Balance               lnterett
                                                     Transactions Dated                               Subj€ct to
                                                                                                                               (harge
                                                                                    Percentage
                                                                                                           Rrte

                                                   o2l'r2l20cd.                       9.40%(v)
  Select & PaY Later

  Total
  (u)VariableRate




    lnformation on PaY Over Time Featurcs




    illi;i;gllf1'plligri*ll,gi*r+"r+r,1;#ilfiil1i3'ro'H"'!??i:i:1IH'r:'TNii"r'J;":llo'


    $[ffi
          g'11#i+gti;lf i#ff fll{f 3i}$f                          :;il{'ffi ;leii?r'iiii:i:rr3i{n1'$"""'



                                                                         Exhibit DD
19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                  Pg 58 of 396
                           DHf"b[f,r+[8"9                                  p.14115




                                     Exhibit DD
               19-13895-jlg          Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                         Pg 59 of 396

                                                                                                                                             p. 15/15

                MembershiP Rewardso
                Monthly Stitement and Program News

                                                 Accou nt Number
Prepared for                                                                              Questions About Your Account?

Total Points Balance                                                                             membershiprewa rds.com
                                                                                           E!
                                                                                           1 -800-297-1 300
                                                                                           tnternational Colle(tt 1'336-393-1       1   11
 Poirrts Earned this Period
                                                                                          Did You Know?
                                                 October 1,2016 - Octobel 31,2016
 Accouttt Summary
                                                                                           Use Points For Your (hargel
                                                                                           Use yourCard for charges like tra.vel, dining'
        ng Points Bala nce                                                                 croc'eries, and more, tlien go online and use
                                                                                           ihe pointi you earned toward yourelQible
 Points Earned this Period
                                                                                           charges.
 Points Used this Period
                                                                                           Learn more at
 Reinstated Points and Adjustments                                                         mernbershiprewards.comfyourcharges'
 Total Polnts Balance
 PolntsEarnedthisPeriodarependinguntilchargesarepaidinfullandallyour
 accounts arein good standlng'




                                                                                                         October l,   201 6 -   October 31, 2016
 Points Transastion Detail

                                                                               Bonus Polnts                                      Total Points
.Polnts Earned thir Period                        Points Activitv On                                                        Activity PerCard
                                                   Eligible Charges                   Awarded
                                                                                                0

                                                                  0                             0
Add'l Centurion
xno(-$Ofi
                                                                                                0
Total
                                                                                    accounts arein qood standing. Points transferred or
                                                                                    fee by catling tfie number Provided beloworvisitinq
                                                                                    For more lnfonnation, visit
                                                                                    11.




                                                               Exhibit     DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 60 of 396




                                  Exhibit   DD
               19-13895-jlg             Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                                Pg 61 of 396
                                                        DUPLICATE COPY                                                                            p. 1/13
              Centuriono Card

              ffi,                                                                                                      Account Ending


                                                                                                  Membership Rewardso Points
                                                                                                  Available and Pdnding as of     11   130/16
     New Balance
                                                                                                  For uo to date point balance and full progmm
                                                                        a1127117*                 deta iis, visit mimbershlprewardsrom
     Paym ent Due Date
                                                                                                Account Sum

                                                                                                                                         II
      tLate                                                                                       Previous Balance



                                                                                                                                        -l
                                                                                                  Payrnents/Credits
                                                                                                   NewCharges
                                                                                                   Fees


                                                                                                   NEw Balance                          I
                                                  your account'
      See page 2 for important inforrnation about                                                  Days in Billing   Period: 3t
E
                                           month' Please refer to the                           Customer Care
      Your membership will be renewed next
.+
      Renewal Notice on Page  12.
                                                                                                   El';l"ll,i:ffii::om/pbc
o                                                                                                  CustomerCare
                                                                                                   1-8773774987
                                                                                                                           PaYbYPhone
                                                                                                                           ]-SAO-472-9297

                                                                                                                                   information'
                                                                                                   S   See page z for additional




og|offi lll?'i;[:lHll],i#""ilJi;siT#'Pt'13ili:i"'"orvour
       rrrtvw.a merica nexpress.co m.




                                                                                                                         Acceunt Ending

    E Blru*Eill,",lepapercrips El 5*l1',''.Xli5;litroo.                         El    l-?#f"lg?;'          Enter 1 5 digit account # on all payrnents'
                                                                                                           Make check payable to American Express'


                                                                                                                                   Payment Due Date
                                                                                                                                              0112il17

                                                                                                                                       ^firy'
                                                          ltlllrllrlllrtlrgrprtllyrhll;rrrlllllrhlllllhllllllllrllll
                                                          AMERICAN EXPRESS
          Check here ifYouraddress or                     P.O.8OX650448
          ohone numbir has changed'                       DALLASTX 752690448
          i{ote changes on reverse side'
                   19-13895-jlg              Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                Exhibit
                                                                         Pg 62 of 396
                                                               DHEllP,+Ifr9.o-lJo'                                                              p.U13




                                                                                                                                       your
                                                                  credit bureaus. Late paytnents, missed payments' oiother defaults on
credit Reporting: we may report info.rmation about yrcurAccountto
Account may be reflected in your credtt repon'




             Customer Care & Billing lnquides
             lnternatlonal Collect
             Large Piint & Braille Statements
                                                           1-877-8774987 HearinglmPalred
                                                           1-954-5018905 TTY:l'800-221-995O
                                                           1-877-8774987 FAX:l{0G6954090
                                                                                                   E H:Bi,:iiu:[Tl;.fdfr:::'#
                                                                                                    CustomerCare
             Express Cash                                  1-8oGCASH-NOW ln NYr I -800-522-1 897                                    Payments
                                                                                                    &Billing lnquiries
                                                                                                     P.O.BOXgB'I535                 P.O BOX65044B
                                                                                                     EL   PASqTX                    DALLASTX75265-
                                                                                                    79Ep.8-1535                     0448




Chanqe ofAddress
Fconeh onfronbdo not use'                                                                              PayYour Bill with AutoPaY
.   Tochangeyouraddlessonline,vlsitwww.amarlcano<plesgrom/uFdat€contactlnfo                               ,   Avoii late fees
.                                                         chmges, please call customerGre.
    i;, lG;"";t;pany Name. and ioreign Address orphoneplovtd€d'                                           . Save     time
.   Plea5eptintcleirly h blueorblackink only in the bo<e5
                                                                                                       Deduct yout payment frorn your bank

Street Address
                                                                                             il       accouniautohitically each month


                                                                                                                                               utopay
Ciry,state

ZpCode                                :l
                                                           I
AreaCodeand
HomePhone
AreaCodeand                                                                                                   For   infomationon how$te pratect your
WolkPhone                                                                                                     privacy and to s€t yourcommunication
                                                                                                              and privaq ctokes, Pleasevish
Ernail                                                                                                        ru,uramcrican ex6ers.<om/privagr.


                                                                                Exhibit DD
              19-13895-jlg              Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 63 of 396
                                                    DUPLICATE COPY                                        p.3/13
             Genturion@ Card

             ;ffi'                                                                  Account Ending



    Payments and Gredits
    Summary
                                                                                                         Total

Payments
Cr   dfts , , :
     il*
     ORLYGENGER
                                                                             '                       ffin
Total PaYments and Credits


    Detail    rlndicates posting date
                                                                                                     Amount




I                                                                                                    Amount
Credits

I                                                                                                    I
I
I                                                                                                    T
I
              -                                                                                      I
r-
                                                       .coM                                          -s647.75
 NN8/16       ORLYGENGER
                                               877-746-7267 wl
                                               DIRECf MKTG MISC
                                               SHOPBOPCOM                                            -$286.00
 12128/16     ORLYGENGER
                                               877-7467267    Wl
                                               DRECTMKIGMISC



     New Gharges

                                                                                                         Total


                                                                                                 912,9s2.32
 ORLYGENGER
 fotal NewCharges




                                                              Exhibit   DD
                 19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 64 of 396
                                            DHF*lF,tlF"                                        p.4113




    Detail

                                                                            Foreign
                                                                                         Amount

                                                                                            r
                                                                             Spend


I                                                  r
I            I                                                                          I
I                                                                                        I
I                                                  -I                                     I
I                                                  I                                       I
I                                                                                       I

I
I                                                                                        I
I                                                  I                                     I

I                                                                                        I
I                                                  I                                    rr
I                                                  I                 I                   I
I                                                  III
I                                                  I                       III
I                                                  I                                     I




I                                                  I
I                                                  I                       II           I
                         I                                                                I
I                                                  I
I                                                  I                       T              I
                                                        Exhibit DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                               Pg 65 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                       p.5/13


           ffi,                                                            Account Ending


    Detail Continued
                                                                           Foreign
                                                                                            Amount

I                                               I                                     I

r                                                                                      I

I                                               I                      J                     I
r                                              I
I                                                                r
I                                              I
I                                              -
I                                              I                       J                    I
I                                              I
r                                              r                       {                    I
I                                              r
r                                                                r                          I
I                                                                      {                     I
I                                              I-                                            I
r                                                                                           r
r                                                                                           r
I                                              I-                      J                    I
I                                              r-
I                                              I
r                                                                                           r
I                                              r                                            I
I                                              r                                           r
                                               r                r
I                                              r
                                               Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 66 of 396
                                        DriBblF/tIF,,t                                      p.6/13



    Detail Continued
                                                                          Foreign
                                                                                     Amount

I                                               I

I                                               I                                       I
I                                               I                                       I
I
I                                               T                                       I

I
                                                I
                                                -
                                                                                    I




r                                               r                                   I
                                                    I


                                                I                                    I
I                                                               t                    I

I                                                                                    r
I                                               I-                                   r
r                                              I                                        I

I                                              r                                        I
I                                              r                      J                 I
            19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                              Pg 67 of 396
                                        DUPLICATE COPY                                          p.7113
          Genturion@ Card

          ;ffi?                                                           Account Ending


    DetailContinued
                                                                          Foreign
                                                                           Spend           Amounl

I          IT                                 I                                            I
                              F
                                              I                 I                          I

I                                             I                                            I
I
I                                             E
I                                             I                                            I
r                                             r
I                                             I                                             I
                                                                                           I
I
                                              r                                            I

I                                             -

I                                             I
I                                             r
                                              I                       {                     I
I                                             I

I                                             I
I                                             I                                             I
                                              I                                            r
                                              I                                            I
I                                             I                                            I
                 19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                   Pg 68 of 396
                                            DHf"b[9/tIF'"                                          p.8/13



    Detail Continued
                                                                               Foreign
                                                                                5pend       Amount

I            I                                     n
                                                   I                                       I

r                                                  I



r                                                  r


I                                                  I

I                                                  I                                        I

I                                                  I                                        I
                                                   I                                        I

r                                                  I
                                                   I
I                                                  I
I                                                                                              I

                                                   I
E       ORLYGENGER
t-l     Card Ending                                                           Foreign
                                                                               Spend       Amoqnt
                                                   TEL AVIV                      320n0          $83.95
t2|/O4t't6   NANUCHKA                                                     kraeli Shekels
             RESTAURANT
                                                                    wt
l2l}s/16     SHoPBOPTOM                            877-746-7267                                $993.00
                      NG

                                                    Exhibit DD
            19-13895-jlg         Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                       Pg 69 of 396
                                                 DUPLICATE COPY
            Centurions Card                                                                                P.9/13



            ffiY                                                                       Account Ending


 DetailContinued
                                                                                       Foreign
                                                                                        Spend           Amount
                                                                                          '139.15
                                                        TEL-AVIV                                         $36,s4
12111116     YULIA NAMALTEL-AVMLTD                                                lsraeli Shekels
             RESTAURANT
                                                        a77-74G7267        WI                           $418.00
12111116     SHOPBOP.COM
             CLOTHING
                                                        LOD                                             {1U.32
12113116     JAMESHICHAHDSON-TERMINAL
             DUTY-FREE STORE
                                                                           CA                            $4e32
12113116     UBER *USDEC13Z46A6                         HELP.UBER.COM

             HFLP.UBERCOM
                                                        NEWYORK            NY                            $31.00
't2114116    IPARK267 6500000093768s9
             212736717'l
             Description                Prlce
             IPARK267                   $3100
                                                        NEWYORK            NY                           $193.33
12114116     FREDERICFEKKAI
             212891
                                                        NEWYORK            l.{Y                          $s0.00
12114/16     APPLE PARKING 65000000B944855
             2122292s53
             Description                Price
             APPLE PARKING              $s0,00
                                                        NewYork                                         $141.48
12114116     APPleStore6317240273
             APPLE 5TORE NE
                                                        877.SEPHORA        CA                           $ 128.40
1ut4l16      SEPHORACOM
             cosMEIlCS
                                                        NEWYORK            NY                            $27.00
12t1s116     CAROUSEL PARKING CORP CAROUSEL PARKIN
             PARKII{G        GARAGE
                                                        ENGLEWOODCU        NJ                            $30.12
1Ulsfi6      Bo(oNMoBlL9e22
             201-944-4161
             Descrlption
             GAS/SERVICES
                                                                           ltrA                          $71   3e
             AMAZON MKTPLACE PMT5                       AMZN.COM/BILL
12116116



                                                        NEWYORK            NY                            $3500
12116116     79TH ST. PARKING LLC0354
             PARKING LOT& GARAGE
             Descriotion
             AUTOMOBILE PARKING
                                                        NEWYORK            NY                            $30.00
1U18/16      APPLE PARKING 650000008944B55
             2122292553
             Descriplion                Price
             APPLEPARI{NG               $30.00
                                                        ENGLEWOOD          NJ                            $33.02
12t1sll6     SHOPRITE ENGLEWOOD 5
             717211 07631
                                                         877:7467267       wl                           $855.00
12/:lst"t6   SHOPEOP.COM

                                                        (877)263-9300      CA                            $58.00
lU19116      LULULEMON ATHLETICA UsA BTO C
             CLOTHING
             877-263n300
                                                        (877)263-9300      CA                            $58.00
lU19ll6      LULULEMON ATHLETICA USA BTO C
             CLOTHING
             877-263-9E,40
                                                         BROOKLYN          NY                             $7.00
 15"nofi1    O0O0NYC[AXI7H5709000e00011
             000-0000000




                                                        Exhibit       DD
                 19-13895-jlg        Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                          Pg 70 of 396
                                                   DHBb[9/tTF"€                                      p.10/13



  DetailContinued
                                                                                    Foreign
                                                                                     Spend      Arnount

             WHITE AND BLUE GROUP WHITE AND BLUE          Llc                NY                   $3r.00
12t20/16
             TAXKAB & LIMOU5INE
             Description
             TAXI:9K92
             1   513 1256 Madison
             1   5:54 60 Christoph
             INGRID & IsABEL013l                          COMMERCE           CA                  $63s.7e
nnol16
             4154cB'-29('0
             Description

                                                          BROOKLYN           NY                 $s,000.00
12/201'-t6   BB*BROOKLYNMUSEUM
                   6321
             71 8501

             UBER TUSDECzOAKRDK                           HELP.UBER.COM      CA                   $16.72
12120116
             HELP.UB FR.COM
             GlovANNl25 0099                              NEWYORK            NY                   $86.9s
12120116
             212-98&7300
             Description
             FOOD/BWERAGE
                                                          80O-OLDNAVY        OH                   $az.gs
12120/16     oLDNAVYON-I|NE084870O0s061471
             DIRECT MKTG MISC
             NYCDOTPARKINGMFTERs NYCDOTPARKING            LONGISC]rY         l{Y                    $3,00
12121116
             21 ?-63+9675
             ARMAN GARAGE LI-C 6500000077 04433           NEWYORK            l.lY                 $to.oo
12t21tl6
             2125935219
             Description               Price
                        LLC
             ARMAN GARAGE              $16.00
             UBER ilUSDEC207GSOP                          HELP.UBER,COM      CA                  $110.30
12/21116
                    .UBER.COM
             ,GROVE DRUGSGROVE DRUGS                      NEWYORK            NY                   $41.04
12121t16
             DRUG TORE/PHARMACY
             ROSIE POPEMATERNITY                          NEWYORK            NY                  s555.96
1U21/16
             WOMENSCLOTHING
             YNC ll 000000001                             NEWYORK            NY                   $28.00
1U21116
             212249]3cp
             Description               Price
             BEAUTY&BARBER             $28.00




                                                          LONG 15CiTY        t{Y                   $3.s0
1U21116      NYCDOT PARKING METERS NYCDO1 PARI{NG
             212539-9675
             EXXONMOBIL9922                               ENGLEWOODCLI       NJ                   $z+oo
1UUl16
             201-944-4161
             Description
             GAS/SERVICES
                                                          New York           NY                   $6300
r2t2:,t16    WILLIAMGREENBERGDESSERTS


                                                          NEwYORK            NY                   $46.s4
1a8/16       PAPYRUS
             80a3336724
             Description               Pdce
             GIFTSHOPS                 $46.s4
             ROSIE POPE MATERNITY                         NEWYORK            NY                   $83,20
1U23/16
             WOMEN'SCLOTHING
                                                          NEWYORK            NY                   $32.00
12123116     RAINBOW PARKING CORP RAINBOW PARKING
                         LOT&GAMGE
12/24116     AMAZON MKIPLACE PMT5                         AMZN.COM/BILL      WA                   tu.47
             BOOK STOREs

                                                          Exhibit       DD
                19-13895-jlg              Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                Exhibit
                                                                    Pg 71 of 396
                                                            DUPLICATE COPY                                                     p- 11/13
            Genturiono Card

            l#"-Gl                                                                                        Account Ending



 Detail Continued
                                                                                                          Foreign
                                                                                                                           Amount

                                                                       HELP,UBERCOM             CA                          $37.5e
12125116       UBER *u5DEC2467RNR
               HELP,UBER.COM
                                                                       TAPPAN                   NY                          $26.3s
1u25/16        suNoco    01   01670800 0l 0'l 670800
               GAS
                                                                       AMZN.COMEILL             WA                          $s9.78
12/26/16       AMAZON MKTPLACE PMTS
               BOOKSTORES
                                                                       AMZN,COMAILL             WA                          f 61.9s
12J26116       AMAZON MKTPLACE PMTS

                                                                       KINGSTON                 NY                         $3s5O1
1?t27t16       LOWES0FULSTER'l'ry0s24

               .THE                                                    wooDSl-ocK               NY                           $s0.71
1U27116               FREEWHEEL POTTERYTHE FREMHEELP
                CARD &               SIORE
                                                                       AMZN.COMEILL             WA                            $973
I2NBN6          AMAZON MKTPLACE PMTS

                                                                       TEANECK                  NJ                          $107.9s
t2t29116        GLATT D(PREss
                201 .837.81 10
                                                                       WOODSTOCK                NY                           J76.e4
12t31116        SUNFLOWER NATURAL FOODS MARKET
                84s6795361




  Fees



Total Fees forthis Period



  2017 Fees and lnterest Totals Year-to-Date
                                                                                                                           Amount




  Interest Charge Galculation
                              (APR) is the annual inGrest rate on your account'
  Your Annual Percentage Rate                                                         Annual           Balance              lnterc,3t
                                                         Transactions Dated
                                                                                  Percentage         SubJect   to           Charge
                                                                                        Rate

                                                       a?,l12noa4                   9.6s% (v)
  Seled & PaY Later

  Total
  (v) Vari#leRate




   lnformation on PaY Over Time Features


                                                                                          vm'Hl;Hi:r'$#
   f,,E-lf *iffJ#,1*#'411x*'*iqgutiffi triii;tT:;'l-"'3f
                  19-13895-jlg          Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                   Exhibit
                                                                    Pg 72 of 396
                                                          DtiBll,SrtIF,g9trJ.'                                                                   n.12113

lnformation on Pay Over Time Features continued

There is a lirnit to vour Pav Over Time feature balance
i#-p;rffi;iiilJii,iit      ti'*as,ooo'.do. We miy upprove or decline acharge regardless ofwhether your.Card
;;;ib"ffi;;';;;;;;rdd;               noi exceeA vbui FayoverTime limit. You rnust pay in fullallcharges thatare not
placed into a Pay OverTime balance by the Payment Due Date'


Renewal Notice                '

yourAccount renews next month.The following terms will be in effed when your Account renews, unless wetell                  Please refer to   page   2
                                                                          includinsHowwecalculateYour
;il;ai:.;*i;;:pl,;;;;;?;ri;-d;;i'fffi;;;tir*maiionaboutyourAccount                                                          for further amportant
Balance and Paying lnterest.                                                                                                inforrnation regarding
                                                                                                                            your account
payment lnformation: All charges made on this charge card, that are not included in a   Pay Over Time balance, a re

dub and payable bythe Payment Due Date.
                                                                                              you receive the
Annual Mernbership Fee: The annual_mernbership fee.for vour Account is $2,500.0o,.When
                                                6ri                             by calling the CustomerCare phone
;i;i;rn;iin fihic-ii-ihi innuiiriE'i;bitiil; Fu     avoia paying the annual fee
numbet on Page 2 to cancel your Account.

fi,:1,,:!,T$r,fiitli:$iti,i'i."fii[F,1i*'J:l1lltifi"?*3#::ffii1?j,iii;-3FH':'in".iiiil!ffir
                         jiiiai'miiit.t prlitishthe Fdme Rate on thatday.lfhdoes not, wer,iillusethe Prime
biilino neriod. rh ewattsued'
Fate irdm the prevlous day it was published.

The penalty ApR will apply to a Feature if you rnake one or more late payments or lf
                                                                                     your payment   ls   returned' lf the

f:u*ilinl;:;tii:14,:+:inl';,*:it:::n"gl;.H'yllHil:fnUi":T:ll'iJ&',f,T.?Xl!'',?'ln'L$"
i"t,.,iiiia b"vrJniiouiing thu    e nionths being reviewed'

you may have accesstoone or more PayOverTime Features.on your_Accojlnt.lf you.are enrolled in a Feature or
                                                                                             statement. (v)
frivu I Feutur" balance the Apnlinii aipii wiit be notea bebwis of the Closing- Date of this
i   ndicates variable rate.

Select & Pay Later
                                                   Trarisactions Dated
Rate Descriptlon                                   From            To            Prlme+ Margln                APR
                                               cu1212004                          Prime+ 5.90%                9.6s%(v)
Standard
Penalty                                        oalazou                            Prime+ 25.99%               29:74%(v)




                                                                         Exhibit    DD
              19-13895-jlg           Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31                                  Exhibit
                                                         Pg 73 of 396
                                                                                                                                      p.13/13
               MembershiP Rewards@
               Monthly Stitement and Program News


Prepared for                                     Accou nt Nurnber
                                                                                      Ouestions About Your Account?

Total Points Balance                                                                          membershlprewardsrom
                                                                                        EI
                                                                                        1.800.297-1300
                                                                                        lnternatlonal Collece 1.336'393'1      1 11
 Points Earned this Period

                                                                                      Did You Know?
                                            Novernber 1,201 6 - November 3O   201 6
 Account Summary
                                                                                        Use Pointr For Your Charges
 Openlng Points Balance                                                                 Use your Card forcharges llke traveL dining,
                                                                                        qroceries, and more,then go online and use
 Points Earned this Perlod                                                              tlhe points you earned toWard yourelQibh
                                                                                        charges,
 PoinrsUsedthis   Perid
                                                                                        Learn more at
 Relnstated Points and Adjustments                                                      membershlprerrrra rd s.com$rourcharges.

 Total Points Balance

PolnlsEarnedthisPerlodarependingunti|chargesarepaldinfullandallyour
accounts are in good standing.




                                                                                                 November   1, 2016 -   November 3O 2016
 Points Transaction Detail

                                                        ActivitY On
                                                 '-riirii6Gtht?gr#
                                                 Points                          Bonqs Poifits                                Total Points
Points Earn€d this Period                                                             Awarded                            Activity Per (ard
                                                                                             0

                                                            7,469                            o                                        7A69
Add'lCcnturion
r0Q(-)ofixx
                                                                                             o
Total
                                                                                                                         transferred or
                                                                                                                         b€loworvbitinE




                                                            Exhibit      DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 74 of 396




                                 Exhibit   DD
              19-13895-jlg             Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                               Pg 75 of 396
                                                        DUPLICATE COPY                                                                           p. 1/19
             Centuriono Card

             ffi,                                                                                                       Account Ending


                                                                                                   Membership Rewardso Points
                                                                                                   Available and P6nding as of 12/31 /16
    New Balance
                                                                                                   For uotodate point balance and full program
    Payment Due Date                                                    a2l27lfl+                  detaiis, visit mimbershiprewards.cqm

                                                                                                Account Summ
     *Late                                                                                         Previous Balance
                                                                                                   Payments/Credits
                                                                                                   New Charges
                                                                                                   Fees


                                                                                                   NewBalance                           rI
                      impoftant information about;touraccount'                                     Days in Billing   Period: 3l
E    See page 2 for


                                                                               Rewards           Customer Care
[-l'
rJl Seenaqe   13 fora NoticeOf ChangeToTheMembership
     Program terms &Conditions'
                                                                                                    El3rulLi:llt$:om/pbc
     See Paqe     1   5   for an i mporta nt Prlvac-y N-qtlce and the following Pages
     iiil,ffi=rtuli;;iil;;iifi ui.i;riini[ingn!_0.!ts,ElectronicFund                               CustomerCare            PaYbYPhone
                                                                                                    ra77-877.M7,
     iH l#; i;d il;; i.;til; ; nd a otice 6 r ifrA reside nts'
                                              n
                                                                                                                           1-800472-9297

                                                                                                    Q   See page z   foradditionalinformation'

o

                                                annualsubscription to
6)    Your Centurione Membership includes an
                                            ff you do notwish to receive the
      Deoartures ,uguzrn"'[;;ufi;'";i$1.0).

      [:t#:*sF:ii*I#"*;H$'s*::i"'lnl*:l,r1u:';:t")i:"




                                                                                                                         AccountEndlng

 E        B:q::*iig,"*e        papercrips   El    5fit"h1t?ff1,t;;"oo'          El    ?-";t[#};ut          Enter 1 5 digh account # on all payments'
                                                                                                           Make check payable to American Express'



                                                                                                                                    '
                                                                                                                                  Pavment Due Date


                                                                                                                                   *ryi'   02127117




                                                          ,111r,11'lt|l11,1'thh,llllllll,ltllrt'll,htll,rhllllllllll'
                                                         AMERKAN EXPRESS
    l-]   Checkhere lf Youraddressor                     P.O.BOX650448
    LJ    phone nurnbirhaschanged'                       DALLASTX 7526F,0448
          fuote changes on reverse side'
                     19-13895-jlg                Doc 253-2               Filed 06/02/20 Entered 06/02/20 20:14:31                                         Exhibit
                                                                               Pg 76 of 396
                                                                       DH[hlF,tIF'9'o-                                                                            p,u19

payments: your payment must be sent.to_the payment address shown on your stalement                       a   nd must be received by-S p.m. local rime at that address
                                                                                                                                Pavmentsmust
i;6;;;aii;j;isiitreUavii-is-,E."iu"a. paymeritswereieiveafterspm,will notbecreditedtoyourAccountuntilthenextdav.
also: (r) inctude the reminance coupon from you, rtut.r*rrl; tiib! rJqF_'{riiii.q'iinsi. il'i.[a"wn
                                                                                                    on a US bankand pavable in US dollars,orwith a

!dffi?';[i1it,"nsr*,[t?ii[m:1,*i',x#:;T:H?i:S:!if;,:fH#':':."fiiii":J:iff'"11?I'Hf::".xl'lii,ffiLjl,{!!if-g::"
                                                              payanti in us oo16rs'and clearable throuqh the US bankins svstern' lf
Eili;i; p"H;;;';;;iil;;i;i;;;;;il;;;H;;;i;-p"y'F.lt'method
                                                     ui    at'a ionverslon rate that ls acceptable to us, unless a particular rate is
                a foreign;;r;;il-*;;irrionvert ii-iito
we accept payment ln                                       ootiars
requiredbytaw.pteasedr";i';;i';;;i;i";a;i.;;;iir;v*itiu"a"p"itt"duponreceipt,    Anyrestriciivelanguageonapaymentweacceptwill
havehoeffectonuswithout"Ji;:;#;;il;"furiii;;"pp;Jri. w;wiil'reai"i"nitoyouihnancialinstitLrtionanypiymentihltisreturnedunpaid.
permlssion for Electronic withdrawal: (1)when you send a chec.kfor payment. you oive us oermissionlo electronica.llywithdtawyour payment
                                                                                                                               routingnumber.account
fromyourdepositorotheraisei-Lrl"i.'wd*irfdto."rr'.t'u.tiJE.ir.inliattiuyiranimittinotheamountofthecheck less costlv process is available.
                                                                                         procgssa-ble electronicallvora
nurnber and check seriat n";;;r di;;rini,iiiit-iiriiiiui'i<jn, uiitJiiirr. irreci<_ishot
wriJn *e piot"ii vou'.r,"c[Jitii"'n-',Juriv,                                                                                                   3it'i'''v
receive your chec( and         you           tfii,'g?g,1S $?.h,qil]gnq:'""n1;.:'"1?,friilEt'.'l,li,';:"ffi:i::i:1"."il:T,]l]1:iff
                                                                                                  (2) By using pav gy c;'mp-uter, P;t Bt'Pdt;                  il;y
we may'issue a draft against yourdeposit or other asset irccount for th-e amotrnt of the check
                                                                                                                d-epbsit orotherasset accountyou speciry
otherelectronic payment se/viceoiours, vou giu" ur p.imiirlon 1o eieiiioniij.ttvwithdraw fuhds irpm t-he
intheamounr    you reque,1. p;y;;;rs u;ifi;;,i;h;,v'i*;;i;il;ieciiueo arter6:00 p.in. MST may not be credited untilthe nextdav'
                                                                                                                              balance on which
How  We Galculateyour    Balance: We use the Avemge Daily Balance (ADB) method (includinq newtransactions)to calculate the
we charge interest for payoviiiir* 6ur.ni"r  rn vo,i, A.ii'uni,diltthe ctistomercire numb-er listed below for more information about this
ffi;;;?;ilildri;;;Ah*i;;4i.1"* *ihi"s ''?'t"t"riit'urg"r                         arJditermined , ThernethodweusetofiguretheADB and interesttesultsindaily
compoundi ng of I nterest
paying lnterest: lf you have a pay overTime balance., your due date_is at least 25 days afterthe close of each billing periocl. We will begin charging
interest on transactions addel't" #lv or"ni,ii"'uit.it-.".i                        adled. Howev-er, we will.not charoe interest on charqes added to a
payoverrime          b.run.".rtoi'uiiiti'"tii*.,iiir,fffidT;;;A;;a  rxriail piy^;'rrtcioii;lif vou pavihe nccou"nt TotalNew Balante bvthedue
                                                             "itrlu.q.t"t1"y1r"
date each month.
Fo.reisn Gurrencycharses: rfgrous:::&:8,1'ffn?iflf;:?t:s,,1fty,:;li;:i:""#,5llE#,'*!''f;it-i;11t,H,?J""l"1lt.;i'i'E
willchoose a conversion rati
                                                                                                                                   '"Jfi';:H"
                                                                                             ideniiff from.customary banking sources
than the h.rqhestofficial rarJpuEii-t'Juiu go""rn*"nt u.qun.v6rihe higliestinrerbank.rateweyourcha-ree,
                                                                                                                                       on the
                                                                                                                 converted bv establishrnents
                                                                                                                                charses
ffiilHi|#i";;ih.;,,"#ffi;;;;a#                      Tfi;;;ie miv airiii     irbm mtes lil erecton the date of
will be billed at the rates such establishments use-

fffil13:'i,H?1..1"1[*:iiif,?g:,'.,'fJi;""f"?,iHi:1.T,T.1'ii'nT:.l"tT'.-';f,jif;L?.?y."s#ff'Yi5y,lilll[::'[i]T[trl,",fJ-J'fiT:xfl
y; ;h".k i..inl iitair uut. nce withii so davs ff the amount is $ 1'00 or more'
                                                                                      payments, mlssed payments,orotherdefaults on your
Gredit Reporting: we may report lnformation aboutyour Account to credit bureaus. Late
A;6ifii       iiit
            be iefleaeo in ybur credit report.




    a         Customer Care & Bllllng lnqulrles
              !nternationalCollect
              Large Print & Brallle Statements
                                                                  1477-8774987 Hearing lrnpaired
                                                                 1-954-503-8905 TTYIl{0G221-9950
                                                                  1477-877-0987         FAX: 1-800-695'9090
                                                                                                                        E H:3i,$rs:'ffiflrifr:::#
                                                                                                                         Custorn€r Care
              Express Cash                                       1   {oGcASH-NoW        ln NY: 1 -80A'522'1897
                                                                                                                         & Billlng    lnqulries      Pryments
                                                                                                                         P.O, BOX9Bl535              P.O. BOX6s0448
                                                                                                                         EL PASO,TX                  DALI.ASTX75265-
                                                                                                                         79998-1 535                 0448




Chanqe of Address
lfcone-ct on front, do not use.                                                                                            PayYour Bill with AutoPay
.   To change youraddress online, visit yvww:rneticanexpresscom/updatecofltactinfo                                          .Avoid late fees
.   rot. N.#, iorpany Namq and Foreign Address or Phone changes,
                                                                         please <all customer care'
                                                                                                                            .Save time
    Please print deirly in blue or black ink only in the boxes
                                                               provided'
'
                                                                                                                           Deduct your payment from your ba nk
                                                                                                                           accouniautohitically each month
Stret Addrers

                                                                                                                            Vis   it a mericanexpress.com/a utopay
City, Stdte
                                                                                                                            todaytoenroll.

Zip Code

fuea Code and
HomePhone
Area Code and                                                                                                                   Forinfornation on how we proted your
WoftPhone                                                                                                                       pdvaq, and to setyour comrnunitation
                                                                                                                                and prfuacy choices, please vish
Email
                                                                                                                                www.ametianspressrom/PrivacY'


                                                                                        Exhibit DD
              19-13895-jlg           Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                       Pg 77 of 396
                                                 DUPLICATE COPY                                          p.?19
             Centurion@ Card

             ilffi'                                                               Account Ending



    Payments and Credits
    $ummary
                                                                                                        Total

Payments
(redits


    ORLYGENGER
Total Payrnents and Credits


    Detail    {ndicatespostingdate
                                                                                                   Amount
Payments

I             t--                                                                             I
I
                                                                                                   Amount
Credits

I-                                                                                                  I
                                                                              I



I--                                                                                            I

I-                                                                                                  I
                                            sHOPBOP.COM                                            -$,103.50
O1IW17        ORLYGENGER
                                            s77-7467267 wl
                                                  MKTG




    New Charges
    Summary
                                                                                                        Total


                                                                                                   $4,844.87

 Total NewCharges


    Detail

                                                                                  Foreign
                                                                                   Spend           Amount


I                                                         I              I                           I
                                                          Exhibit   DD
                19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                  Pg 78 of 396
                                           DHEh!"c.eIH9p-trJ.,                               p.4119



    Detail Continued
                                                                            Foreign
                                                                                       Arnount

                                                  r
                                                                             Spend

I           I                                                                           I
            F
            r                          I          I                I                    r
I

I                                                                                       I
I                                                                  r
I                                                 I                                     I
                                                  -                                    I

                                                  I                                      I
I                                                                  I
I
I                                                 I-
I                                                                                       I

I                                                                  I                    r
I                                                 I
                                                  -

I                                                 r
                                                  I                I
r                                                 I

I                                                 I                                     I
I                                                                  I
I                                                 r
                                                  -Exhibit DD
             19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                              Pg 79 of 396
                                        DUPLICATE COFY                                              p. 5/1 9
          Centurion@ Card

          ffi#,                                                            Account Ending



    DetailContinued
                                                                           Foreign
                                                                                            Amount


I                                                              I                            I
I                                             I                                             I
                                              -
I                                             I                      I                      I
I                                                                                           I
I                                                                                           I
I
                                                                                            I
rI                                                                    J                         I
                                              I
I
                                                                      tlr
I                                                                                           I
I
I                                                                     J                     I
I                                             I                       r\I                   r
I                                                                     {                     r
I
I
I                                                                     {-
I                                             I                       J                     I
I                                             I                                                 I
I                                             I
I                                             I                       I                     I
I                                             I                                             I

                                              Exhibit DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 80 of 396
                                        DHFt[9rt[5.-'ggEX.'                                  p.6119



    Detail Continued
                                                                          Foreign
                                                                                        Amount



r                                                                     r{
I                                              r                                        r
I                                              E                                        I
                                               I                      J                  I
I
I                                              I                      rII
I
                                                                I                   I
I                                                                     {                  I
                                               -
                                               I                I
I
I
rr                                             r                      J             I
I                                              I                I                       r
I                                                                                       I



r                                                                                   I
I                                              I
                                               I
I                                              I
r                                              r
I                                              I                                    r
                                               Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 81 of 396
                                         DUPLICATE COPY                                        p,7119
           Genturion@ Card

          ffi#!                                                           Account Ending



    Detail Continued
                                                                          Fore{1n
                                                                           Spend           Amount


I                                               I                 I
I                                               I

I
I
I
I
                                                -                                              F
I                                               I
                                                -
I                                                I
                                                 r                                             I

I
                                                 -                                             I
I                                                I
I
I                                                I                      JIT
                                                 -                                         I
I                                                I

I
I                                                I-                                            I

J                                                I
I                                                I                       r\I                   r
    I                                            I                                             I
    I                                                                    I                 r
                                                 -
                                                 Exhibit   DD
                      19-13895-jlg       Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                 Pg 82 of 396
                                                         DHBblFffiS"gglJ"                                        p.M9


  DetailContinued
                                                                                           Foreign
                                                                                            5pend      Amount

II                                                               I                                         I
I
        ORLY GENGER
        Card Ending                                                                        Foreign
                                                                                            Spend      Amount

01to2t't7         IPARK2606500100ae224448                        NEWYORK          [f/                      $qz.oo
                  2127367171
                  Description             Price
                  IPARK   7&                 $42,00
                  GLATT EXPRESS                                  TEANECK          NI                   $   109.33
a'tlo3l17
                  20'l-837€1'10
                      JILLTHE STORE 98                           PARAMUS          NJ                   $4s1.98
at/03/17          J

                  0000000000000000007652
01lo3l17          NORDSTROM f 0520 000000520                     PARAMUS          NJ                   $228.ffi
                  8002855800
                  Description                Price
                  DEPT.STORES                t?,28.00
atl\\l't|         NORDSIROM#0520000o00s20                        PARAMUS          NJ                   $376.00
                  8002855800
                  Description                Price
                  DErI.   STORES             $376.00
allo3/17          NORDS-IROM #0520 000000520                     PARAMUS          NJ                   $248.00
                  8002855800
                  Description                Price
                  DEPT.STORES                $248.00
                                                                 PARAMUS          NJ                   $466.90
o't103117         NORDSIROM #0s20 000000520
                  8002855800
                                             Price
                                             1466.90
                  MUJI GARDEN STATE PLAZA                        PARAMUS          NJ                       $26,96
01/o3t17
                  6463660515
                  5MOKE CHOPHOUSE & CIGAROOI I                   ENGLEWOOD        NJ                       $36,s6
01/a4n7
                  201-541{s30
                  Descrlption
                  FOOD/BEVERAGE

            /1r
                  0000tffcIAXl5G39 090003 I 001 1                NEWYORK          t{Y                      $1 1.00
ollosll7
                  000-0000000
                                                                 BROOKLYN         NY                           10,00
01/ost17          0000NYCrAX813809000220012                                                                $

                  000-0000000
avoS/17           UBER *USIANOsNPUHN                             HELP.UBER.COM    CA                       $   1s.89
                  HELP,UBER.COM

al105/17          AMAZON MKTPI-ACE PMTS                          AMZN.COM/BILL    WA                       $qzto
                  BOOKSTORES
                  AMAZON MKTPLACEPMTS                            AMZN.COM/BILL    WA                       $3e.00
al/05/17
                  BOOKSTORES
                                                                 HELP.UBERCOM     CA                           I 0.50
o't:lo1tl1        UBER "USJANo5XOEED                                                                    $

                  HELP.U BER.COM
                  MERCER K|-[CHEN 0000000901 14001               NEWYORK          NY                    $76-06
0116117
                  2122580688
                  FOOD1aEVERAGE                         $62.06
                  TIP                                   $14.00




                                                                 Exhibit     DD
                  19-13895-jlg           Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                                Pg 83 of 396
                                                        DUPLICATE COFY                                             p.9/19
                 Centurion@ Card

                 ffi!                                                                          Accounl Ending


  Detail Continued
                                                                                               Foreign
                                                                                                Spend           Amount
                                                                 NEWYORK             NY                          $70.46
01/06/17          THE BUTCHER's DAUGHTER N 0026
                  917-388-21 32
                  Description
                  FOOD/BEVEFAGE
                                                                 NEWYORK             NY                          $42.00
c:|l06/17         RAPIDEASTSTTHCORP0000
                  212431-4318
                  Description
                  PARKING FEES
                                                                 NEWYORK             NY                          $s0,00
01/06117          GUGGENHEIM MUSEUM 542929806237 996
                  2124233500
                  Desctiption                Prke
                  MISC.RETAIL
                                                                 NEWYORK             NY                          f65.00
OlIM/17           MAISONKAY5ERlMAISON     KAYSER    1


                  326 BLEECKER ST NEW YORK
                  FOODAEVERAGE                          $65.00
                  WHoLEFDS CLO#1 0381 00001 0381                 CLOSTER             NJ                         t172.46
01/08t17
                  1234567591
                  Descdption                 Price
                  GROCERYSTORES              fr172.46
                                                                 ENGI.EWOOD          NJ                           $3,4e
01108117          SHOPR]TE ENGLEWOOD S
                  7193660763'l
                  THE HOME DEPOT                                 HACKENSACK          NJ                           5720
otlo9l17
                  80065+0688
            lt
                                                                                     NY                         $128,00
oltOslll          ROSIEPOPE MATERNTIY                            NEWYORK
                                   ING
                                                                                     CA
avrclv            UBER *USJANIoMYNBU                             HELP,UBERCOM                                    $67.47

                  HELP.UBERCOM
                                                                                     CA
otl1ol17          UBER *USJAN]o PUXWD                            HELP.UBER.COM                                   $40.70

                  HETP.UBER.COM
                                                                 NEWYORK             NY                         $193,33
alna/17           FREDERICFEKKAI
                  212891032s
                                                                 TELAVIV                         215.00          $5s.e3
avl1l'tl          NANUCHKA                                                                kraeli Shekels
                  RESTAURANI
                                                                 TELAVTV-JAF                       75,64         $le.8s
av12117           GETT                                                                    lsraeli shekels
                  MISCTEANSPORTATION
                                                                 TELAVIV-JAF                        33.S0         $8.87
01115117          GETT                                                                    lsraeli Strekels
                  Mlsc
                                                                 TELAW.JAF                         65.80         j17-49
01t16t17          GFN                                                                     lsraeli Shel,els
                  MIsCTRANSPORTATION
                                                                 TELAVIV.JAF                       70.50         $18.46
ojl16t17 GEIT                                                                             lsraeti Shekels
                  MISCTRANSPORT ATION
                                                                 JERUSALEM                        380.00        $100.05
o1117t17          |vIEKAZAHAVA                                                            lsaeli Shekels
                  FAMILYCLOTHING
                                                                 TEL AVIV.JAF                     2S700          $7s.57
o'tt17/17         GETT                                                                    lsraeli Shekels
                  Mtsc
                                                                 JERUSALEM                         7600          $20.01
01117/17          MERCMAHAVA                                                              lsra€li Shekels
                  FAMILYCLOTHING
                                                                 TEL AVM.JAF                      284.00         $74,78
ojtlTl17          GEIT                                                                    tsrxliShekels

                                                                 TEL AVIV                       149'1ffi        $394.1
 ot/1s/i7 LES PffAES LTD                                                                  lsraeli Shekds
                                                                                                                         1


                   FAMILY
                                                                 TEL AVIV.JAF                     32000          $84.1 e
 01/18/17         zooM                                                                    lsraeli Shekels
                  AtrT DEAI-TR&GALLERY
                                                                      ibit      DD
             19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                        Pg 84 of 396
                                                 DHSb[9,+[F.'99trJ"                                          p.10/19



  Detail Continued
                                                                                         Foreign
                                                                                          Spend       Arnount

            GEI'T                                       TELAVIV.JAF                         25.10          $660
01/18/17                                                                          lsraeli 5hekels
            MISC TRAN5PORTATION
                                                        TELAVIV-JAF                        30,90           $8.13
01/18/17    GEIT
                                                                                  lsraeli Shekels
            MISCTRANSPORTATION
                                                        HRZHUA                             180.00      $47.36
01/18117    ECRADHON LTD
                                                                                  lsraeli Shekels
            BOOKSTORE
            GFTT                                        TEL AVIV.JAF                       s7,60       $1s.l s
o't/1e117                                                                         lsraeli Shekels
            MISCTRANSPORTATION
                                                                                          219.60
o1/2o/17    -coLEcTloNSoHoT-A                           BENE BRAK
                                                                                  lsraeli Shekels
                                                                                                       $s7.88
                           LIANCES
            GFN                                         TELAVIV-JAF                        7534        $19,8s
01t2u17                                                                           l:raeli Shekels
            MISCTRANSPORTATION
                                                        TELAVIV-JAF                        74,20       $18.s0
o'Uzzl17    GETT
                                                                                  Israeli Shekels
            MISCTRANSPORTATION
                                                                                           79,00
01/22/11    ANITA                                       TEL-AVM
                                                                                  lsraeli Strekels
                                                                                                       $20.86
            FASTFOOD RFSTAURANT
                                                        TELAVIVYAF                        288.32       $76.13
01/23/17    5UPER PHARM
                                                                                  lsraeli Shekels
            DRUG 5TORE/PHARMACY
                                                        TEL AVIV-JAF                       97AO        $25.83
01/23/17    GFIT                                                                  lsraeli Shekels
            MISCTRANSPORTATION
                                                        TELAVIV-JAF                        69.80       $18.4s
01/23/17    GFTT
                                                                                  lsraeli Shekels
            MISCTRANSPORTATION
                                                                                           4945
01/24/17    KlosK LILENBLOM LTD                         TELAVIV-JAF
                                                                                  IsraeE Shelels
                                                                                                       $   l3.oe
            FAST FOOD RESTAURANT
                                                        TELAVIV-JAF                        53.00       $14.03
01n5l17     GFTT                                                                  lsraeF Shekels
            MISCTRANSPORTATION
                                                        TELAVIVJAF                         3290
o1/25t17    GFrT
                                                                                  lsraeli Shekels
                                                                                                           $8.71


                                                                                     .     67A0
o1126t17    GFIT                                        TELAVIV.JAF
                                                                                  lsrasli sh€kels
                                                                                                       $18.00


                                                        TEL AVIV.JAF                       7150        $19.01
01t26/17    GETT
                                                                                  lsraeli Shekels
            MI5CTRANSPORTATION
                                                                                           3t50            $836
01/27/17    GErT                                        TEL AVIV-JAF
                                                                                  lsraeli Shekels

                                                        TELAVIVYAF                         26.90           $7,14
01/29/17    SUPERPHARM
                                                                                  lsraeli Shekels
            DRUG STORE/PHARMACY
                                                        TELAVIVYAF                        14350        $38.09
01129/17    SUPERPHARM
                                                                                  lsaliShekels
            DRUG STORE/PHAFMACY
                                                        TELAW-JAF                          23lO            $6.te
01130117    GEIT                                                                  lsraeli Shekels
            MISCTRANSPORTATION
                                                        TELAW-JAF                          34,70           *e.21
01t30117    GETT
                                                                                  lsraeli Shekels
            MISCTRANSPORTATION
                                                        TELAVIV-JAF                       282.00       $7s.00
01/31117    GETT                                                              ,   lsraeli Shekels
            MISCTRANSPORTATION
                                                        TELAVIVYAF                        172,50       $4s.88
o't/31/17   S,KMANAGEMENT
                                                                                  tsraeli Shekek
                        APPLIANCES
                                                        TELAVIV-JAF                        :!5.10       $e.34
02/01/17    GETT
                                                                                  lsraeli Shekels
            Mtsc TRANSPORTATION
                                                        TELAVIV-JAF                        19fi         $s.16
ozlaln7     GETT                                                                  lsraeli 5hekels
            MISCTRANSPORTATION




                                                        Exhibit        DD
                  19-13895-jlg         Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                         Exhibit
                                                                    Pg 85 of 396
                                                            DUPLICATE COPY                                                                p.11/19
             Centurion@ Card

             ffit                                                                                                  Account Ending




  Fees


I-                                                                                                                              I
Total Fees lor thig Period



  2017 Fees and lnterest Totals Year'to'Date



                                                                                                                                      I


  lnterest eharge Galculation
  Your Annual Percentage Rate (APR)   is   the annual interest rate on your account.
                                                        Transactions Dated                 Annual             Balance               lnterest
                                                                                       P€rcentaEe           Subject to              Charge
                                                        From          To                      Rate               Rate

                                                     o2ltznoo4                           9.65% (v)
 Select&Pay Later
 Total
 (vrVadableRate




  lnformation on Pay OverTime Features



  LTif :#f,iflffi#f,t]:H:lr,ib:+fil'lls]ft   ,T,it3rin{:ff i;i,Tsrrxi:?sti5,vij1il:vfi ri""lff sT''
  'd&ilitv ;;iiiiA;'rrJrwie,          a no pre-set spending limit'
                                vo,rr card has


  There ls a llmit toyour Pay Over Timg feature balance
  your payOverTime limit is ls-s,o6o,bo.We may approve or decline acharge regardless o-f-whetheryour.Card
  #;,ili;.ffi;';;*.i;;ij#          fi;*;;iileriF;y   o-verTime limh, Yoil mu-st pay in full all charees that are not
         ht";   Pay  OverTime balance bythe Payment Due Date'
  it-Je?




                                                                           Exhibit        DD
19-13895-jlg   Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                   Pg 86 of 396
                           D[P*l'S/tlF"9                                   p.12119




                                   Exhibit DD
          19-13895-jlg          Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                       Exhibit
                                                      Pg 87 of 396
                                               DUPLICATE COPY                                                        p.13i19
       Genturiono Card

       ffi'                                                                                       AccountEnding


                                                                             Program Terms
Notice of lmportant Changes to the Membership Rewardst                    program.t9rms'  We encourage you
                                           to the Membership    Rewards
We are making changas sumrnar]teo be-low
                                      -                                           this change, please call the
                                                              -tvldmbership anbut
to read this notice ano dr"-ii'iJi;d;E reren"e. lr vou have.anyquestioni
                        ft;; ;il. ih" o"t"ii"o .r'inges to the
                                                                                       program terms can be
                                                                                 Rewards
number on the back
                     "f Page.
found on the following

Important Information about the Membership Rewards Program
                                                     to the Terms and conditions of the Membership Rewards@
Effective June 1, 2017, weare making_two.cranges                                                              points to
program: (1 ) tf we*#;i y;;      liniieaAarc noi"ln1 Jn or after ..t_u ne 1 , 2017 'we will no longer returnone
                                                                                Card)   is reinstated within    vear
your prosram account    iiyl;ffii&beto      ngpt1i tilglgilgi-c.",iforate
                                                                             points for chages at Ticketmaster and
after it is canceled;,rl'rz:r ciidiiltJ6iri'na"rbers   can  begin    using
Telecharge.
                                                                                                      of the "Getting
Effective irnmediately, we are replacing the firstparag'#f,:,i{,ff;Yiilgr""?fi3,X'ilsubsection
                                            pc
Points" section to clariff how you oan earn

                                                                    Rewards program Terms and conditions
   see fhe reverse side for the Detail of changes to the Membership

                                                                                                                  tD12454




                                                           Exhibit DD                                  CMLENDDMRUSO'I18
            19-13895-jlg        Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                        Pg 88 of 396
                                              DHF"blf,.tTE,'9                                                      p. l4l19




DetailofChangestotheMembershiPRewardsProgramTerms
rhis notice amendi the Membersnin r:wara;;rig5*L?ffif,1fl:i!flll3lijtt?;5",,i:1,'"11flr";[1'1,:9,J;L"
as described betow' We have the rQht to arnt
the Terrns mnflicting with this change ur* r"ilul.J't
                                                        rrv   inoootnpletely. Provisions not changed bythis notice
rernain in full force and effect-

MembershiP Rewards Program
                                                        are deleted from the "For Canceling Your Acmunf'
Effective June 1 ,2017,(1) the fotlOWing twosentences
subsection of the
                   ,,Fo#eltififfi"c;iiinUF"int. iiacr' section of the Membership Rewards Terms and
condirions:
             ,,tf                       ir;JA;**t
                  we reinsiai.jinJ ii"r,l"t'          within o^ne year, these. forfgited points will be returned to
your prosram accounfi?il;';.ittilk&        i;il                i
                                               A.;il{ia corfiorai'e card and hasforfeitedbeen reinstated within
                                                                                                 points returned to
                                                                           to have  the
one year, you must mntaa rr,r"nloersnip ne,i,ilroiali-aoo-nxP-EARN pav withfointy To Book              rry"     o.l.
vouiaccount,,,, and (2iiili;i1o*|i"l i.ht"nr"?oJ"t"o
                                                          rrorn tne "using
                                For Products'I1ln;$"#",:l'f'Sy,trfli:tr$"tl$',i?:tX?l-i;'"T13:gi:l-"J;1"
ffiilqn.el<'t'"-1-!aua,
;'uiing Point6" section of the Membership Re
erigibte to use poinlsdil;k#;"t..qira"rfrL;",f         iilC;r""rate card istheonly Linked card Account'"
                                                           the tirst paragraph of the "using YourCard" subsec'tion
Effective immediately, the following language will replace
of the "Getting Points" sec'tion:

                                                           charged for an eligible purchase to their Linked Cad
'Most card Members wi1 eam one point for every_dollar
                                                    pointrtor Every dotlar Cnarged for an eligible purchase to
Account. sorne card Memherc wiil earn additionir                poirits sed'on immediately below' To use points
their Linked card Account, as noted tn tne cefrinb- Aoo'iilonit                      on your Linked Card Account
vou have eamed, including these additionaf
                                           p"o'-ri{vo,        tfG.oit   lne
                                                                              arnountdue
{ffiffit,,f iila:'ii,i3li:.",.]i,*[hf]d;t"il#j1i"1t.,fi5;:m3;ruS,f;Hfi[';ifl#-rt!!q{tiifi.1:+
                                                                            oianv charge appridaio tne rorror'frng:
il"rtfffrf #.fiii"i",,'iff,'T,lr?X'lt, l"J"",li?i?;fi fi.l;6itne tuu ar*unt
                          .Extended PaYment OPtion
                          .Flexible PaYment OPtion
                          .Select & PaY Later
                          .Eligible nmerican Express Credit Card purchases
                                                                                                       you can eam
                                                     of points. These offers include terms about hortt
From time to time, we may rrL" prrotionaloffers                                              mnceming points
the points and when   d; #il;;     ir.,lii,TnJ";;i6i;fi;    mav  oinerfrom  rhe  terms above
                                                  including when you can use the points'
earned for charges to VIgiliin]i"o Caio a..ount,
You can view your point batance by hq,qing onto
                                                  yor{-o1ll"-tt-T.:i* at www'americanexpress'com and viewing
                                                            as pending points. penoing points are points you wilr
vour  ac@unt summary page. sorne.points rnay b'e shown
-be
    able to use afterw6 ieceive timely
                                         p"y*"n?Jrih; ;;iri"i Imount-,iue or in acmrddnce with the terms of the
 o*eiforwfrich the promotional points are awatded'"




                                                              Exhibit     DD
                                                                                                     CMLENDDMRUSOllS
            19-13895-jlg          Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                          Pg 89 of 396
                                                   DUPLICATE COPY
          Centurion@ Card                                                                                                      p.15/19



          ffi'                                                                                            Account Ending

                                                                                                               Rev.9lfr12

MTFF              WHAT DOES AMERICAN EXPRESS DO WITH YOUR PERSONAL INFORMATION?
                                                                                                                    gives
                Finan cr al compa nies ch oose how they share your person al nfor:mati on Fede ral aw
                consumers the right to     lim it some  but  not all sharin    Fe deral law also  req  ut res us to tel y0 u h OW
                we collect,   share, and  Protect   yo ur pe r50n al informati on  Please  read  th is notice  carefully to
                understand what we do.
                                                                                                   product or service you have
                The types of personalinformation we collect and share depend on the
                with tii. This information can include:
                    t     Social             number and income
                    a     transaction             and account
                     .    insurance                   and oedit
                Ail ancialcomPanies need to share cusiomers'Persona I information to run their everydaY
                business. ln the section below, we list the reasons financial companies can share lheir customers'
                            information; the reasons American ExPress chooses to share; and whether
                                                                                                                     you can limit
                    sh



Fo r ou             b ust nes s pu rposes
such a s to process yo ut transa ctio flS, mai ntain y0 ur account(s),            Yes                           No
respon d to court orde rs and legal investigati 0ns, or report to
credit bureaus
                                                                                                                No
                                                                                                   (but please see the'To limit
For our marketing Purposes        -                                               Yes
                                                                                                 direct marketing" box belowfor
to offer our products and services to you
                                                                                                    additional privacy choices)
                                                                                  Yes                           No
For joint marl(eting with other financial
For our affil iates' eve ryday business purposes         -                        Yes                           No
informati on aboul ur transaciions and
For our affiliates' everydaY business purposes           -                        Y'es                         Yes
infomation about Yo ur creditworthiness
                                                                                  Yes                          Yes
For our afliliates to market to You
                                                                                   No
                                                                           (although we may          We don't share personal
For nonaffiliates to market to You                                        share aggregated or               information
                                                                           de-identified data)

                 o         us onl
                 a   Cal us at 1                                                       h your choices

                 PIease note:
                 tf you are a new customer, we can begin sha ring y0ur personal information 30 days from the date
                                                                                                              person at
                      sent rh is notice. When you are no Ionger our customer, we conti nue to share y0 ur
                 information as described     in this notice
                 Howeveq           can contact us at any time to limit our
                 We             additio na priva Gy choi ces t0 customers. P rivacy electi ons you make for any o ne
                           or se Moe may not automatica llv be ap pli ed to olh ef prod ucts and servl ces. To let us know
                    you do n ot want us to use you persona inform ation to comm unicate with you about offers by
                 mail teleph 0ne, and/or e-mail:
                  a Vi sit us onl tne:                                                 o
                  a Call us at1                                r               e-mail comm unications)

                 Call 1-800-528-4800 or go to americanexpress .comlcontaot.


Page 1 of 2
                                                                                                         BP/PRVCCSGI1114
SO4N4

                                                               Exhibit DD
                 19-13895-jlg          Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                   Exhibit
                                                            Pg 90 of 396
                                                    DHF"bl,Rr+TF.                                                        p. 16/19




                                          Express Travel Related Services Go mpany nc. nd oth er Am encan Express
Who is providing                  iates th at provide flna ncial products o services, ncl ud ng America n Express
this notice?                   centurion Bank, America n              Ba n k, FS and AMEX Assurance


Howdoes American                  protect y0uf pers0 nal information from u na uthorized access and use, we use security
Express protect my             MEASU res that comply with federal law Th ese rneasures include computer safeguards
personal information?          and secured liles and
                                   collec,t your personal information, for example, when you

How does American
                                r oPon an account or pay your bills
                                                                    or sive us vour contact information
Express collect my    : fli{t;1t#?H1l,com9'inioimation
personal information? We atso collect your personal information from others, such as credit bureaus, affiliates,
                               other


     can't I limit all
        of personal
intormation?                                                                                                        Se
                               below for more on Your        under state law
       happens when I
limit sharing for an            our choices will apply to everyone on your account.
account I hold jointlY
      someone else?


                  Com           related by common               orcontrol. TheY can be financial and nonfinancial

Affiliates




                  Companies not related    bY   common ownership or co ntrol. They can be financial and nonfinancial
Nonaffiliates c0 mpanles
                   a   Nonaffiliates with which we share                                                includirw, for
                               direcl              that
                    formal agreement between n onaffiliated companies that together market financial produc{s or
 oint             services to You,
                   .   Ourjointmarketing partners include frnancial

                                                                                    service or to process
    may iransfer personal information to other countries, for example, for customer




Page 2 of    2
s04N4                                                                                              BP/PRVCCSGI1114

                                                               Exhibit DD
            19-13895-jlg      Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                     Pg 91 of 396

      Centurion@ Card
                                              DUPLICATE COPY                                                       p.17119



      ffi                                                                                       Account Ending



Your Billing Rights: Keep this Document for Future Use
This notice iells you about your rights and our responsibilities underthe Fair Gredit Billing Act.
What To Dq lf You Find a Mistake on Your Statement
lftou thiJfilhere 'ts an effor on your statement, write to us at PO Box 981535, El Paso TX 79998-1535. ln
your letter, give us the following information:
.   Account information: Your name and account number'
.    Dollar amount: The dollar amount of the suspected error.
t    Description of probtem: If you think there is an enor on your bitl, describe what you believe is wrong and
    why you believe it is a mistake-
You must contact us:
        r  Within 60 days afrer the error appeared on your statement.
        .  At least 2 business days before an automated payment is scheduled, if you want to stop payment on
           the amount You think is wrong,
you must notify us of any potential errors in writing. You may call us, but if you do we are not required to
investigate any potential enors and you may have to pay the amount in question.
What Will Haopen AfterWe Receive Your Letter
When we receive your letter, we must do two things:
1. l/Vrthin B0 rlayi of receiving your letter, we mus't tell you that we received your letter. Wo will also tell you if
    we have already corec'ted the error'
Z. Within g0 days bf receiving yourletter, we must either correct the enor or explain to you why we believe
    the billis oorrect.
\A/hile we investigate whether or not there has been an enor:
        .    We cannot try to collect the amount in question, or report you as delinquent on that amount.
        .    The charge in question may remain on your statement, and we may continue to charge you interest
             on that amount.
        .    While you do not have to pay the amount in question, you are responsible for the remainder of your
             balance.
        r We can epply any unpaid amount against your credit limit.
Afterwe finish our investigation, one of two things will happen:
      o If we made a mistake: You will not have to pay the amount in question or any interest or other fees
          related to that amouni.
        . If we do not believe there was a mistake: You will have to pay the amount in questiort, along with
          applicable interest and fees. We will send you a statemenl of the amount you owe and the date
          pbyment is due. We may then report you as delinquent if you do not pay the amount we think you
             owe.
lf you receive our exptanation but still believe your bill is wrong, you..must write to us within 10 days telling us
thit you still refuse ti pay. lf you do so, we cannot report you as.delinquent without also reporting that you are
quesiioning your bill. Wd mult tell you the name of anyone to whom we reported you as delinquent, and we
must let those organizations know when the matter has been settled between us.
                                                                                                  you question even
lf we do not follow all of the rutes above, you rlo not have to pay the fitst $50 of the amount
if your bill is correci.
                                                               purchases
Your Riohts l.f You Rre oissatisfied with Yoqr credit card
@hegoodsorservicesthatyouhavepurchasedwithyourcreditcard,andyouhave
                                     you.may have the right not to pay the remaining
trieO in good faith to correct the problem with the merchanl,
amount due on the Purchase.
To use this right, all of the following must be true:
    1. The pircirase must have been made in your home state.or wlthin 100 miles of your cunent mailing
       address, and the purchase price must have been more than $50. (Note: Neither of these are necessary
       if your purchase was based on an advertisement we mailed to you, or if we own the company that sold
       you the goods or services-)
    2. you muJt have used your credit card for the purchase. Purchases made with cash advances from an
       ATM orwith a check ihat accesses your credit card account do not qualify.
    3. You must not yet have fully paid for the purchase.

SO4N4                                                                                          BP/PRVCCSGI1114

                                                        Exhibit     DD
          19-13895-jlg          Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                         Exhibit
                                                        Pg 92 of 396

                                                DHFtl,f,,tTF"$                                                           p.18/19




lf all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing alPO
Box 981535, El Paso TX 79998-1535. While we investigate, the same rules apply to the disputed amount as
discussed above.
Afier we finish our investigation, we will tetl you our decision. At that point, if we think you owe an amount and
you do nol pay, we may report you as delinquent.

Annuat EFT Effor Resolution Notice
This notice is to inform you about how you should notifi7 us of enors or questions regarding any electronic fund
transfers you initiate using your American Express Card, including Express Cash transactions, or electronic
payments you make to American Express using Pay By Fhone, Pay By Gomputer, or any otherAmerican
Express electronic payment service.
ln case of errors or questions about your Electronic Tfansfers, please contact us as soon as you can if you
think your statement or receipt is wrong or if you need more information about a transfer listed on the_ _
statement or receipt. You can call us at 1-800-IPAY-AXP for Pay By Phone questions, at 1-800-528-2122iar
pay By Computer questions, at 1 -800-528-4800 for AutoPay questions, and at 1-800-CASH-NOW for Express
Cain ftuestions. You may also write to us at American Express, Electronic Funds Services, P.O. Box 981531,
El pasb, TX TgggB-1S31 or contact us online at www.americanexpress.comfinquirycenter. We must hearfrom
you no later than 60 days after we sent the FIRST statement on which the problem or enor appeared or
queslion arose.
When you contact us, please provide the following information:
(1) Your name and card account number.
(2) Description of the error or the transfer you are unsure about. Explain as clearly as you can why you believe
    it is an error or why you need more information.
(3) The dollar amount of the suspected enor'

lf you notify us by phone, we may require that you send us your complaint or question in writing within 10
business days of the call.
We will determine whether an error occurred within 10 business days and will corred any error
                                                                                                            pro4ptty. lf we
nrrO mo.. time, however, we maytake up to 45 days to investigate             your  complaint  or question.    lf we decide to
do this, we will credit your bank account within 10 business     days    for the amount   you  think is  in error,  so that
you wiit have the use bf the money   during  the time  it takes us to   complete    our investigation-  lf we   ask  you to
put your  oomplaint or  question in writing and we  do  not  receive it  within  10 business   days, we    may    not credit
your account.

For errors involving point.of-sale or foreign-initiated transactions, we may take up to 90 days to investigate
your complaint or question.

We will tell you the results within throe business days after completing our investigation, lf we decide that there
was no elor, we will send you a written explanation. You may ask for copies of the documents that we used in
our investigation.
lf we have credited your bank account and there was no error, we will tell
                                                                             you when we willwithdraw that
amount from    your bink  account  again. You  authorize us to withdraw this amount from your bank account. lf
your oank account does not have enough funds to cover this withdrawal, we can charge the amount to your
lard account or collect the amount from you. lf this happens, we may cancel your right to use our electronic
transfer services.


Notice for residents of Washington State
ln accordance with the Revised Code of Washlngton statutes, section 63.14.167, you are not responsible for
payment of interest charges that result solely_from a merchant's failure to transmit to us within seven working
A;F ; credit for goods oi services accepted for return or forgiven if you have not,-nt9 us of the merchant's
oJiay in posting Juch credit, or our failure to post such credit to your account within three working days of our
receipt of the credit.
S04N4                                                                                               BP/PRVCCSG|I1I4

                                                            Exhibit      DD
                19-13895-jlg            Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                          Exhibit
                                                                   Pg 93 of 396

                                                                                                                                                           p,19/19
                 Membership Rewardso
                 Monthly Stitement and Program News

Prepared     for                                         Accou nt Number
                                                                                                     Ouestions About Your Account?
 Total Points Balance                                                                                             memb ershlpreward s.com



                                                                                                         1.800-297.1300
 Points Earrred this Period                                                                              lnternatlonal Collect:   1   -336-393-1   1I 1



                                                                                                     Did You Know?
 Account Summary                                     Decembei      1,   2016 - December 31, 201 6
                                                                                                         'Use Points For Your Charges
 Opening Points Balance                                                                                   Use your Card forcharges like tnvel. dining,
                                                                                                          groceries, and more, then go online and use
 Points Earned this Period                                                                               the points you eamed toward your eligible
                                                                                                          charges,
 Points Usedthis Period
                                                                                                     '   Learn more at
 Reinstated Points and Adiustments                                                                       membershlprewards.com/yourcharges.
 Total Polnts Ealance

 Potnts Earned this Period are pending until <harges are paid in full and all your
 accountsare in good standlng.




                                                                                                                    December l,2016 - December31,2016
 Points Transaction Detail

Points Earned   thlr Perlod                               PointsActivitvOn                    Bonqs Points                                     Total Polnts
                                                            EliqibleCha?ges                         Awarded                               ActivityPerCard
                                                                                                              0


Add'iCenturion                                                             12,532                             o                                           12,532
)o{xx-x}00fi3
Total                                                                                                         o

                                                                                                             good standing' Poi_nts transfer€d.o_r .
Membership Rewards points earned mayb€ tranifeffed or-redeemed as tong_ as all enrolled 9atd accounts.are in
l'.iiiirii:i irnn"t ue ri,v"rsea fi&lntoiho program, Forfeitcd polnts can-be reinstat€d fora f€o by cElling th€ number provided below orvlsiting
;;-#;h',p;;il"i"r.feims              and Condifioisof the Membeiship Reward.s'program_apply_. F_ormoreinformatian.visit
rnemUeistridr.r"rds.com/terms or call 1{00-297-1300' From overseas,callcollect 1-336-393-1111.




                                                                            Exhibit      DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 94 of 396




                                 Exhibit   DD
               19-13895-jlg             Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                     Exhibit
                                                                    Pg 95 of 396
                                                         DUPLICATE COPY                                                                              p.'l/15
              Centuriono Card

             ffi                                                                                                             Account Ending



    New Balance                                                         I                              MembershiP Rewardso Points
                                                                                                       Avaitable and Pending as of 0l/31/17

                                                                                                       For uoto date point balance and full ptogram
    Payment Due Date                                                        03t27lfi+                  detalis, visft mimbershipranards.com

                                                                                                     Account $um
     tlate                                                                                             Previous Balance
                                                                                                       Payrnents/Credits
                                                                                                        NewCharges
                                                                                                        Fees


                                                                                                        NewBatance

     See page 2 for   important lnformation about youraccount'                                          Days in Billing   Period: 28
E
                                                     indicate that your account is                   Customer Care
     As a reminde r, as     of   O2/031201 7,-our record.s
                                                     which  rnqy generate a charge
     enrotled in one or more oittilndl   product(s)
     ;;'  ifi;ilJu;f  i'iiu''" t"'Jia g" t    fosi m ore d eta il s'
                                                                                                        EI:#l*:tr:i::om/pbc
o                                                                                                       CustomerCare
                                                                                                        1-877€77{€/87
                                                                                                                               PaYbYPhone
                                                                                                                                1'8W472.9297

                                                                                                        S   See page z for additional information.




                                                                                                                              Ac(ount Ending

    E     B:*:UF-tl*e         papercrips    E     5illlLigll,Jfl",,o* El i-?'Blil-!$'                          Enter 1 5 digit account f on all payments.
                                                                                                               Make check payable to Arnedcan Express.


                                                                                                                                       Payment Due Date
                                                                                                                                             0.3127117
                                                                                                                                        o*fff,,

                                                             1g,l[|l11;llrrlhllllhrlrrllllrl;llllrrrllllhlIlllhlllllhrlr
                                                             AMERICAN EXPRESS
    l-l   Checkhere if louraddressor                         P.O.8OX650448
    L-l   phone numbir has changed.
                                                             DALLASTX 7526s-0448
          fuoie changes on reverse side'
                     19-13895-jlg            Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                                   Exhibit
                                                                          Pg 96 of 396
                                                                  DHBhIF,+Tfi99,8Y,,
      E                                                                                                                                                 p.?/15

 Payments:Your payment must be sent tothe payment address s-hown on yourstatementand must be received by.5 p.m. local tim_e atthat address
 tobecrediredasbfthedayitisreceived. Paynieritswereceiveafter5p.m.will notbecredhed-toyourAcco-untuntilthenextday. Paymenlsmust
 also: (l ) includethe remittince coupon from your statemenr; (2) be made lvith.q single checkdrawn on a US bankand payable in   U.S dollars, orwith             a
 nugoiiibleinstrumentpayableinUSdollarsdndclearablethrougfrtheUSbankingsystem;.and(3)             includeyourAccountnumber' lfyourpayment
 aoEr noi rne"t uit oftn.! a6ove requirements, crediting may be delayed and you may incur late payment lees and additional interest charges.
 Electronic payments must be mad'ethrough an electr6nic payment meJhod payable in US dollars and clearable through the US banking system. lf
 we aicept'oairment in a foreiqn currency,"we willconvert ii irito US dollars at a ionversion rate that is acceptable to us, u nless a parricular rate is
 required by liw. Please do nd send posi-dated chects as they will be deposited upon receipt. Any restrictive language on a payment we accept will
 havenoefiectonuswithoutourexfresspriorwrittenapprcnial. Wewill re-presen'ttoyouriinancialinstitutionanypaymentthatasreturnedunpaid'
 Permission for Electronic Withdrawal: (l ) When you send a check foI payment, you give us permisslon to electronically withdraw your payment
 from yourdepositorotherasset account, We will process check electrcinilally byiransmining theamount o.f the checlg routing number, account
 iiumtfor anU inect<seilui nurf"r to your financiaiinstitution unless the checkjshot processable electronically or a less costly process is available.
 When we process yourcheckelectronically, your payment may be withdraw_n from yourdeposit orother-asset account as soon as the same daywe
 receive vour checli and vou wilt not receive that ian-celled chdckwith your financiaIaccount statement. lf wecannot collectthe funds electronkally
 we may'issue a dm'ft aga'inst your deposit or other asset account for th-e amount of thecheck (2) By using Pay ByComputer. Pay By Phone or any
 other{lectronic paym"ent service of irurs, you give us permission to electronicallywithdnwfunds from.the depositorother asse-t accountyou sPeclry
 in the amount ydu iequesr Payments using sulh services ofours received after8100 p.m. MST rnay not becredited untilthe next day'
 HowWe Calculate Your Balance: We usethe Average Daily Balance (ADB) method (including newtmnsactio-ns) tocalculate the balance on whkh
                                balances on yorirAccount. Callthe CustomerCare number listed belowfor more lnformation aboutthis
*"iif'jrge inierirtf"ipiyOverfime
 b"l.;;Z;ilirimtion mhnoa ind'iow resuhing i'nterest chargesaredetermlned. Themethodweuseto figuretheADBand intetestresuksindaily
compou ndi ng of i nte rest.
pavinq lnterest: lf vou have a Pay OverTime balance, your due date is at least 25 days afterthe close ofeach billing period. We willbegin charging
ini6reit on transactions added to a Pay O1prTime balahce as of the date they are added. However, we wlll not chatge lnter-est on charges.added to a
i;aiOviriimJUitlnce automatically iforesnmple,Sign &Traveland Extended Paymentoption) ifyou paythe AccountTotal New Balance bythe due
date each month.
Forelsn Currencv Charqes: lf vou rnake a Charqe in a foreign currency, we willconvert it into US dollars on the datewe or our agents process it. We
witi lffioi" JconlieisiJniite i6at is acceptable-to us forthal date, unl6ss a pafticular rate is required by lawThe conversion rate we use is no more
thin the hiqhest official mte published bya qovernment agency orthe highest interbank rate we identifr from customary bankt'ng sources on the
conversion?ate or the prior Susiness day.Thiis nte maydiffer fiom rates in effect on the dateof yourcharge. charges converted byestablishmenls
will be billed at the rates such establishments use.
Credit Balance: A credit balance (designated CR) shown on this statement represents money owed to you. lf within the six+nonth period following.
the date ofthe first statement lndicatfuig the credit balance you do not request a refund orchargeenough to use up the c.edit balancg we willsend
you a check forthe credit balance within 30days if the amount is $1.00 or more'

Credlt Reporting:We may report information about your Account to.redit bureaus. Late payments, missed payments. or other defaufts on your
Account may be ieflected in your credit report




      E       *:1.:l;1.':i:5,?11'"'
                                        Inq uiries

              Large Print & Braille Staternents
                                                           b877A77-W7 HearinglmPaired
                                                           l'954-503-8905 TW:1-800-221€950
                                                           1-877477#87 FAX:1{00{954090
                                                                                                          E          H:ffi'iT,l$l'ilflrdfr::;:'*
              Exprers Castr                                I   -800-CASH-NOW ln NY: l-800-522-1 897         Customer Care
                                                                                                            &Billing lnquiries           Payments
                                                                                                            PO.BOX98rs3s                 PO. BOX650448
                                                                                                            EL   PASO,TX                 DAtt-AsTX 75265-
                                                                                                            7999&1535                   04rA




Change ofAddress
lf<oned onfiont, do not   use.
                                                                                                              Pay Your Bill         with AutoPay
.    To <hange your addtesg online, visit www.amerlcanexpressrom/updatecontactinfo                               .Avoid late fees
'r   For l{ame Company Name, and Foreign AddressorPhone drange$ pleasecall Customercare.
                                                                                                                 .Save time
     Pleareprintclearly in blueorblackinkonly in the boxes prcvided,
                                                                                                             Dedr-rct your payment from your bank
                                                                                                             accounf autohatically each month
Stret    Address



                                                                                                                 Visit americanexpress.com/n       utopay
(ity, State                                                                                                      todayto enroll.

Zip€ode
fuea Code and
Home Phone
Area Code and                                                                                                     For information on how l^e protectyour
WolkPhone
                                                                                                                  privacy and to setyourcommunication
Ernail                                                                                                            and privacy choices. please visit
                                                                                                                  www.a mcrica n cxprucs.<om/privacy,


                                                                              Exhibit      DD
               19-13895-jlg           Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                        Pg 97 of 396
                                                  DUPLICATE COPY                                        p.3/15
             Centurion@ Card

             ffi)                                                                 Account Ending



    Fayments and Gredits
    Summary
                                                                                                      Tot-al


Payments
Credits


    ORLYGENGER
Total Payments and Credlts


    Dgtail    rlndr'<atespo*ingdate
                                                                                                   Amount


I
                                                                                                   Amount

I                                                                                                   I
I                                                                                              I

02/05117 ORLYGENGER                                    AUSTIN TX                                    -$389.70

         -
A2IO5I17 ORLYGENGER                          NORDSTROM AUSTIN TX
                                                                                                    -$s4125

02105117      ORLYGENGER                     NORDSTROM AUSNN TX                                     -$184.03


Ozrc,IE       ORLYGENGER                     NORDSTROM AUSTN TX                                     -$714.45

                                                       AUSTIN TX                                    -!@4,@
                                             NORDSTROM
O2IO5I1T      ORLYGENGER

AzrcsIV       ORLYGENGER                     NORDSTROM AUSTIN TX                                    -1947.19


O2/O5117      ORLYGENGER                     NORDSTROM AUSTIN TX                                    -$514.19

                                             NORDSTROM AUSNN fi
                                                                                                    -1644.09
02/05117      ORLYGENGER

02/05117      ORLYCENGER                     NORDSTROM AUSNN TX                                     -1r84.03
                                                                                                    -i644.oe
AAO5I|T       ORLYGENGER                     NORDSTROM AUSTIN TX

MrcslT        ORLYGENGER                     NORD5TROM AUSTIN fi                                    -i699.22

                                             NORDSTROM AUSTIN TX
                                                                                                    -$64409
02/05117 ORLYGENGER
O2IO5I17 ORLYGENGER                          NORDSTROM AUST]N TX                                    -$644.09

                                             NORDSTROM AUSTIN TX                                    -$184.03
OUO5I17 ORLYGENGER
O2IO5/17 ORLYGENGER                          NORDSTROM   AUSflN    TX                               -j703.63

O2IO5I17 ORLYGENGER                          NORDSTROM   AUSIIN    TX                               -$455.73


OUO5/17 ORLYGENGER                           NORDSIROM   AUSTIN    TX                               -$671.15


02]05117 ORLYGENGER                          NORD'TROM   AUSIIN    TX                               -$es8.ol

OUO'/17 ORLYGENGER                           NORDSTROM   AUSTIN    TX                               -$t to.+z

02/05117 ORLYGENGER                          NORDSTROM   AUSNN     TX                               -$644.Oe


OZ/05/17 ORLYGENGER                          NORDsTROM   AUSflN    TX                               -$416J6

                                                         AUSTIN TX                                  -$fl4.0e
A2/05117 ORLYGENGER                          NORDSTROM

02/05117 ORLYGENGER                          NORDSTROM   AUSTIN TX                                 -51,o77.O9


A2IO5I17 ORLYGENGEfi                         NORDSTROM   AUSTIN TX                                  -119377

 O2/O5117      ORLYGENGER
                                             NORDSTROM   AUSflN TX                                  -$18403

 O2IO5I17      ORLYGENGER                    NORDSTROM   AUsflN TX                                  -$e1s.12


                                                         Exhibit   DD
                19-13895-jlg           Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                 Pg 98 of 396
                                                         DHf"H'.c,tffi99EXo'                                   p.4h5


    Detail   Continued      rtrdicatespostingdate

                                                                                                          Amounl
OUO9/"17       ORLYGENGER                           INGRID & ISABEL                                        -$40.80
                                                    COMMERCE          CA
                                                    415409-2900
                                                    Description
                                                    APPAREYACCESSORIES



    New Gharges
    Summary
                                                                                                             Total


ORLYGENGER                                                                                            116,89s.77
Total NewCharges

    Detail

g                                                                                         Foreign
                                                                                                       Amoqnt

I                                                                                       rI
I                                                                                                       I
r                                                                                       rl               I
I                                                                                  I                  I



I                                                                     r
                                                                          I


I                                                                                                      r


I
                                                                      I                                I
                                                                      Exhibit DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                               Pg 99 of 396
                                         DUPLICATE COPY                                          p.ill5
           Centurion@ Card

           ffi,                                                            Account Ending


    Detail Continued
                                                                           Foreign
                                                                            Spend           Amount

I                                              I                       rIF
I                                              r
I                                              I
I                                              I
I                                              r                       {                     I
I                                              I
                                                                                            I
I                                              I                       III
                                               r


I                                              I                                             I

I                                              I                       J                     !
I                                              T                                             I

I                                                                                       I
I                                              I                                            I
I                                              I                                        r


I                                              I                                            I
I                                              r                                            I
                                               Exhibit DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                               Pg 100 of 396
                                        DHf"b[3/tT5"99trJ"                                    p, 6/15



    Detail Continued
                                                                          Foreig n
                                                                           Spend         Amount

I                                              I                                     I
I                                              I
I                                                                                         I
I                                              r-
r                                                                                    I
I                                              T                I
I                                              I                                         I
I
I                                              I                                         I
I                                                                     r{r
I
I                                                                     I                  r
r                                             I                                          r
r                                             I
r                                             I                       J                  I
I                                             I                                          I

I                                                                                    I

                                              r
                                              -




I                                             I
r                                             r                                      r
                                               Exhibit DD
            19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                              Pg 101 of 396
                                        DUPLICATE COPY                                          p.7115
          Centuriono Card

          ffit                                                            Account Ending


    DetailContinued
                                                                          Foreign
                                                                                           Amount

I                                             I                       {                     I
r                                             I                                             I
I
I                                             I
I
                                                                                            I
                                                                                       I
I                                             I                                         I

I
I
r                                                              I
I                                                                                          I
                                              -
I                                                                     I                    E
I                                             I                                        I
I                                             I
I                                             I
I                                             I                       {                    r
r                                             r                       {                     I
I
I                                             I                                             I
I                                             r                       {                     r


                                              Exhibit   DD
               19-13895-jlg        Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31              Exhibit
                                                     Pg 102 of 396
                                               D
                                                   HBb[f,/tTF'"€                                             p.8/15



    Detait Continued

                                                                                          Foreign


                                                         r
                                                                                                         Amount

                                                                                                         r
                                                                                           Spend

I



I



                                                                                                         I
                                                        r                          I                     r

                                                                                                     I
I                                                       r                          rII
I                                                                                  {                     r
H      ORLYGENGER
       Card Ending
                                                                                       Foreign
                                                                                         5pend       Amount
a2/0u17     S.KMANAGEMENT                               TELAVIVYAF                         3950          $10s7
                                                                                   lsraef Shekels
            HOUSEHOLD APPLIANCES

0u04/17     GETT                                        TELAVIV.JAF                        &ao           117.34
                                                                                   Israetr Shekels
            MISCTRANSPORTATION
o2l05/17    Gtrr*o*roo*rono*               o,""r*iJ*i,0,TLAVIV-JAF                                       $23'a1


o2tos/17                       TELAVTV'JAF kraers??iffi                                                  $14.s2
         ffiIlXjlf^H"REIAURENT
ouosllT     ACE NAMALTELAVIV                            telaviv                                      $133'19
            LUMBEB/BUILDING
                                                        AUSIIN
                                                                                   ',,."risleJt#
oz/os/17 NORDSTROM                                                            TX                     $644.09
            8002855800
        Description  Prlce
        pEpT.stroREs 9644.09                                          . -._
O2/AS[7 NoRDSTRoM                                       AUSIIN                TX                     $184.03
        8002855800
        Description  Price
        DEPT.STORES *184.03                                       !
             19-13895-jlg     Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                  Pg 103 of 396
            Centuriono Card
                                            DUPLICATE COPY
                                                                                                  p.9/15


            ffi'                                                             Account Ending


   Detail Continued

                                                                             Forelgn
                                                                              Spend        Amount
 o2lo5l17    NORDSTROM                             AUSTIN           TX                    i1,o77.Ae
             8002855800
             Description         Price
             DEPT.STORES         $1,077.G
 a2/0s/17    NORDSTROM                             AUSTIN           TX                        $644.09
             8002855800
             Description         Price
             DEPT.STORES        *e4s9
o2/0s/17     NORDSTROM                             AUSTIN           TX                        $193.77
            8002855800
            Description         Ptice
             DEPT. STORES       $193:17
a2los/17     NORDSTROM                             AUSTIN           TX                        $184.03
            8002855800
            Description         Price
            DEPT. S|ORES        $184.03
o?/0il17    NORDsTROM                              AUSIIN           TX                        $389.70
            80028s5800
            Descrlption         Price
            DEPT. STORES        $389.70
o2/0sll7    NORDSTROM                             AUSTIN            TX                     $703.63
            80028ss800
            Description         Prke
            DEPT.sTOREs         $703.63
o2/s5/17    NORDSTROM                             AUSTIN           TX                         t5412s
            8002855800
            Description         Price
            DEPT.STORES         $s4r.25
oa05/17     NORDSTROM                             AUSTIN           TX                     $4ss.73
            8002855800
            Descdption          Price
            DEPT. STOBES
o2lo5117    NORDSTROM                             AUSTIN           TX                     $184.03
            8002855800
            Description         Price
            DEPT.STORE5         $r84.03
a21A5117    NORDsTROM                             AUSTIN           TX                     i67t.15
            8002855800
            Description        Prke
            DEPT.STORES        $671.15
o2la5n7     NORDSTROM                             AUSIIN           TX                     $714.45
            8002855800
            Desciiption        Prke
            DEPT. 5IORES       $714.45
oaosl17     NORDSTROM                             AUSTIN           TX                     $e58.or
            8002855800
            Description        Ptice
            DEPT. STORES       $958.01
02/05/17    NORDSTROM                             AUSNN            TX                     1644.0e
            8002855S00
            Description        Price
            DEPT. STORES       1644ffi
ou0sl17     NORDSTROM                             AUSNN            TX                     $110.42
            8002855800
            Description        Price
            DEPT. STORES        110.42




                                                 Exhibit    DD
                19-13895-jlg      Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                     Pg 104 of 396
                                              DHT"LJfi/IT5.E9EX,,
                                                                                                     p. 10/15



    Detail Continued

                                                                                     Foreign
                                                                                      Spend     Amount
  azlos/17    NORDSTROM                              AUSTIN             TX                       *947.19
              8002855800
              Description           Price
              DEPT,STORE5           i947.19
  a2/osl17    NORDSTROM                              AUSTIN             TX                       $644,09
              8002855800
              Description           Prlce
              DEPT.STORES           $644.Oe
  a2/o5/17    NORDSTBOM                              AUSTIN             TX                      $514.r9
              8002855800
              Description           Price
              DEPT.STORES           $s14.19
  02/05/17    NORDSTROM                              AUSTIN             TX                      ]41616
              8002855800
              Description           Price
              DEPT. STORES          s41616
  02105/17    NORDSTROM                              AUSTIN             TX                      169922
              8002855800
              Description          Prke
              DEPT.STORES          $@922
 oztos/17     NORDSTROM                             AUSTIN             TX                       $r84.03
             800285s800
             Description           Price
              DEPT. STORES         $18403
 o2/o5117    NORDSIROM                              AUSTIN             TX                       $644.09
             80028ss800
             Descdption            Price
             DEPT.5IORES
 auogn7                                             AUSilN             IX                       $81s.12
             800285s800
             Description           Price
             DEPT.STORES           $81s,12
 ouos117     NOEDSTROM                              AUSTIN             TX                      $644.09
             8002855800
             Description           Price
             DEPT.STORE5           164409
 021o5t17    NORDSTROM                              AUSTN              TX                      $644.09
             800285s800
             Description           Prlce
             DEPT.STORES           s644.6
 ouostlT     LULULEMONATHLETICA UsA BTO C           (877)263-9300      CA                      $29400
             CLOTHING
             Bn-?63-9390
'02/s5117    SHOPBOP.COM                            877-7467267        WI                      $307.00
             CLOTHING
 0uo7/17     GETT                                   TELAVIV.JAF                       87,60     $23.41
                                                                             lsraeli Shekels
             MISCTRANSPORTATION
 02/a7/17    SUZANNA                                TELAVIV                          101.00     $26.99
                                                                             lsneliShekels
             RESTAURANT

 02/07/17    INGRID& I5ABELOl31                     COMMERCE           CA                      $347-9E.
             4't5-4092900
             Description

                                                    teraviv
             APPAREUACCESSOR1E5
a2/oe/17
             lffiH"Ttiffii#'t                                                o'"*"i*';3fl       $5s'0

 02/0e/17    GEIT                                  TELAVIV-JAF                    .._.s1,tg    $23.ee
             MISCTMNSPORTATION                                               lsaelishekeb

02/ost17     GFTT                                  TEL AVIV-JAF                      Tlsa      $19.rs
                                                                             lsraeli Shekek
             MISCTFANSPORTATION


                                                    Exhibit       DD
             19-13895-jlg             Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                        Pg 105 of 396
                                                  DUPLICATE COPY                                         p.11/15
            Genturion@ Card

            ffi'                                                                     Account Ending


  Detail Continued
                                                                                     Foreign
                                                                                      Spend           Amount
                                                        TEL AVM-JAF                      47iO          $tz,st
02/lal17     GETT                                                               lsraeli Shekels
             MI5CTRANSPORTATION
                                                        TELAVM-JAF                     214s0           $57.j7
o2ltol17     GFIT                                                               lsraeli Shpkels
             MISC TRANSPORTATION
                                                        TELAVIVYAF                       79.00         $21.13
0.2111117    DALAL                                                              lsraeli Shekels
             REsTAURANT
                                                        TELAVM.JAF                       63.00         $16.8s
o2t11117     GFTT                                                               lsraeli Shekels
             MISCTRANSPORTATION
                                                        TELAVM-JAF                       67.00         $17.92
02/11/17     GEI-T                                                              lsraeli Shekels
             MISC               TION
                                                        rishon lezio                     88,00         $23.s4
o2t11/17     KOLNOAPHONE                                                        lsraeli Shekels
             MOVIE TI{EATER
                                                        TELAVIV-JAF                      60.50         $16,21
a2nu17       GEtT                                                               lsraeli Shekels
             MISCTRANSPOHT
                                                        TELAVIV-JAF                      6830          i18.27
o7J12t17     GETT                                                               lsrreliShekels
                     TRANSPORTATION
                                                        TEL-AVIV                       271.00          172.46
ou13/17      GORDON                                                             lsraeli Shekeh
             RESTAURANT
             BAzEL                                      TELAVIVYAF                      160.00         $42J8
out3t17                                                                         tsmeli Shekels
             COSMETIC STORE
             PLANT                                      TELAVIVYAF                     520,00         $r 3eo4
out3l17                                                                         lsradiShekels
             HEALTH & BEAUTYsPA
                                                        TELAVM-JAF                        41.60        $1 1.1 3
o2l14lt7     GFTT                                                               lsraeli Shekels
             MIsCTRANSPORTATION
                                                        TEL AVM.JAF                      105.30        $28.18
oa14117      GETT                                                               lsraeli Sh€kelc
             MISCTRANSPORTATION
                                                        TELA.VIV-JAF                     93.00         *24.89
o2114117     GEfT                                                               lsraeli Shekels
             Mlsc
                                                        TELAVIV-JAF                      32,54          $8,8o
aa1u17       GETT                                                               lgaeli Shekels
             MISC TRANSPORTATION
                                                        TELAVIV-JAF                      36.S0          $ea4
o2t14117     GETT                                                               ls*liShekels
             MISC TRANSPORTATION
                                                        TEL-AVIV                        t50.00         $40.12
a2n5/17      HASABON                                                            lsraeli Shekels
             CI FANING/GARMENT
                                                        TELAVIV.JAF                      31.70          $858
ou16/17      GETT                                                               lsr*liShekels
             MISCTRANSPORTATION
                                                        TELAVIVYAF                       41.43         $11,22
 02116117    NEVETZEDEKPHARMACYA.M                                              lsrmliShekels
             DRUG
                                                        TELAVIV-JAF                      55,20         $14.9s
ou16/17      GFI'T                                                              lsrxli5hekels
             MISCTRANsPORIATION
                                                        lELAVIV-JAF                     lss.oo         fi41s7
02116117     GETT                                                               Israeli 5hekels
             MISCTMNSPORTATION



                                                        TELAVIV.JAF                       67,70        $18.33
a2116/17     GETT                                                               lsraeli Shekek
             MIsCTRANSPORTATCIN
             GORDON                                     TEL-AVM                         360,00         *st.qt
 o2118117                                                                       lsraeli Shekets
             RESTAURANT
                                                                                                       $25.99
 O2I1g/17 CASTELLTD           TEL-AVIV

O2I1'I17 GETT             TEL AVIV.JAF
                                                                                                       $12.02

                                                                                                       $1 8-1 7
O2I1,I17 GETT             TELAVIV-JAF

O2I1,I17 GETT             TELAVMJAF                                                                     $8.e4
                     19-13895-jlg       Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                             Exhibit
                                                                  Pg 106 of 396

                                                          DHBbIH/tTF"-99trJ,,                                                         p.1U15



   Detail Continued
                                                                                                                      Foreign
                                                                                                                       5pend      Anrount

02/19117 GORDON TEL-AVIV                                                                                                           $ 1 1.91


OZNAN7 GETT TELAVIVJAF                                                                                                             $18.42

OZNON7 GETT TELAVIVJAF                                                                                                             $12.71

O2/2A/17 GEIT TELAVIV-JAF                                                                                                            $t.s+

O2N1/17 GETT TELAVIV-JAF                                                                                                           $27,w

                    GETT                                               TEL AVIV.JAF                                     050          $0.14
o3/o1/17                                                                                                       lsrcli5hekels
                    MISCTMNSPORTATION
                                                                       TELAWJAF                                         74.90       $20,6s
03/41/17            GETT
                                                                                                               lsraeli Shekels
                    MISCTMNSPOKIATION
                    GFTT                                               TELAVIV-JAF                                      9000       $24.81
03/011't7                                                                                                      lsraeli Shekels
                    MlSC



  Fees
                                                                                                                                  Amount

Total Fees for this Period                                                                                                          r
  2A17 Fees and lnterest Totals Year'to'Date
                                                                                                                                  Arnount




  I   nterest Charge Galculation
  Your Annual Percentage Rate (APR) is the annual lnterest rate on your account.
                                                    Transacllons Elrted               Annual                 Balance              lnterect
                                                                                                           Subicctto              Charge
                                                                  To                                    lnter.6i Rrtc

 Select & Pay Later                              02/t2n0c4                           9.65% (v)

 Total
 (vJ VariableRate




  lnformation on Pay Over Time FEatures

  There is no preset spending limit on your€ard
  N;;;iH;Ulnq           l'iritdoi5 not rneair unlimited spending. Purchasing poweradJusts withyour use of the Catd,
  voJr oavmeht history,credit record and financhl resources known to us and othertactols' Unlessyou nave Deen
  iriJuiSuity notin"d ofherwise,yourCard has a no pre-set spending limit'

  There isa    limitto vourPavOver   Time featqre balance
  iilffiubG;iiindii.iiiJ'l:fooo.cio   we mayapproveordecllne acharge regardless of-whetheryourcard
  j.-,rii.i'iiUit"*             not exceed ybui i'ayoverTirne limit. You must pay in full allcharges that are not
                   "*-.""4r'oiAols
  ptuiea into a PayOverTime   balance bythe Payment Dle Date'




                                                                       Exhibit DD
           19-13895-jlg          Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                          Exhibit
                                                          Pg 107 of 396
                                                   DUPLICATE COPY                                                                  13/i5
          Centurion@ Card                                                                                                     p.



          tffi,                                                                                         Account Ending



Enrollment in CreditSecure
fhi;i;;r;;iii1a;, rh.i)r";;iurrently enrolled   in CreditSecure.This optionalproduct provides monitorins servicg;1$J99lt tP!-.]p
\rou manaoe vour credit lf vou chooseio cancel your enrollment or require additional information regarding your enrollment, please
tontact uiatihe number lii'ted on the back of ydur card.




                                                             Exhibit       DD
19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                  Pg 108 of 396
                           DH*b[9rtTF"g9trJ"                              p. 14/15




                                  Exhibit   DD
               19-13895-jlg            Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                     Exhibit
                                                                 Pg 109 of 396

                                                                                                                                                p.15/15
                 Membership Rewards@
                 Monthly Stitement and Frogram Neyvs


Prepared    for                                        Accou nt Nu mber
                                                                                                Ouestions About Your Account?

 Total Points Balance                                                                                      membershiprewards.com
                                                                                                  [l
                                                                                                  1-800-297-1300
 Points Earned this Period                                                                        lnternational Colleck 1-336-393-1      111




                                                                                                Did You Know?
 Account Summary                                         January   1,2017'   January 31,2017
                                                                                                  Use Points For Yout Charges
 Openinq Points Balance                                                                           Use you r Card for charges like travel, dining,
                                                                                                  qroieries, and more, then go online and use
 Points Earned this Period                                                                        fhe points you earned toward your eligible
                                                                                                  charges-
 Points Used this Period
                                                                                                  Learn moreal
 Reinstated Points and Adjustments                                                                membershlprewa rds.com/yourcharges,
 Total Polnts Balance
Points Earned this Period are pending until charges are paid in full and all your
accounts are ln good standing.




                                                                                                                 January l, 201 7 - January 31,2017
 Points Transaction Detail

Points Earned this Period                                          On
                                                        Points ActiviW                    Bonus   Pointl                                Total Polnts
                                                          EligibleGhniget                      Awarded                            Activtty PerCard
                                                                                                       o

                                                                     12,018                            0                                       12,019
Add'lCcnturlon
)m()(-xxxxx3
Totrl                                                                                                  0

                                                                                       card accounts are in oood standind. Pcints transfurred or
Membeiship Rewards points earned may be transferred or redeem"C as long- as all enrolled          uy.atting tfrenurnberpiovided beloworvisiting
redeemed iannot u" r"u"rr"a-#ii"i;i;ffidftAil:;.'rdi.d p"-t";i"n'u. tiintt"i"atoriiee
;;-b;;rhlpr;*"rdr.com. rernu anJ Conditio-nsof the Mernbership    Rey,alg:: qr?S"Tln"1p-pl.y-,For more inforrnation, vlslt
ild;Grriifi*rards.com/terms or calt 1-800-297-1300, From overseis, callcollect 1-33G393-1111.




                                                                      Exhibit DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 110 of 396




                                 Exhibit DD
                 19-13895-jlg                  Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31                                     Exhibit
                                                                   Pg 111 of 396
                                                            DUPLIGATE COPY                                                                           p. 1/13
               Genturion@ Gard

               tffi'                                                                                                      Account Ending


                                                                                                     Membership Rewardsc Points
    New Balance                                                                                      Available and Pending asof O2l2al17

                                                                                                     For up to date point balance and full program
    Paym ent Due Date                                                     04t27|fl+                  detaiis, visit mimbershiprewards,com

                                                                                                  Account
      fLate                                                                                          Prev'tous Balance
                                                                                                     Payments/Credits
                                                                                                     NewCharges
                                                                                                     Fees
                                                                                                                                           I
                                                                                                                                          -=
                                                                                                     NewBalance                            I
      See page 2 for   important informatbn about your account'                                                        Peilod:
E                                                                                                    Days in Billing             31


                                                                                                  Gustomer Gare
B     See    page12 forlmportantChangestoYourAccountTerms'
                                                                                                     Etr 5fi'"h#:llll$.lo m/pbc
O
                                                                                                     Customer(are           PaYbYPhone
                                                                                                     TA77-87749f37          140G.472-9297

                                                                                                     p   See page Z for   additional inficrmation.



G)
s'/   lmuortant lnformationi To access the most upio date version of your
      t"-iuri't"mn"i Agreement, please log in to you r Account at
      rrvuuw.a   merica nexp rest.com.

o




                                                                                                                           Account Ending

 E         B:ro,t:Ei"g,te      papercrips        El   5;,t"hll:To?l5.i"'roo.      E ie#*!l-lut              Enter 1 5 digh account # on all payments.
                                                                                                            Make check payable to Ametican Express,


                                                                                                                                      Payment Due Date
                                                                                                                                               MI27l17
                                                                                                                                       OTry'

                                                            llhlllllhrrlrtllllllllllrpllhlllplllllllLlllrlllrlllrrllrl
                                                            AMERICAN EXPRES5
    [--l
    lJ
           Check here if Youraddress ot                     P.O. BOX650,148
           phone numbirhaschanged'
                                       sile'                DALLASl'l( 75265-044a
           i.lote changes on reverse
                     19-13895-jlg                 Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                              Pg 112 of 396
                                                                     DHBh!"c,+Ifi"F9-Ef.'                                                                      p.2113

paymentsl your payment must be sent.to the payrnent address shown on your statement and must be received bv5 D'm. localtime at that address
tobecreditedasofthedayirisreceived.        paymentswerei;i";;ii;;;p;'*itt *tt"ii.dhedtoyourAccountuniilthenextday,.fayrLrentsmust
also: (1) includethe remittance coupon froniyour stut"r*nc (zj b. rnide_with.a single checkdrawn on a uS
                                                                                                             bankand payable in u.s dollars, orwith a
;;;;iil6[i';tr;;;;ip"Ft[;;u!;rii;i;           i"d.tearaut" thriush the.us bankins s-ystem;.and (3) includeyourAccount number. lf vour pavrnent
does not meet ail of the anoie"reirit",it?iti, il.diti,irg ilibe d;layed ancl.you mif incur late payment feas and.additional
                                                                                                                             inte.rest charges-
                                                                                                                                                                      lf
Electronicpaymenrsn,'usto.-miiJifi;;;;t6;Uir6nrc6Jvmeni'mettrxtpayaut6inusdolldrs'andclearablethrouqhrheU5bankinssvstern.
                                                                                                     to uslunless a particular mte is
we acce't Davm"nt in          a   toreion;;;;;;il;irri"^""ii',ii,it6       uia.tt"rs it'" ionversionrate that is acceptable
                                                                                           upon receipt. Any restricdive lansuase on a pavment we acceptwill
ffiffiffiiff;lFi::rfi;;l'i';"il il;i;i;;h";G;;            {epositea  i-h;t*ill.ue
                                                                                                                institutionanyp-ymentthatisreturnedunpaid.
havenoeffectonurwittrouioui;;d;;;il;;t''ttil.pr;ioGi. w"witir"-presenitoyourhnancial
permission for ElectronicWithdrawall (l )Whe.n you send a chect for p?yqlent. you oive us nermission to electronicallywithdrawyour payment
                                                                                                                                 number,account
from vourdeposit or otrreraisei;;;ffii]wd niiip"o.oi ir'u.li etliircinlialiv uiiranimittingthe amount of thechech routing
ffi;d#r?"5h";il"r;;i;il";,ilrr"il;fi;;;;i;rii-riiitriidn,r.i"t"iitt'i it'*ftiihot processaibte electronically ora less costlv process is available,
                                                                                                                      as soon as the same davwe
wd;il;il"i;;;i;;d;;li;I";iffi.itii         i.our puvrn.nimiy G wirhdraw_n frorny6ur deoosit orother assei account
                                                                                                      lf we cannot collectthe funds electronicallv
receiveyour check ana you wiiiiJii",iJi-r6 tr'af *"?tt"J t'rrdc[*iiiivouinnaniiufaccourit statement.
i,i.--niuv'ir*#iriirt.sri;nid;;;i;;;-,;ihtr;;;;i;;;".1f.;ihi:           amountofthe checlc (2) By usins Pav Bvcomputer. Pav BvPhoneoranv
                                                                                                          d-epbsitorbther asset account you specifr
other electrcnic puym"nt r"iri* of 6urs, you giv. ur p.*iolon to eiectronically w-hhdmw funds irom the
in lnt umo*t       i"qu"rt. piyi;is u;ifi ;uthiervices orours recelved after 8:00 p.m, MST may not be credlted untilthe next day'
                   v.iu
                                                                                                                                the balance on which
HowWecalculateyour Balance: We use the Average Daily Balance {ADB) method (including new transactions) to calculate
                                                                                                           below for more information about this
we charge interest ror eay ovi'iril-nb'6ari"i*ii tn vo,ir.n.ilil ni. tiltitre cristomer cire numblr listed                                  intercst resultslndally
batance computation methoJ;;i'i;il|;ilhing fii"r.rrihuigeiaieaerermined. ThemethodweusetofiguretheADBand
compou ndi ng of inte rest.
paying Interect: lf you havea pay OverTime balance, your due date is at least 25 day.s afterthe close ofeach billing period-We will begin cha.rging
interert on transacrions                        uu-tlhi" ui orth" dut" th"y ure adied. Howev-er, we will.not charoe interest on charaes added to a
                                  add&;;1;td;;ifi"
pavoverTime batun."           urtoil'uii.trtf|rrJr'"iriiiia-iii,i'driirZiiie E"i;;Adtp^/^"rt     ciiii'if   trv"J paytt'" nccou"nt TotalNew Balan-ce bvthe due
daie each month.
                                                                                                                                agents process it. we
Forelgn Currency c6arges: lfyou make a c.hgrge in a foreign currency.wewillconvefi it into Us dollars on the date weot aur we use is no more
                                                    i"iit'al                                           by law.The conversion
will choqse a converslon r.t;t#tl;;;;;;t;6'ldi;r.i;                                            requked
                                                             aitu, unt"is.a.particular rate is                               rate


::xtilf,s"Ai'JslliFi*:;8J*l'"gtii+*Hln:lxp:t";l*ligt"*:l:ttru::*""iijt?2liy,j'Jt'"1il:*x3,1?{st":1":'fi,HL:l?'
will    be bllled at the   ratei such establishments use'

fffillr"hfl:ifrTe15,::llii"?g;,"'fiJlH1f.ti[:ixlff'i,1'iil:ffiT"t'f;T?:P,jif,ii.'il.?il.'9.T,ff#i5ilJ:i[li::H]ii:i:ffif#J'JiilJ?3
y;n;[.;ft;itrdii"a]t               balance                          more'
                                             withii 30davs if the amountas l1'00or
                                                                                                       payments, orotherdefaults on your
credit Reportlng:we     may report information aboutpur Accounttocredit bureaus, Late payments, missed
Account riray be reflected in your credit Iepoft.




     a        Gustomer Care & Billing lnquiries
              lnternatlonal Collect
              [a rge Print & Braille Statements
              Express Cash
                                                                  1{i77 -BT7-O987 Hearlng lrnPaired
                                                                  1€54-50$8905 TTYrl€0G221-9950
                                                                  1477877-A9s7  FAXr 1{@69s-9090
                                                                  I €0GCASH-NOW ln NY: 1 {00-522-1897
                                                                                                                   ET      Website: america nexpresscorn

                                                                                                                     Customer Care
                                                                                                                     &Billing lnqulr'tes         Payments
                                                                                                                     P.O. BOX 981535             P.O. BOX650448
                                                                                                                     ELPASO,TX                   DALLAS TX 75265.
                                                                                                                     7999&1535                   0448




Chanoe of Address
lf   correhon front,donot   use.                                                                                       PayYour Bill with AutoPaY
.    To change youraddress online, vlsit ww.americanexpressrom/updatecontactinfo                                       . Avoi,C late fees
.    iorn.r-",iorpanyName,andForeignMdressorPhonechanges.pleasecallCustomerC-are'
.                                                               provided'                                              'Save time
     Please prirrt cleirlyln Hue or btack ink only in the boxes
                                                                                                                       Deduct vour Davment frorn your bank
                                                                                                                       accounia utomStlca lly each ino nth
Stre€tAddress




city, State                                                                                                                   to

ZipCode

Area Code and
Horne Phone
                                                              I
Area Code and                                                                                                            Forinfomation on howr'te protect your
Work Phone                                                                                                               pduacy and to set youlcommunication
                                                                                                                         and privacy <hokes, flease vish
Email
                                                                                                                         wurura   mericanexpress<an/privacy.


                                                                                    Exhibit DD
               19-13895-jlg          Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                        Pg 113 of 396
                                                 DUPLICATE COPY                                            P's/13
             Centurion@ Gard

             ffi                                                                    Account Ending



 Payments and Credits
 Summary
                                                                                                       Total

Payments
                                                                                                          $0.00
Cr€dits
Total PaymenF and Credits


    Dgtail    *lndcatespostingdate
                                                                                                     Amount

I-f
    New Charges
    Summary
                                                                                                          Total


                                                                                                     $9A22.30
ORLY GENGER
Total NewCharges




H                                                                                   Forelgn


                                                                                                      r
                                                                                     Spend           Amount

I                                                       rrl
I                                                       T                       -
I                                                                               rII
II                                                      I                                             I
I                                                       I                       J                      I
I                                                                               rII
I                                                        I
I                                                        I                                            I

 I                                                       I
 I                                                                                                    I
 I                                                       I                                             I
                                                         -


                                                         Exhibit DD
               19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                    Pg 114 of 396
                                          D
                                              HgHF'eIfih$98Y.'                                   p,4113




    Detail Corrtinued
                                                                               Foreign
                                                                                Spend    Amount

I                                                  I
I                                                  I                                     I
I                                                  I


I                                                  I

I                                                  I
I                                                  I
I                                                  I
I                                                  I                       I                 I
I                                                                                            I
                               F
I                                                  II
I
I                                                                          J                 I
I                                                  I
I
I                                                  I                                         I
I                                                  r                       J                 I
I                                                  I                                         I

I                                                  I                                      I
I                                                  I                                      I
                                                    Exhibit   DD
            19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                              Pg 115 of 396
                                        DUPLICATE COPV                                        p.5/13
          Centuriono Card

          ffii                                                          Account Ending


    DetailContinued
                                                                        Foreign
                                                                                         Arnount

I                                                                                        I
I                                             I                                          I
                                              -I
I
                                              I                                          I

I                                             I                                           I
T                                             T                                          I
I                                             I                                          I
                                              I
I                                             I                                          I
I                                                                                        I

I                                             r                                          I
I                                             I                                           I
                                                               I                          I
I                                             I
                                              -
I                                             I                                          I
I
                                              I                I                     I

I                                                                                         I
I                                             I
I                                             r-                                         I
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 116 of 396
                                         DHP"b[9/ITF,'$                                       p.M3


    Detail Continued
                                                                          Foreign
                                                                           Spend         Amount

I                                               I                                         I
I                                               I                      J                  I
I                                               r
                                                    I     I


I                                               I                                    I



I                                               I                                        I

I                                               I                                        I
I                                                                                    I
I
I                                                                                    I
                                                I

I                                               I                                    I
I                                               I                                    I
I                                               I
I                                               I
I                                               I
I                                               I
I                                               I
I                                               r                                     I
I                                               I                                    I
                                                 Exhibit DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 117 of 396
                                         DUPLICATE COPY                                           p.7lls
           Centurion@ Card

           ttffi?                                                           Account Ending


    Detail Continued
                                                                            Foreign
                                                                             Spend           Amount

I                                               I                       {                     I
I                                               I
I
I                                                                                            I
                                                -
I                                               -I



I                                               I
I                                               I
I                                               I                                             I


                                                I
I                                               -                                             I
I                                               I                                            I

I                                               I                                             I

I                                               I
                                                I                                            I

I                                               I                                             I
I                                               I                                            I



                                                Exhibit   DD
                  19-13895-jlg           Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                                Pg 118 of 396
                                                     DHf"blF/tlF"99FJo,                                             p.8i13



  DetailContinued
                                                                                               Foreign
                                                                                                Spend        Arnount


H       ORLY GENGER
        Card Ending                                                                           Foreign
                                                                                               Spend         Anrount
                                                                TELAVIV-JAF                        48.60      $ 13.18
a3/0u17          GETT
                                                                                          lsraeli Shekels
                 MISC TMNSPORTATION
a3/ou17          GETT                                           TELAVIVJAF                         43.20       $1   l.7l
                                                                                          lsraeli 5hekels
                 MISC TRANSPORIATION
                                                                TEL AVIV-JAF                      25,50         $6.e1
03lo3/17         GETT
                                                                                          kraeli Shekels
                 MIsC TRANSPORTAI1ON
                                                                TELAVIV.JAF                        2050         $5.s6
031a3117         GETT
                                                                                          lsraeli Shekels
                 MlSC TRANSPORTATION
                 SHOPBOP.COM                                    877-746-7267         WI                      $427,84
03la3/17
                 CLOTHING
o3lastv          BABFTTECHILDRENSFASHION                        TELAW                             36S.00      $9e.78
                                                                                          lsraeli Shekels
                 CHILDREN'S CLOTHING
03lo5l"t7        GETT                                           TELAVIV.JAF                        82,70
                                                                                          lsraeli Shekels
                                                                                                              $utz
                 Mtsc TRANSPORTATION
                                                                TELAVIV-JAF                        85.70       i23.24
o3/a5117         GETT
                                                                                          lsraeli Shekels
                 MISC TRANSPORTATION
                                                                TELAVIV-JAF                        51.60      t 13.9e
osrc,l17         GEIT                                                                     lsraeli Shekels
                 MISCTRANSPORTANON
03106I"17        UBER*U5MARO6IGUYHELP'UBERCOM        CA                                                       147.s6

o3rc7117         H UMM US ELtrE ee9000003295092                 ENGLEWOOD            NJ                       *zzAs
                 6774r'.07631
                                                                NEWYORK              NY                      $3er.43
o3lo7l17         FREDERIC FEKKAI
                 2125910325
            n7
                 NATU REWORKS RESTAURANT OOOOOOOO1              NEWYORK              NY                        $e,80
03/o7/"t7
                 2t23333020

                 REFER    RECEIPT

os/07/17         GATEWAYTAXI FUNDING GATEWAYTAXI FU             LONG ISLAND CI-|.Y   NY                       I r 3.00
                 7l8-779-5erp
                 Description
                 TAX}6135
                 13O79965th Ave
                 13:25
                                                               NEWYORK               NY                        $4,30
o3rc7fi7         NATU REWORK5 RESTAU RANT OOOOOMO1
                 2123333020
                 Description
                 REFERTO RECEIPT
                                                               PARAMUS               NJ                       $64,11
o3IA7fi7         BI.'Y BUY BABY
                 MISC/SPECIALTY HETAIL
                                                               ENGLEV1IOOD           NJ                       $40.20
03/a$lv          MENAGERIE
                 2A1569a70/.
                                                               ENGLEWOODCU           NJ                       $18.41
03lou17          no(oNMOBlLe922
                 2AT944-2663
                 Descriptlon
                 GAS/SERVKES
                                                               NEWYORK               NY                     $168e.40
03/0s117         JERUSALEM FOUNDATION
                 212-69741W
                 AMAZON MKTPLACE PMTS                          AMZN.COM/BILL         WA                       $20.00
03/o9/17
                 BOOKSTORES

o3/ag/n          HUMMUSELttE899000003295092                    ENGLEWOOD             NJ                       54027
                 6794207631
                                                                Exhibit        DD
               19-13895-jlg             Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                                Pg 119 of 396
                                                     DUPLICATE GOPY                                                   p.U13
             Genturion@ Gard

             ilffi?                                                                         Account Ending


  Detail Continued
                                                                                            Foreign
                                                                                             Spend           Amount
                                         .                      BERGENFIELD          NJ                      $   1   30,s9
a3lrc/17      GRAND & ESSEX     MARKET
              GROCERYSTORE
              Description
              562190
                                                                AMZNCOMIBILL         WA                          149.41
o3l't1117     AMAZONCOM
              MERCHANDISE
                                                     CA                                                          $40.35
03115/17      WWW.ITUNES.COM/BILLCUPERTINO
                                                                WOOD5IOCK            NY                              $4s2
0,3116117     RITE   AID STORE - 1 07
              DRUG
              CVS PHABMACY                                      wooDsrocK            NY                              is.eg
o3/16t17
              ffi7467287
              Description                    Prke
                                             $5.99
                                                                NEWYORK              NY                          fs0.00
o3t2ol17      APPLEPARKING650000008944855
              2122292553
              Description                    Prke
              APPLE PARKING
                                                                ENGLMOODCLI          NI                          $2821
03/20117      EO(ONMOBIL9922
              2ar944a63
              Description
              GAs/SERVKES
                                                      CA                                                         $19.83
o3n1l17       UBER I*US MAR21 YWLGHELP.U BER.COM
                                                                                                                 $3143
a3n1lv        UBER f US MAR2 1    QWHELP.UBER(OM      CA
                                                                                                                 ts4.82
a3t21fil      UBER*USMAR2I JSsQHELP.UBER.COM CA
                                                                                                                 i1e27
a3n1n7        UBERTUSMAFzI FFCOHELP.UBERCOM CA
                                                                                                                 il1.86
O\NVV         UBER*U5MAR21 $(52HELP.UBER,COM CA



                                                                NEWYORK              NY                          ss4.38
 osnlnl       MANHATTANMAITBOXES
              212-2w6996
                      *U5 MAR22 QIM4HELP.UBER.COM     CA                                                         $s4.9s
03n2l17       UBER
                      *US MAR21 6CQGHELP.UBERCOM      CA                                                         $66,05
o3nu17        UBER
                                                                NEWYORKCIIY          NY                              $5.60
o3l2u17       JUNO USA,LP
              8555866872
                                                                NE\/l.l   YORKCITY   NY                              $e.ez
03tzu17       JUNOUSALP
              8555866872
                                                                NEWYORK              NY                          $10.37
03lzu17       YESOLMARKET
              212-s32-5624
                                                                NEWYORK              NY                          $96,93
 03/22117     MANHAfiAN MAILBOXES

                                                                NE\,llYORK           NY                          $675s
 o3l2zlt7     THE BUTCHER'S DAUGHTER N0026
               917-3ff-.2132
               Description

                                                                MANHATTAN            l.lY                        $73.80
 03n2n7        STAPLESO'I798
              ol 798000522058 001 I
                                  '.l



              COLOR CODE 3/4IN DARK ELUE LBL
              COLOR CODE I/4 ASST LBL
              SCTCH PKGTPETAN 5MDIs 2X800lN
                                                                80G281-4535          OH                          $42.00
 a3n2l17       TOTES ISOTONER
               ACCESSORIES
                                                                NEWYORK              NY                          $42.00
 o3m/fi        WESIVILLAGEGARAGECO

                                                                                                                     $9.e9
 0.3126117     !\I\,VWI|UNES.COM/BILLCUPERTINO CA
                    19-13895-jlg            Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                 Pg 120 of 396
                                                          DHF"b[9+T5.FSPJ''                               p. 10/13




 Detail Continued
                                                                                          Foreign
                                                                                           Spend      Amount

              sHOPBOP.COM                                        877-746-7267        wl                $430.00
03t26/17
              CLOTHING
                                                                 WASHINGTON          DC                 $21.00
03127/17      AMTRAK POS F&B       OOOO

              8m-a72-7245
              Descriptbn
              OTHER
                                                                                                        $s8.17
a3128/17      UBER }US MAR28       MSXUHELP'UBERCOM CA
                                                                 AUEEN5VILLAG        NY                 $1s.00
o3128t17      NYCTAXI7CI909g27ilAg1s

                                                                 WASHINGTON          DC                 *14.47
a3n9l17       WS GRAND CAB WS GRAND CAB\3
              TAXICAB& LIMOUSINE
              Description
              TAXISVCWASHINGT
              l3S9 1233 Constit
               3:25 965 16th St
                                                                 ENGLEWOOD           NJ                 $2A2s
Bn9/17        CA55IEs PIZZERIA
              2A15416764
                                                                 WASHINGTON          DC                 $96.30
o3n9l17       ST REGIS DC DINE ST REGIS DC DIN
              202-63*2626
                                                                 AMZN.COMIBILL       WA                $180.61
a3/2g/17      AMAZONMKPLACEPMTS
              BOOKSTORES
                                                                 PARAMUS             NJ                 $64.11
O3/3O117      BUYBUYBABY
                                  RETAIL
              CVS/PHARMACY #1 0379 00001 0379
                                                                 ENGLEWOOD           NJ                 il1.n
a3BA117
               8ffi74672A7
              PHARMACIES
              COLEHAAN.COM 0797                                  GREENLAND           NH                it++ss
a3t30117
              80G695-8945
              Description
              CA
                                                                 t{NGSION            NY                 $16.82
a4/avv         su   Noco    09461 90600 09461 90600
                     STATION
                                          00{8030a71552          WOODSTOCK           NY                 $34.51
M/01t17       GILDED CARRIAGE lNc
                                   RETA]L




  Fees


Total Feesfor this Period



  2017 Fees and lnterest Totals Year-to'Date
                                                                                                      Arnount

  Total Fees in   201 7

  Total lnterest ln 201 7




                                                                  Exhibit       DD
                19-13895-jlg               Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                                    Pg 121 of 396
                                                            DUPLICATE COPY
               Centurion@ Card                                                                                                       9.11113



               tffi,                                                                                            Account Ending



 lnterest Gharge Calculation
 YourAnnual Percentage Rate       (APR)   istheannual interest mteon youraccounl.
                                                       Transactions Etated              Annual             Balance               lnterest
                                                                                    Percentage                      to           Charge
                                                       From          lo                   Rate                 Rate


Select & Pay Latet                                   azt12l2ffi4                      9.9090 (v)              r
Total




 lnformation on Pay Over fime Features



 LTilj:*:f,;ffiilft$;i;i[Tj'T'#{.'lll#:,ffi:u,,J;ilFiiit,rrv,i'"??#i:l,Yl:l,Hy;iii:lf;.:Tn
                                   has a no pre-set spending Iimit'
 'piJiiSriiv                      vour card
               ".iim'"aAherwrsq
 There is a limit to yotrr Pay Over Tim€ feature balance
                                                                           resardlessof whethervourCard
 i;;;-p;f,u;lli-ni6rimit iJ'g:s,ooo.oo.we mayapprove ordeclineacharse           pay in fullallchargesthat are not
 account balarrce exceeds orii!"sir-oi #i.-,=Jit uiF.yovertime limit. Yo-u muit
 iHft    i;tt;'i;tbvirTime balance bv the Pavment Due Date'




                                                                          Exhibit     DD
             19-13895-jlg        Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                         Pg 122 of 396

                                                DHP*|,f,#[F.E                                                         p.1413




         Centuriono Card
Notice of lmportant Changes to Your Account Terms
                                               account terms, which are mntained in the American Express
we are making cnanges summaiized below to youry-ui
cardmember     ngreemJitid;*d;tl,qoviming          nccountreferenced in this notice' we encourage you to
                                                               your account, and file it for future reference' lf you have
read this nolice, ,r,"," it *tiitrAooitionaf dartrnenin'ers on
                                                              on the back of your card. The detailed changes to your
anv questions anout tnis ciii-g", il-"iocarrtne number
ng?eirrent can be found below-


                                                                                                  Effective im rnediately'
   Annual MembershiP              We are removing the Annual Fee for additional Gold Cards.
                                  the annual fee for additional Gold Cards   will be $0 (Previously we cfrarged $45.for
                                                           Carrcls and $45 for each  additional Gold Card thereafter)-
                                  up to S additionalGold

                                  You will receive a prorated refund for any additional Gold card annualfee
                                  charged in the Previous 11 months.
                                                                                                                   to 12467




Detail of Changes to Your Cardmembel Aglee*"nl,..
                                                                     as described below. we have the right to
This notice amends the carclrnemberAgreement (the-'Agreement")                    with this cfrange are replaced fully
amend as described in t[" ngi"ement. Any terr*'in   ir," Agrge.pgnt  conflicti-ng
                                                                            effect'
anct completely. Terms il;?i;tg.d  Ui tnii notice remain'm  fullforce and


Annual Membership fee for Additional Gold Gards                                     ..,. - A ..--
                                                       table on_ p-age 2 of Part 1 of the Agreement is amended by
Effec.tive irnmediately , thre How Rafes and Fees work
;;Giil'g1il Aniiut iiiin"*ip row and replacing itwith the following:

   Annual MembershiP




                                                             Exhibit DD
                                                                                                        CMLENDDMRUSO1s6
               19-13895-jlg           Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                               Pg 123 of 396
                                                                                                                                               p,1M3
               MembershiP Rewards@
               Monihlv Stitement and Program News

            for                                      .A.ccount Nu mber
Prepared                                                                                        O.uestio ns About Your Account?

 Total Points Balance                                                                                  rnembetshiprewardsrorn
                                                                                                 [l
                                                                                                 1-800-297.1300
                                                                                                 tnternational €ollece 1 -336-393-1   11   1
 Points Earned this Period
                                                                                                Did You Know?
                                                     February   1, 201 7   - February 28,2Q17
 Account Summary
                                                                                                 Use Points ForYour Charger
                                                                                                 Use your Card for charges like tmveL dining,
 Opening Points Balance                                                                          qroc-eries, and morq, then go online a nd use
 Points Earned this Period                                                                       tihe polnt!you earned toward youreligible
                                                                                                 charges.
 Points Usedthis Period
                                                                                                 Learn moreat
 Reinstated Points and Adiustrnents                                                              membetshiprewards,com/yourcha rges'
 Total Points Balance
                                                         pald in full and all your
 Points Earned this Period are pending until charges are
 accoqnts are ln good standing.




                                                                                                             February 1, 2Q1 7 - FebruarY28 2017
 Points Transaction Detail

                                                       Points ActivltvOn                   Borus Points                               Total Points
Points Earned this Period                               Eligible Chr-rges                     Awarded                           ActivityPerCald
                                                                                                      o

                                                                      4,439                           o                                        +l+J>
Add'lCenturion
)oflx-nilxx3
                                                                                                      0
Total
                                                                                                                                transferred or
                                                                                                                                beloworvisiting




                                                                       Exhibit         DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 124 of 396




                                  Exhibit DD
                19-13895-jlg                Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31                                         Exhibit
                                                                Pg 125 of 396
                                                         DUPLICATE COPY                                                                           p,1/15
               Centuriono Card

               ;ffi,                                                                                                       Account Ending


                                                                                                     Membership Rewards' Points
     New Balance                                                                                     Available and Pending     as   of 03/31/17

                                                                                                     For up to date point balance and full progmm
     Paymerrt Due Date                                                   o5t27tfl*                   detaiiq visit membershlprewardsrom

                                                                                                  Account Sum

                                                                                                                                            II
      *Late
                                                                                                     Previous Balance
                                                                                                     Payments/Credits
                                                                                                     NewCharges
                                                                                                     Fees                                  -l
                                                                                                     NewBalance                            I
      See page 2 for lmportant information about
                                                 your account'
E                                                                                                    Days in Billing    Period: 30

                                                                                                  Gustomer Care
O
                                                                                                     El :H.i'r.i:ffi,Xiil"'",oo.
                                                                                                     Customer (are           PaybyPhone
                                                                                                     1477-877-A987           1ffi-472-9297

o                                                                                                    Q   See page z for additional information.




                                                                                                                           Account Ending
E B:tmffii.t"*e                 papercrips    El   :ilthl'::[?.ls.;om/pbc        E     i?dlil$H'            Enter 1 5 digit account # on all Payments.
                                                                                                            Make check payable to American Express.


                                                                                                                                     Payment Due Date
                                                                                                                                             osl27l17
                                                                                                                                       ouryl'

                                                         llllft llll1,h1lll1lrpr1l1hrgrllrlrlrll1h;lllrrhrhlllltllhll
                                                         AMERICAN EXPRESS
    l--   checkhere   if   vouraddressor
                                                         P.O. BOX6s044B
    L-l   phone numb6rhas changed.
                                                         DALLASTX 75265-044€
          i,lote changes on reverse side.
                      19-13895-jlg                    Doc 253-2               Filed 06/02/20 Entered 06/02/20 20:14:31                                           Exhibit
                                                                                    Pg 126 of 396
                                                                           DHf*!S,+Ifr9                                                                                p.2115



i;ilI;::'iJ;:l      B?1["i",ff',:,,3:Jf,::lx:i,""#,{,Til'a13l:':il"?g},u'f.ii'^lilir?ilfl:5                      {:}:,1,"^:".T,1".",11h'.f"T.9'e'".JTf        i,"ilx,T:f,fi'
                                                                                          checlidra',in on a us bankand payable in US dollars, or with                          a
also:(1)   includethe remittance coupon from your.stateme]r-i; eiu'" rJaii *itr' a single


r*iui+$nui*lf",'la'lm;lf+g
Xmffrlm;iljlJJ:ft?!"'Stlgj#iif1f."#"u1,i
                                                       H$t'*#l{i'{li}H$:*tit"ffi"sirffi"ffi:T
                                         4;";iili;pi" ;"il;
                                                                            '"t-r"i,r
                                                                                        b"                       ilt;A;:'-t'Glinguus."        on   a   pavment we accept wirr
havenoeffectonrr*itnoriiJl$#ililil;-iiii"ii#rii"d,i.                               i^l"wiii;;;;;;*;ii'i"'ihti.n.i.iinstitutionarivpSvmentthatisreturnedunpaid'
                                                                                                   permission to electronicallywithdraw your payment
permission for Electronic Mthdrawal: (1)wh_en you send a checkfor payment, you oive us
from vourdeposit orother asset account. wewiil pro."giii.G-"GJi.,'niliiii
                                                                                    ui'iranimininq the amount of the check routino nurnber, account
num6er and theck seriat number to your financiat inrtituii"n                   ijilri;;iii;;fi.G'r;i
                                                                                          il;;;;;1L;t"itionicJttv ora lesstostlv piocess is available'
          process  your ch".r.i".iio'ni.uliy, your   puym"nt.ly     u. *iir,orawn from yiur deposit orotherasset account as soon as the same daywe
when we                                                                                                        we cannot collectthe funds electronicallv
receive your checl<, ana you w'iiinJir*.Jirid irrut iu,i..rr"5.tt?[;iiiitdiiir;;;ilti';;iiiii;iament.lf
                                                                                                      sv using Pav Bycomputer, Pav Bv Phone orany
we may issue a draft against your   deposit oroth",   urr"t uiiu-n-i               fo;iha;;;l;fth"itr"ltJ(zl
                                                                                                       iromt-hedepirsitorbtherasset accountyouspeciff
othererectronic payment service of oun. you giu" r, p.r,i]I#;t"o;ii.ffi;;;riv-*itr'-ar*rrhas                            untilthenextdav
ilih:;ffi;it;-;;A";;.-d:iffi;i;:l;ffi;#i;;ft;;i;;;;;-;i";a"rt"i6oop.'n.MsTmavnotbecredited
                                                                    (ADB) method (including newtransactions)tocalcutatethe balanceon which
Howwecalculate yotrr Balance: we usetheAvengeDaily Balance                         tii"-numb"er listed below for more infiormation about this
we charge interest ror eay oviiiim" uulunlui onyrn, nlllri"i.'tjit tii"ti.iti.r""i
balance computation rnerhfii^Ji.'o*                  i"irrting int*r"ril[Irg"i-ri"l-"t"ilii,ilJ .iii.anoa*uuseto figuretheADBandinterestraulalndaily
            of i ntere st.
co mpou n ding



ils[x'frif,i::5'f#,:i!11ilt?:?:J[i#13H"'e'"".:'.1:i$'i?5]-::'fii:.i:sFa:,iilE1!'iffi.1'!iili$iixrs?i,"$e#;ii$bi1fl.:,.?iJ
pay overTime butun.u uutoi.iiiJr;lf;';*;;E&iiairiritird Extende? ravmentoption) ifvou
                                                                                       pavthe Accot
date each month.
                                                                                                                                        process it' We
                                                                         we willconvert it into US dollars on the date we or our agents
Foreign Gq*encyGharges: lf you make a Charge in a foreign cunency,                                                 converslon rate we use is no more
will choose a conversion nre thar is acceptablero ur roriiii iiili, u;i#;;-r;;riicuiiriate is required by law,The
ii,i"i'r'ltbhi'tomciatrat" puoii,r,.a uvus.ouer""'"*';pe";'i;'li'i"!''fl["ril$iTg![n:";f;S::ilyJ':t^:1il:n:f#Sl1'""#iiii'f;1:li'
                                                (
ionversiontate or the prior business day' This rate may
will be billed atthe ratei such establishments use'
credirBarance,Acredit bararrce {.:;'.,1'r;il*ffi,i1:i:HJ#,1'.'Fl:I;!1,tf;5?:i,j;f;L?.?y""3.t3,f#i5[J:illl[::'[$'ii:ilffil:'fJ?J'fiT:x9d
the date ofthe first statemel
                                                                                              or more.
;;ild;[b-rif.,d ii"]it              urtrnce withii 30 days if the amount          is $1 .0o

                                                                about yourAccounttocredit bureaus. Late payments, missed
                                                                                                                         payments'orother defaults on your
cr€dlt Reporting: We may report                info__rmat'ron
Account riray be reflected in your credit rePon'




    7       Customer Care & Billing lnquiries
            tnternational Collect
            Large Print & Braille Statements
            Expresr Cash
                                                                     1{jnff7{i987              HearinglmPaired
                                                                     1-954-503€905 TTY:1€0G221-9950
                                                                     1877-e774987 FAX:1S00695-9090
                                                                     1   €0GCASH-NOW In NY; 1{00-522-1 897
                                                                                                                         ET         Website: arnericanexPlessro m

                                                                                                                           (ustorner Care
                                                                                                                                                          Payments
                                                                                                                           & Billlng lnqulries
                                                                                                                           P-O- BOX 981535                P.O.BOX650448
                                                                                                                           ELPASO,TX                      DALLAS TX 75265-
                                                                                                                           79998-1 535                    0448




ChanqeofAddress
 lfcorre-ct on front, do not use.                                                                                            PayYour Bill with AutoPaY
. To    changpyour.address   onlinevitit wwr'americanexpress''om/updatecontactinfio                                           ' AvoiC late fees
                                                                  please call cu5tomer Care'
.   gorHat i*,         Name and Foleign Address or Phone changes'
                 i"tpany                                                                                                      .   Savetime
.   Pleaseprintdearlyin blueorblackinkonVin thebox€sptovided'
                                                                                                                             Deductvour pavment from Your bank
                                                                                                                             accouniautomatica lly each'month
 StreetAddress


                                                                                                                                                                      utopay
                                                                                                                                       to
 Ciry, state

                                           I
 ZipCode

 Area Code and
 Flcme Phone
 Arca Code and                                                                                                                    Forinformation on howws proted your
 WotkPhone                                                                                                                        privacy and to set your communkation
                                                                                                                                  and plivacy <hoices, please visft
 Email                                                                                                                            www.amedcanelqress <orn /priva qt


                                                                                               Exhibit    DD
                    19-13895-jlg             Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                               Pg 127 of 396
               Ganturiono Card                           DUFLICATE COPY
                                                                                                                p.3i15


               t##t                                                                       Account Ending


       Payments and Credits
      Summary

                                                                                                               Total
    Payments
    Credits


       ORLYGENGER3
    Total Payments and Credits


      Detail       rlndicates postirg date




                   T                                                                                 r
    Credits                                                                                              Amount
    O4II2I17       ORLYGENGER                      SHOPBOP.COM                                           -$159.00
                                                   877-7M-7267   Wl
                                                   DIRECTMKTGMISC



      New Gharges
     Summary
                                                                                                             Total


ORLYGENGER                                                                                           $r 1,553.64
Total NewCharges


     Detail


H                                                                                       Foreign


r
                                                                                                      Amoqnt
                                                                 I
I                                                                r              I                      I
                                                                 r              r                          r
r                                                                I                                   r
I                                                                r                                       I
I
I                                                                r                                    r
                                                                 Exhibit   DD
               -
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 128 of 396

                                         DHf#"c/tIFh                                      p.4115




    Dstail Gontinued
                                                                         Foreign
                                                                                     Amount


I                                                                                    I
I                                              I
                                               -
I                                              I

I                                                                                     I

                                               -
I                                               I
I                                               I
I                                               T
r                                               I
I
I                                               I
I
I
I                                               I

I                                                                I
                              F
I                                               -
                                                                 I                    I

                                                -                                     I
I                                               I
                                                -

I                                               I                I
I                                               I
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 129 of 396
                                         DUPLICATE COPY                                          p.5/15
           Centuriono Gard

           ffir                                                            Account Ending


    Detail Gontinued
                                                                           Foreign
                                                                            Spend           Amoqnt

                                                                                             I
I                                              I                                             I
I                                                                                            I
I                                              I                                             I

r
I                                              I

                                               I                I
I                                                                I
r                                               I                                       I
I                                              I-

r                                              I                                            I
I                                              I                T                           I
I
I                                                                      J                     I
I                                              I                 I                      I
I

                                               I                T
I                                              I
I                                              I                                             I

                                               Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 130 of 396
                                         DHBb[9/tTE,.                                         p.5/15




    Detail Continued
                                                                           Foreign
                                                                                         Amount


I                                               I

I                                               r                                    I

I                                               I                 I                       I
I                                               I
                                                                                         I
I                                               I                                    I
                                                -
I
I                                               I
                                                -
I                                               I
I
I                                                                      {                  !
I

I                                               I                                        I

I                                               I                 I
r                                               I
I                                               T
r                                                                                         I
I
I                                                                                         I

I                                               I
                                                    vhihif   ll
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 131 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                       p,7115



          ffi,                                                             Account Ending


    DetailContinued
                                                                           Fore(3n
                                                                            Spend           Amount

I                                              I
r
I                                                                                            I
I
r                                                                                      I
I                                              r
                                               -
I                                              r                       J                     I
r                                              I
I                                              I

I                                              I

I                                                                                            I

I                                              r                                        I
I
I                                                                                           I



I                                              I                                             I
I                                                                                           I
I                                              I                      d                     I
I
                                               -
                                                                                      r
                                              Exhibit   DD
               19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 132 of 396
                                      DHBL[firt[5','9                                        p.8/15




    Detail Gontinued
                                                                        Foreign
                                                                         Spend       Amount


I                                             I                                          I


I                                              J-                                        I

I                                                                                        I
                                               -
I                                                                                        I
I                                              IT                                    I
I                                              -I

                                               I
I                                                                                        I
.:I                                            -r
                                               I                                     I
                                                                                      I
I                                              I                                       I
I                                                                                    I
I                                              I                                         I
I                                              I
                                               -
I                                              I                                         I
I                                              I                                         I
I                                                                                        I
    I                                          I                                          I
    I                                          I                                         I

    I                                          I                                             I
    I                                                                                        I
                                                   Exhibit   DD
                                               -
             19-13895-jlg              Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                              Pg 133 of 396
                                                       DUPLICATE COPY
            Centuriono Card                                                                                  p. 9/1 5




            ffiY                                                                        Account Ending


  Detail Continued
                                                                                        Foreign
                                                                                         Spend           Amount


H       ORLYGENGER
        Card Endlng                                                                     Foreign
                                                                                         Spend           Amount

             IPARK 91 650000009066989                         NEWYORK             NY                      $20.00
a4/a2/'t7
             2125173534
             Desctiption                     Price
             IPARK 91                        $zo.oo
                      oWNED - REr 542929805837580             NEWYORK             NY                      $19.se
o4lo2l17     EAT 15
             2127722011
             Descriotion                     Price
                   sTRS. CON
             Mtsc FooD                       f 19.s8
             PJ's BERNSTEIN DELI RE5TO785                     NEWYORK             NY                      i22.s1
Mto2117
             212{794914
             Description
                           RAGE
                                                                                  NY
o4/o2t1t     RoSIE         MATERNITY                          NEwYORK                                    i1r6.00
            WOMEN'SCLOTHING
04102117    TAXICREDTCARD                                     wooDstDE            NY                      $i0.00
            TAXICAB & LIMOUSINE
             Description
            TAXISVCWOODSIDE
            12:l I 529 ParkAve
             12:171265Madison
             YNC1100000000'l                                  NEWYORK             NY                      $29,00
o4lo2lt7
             2122491309
             Descriptlon                     Price
             BEAUTY&BARBER
O4NY17       UBER*USAPRO3FAXHHELP.UBER.COM CA                                                             $13.s0
                                                              EAST ELMHURST       NY                      $21.00
o4lo3l17     tlYcrAXpY3409002550010

            THE BUTCHER's DAUGHTER N 0026                     NEWYORK             NY                      $1633
a4lo3l17
             917-388-2132
             Description
             FOOD/BEVERAGE
             METROPOLTIAN OPERA                               NEWYORK             NY                 $1,220,00
Q4l03l"l7
            THTRCLPRDCR

utMl17       UBER*USAPRMTWWIHELP.UBERCOM               CA                                                  $957

MIMn7        UBER''USAPRO4RBEBHELP.UBER.COM            CA                                                 $45.19

04lo4l17     UBER *US APRO4    BZDRHELP.UBEB.COM CA                                                       169,54

04lo4l17     UBERIUSAPBO4BGJNHELP,UBERCOM CA                                                               $eno

             ATNINE                                           NEW YORK            NY                      {28,2e
o4l04l't7
             212-265-4499
             IN *MY LITTLE SUNSHINE    LLC                    NEWYORK             NY                      $s9,00
ulo4/17
             9175359020
             SHOPBOPTOM                                       877-746-7267        WI                     $158.00
o4lo4l17
             CLOTHING
             I{YCTAXI GROUP NYC TAXI GROUP\                   LONG ISLAND CITY    NY                       $8oo
M/O4117
             TAXICAB & LIMOUSINE
             Descriptlon
             TAXISVC LONG ISL
             11;56112"1 Broadwa
             1204 185 9th Ave
             WEST VILLAGE GARAGE CO                           NEWYORK             NY                      $2s.00
o4lo5/17
             212-2624771


                                                             Exhibit         DD
                   19-13895-jlg            Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                    Pg 134 of 396

                                                         DHBblg/tffi"9                                       p.10/15




 Detail Continued
                                                                                               Foreign
                                                                                                Spend    Amount

                                                                   NEWYORK              NY                $2s.o4
o4losl17         THE BUTCHER'S DAUGHTFR N 0026
                 917-38*2132

                                                                                                           $42s4
                 UBER *U5 APRO6 GJCFHELP'UBER'COM
                                                        CA
04/06117
                                                                                                           $30.7'l
                         *U5 APHO6 VJYTHELP.USER'COM    CA
04/06l"l7        UBER
                                                                   NEWYORK              NY                 i418r'.
04/06l"t7        THE BUTCH ER'S DAI.JGHTER N 0026
                 917-388-2132
                 Description

                                                                   NEWBURGH             f.fY               $5s.13
o4/o7/17         TARGFT
                 DISCOUNTSTORE
                                                                   CLOSTER              NJ                 $ssro
o4la7l17         WHoLEFDS CLO#I 0381 00001 0381
                 1234567891
                                             Price
                                             $98,60
                                                                   CENTRALVLY           NY                 $62.48
o4/o7117         SPERRY/SAUCONYOOOO
                 617.A244520


                                                                    ENGLEWOODCLIFFS     NJ                 $27A8
o4lo7t'17        LUKOIL
                 Anival Date                 Departure Date
                 o4lo7/17                    a4lo7l17
                 00000000
                  LODGING
                                                                    BERGENFIELD         NJ                $1 59.11
 o4/o7117        GRAND & E55D( MABKET
                  GROCERYSTORE
                  Description
                  589683


                                                                                                             les2
                  UBER TUs APRl O DPINHELP.UBER.COM
                                                         CA
 04110117
                                                                                                             17.14
 04/11117    .    UBER
                         *I,JSAPRIlIfiR3HELP.UBER.COM CA
                                                                                         NI                 $3s.73
                                                                    ENGLEl/1lOOD
 04/1'1117        SHOPRITE ENGLEWOOD 5
                  251217 01631
                                                                    wooDSTOCK            hrY              $111.80
 04/12117         SUNFLOWER NATURAL FOODS MARKFT
                  u56795361
                  Ddscription
                          TO
                                                                    WOODSTOCK            NY                 $15,92
 04/"12117        RITE   AID SToBE - 107
                  DRUG
                                                                    wooDsTocK            NY                $100.66
 Ml14117          SUNFLOWER NATURAL FOODSMARKET
                  u5679s361

                               RECEIPT
                                                                    AMZN.COM/BILL        WA                 $29.98
 Mt17l17          AMAZON MKTPLACE PMTS
                  BOOKSTORES
                                                                    AMZN.COM/BILL        WA                   $9.00
  a4117/17        AMAZON MKIPLACE Pl'fls
                   BOOK STORES
                                                                    AMZN.COM/BILL                           $21.e0
  Mt17l17          AMAZON MKTPLACE PMT5
                   BOOK STORES
                                                                    NEWYORK               NY                130.00
  ul18117          PRION CORP 0670
                   212-2624771


                                                                    NEWYOFK               NY               1198.s5
  Ml18/17          FREDERIC     FEKMI
                   212891032s

                                                                     Exhibit       DD
                 19-13895-jlg       Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                            Pg 135 of 396
                                                     DUPLICATE COPY                                          p,11/15
            Centuriono Gard

            tffi'                                                                     Account Ending


  DetailGontinued
                                                                                      Fore(1n
                                                                                       Spend           Amount

O4/tt,llt    WHOLEFDSEGW 10102000010102                      EDGEWATER        NJ                       $183.4B
             201 9414000
             Description                 Price
                                         $183.48
                                                             800-986-1065     CA                        $2e,88
04nafl7      SHUTTERFLY
             PHOTOS
                                                             TENAFLY          NJ                        $30.20
o4ll9lt7     CAFEANGELIQUE - TENAF   OOOOOOOO1

             201   s4l 1 0l 0
             Description
             REFERTO RECEIPT
             H&M MAIUPHONEORDER                              855-HNM-SHOP     IL                        $s0.97
o4t19117
             855-466-7467
             Descript'ton
             APPAREUACCESSORIES
o4rolt--    ilffi                                                                                           gr.25

             212-6394675
                                                             IRVING           TX                       $215.00
04nu17       NEIMAN MARCUS BERGDORFGOODMAN
             rgegJl44424
             Description
             C:N7'MAXINASEI l.A
                                                             IRVING          TX                        $215.00
MnonT        NEIMAN MARCUS BERGDORFGOODMAN
             1-889-774-2424
             Description
             C:N7-MAXlltlA SET3:A
M/20/17      NEIMAN MARCUS BERGDORFGOODMAN                   IRVING          fi                        $234.08
             va88-77+2424
             Description
             C:N7-MAXIM sET 1:A
                                                                              NY                        $s030
O4nOfE       DOFParking&CarneraTickets                       NEWYORK
             2
             WHoLEFDS CLO#1 0381 00001 0381                  CLOSTER          NJ                       $r0824
04121117
             1234567Wl
             Description                 Price
             GROCERYSTORES               $108,24
             GLATIEXPRESS                                    TEANECK          NI                        $s1.91
04121117
             201437-81t0



o4123117     oRloLE 9 54292980657 8266                       w00Dsl-ocK       NY                        $375e
             u56795763
             TIP                                     $6.00
                                                             NEWYORK          NY                        f22.00
o4/Z4lt7     WESTVILLAGEGARAGECO
             21

             IPARK 91 650000009066989                        NEWYORK         NY                         $33,m
04n4l17
             2125173534
             Descriptbn                  Price
                      91

o4l25l17     UBERTUSAPR25YEFNHELP,UBER.COM           CA                                                 t4420

A4N1IE       UBER
                     TUSAPR25 EWNUHELP.UBER,COM CA                                                      $69J2
             WHoLEFDS CLO# t 0381 00001 0381                 CLOSTER         NJ                         $64.1 5
o4t25117
             1   234567891
             Description                 Price
             GROCERY                         15


                                                 .
                                                             AMZN.COM/BILL   WA                             13.47
MI26/17      AMAZON MKTPLACE PMTS                                                                       $
                19-13895-jlg            Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                  Pg 136 of 396
                                                       DHBb[9/tTF.fr9trJ.'                                 p. 1415




 DetailGontinued
                                                                                           Foreign
                                                                                            Spend      Amount

                                                                 AMZN.COM/BILL     WA                    *24.07
04t26117     AMAZON MKTPLACE PMTS
              BOOKSTORE5
                                                                                                         $29.80
o4n7/17       UBER *U5 APR27   4JM5HELP.UBER.COM CA
                                   L WILLARD   WASH              WASHINGTON        DC                   $76279
04127/17      INIERCONTIN ENIA
                 Date
             Arrival                       DeParture Date
             A4/26/'t7                     A4n7ll7
             00000000
              LODGING
                                                                 MOUNTVERNON       NY                  $470000
04/27/17      MoRRIS MOVING STORAGE
              MOVING&STO
                                                                 AMZN.COM/BILL     WA                    *26.14
oLna17        AMAZON MKTPLACE PMTS
              BOOKSTORES
                                                                 TEANECK           NJ                    $90.11
a4n8/17       JUDAICA HOU5E
              2018019001
                                           Price
                                           $90.1   1

                                                                 CLO5TER           NJ                    $64.57
04/28/17      WHoLEFDSCLOfl03Sl 0000'10381
              1234#7891
              Description                  Price
              GROCERY         ES           *64.s7
                                                                 BERGENFIELD       NJ                   $'t1724
o4n8n7        GRAND & ESSD( MARKET
              GROCERY5TORE
              Description
              5&O77
                                                                  AMZN.COM/BILL    WA                     $9.e9
O4N1A7        AMAZONMKTPLACEPMTS
              B@K
                                                                 AMZN.COM/BILL     WA                    137.49
04i3A117      AMAZON MKIPLACEPMTS
              BOOKSTORES
                                                                  NEWYORK          NY                   $s28.16
asla1n7       LESTERS OF NEWYORK
              Q1Z)73+9292
              Description
              A630630 SARAK 1224
              A630630 RAINDR 5650
              A630630 BSTEPS H30l
              A630630       346-
                                                                  NEWYORK          NY                    $39.20
o5/a1117      CVS PHARMACY
              8&7M7287
              Desctiption                  Price
              PHARMACIES                   $39.20
                                                                  AMZN.COM/BILL    WA                    $29.99
05/01117      AMAZON MKTPLACE PMTS
               BOOKSTORES
                                                                  AMZN.COM/BILL    WA                    $48.40
 ostoztlT     AMAZSNMKTPLACEPMTS
               BOOKSTORES




   Fees
                                                                                                        Amount


 Total Fees for this Period



   2017 Fees and lnterest Totals Year'to'Date
                                                                                                        Amount
                  19-13895-jlg           Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                        Exhibit
                                                                   Pg 137 of 396
                                                           DUPLICATE COPY                                                               p.'13/.l5
               Genturion@ Card

               ffi'                                                                                              Account Ending



 lnterest Gharge          Ca   lculatiott
 YourAnnual Percentage Rate (APR)   is   the annual interest rate on your account'
                                                      Transactions Dated                 Annual              Balance              lnterest
                                                                                     Percentage           Sqbject to              Charge
                                                      From          To                     Rate        lnterest Rate

Select & Pay Later                                 ou12/2044                           9.9090 (v)

Total                                                                                                                               I
  Variable Hate




 Information on Pay Over Time Features


 l:"Ji"1$',5#-j.fr''t;ilX'j3r'lThT.lX1i':ii3.          spendine. purchasins power adjusts withyour use orthe card.
                                                                                                  you nave Deen
 voulr oavmeht histoiy, credit record and financial tesources known to us and otherfadors. unless
 iri""i6"iiv        oiirerwise, your card has a no pre-set spending limit'
               ""iirGc
 There is a limit to vour Pav Over Time feature balance
 i;;;;;;?#i;jiiiit         ii'tJs,oori.ijo.Wl miv approveordeclin-e acharse resardless of.whetheryour.Catd
 ;;,;,.;i;ffi#';;::;;;;r-d;;-;;texieea         ibui FayoverTlme limtt. You must pav in fullallcharses thatare not
             i
 pl.-.,eij i;io ply overTime balance bythe Piyment Due Date'




                                                                         Exhibit       DD
19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                  Pg 138 of 396
                           DHFtlReIS"t                                    p.14/1s




                                  Exhibit   DD
               19-13895-jlg            Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                                  Pg 139 of 396

                                                                                                                                                p. 15/15
                Membership Rewards@
                Monthty Stitement and Program News

prepared     forl                                       Account Number
                                                                                                   Ouestions About Your Account?

 Total Poirtts Balance                                                                              p        membershiprewardr.com


                                                                                                    1€00-297-1300
 Points Earned this Petiod                                                                          lnternational Collecft 1 -336'393-l I 1 1


                                                                                                   Did You Know?
                                                            March        2017 - March 3 t, 2017
 Account Summary                                                    1,

                                                                                                    Use Points For Your Chatges
 Olrening Points Balance                                                                            Use your Card brcharges like tmvel, dining,
                                                                                                    qroc'eries, and more, tlien go online and use
 Points Earned this Petiod                                                                          the points you earned toward youreligible
                                                                                                    charges,
 Points Used this Period
                                                                                                    Learn more at
 Reinstated Points and Adiustments                                                                  memberrhiprewards.com/yourcharges.
 Total Points Balance
Pbints Earned thls Period are pending until charges are paid ln full and all your
accountg arein good standlng.




                                                                                                                      March 1,201 7 - March 3i, 2017
 Points Transaction Detail

Points Earned thls Perlo'd                                          On
                                                         Potnts Actlvttv                     Bonus Polnts                               Total Points
                                                           Ellglblechalgec                        Awarded                          ActivltyPerCard
                                                                                                         0

                                                                         2,402                           o                                      2,402
Add'l Centurlon
XXXX-XXXXX
                                                                                                         0
Total
                                                                        as all enrolled card accounts are in good standlno. Points transftrrd or
Membership Rewards polnts earned may be transferred or-redeemed as tong
redeemed cannot be  reverseoHti"ili;1h;ift;;:;".r;if,;i;i"A-;;;"b";ilt"i.i              r--i1"Jry *llinjtf,e.number piovided beloworvisiting
;}f,-fi;h;;ffiiliioni,   r"frrlni-con&troiis ot the_Membehhlp Rq{.ardJ' nrgo_1ap-gpply, For more informatiorl, vitit
ilil!-."ii6;il"rai.lomlermi   or iiu t+oozsz-ts00. From overseas.call collect 1-336393-1111.




                                                                         Exhibit DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 140 of 396




                                  Exhibit DD
                19-13895-jlg                Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                                   Pg 141 of 396
                                                           DUPLICATE COPY                                                                              p.1117
               Centurion@ Card

              ffi'                                                                                                          Account Ending


                                                                                                       Membership Rewardso Points
    New Balance                                                                                        Availableand Pending     as   of O4l30/17

                                                                                                       For uoto date point balance and full program
    Paym ent Due Date                                                      o6t27lfi+                   deta iis. visit mirnbershlprewards'corn


                                                                                                    Account SummarY

                                                                                                                                            II
      {late                                                                                            Previous Balance
                                                                                                       Payrnents/Credits
                                                                                                       NewChaqes
                                                                                                       Fees                                 -I
                                                                                                       NewBalance                           I
                        important information about your account'                                                        Period; 3l
E     See page 2 frcr                                                                                  Days in Eilling


                                                                                                    Gustomar Care
      Se€   page13 foran lmportantGhangetoYourAccountTerms'
E
E     seepage15 for lmportantchangestoYourAccountBenefits.                                             H      1fl":1fi:trxl".lo,rpu.
                                                                                                       CudomerCare            PaYbYPhone
o                                                                                                      't8778774987           14cp.4729297

                                                                                                                            additional infirrmation.
                                                                                                       Q   See page Z for




                                                                                                                             Account Ending

Et B:'m*ifmepapercrips El                          lf"nL::[p,l,tilo.rpo.           El ii%hti].fig             Enter I 5 digit account # on all payments.
                                                                                                              Make check payable to American Express.


                                                                                                                                       Payment Due Date
                                                                                                                                                o6p7lt7
                                                                                                                                        o'fllry

                                                           rt,1y1llrlllrlIll,,1tll,lhllh1r1rl1l1rrlulllr11r11ll1lll1r1lll
                                                           AMERICAN EXPRFS
    l-l   check hete ifyouraddressor
                                                           P.O.BOX6s0448
    [-l   phone numbir has changed-
                                                           DALLAS TX 7526S0'148
          i,lote changes on leverse side'
                        19-13895-jlg               Doc 253-2                  Filed 06/02/20 Entered 06/02/20 20:14:31                                   Exhibit
                                                                                    Pg 142 of 396
                                                                           DHgt!"c'+Ifih9'                                                                    p.417


iJt$::1iJ;:;tril:"#ff;t:;i:l':,'i;:g{ff:',i'.:""?,:il?gi,iL!,",[Tif+?::fl!5{:i:,i,'^:?TJ'""1,1{'1f;S$'e:!T'".}','i:111i.1jff'
                                                                                           on a US bankand pa]-able in US dollars, orwith a
also:   (t) includethe remittance ioupon froniyour statem!-ii; Ai6il{F-;litt-i-ii-"gL;h"J[dravin                                                   lfvourpavment
neqotiabteinstrumenrpuyuilliilui;;it;;;;^;;1";;bl"=iii?;,.jghitEusuJnting*stem;and(3)includeyourAccountnumber'
EniixrffiT#ri'ri:ds'"r::t*:;l$n*iq!qt?.;'liff'H1ffiil!;;ff#".H1{.},:'$,".f;ff[fi{,.i'3;l[';;;1,i:p'
                     currency, we will.conver
we iccept'pavment in a foreign
reouired by law. please do noi send posi-dated checrn uJ          wiriuJJepoiiteo upon i"i.ipi. Any restricdiv.e language on a pavment we accept will
                                                                           ii*j
have no eftecr on ,,                          *riiiil-uir;ili.i:
                          *il.,ouiJiiUffi; il;,                      iG                     y;;hnanfiai institution ariv pivmentihit is returned unpaid'
                                                                                      *ittE;;;;Jiii;
                                                                                                                                            your payrnent
permisslon for Electronlc Mthdrawal: (l ) when you send a chect< for payq.enq you oive us permission to electronically withdraw
                                             *illp'r"."ri'il*[i                     uiimnEmittino    the amount  of the checlc ro*tinq nurnber, account
from yourdepositor otheraiset.ll",iri]wJ                             "t.iiiJni.utiv is'not piociisaite etectronicallv or a less costlv process is available'
number and check serial nu[i#rtd;ij;'rl"Jiliifihiiiii,li-J".iiiir"iii'rii;ir-ecft
i,4il;;il;;;;;i ii,"i;r'*'rl'iEti'""'.H#iif"{,H#,",ix nd.mtflll,l*n:',".ut".Ttt"?,f#:L'Jff1,',i1.'i{ii:i::fi:1","'l:?i*1f;St ii''.I,&
recelve your chec[$ and You                                                        (z) By using Pav By computer, Pay By Phone orany
we may issue a dmftagainst your deposit or oth", urr.t ii.iou-n-iE;ih,e;*ilirfth"
                                                                                                       chelk
othererectronic payment service of ours, you giu. u, p"i'it'iiJ* i;;L;rd-i;;iiirittiai"*
                                                                                          n iiaiiromt"he dlp-osit or other asiet account vou specifu
                                                                                    p.m.MSTmav not becredhed untilthe next dav'
in theamount you,"qr"rt. iJyii;i*;;ifid;=;h d;i.;;;;;;;iuc"ivdaartui6o0
                                                                     (ADB) method (includinq new transactions) to calculate the balance on which
HowWeCalculateyour Balance; We usethe AverageDaily Balance                        tire numb"er listed belowfor rnore information aboutthis
wecharge inreresr ro..pavcjvlriirn;;ift;;;t;,irAA&.i.tliittil"clitt"n.i
        compuration mernoJa;;ffi;;;;ttii.s       i;i.r"J;i;;si;;;i;t"rril"d     . ihemethodweuseto figuretheADBand intetestresul*indaitv
batance
compou nd i ng of intere st,
p.ying Interest: If you   have a payoverTime balance, your due date.as at least 25
                                                                                             days afterthe close of each billing period. we will begin charging
                                                                                                     However, we willnotcharoi intereston charqes added to a
interesron transactions aooj'6!i:,td"r1iil; i,;r;'n:;;;;?rfi.{;;ih;tii;adled.           p;w;ioiit"';llf
pav overrime barun." uutoiliiiJ iflnlr'Jiriiii*-iii'dTiidtiiaE^i;;aa                                        v;ipiiine nccorintrstalNew Balan-ce bvthe due
daieeach month.
                                                                                      willconvert it into US doltars on the dateweor our agents procesr it' we
Foreign currency€harges: lf you makea charge in a foreign currercy, we parti.ular rate is required bylaw.The conversion tatewe use's no more
wiltchoosea conversion                   ilt"i;6Ei;.'i;idaih;i       i;r",          a
                                  "tii#ii                                  ";ifist'igli.tt interbank rateive itceniiff from c,;t:IXfl,l?,[[tit""r{i",,1f,l.,:le.,
                                                                uq-"i.y,ir.tt''"
iffi;tilh,sh;;i imiili rut"-protiirred uy agovetn."nt          diftir fi6m  ntes i-n effest on the date of vour charge' char
conversion date or tne    prioi ['r]iili6iii#. iri"ii iate may
will be billed at the rate! such establishments      use'
                                                                                                  money owed to you.lf within the slx-rnonth period following
Gredit Balance: A credit balance (designated cR) shown on this staternent represents ;r cliarse enoJsh to use up the credit balahce, we will send
the date ofthe tirrt ,rur".n"'iii"niili"iiYg'if";.iii b.i;;;                 il,-;;        #iund
                      ii"oit uit,lnce withi'n 30 davs if the amount is $1'00^;i;qdft
                                                                                 or more'
;;,;ldki;iitd
                                                                              Late payments, missed payments, orotherdefaults on your
Gredit Reporting: we may report information aboutyourAccounttocredit bureaus.
Account rhay be reflected in your credit rePoc




    a       (ustomer Care& Billing Inquiries
            lnternational Collect
              [arge Prlnt & Braille Staternents
                        (ash
                                                                   l-8t7477{El87 Hearinglrnpaired
                                                                   l-954-503€905 TTY:1{@221-9950
                                                                   V877A77#87       FAX: 1{0G695-9090
                                                                   | -800-CAS H-NOW ln NYr 1 '800-522-1 897
                                                                                                                tr         website:amerkanexpress.com

                                                                                                                  Customer Care
              Express                                                                                             & Billinq        lnquiries      Payments
                                                                                                                  P.O.   Boxg8is3s                Po. Box 6so44B
                                                                                                                  ELPASqTX                        DALLASTX75265.
                                                                                                                  7999&1535                       0448




Chanqe of Address
lfcorrelcton front, do not use.                                                                                      Pay Your Bill              with AutoPaY
.   Tochang€youraddressonline.viritwww.emericanexprcss*cm/uPdatecontactinfo                                          'Awid          late fees
.;;tN.;-.;i;panyNameandForeignAddressorPtrcnedranges'pleasecallCustometcare'                                         .   Savetime
.   Please print cleidy in blue or black ink only in the boxes
                                                               prcvided'
                                                                                                                     Deduct vour oavment from Your bank
                                                                                                                     iccouniautomitically each inonth
StrcetAddrets


                                                                                                                               a   mericanexpress,com/autoPaY
                                                                                                                                        roll.
Ciry, State

 Zip Code

 Area Code and
 l{ome Phone
 Area Code and
 Work Phone
                                                             it                                                          For infornration on how we protect yout
                                                                                                                         ptivacy and to setyourcornrnunication
                                                                                                                         and privacy choicel please visit
 Email                                                                                                                   urriugamedcanerFressrorn/prl      uacy.


                                                                                         Exhibit DD
               19-13895-jlg             Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 143 of 396
                                                    DUPLICATE COPY                                        p.3h7
             Centurion@ Card

             ffiH'                                                                  Account Ending



    Payments and Gredits
    Summary
                                                                                                       Total


                                                                                                       $o,oo
Credlts
Total Payments ind Credits


    Dgtail    *lndtcates posting date

                                                                                                     Arnount

r-                                                                                             I
    New Charges
    $umtnary
                                                                                                       Total


                                                                                                   $1230.55
ORLYGENGE
Total NewChrrges

    Detail


H                                                                                   Forelgn
                                                                                                     Amount

I                                                         I

I
I                                                         I                                           I

I                                                         I                                           I

I                                                         I

I                                                         I                                          I
I                                                         I                                           I

I                                                         I                                           I

                                                          Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 144 of 396
                                         DHFJil$,TTF"9                                    p.4n7



    Detail Continued
                                                                         Forebn
                                                                             Spend   Amount

I                                               r
I                                               I

I                                               I                                    I
I                                               I

I
I                                               I
                                                -               I                     I

I                                               I
                                                -
I                                               I

                                                I                      I{I
I                                               I

I                                               II                                    r
I                                               I                                     r
I
I                                               I
I                                               r-                                   I

I                                               I                                     I

I                                               I                                    r
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                               Pg 145 of 396
                                        DUPLICATE COPY                                         p.5117
          Centurion@ Gard

          ffi                                                            Account Ending


    DetailContinued
                                                                         Foreign
                                                                                          Amount

I                                              I
I                                              I                                           I

I                                              I
I
I                                                                                         I
I                                                                                          I

I                                              I                                          I
I                                              I
I                                                                     J                    I
                                               I

I                                              I
I                                                                                          I

I                                              I                                           I
                                  ,




I                                              I

I                                              I                                          I
I                                                                                          I
I                                              II
I                                              I-                                         r
                                               Exhibit DD
              19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 146 of 396
                                         D
                                             HF"b[f,-+TE"                                       p.6/17



    DetailContinued
                                                                            Foreign
                                                                                        Amount

I                                                  I                                        I

I                                                  I                                        r
I                                                  I

I                                                  I

I                                                  I

I                                                  I
I                                                                                       I
I                                                  I                                    I
I
I                                                  I

I                                                  I                                    I




r                                                                                       r


I                                                  I
I                                                  I
                                                    Exhibit DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                               Pg 147 of 396
                                         DUPLIGATE COPY                                        p.7117
           Genturion@ Gard

           ffi,                                                          Account Ending


    Detail Continued
                                                                         Foreign
                                                                          5pend           Arnount

I                                              I                                          I

I                                              I                I
I                                              I
I                                              I                       rlr
r                                              I

I                                              I                                          I
I                                                               r                          I
                               F
                                                                                           I
I                                              -
                                               I
I                                              I
I
I                                              I                                           rt
I                                              I                                      I
I                                              I                                          I
                                               I                                           I

I                                              I                                          I
I                                              I
I                                              I                       JI
I                                                                                          r
I                                              r                                           I
                                               Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 148 of 396
                                        DHf.bl$rilE'f9trJ"                               p.8/17



    DetailGontinued
                                                                        Foreign
                                                                                    Amount

I                                              I

I                                              I                                     I

I                                              I                                     I

I
I
I
I                                                                                    I
I                                              I-              T                     r
I
I
I
r                                              -                                     I
I
I                                              r                                    I
r
                                              I

I                                             I                                     I
I                                             I                                      I
I                                             r
I                                             I                                      I
I

                                              -
                 19-13895-jlg          Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                                    Pg 149 of 396
                                                             DUPLICATE COPY                                         p.9117
               Centurion@ Gard

               ffi'                                                                           Account Ending



    DetailContinued
                                                                                              Fore(Jn
                                                                                               Spend           Amount


I
I                                                                   I                                          I
I
I                                                                   I                                           I

r                                                                   I

I                                                                                                         I
H         ORtY
          Card Ending                                                                         Foreign
                                                                                                               Amount
                                                                                                                   i61.7e
o5/o1117        UBER *U5MAYOl YFGDHELP'UBER.COM CA
                                                                    NEWYORK           NY                           $35.00
ostoztl7        wE     IVILLAGEGARAGECO
                212-2624771
                       TUS MAYO4 CSBDH EI.P.UBERCOM          CA                                                    $20.76
oslo4l17        UBER
                                                                    AMZN.COMIBILL     WA                           s13.87
O5IO4I17        AMAZONMKIFLACEPMT5
                BOOKSTORES
                                                                    ENGLEWOOD         NJ                           $30.09
05to4l17        EXXONMOBIL4T9B
                201-56e6801
                Descliption
                GA515ERVICE5
                                                                    BROOKLYN          NY                           fi14,95
o5/o4117        GREEN POI NI CARWASH    OOOOOOOO1

                7181825592
                Descrlptlon                    Price
                CAR
                                                                    AMZN.COMAILL      WA                           $2650
o5lo5l17        AMMON MKTPLACE PMTS
                BOOKSIORES
                                                                    AMZN.COM/BILL     WA                           $53,2s
ostoslt7        AMMON.COM
                MERCHANDI5E
                                                                    CLOSTER           NJ                           $e4.12
    OSta517     WHOLEFDSCLO#I0381 000010381
                 1234567891
                                               Pdce
                                               194.12
                                                                    AMZN.COM/BILL     WA                           $29.99
    a5rc6lv      AMAZON MKTPLACE PMTS
                 BOOKSTORES
                                                                                                                   $19.63
    a5lo9/17     UBER*USMAYO9QWHHELP'UBER.COM CA
                                                                     NEWYORK          NY                           $14.00
    05/a9lV      NYCTAXI6V2T 09 0?,7 28001 5
                 212-2446553
                                               Price
                                               $14.00
                        {uSMAY0925QMHELP.UBER,COM            CA                                                    $s|.74
    os/rcn7      UBER
                                                                     CLOSTER          NJ                        $149,73
    aslrcl17     WHoLEFDS CLO#I 0381 00001       03{11

                 1234567891

                                                         3
              19-13895-jlg                  Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                   Pg 150 of 396
                                                        DHF*[$rt[5''                                         p.10117




  Detail Continued
                                                                                             Foreign
                                                                                              Spend     Amount
                                                                  TENAFLY             NJ                  $2600
o5/1o/17    NEW PINIff NA]L & SPA NEW PINI{Y NAIL
            BEAUTY/BARBER SHOP

05/11/17    UBER*US MAY1          l   PTPRHELP.UBER'COM CA                                                $43.79

            UBER*U5MAYIl HBWEHELP.UBER'COM CA                                                              $8.88
ost"t1/17
                                                                  AMZN.COM/BILL       WA                  $34.46
a5l"l1/17   AMAZON MKTPLACE PMTS
            BOOKSTORES
                                                                  AMZN.COM/BILL       WA                  $14.08
o5/11/17    AMAZON.COM
            MERCHANDIsE
                                                                  AMZNTOM/BII!        WA                  $17-7s
OS/'t1117   AMAZONMKTPLACEPMTS
            BOOKSTORES
                                                                   NEwYORK            NY                  $11.80
asnl/17     THECAFESATMOMA
            RFSTAURANT
                                                                   NEwYORK            NY                  $74.17
os/11/17    DYLAN'S CANDY BAR
            06101   1   5418 10021
                                                                  AMZN.COMEILL        WA                  $1s.26
o5/11t17    AMAZONMKTPLACEPMTS
            BOOKSTORES
                                                                  AMZN.COM/BILL       WA                  $47.6s
os/11117    AMAZON MKTPLACE PMT5
            BOOKSTORES
                                                                   AMZN.COMIBILL      WA                 $r 13,66
a5/12117    AMAZON MKTPLACEPMTS
            EOOKSTORES
                                                                   AMZNCOM/BILL       WA                   S9.e9
a5/12t17    AMAZON MKTPLACEPMTS
            EOOKSTORES
                                                                   AMZN.COMIBILL      WA                  $zr.so
05/13/17    AMMON MKTPLACEPMTS
            BOOKSTORES



                                                                  NEwYORK             I'lY               $403.99
ssl14l17    DWR NEW YORK NY Design Within R
            212-884539
                                                                   BLOOMFIELD HILTS   MI                 $r45.oo
asnsnT      SP*SHOPZURI
            72Q2541
            UBER *US MAYI6 FAI(VHELP.UBER.COM CA
                                                                                                          $35.26
05/16117
            ELIS ESSENIIALS - 5429298059s 4963                     NEWYORK            NY                   ls36
05116117
            2127722011
            Description                        Prlce
                  srns,colt
            utsc Fooo                          $s.36
                                                                   NEWYORK            NY                  $28.96
o5116/17    Erl's EssENrlALs - 5 429298059 5 4963
            212n22A11
            Description                        Price
            MISC FOODSTR'CON                   s28.e6
                                                                   NEWYORK            NY                  $43.00
a5116/'t7   GUGGENHEIM MUSEUM 542929806237996
            2124233500
            Description                        Price
            MISC. RETAILSTORES                 $43.00
                                                                                                          ssl.27
as/fl117    UBER I'US MAY1 7          DYV{FHELP.UBERCOM CA
                                                                                                          $19.9s
asl17l17    UBER*USMAY1TKGPsHELP.UBER.COM CA
                                  VINO   OOOOOOOO1                 NEWYORK            NY                  $44.02
05117/17    MOZZARELLA        E

            212246Q412
            Description
            REFERTO RECEIPT
                                                                   NEWYORK            NY                 $381.43
05/17117    FREDERK FEKI(AI
            2128910325
                                                                   NEWYORK            NY                  $22,s1
osl17/17    PJ's BERNSTEIN DELI REST O7B5
            212-879{E14
            Description
            FOOD/BEVERAGE
            UBER*U5MAY17ZUssHELP.UBER'COM               CA                                                is2.32
os118/17
               19-13895-jlg                 Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                                      Pg 151 of 396
                                                               DUPLICATE COPY                                          p.11117
             Genturiono Card

             ffi!                                                                               Account Ending



 DetailContinued
                                                                                                Foreign
                                                                                                 Spend           Amount

                                                                      NEWYORK          NY                         $ 13.00
osl18/17      ABLE PARKING LLC 6s00000086s3647
              2129327777
              Description                       Price
              ABLE PARI{NG LLC                  $13.00
                                                                      NEWYORK          NY                             $7.00
05/t8lt7      STUDlo MUSEUM IN HARLEM O393OO98O'I 7B8O

                                                                      CLOSTER          NJ                        $l   10.s6
05l1B/17      WHoLEFDS CLO#I 0381 00001 0381
              1234567891
                                                Price
                                                    'll
                                                                      EDGEWATEH        NJ                         $99.14
                                                          02
o5lls/17      WHoLEFDS EGW      1   01   02 00001   01

              2019414000
              Descri                            Price
                                                          14
                                                                      AMZN.COM/BItl-   WA                             $8.43
05121117      AMAZON MKTPLACE PMTS
              BOOKsTOREs
                   TUs MAY22 2IQLHELP.UBER.COM CA                                                                 $77;lo
osl22117      UBER
                                                                      NEWYORK          NY                          $41.8s
o;l21l17      ELI'SEssENT|ALs -5429298059A963
              2127722011
              Description                       Price
              MI5C FOOD     STR'                $41'es
                                                                      NEWYORK          NY                          $21.s2
osl2u17       ELIS   ESSENTIAE - s42929&ses4963
              2127722011
              Description                       Pdce
              MtscFooD STRS, CON                t2152
                                                                                                                      $5.00
                       iUS MAY23 NSSFHELP'UBER.COM             CA
ost23l17      UBER
                                                                      AMZN.COM/BILL    WA                          i12,20
o5l25lt7      AMAZON MKIPLACE PMT5
              BOOKSTORES
                                                                      AMZN.COM/BILL    WA                         $2se.57
Osn7lv        AMAZON-CoM
              M
                                                                      AMZN.COM/BILL    WA                          $1249
o5n9l17       AMAZON.COM
              MERCHANDISE
                                                                      AMZN.COM/tsILL   WA                             *34.42
osng/17       AMMON.COM
              MERCHANDISE
                                                                      AMZNCOM/BILL     WA                             i42.7o
05n9l17       AMAZON MKfPLACE PIvITS
               BOOK
                                                                      AMZN.COM/BILL    WA                             $1457
 05130117     AMAZON MKTPLACEPMT5
                       5TOREs
                                                                      AMZN.COMIBILL    WA                             $12.s0
 oS/30117 AMMoN           MKTPLACE PMTS
               BOOK STORES
                                                                      AMZN.COM/BILL     WA                            *47.78
 05/30117      AMAZON MKTPLACE PMTS
               BOOKSI-ORE5
                                                                      AMZN,COM/BILL     WA                            t17.72
 o6to1l17      AMAZON,COM
               MERCHANDISE
                                                                      AMZNCOM/BILL      WA                            $$.is
 06/02r'17     AMMON MKPLACE PMTS
               BOOK sTOREs




   Fees


 Total Fees for this Pcrlod


                                                                      Exhibit DD
                   19-13895-jlg           Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                 Exhibit
                                                                     Pg 152 of 396
                                                            DHf"blgr+TF"9gff-                                               p.12117




 2017 Fees and lnterest Totals Year-to'Date
                                                                                                                        Arnoqnt




 lnteresl Gharge Calculation
 Your Annual Percentage Rate (APR)   is   thq annual interest rate on your account.
                                                       TransactionsDated                 Annual              Balance    lnterest
                                                                                      Percentage           Subject to    Charge
                                                       From          To                     Rale        lnterest Rate

Select& Pay Later                                   ozn2noo4                            9.9|oh(v)

Total
(v) Varhble Rate




 lnlormation on Pay Over Time Features


 L:"JiJ::1",ffiff;:''t;lli'#rtlHh"SXXXi'f iL            spendins. purchasing power adJusts withyouruse of the card,
                                                                                                    you nave oeen
 voulr oavrneht histoiv, credit record and financial resources known to us and otherfactors. Unless
                     oiherwise,  your Card  has a no pre-set spending limit'
 i,i*i6uiiv   ".tif,ed
 There is a llmit to vour PovOv€r Time feature balance
 iil;F;il'dni'iJiiillt    ii'Sis,ooo.oo, W"rnuy upproveordeclinea charge regardless of.whetheryour.card
 ji.JrriiU-.i.".1i;;:;;;';iJ#;-not            youi   overTime limit. You rnust pay in tullall charges that are not
                                          txceed      Fay
 placed into a pay Overlime bala nce by the Payment Due Date'




                                                                          Exhibit DD
            19-13895-jlg         Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                         Exhibit
                                                         Pg 153 of 396

                       card                      DUPLICATE         coPY                                                  p'ffi17
        Genturion@


        ffi?                                                                                          Account Ending



Notice of lmportant Changes to Your Account                       Terms                                     Amarin6h Fvn*ec
                                                                                        --J^:-^j ,^in 4r.,a
                                                        your account terms, which are contained        the American   Express
we are making changes ,urnmaiired helow to                                           in  this notice-  we   encourage you to
cardmernberAgreement (,Agree_ment')gou*-rniidvouin"*rnfieferenced
                                                               on your a9co.unt, and file it for future reference' lf you have
read this notice, sr..,are iivii$-,'"nooitionaf dartrnem-u"rs
anv suestions anout tnis    cffii;;td"                    nrm6"i o'n the back oi your card. The detailed changes to your
                                                 "irrt'n"
                                                  page'
Ag'reitment can be found on the following



                                                                                           your variable penalty
  How Rates and Fees           lf vou have a Pay Over Time feaiure, we are adding a cap on
 Work - Calculating            nFn. iout variil,te penafty APR witl not exceed 29'99a/o'

 APRs and DPRs


                           See   the reverse   side for the detail of changes to your Agreement'




                                                              Exhibit     DD
                                                                                                           CMLENDDMRUSOl2-I
           19-13895-jlg       Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                 Exhibit
                                                    Pg 154 of 396
                                            D HRhIS{+IF.                                                     p, 14117




Detail of Ghanges to Your Cardmember Agreement
This notice amends the CardmernberAgreement (the'Agreement") as described below. We have the right to
amend as described in the Agreement. Any terins in the Agreement conflicting with this change are replaoed fully
and mmptetely. Terms not changed by this notice remain in full force and effect.

How Rates and Fees Work
Effective immediately, if you have a Pay Over Time feature, we are amending the Calculating APRs and DPRs
section af the How Ratei and Fees W6rk table on page 2 of Parl l of your Agreement by inseding the following
footnote to apply to the Penalty APR row:

      *The vadable penalty APR will not exceed 29'99o/a-




                                                      Exhibit DD
                                                                                              CMLENDDMRUSOl2l
               19-13895-jlg           Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                                 Pg 155 of 396
                                                          DUPLICATE       COPY                                                          p.nt17
          Centuriono6ard
                                                                                                                  AccountEnding
         ffi
                                             of Your Gard
Notice of Updates to ihe Additional Benefits
                                                                                                                 part of your"
                                                                 benefits' These benefits, are provided,t?yo' as
we are maldng several updates                  vou.r
                                       lenluriontiey upoates ar" aesciiu"o in niore detail bLbw' lf vou would
                                        !.o-                                                                  like
centurion Membership ai no additionar ctrarg;.                                         viiit centuriirn.mm and
more information about these updates or.tg
                                            ,.;;';?;ftffipiion    or-c6u6qo",   ot"ry;
                                                           nrtonday-rrirlay dani to 8 pm and saturday I am to
                                                                                                                 6
click on card Membership  Benefits or cafl 1-fid:854-t7ffi
pm ET.

                                               noted:
Starting on Septemb et 1,2017,unless otherwise

Car Rental Loss and Damage lnsurance- coverage
                                                           will now..apply to vehicles rented in                   lreland, lsrael and
    .    car Rental Loss and Damage lnsurance coverage
                                                                 wiil ndt bppty to vehicles rented in Australia' ltaly,
         Jamaica. consistent with your cunent n"n"nt-,'ilu"rage
         and New Zealand-                                                                                    types                     of
    .                                                @vered, erigibre rentarvehicres wilr now incrude cedain
         rn addition to the vehicre types curentty                                        pick-ups and cago  vans'
                                                                           vans' trucks'
         full sized spo*       vef,idlft, exotic/eipensive carslfullsized
                         'tility

Purchase Protection. coverage

    .                                                  Proteclion will now include inoidents rclated to Natural
         ln addition to your cunent coverage; Purchase
         Disasterswithamaximurnperoccurrence|imitof$500perincident.

                                         pran'*, Traver Accident rnsurance*,_furchase protec'tion'* and
 Extended warrand*, Baggage rnsurance
 Gar Rentat Loss and Oariige lnsurance**
                                         coveraget as applicable to your Card'

                                                     to clarifu our claim administration process and the
 we have updated several clefinitions-and exclusions
 bl;,l,ipti.xi.icou"og!l'F#;;",i'pr;'                  rc"ulHi;:*il,.yru,fffili:'frlfl::l?,'?#1il:XilT"*:il5lilrt"
 [#,1#_f;g?!l[ll[*;{H'i:ffii11,ll?,?:Uffi;;",';di;;"p;,#ip"ffiiii'"tEi;iiiiv]ii,ililisitG6ibener,ts
                                                                                                  you ac'tivate the
                                                     and Retum protection will be applioable when
 Acrditionarv, we have crarified that benefrts above
                                        purchase'
 bEnJni nv iiing vour card to make a


 Premium Global       Assisf Hotline service
    . premium Grobar Assist@ Hofline wilr no ronger provifile^gTtination Guide, an onrine resource fur travel
         information.Formoreinformationpleasecatll-800-333.2639.

 LostWallet Protector
                                                                                                          no
     .                                           will be serviced by optima Allianoe', LLC' There will be
          Effective Juty 1, 2017, Lost wallet           fPtg*t                                      1-S5F597-2639'
                                              For more information please call
          change to the current';ft;;;;vided.                                                                n,iz4*1




                                                                                                                            of GU and MP'
    .lnsurance                                                 company' A.drninistrative office, Phoenix, AZ. Forresidents
                coverages underwiften by.AYEl.As:.ura.ye                                Guam  under policy Numbers   cRCB000000l0z    for
                                                 pacifrc lnsura]rl"iirlt o, Hagahra,
    coveraqes are underwritten     #i;kilild""            frr.EW,LFCdoobooorro        i"' pp' anJcncaotnooottt forTAr'-This benefitis not
    e,". cRcgomoooroe for cRiDi, cnc'oo,oooros states oil,rti".n"*i", Ma,.hall lslands, Falau and the us Minor outlying lslands'
    available to resiaeng or emeil-ari
                                       i"*"r,  F"d"rated
                                                                            poii.i". (including Descriplions of Goverage) applicable to your
                                  -  Gi*i             and             ;i{."
    coverage is deterrnined bv tt                           "-.d;;
                                                 i, oo"rr.niJ."= n.t *uppr"ment or rephcJ the Poiicies' AAC
                                         """iitions,
                                                  it                                                               policy Numbers for EW Policy
    card and is subject to cha"; *iti;';;G.

                                                                      Exhibit DD                                         cMLENDDMRUsoIzs
            19-13895-jlg            Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                 Exhibit
                                                              Pg 156 of 396
                                                     D HBtilf,.&Tf*$                                                                     p.16117




M0g53, policy p,(09S3-PR, policy AX0953-V| or Policy EW-IND; AAC policy Numbers for BIP Policy AXO4OQ Policy MMOo-PR,
                                                                                                                                     Pol'rcy
                                                   'iAl Policy AX0948, Policy AX0948-PR, Policy AX0948-V| or Policy TAI-IND; MC
nxoaoo-vl oiFolcy Blp-lND;AAC policy Numbers for
policy Numuers ror'pp poricv piog's1, policy AX09s1f R, Policy M0951-vl or Policy PPJN| AAc policy Numbers for CRLDI Policy
aXOeeS, Poliry AX0925-PR, Policy AXo925-Vl or Polacy CRLDI-IND'

+Travel Accident lnsurance updates do not apply to residents of the state of.Washington. ln addition, all beneftt coverage updates
described above do not applytrr residents of Guam and Norlhem Mariana lslands.




                                                                   Exhibit DD                                        CMLENDDMRUSO.ITS
                19-13895-jlg         Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                         Exhibit
                                                               Pg 157 of 396
                                                                                                                                                p.17117
               Membership Rewardso
               Monthly Stltement and Program News

            fotl                                    Account Number
Prepared                                                                                     Ouestions About Your Account?

Total Points Balance                                                                                  membershipreward l.corn
                                                                                                EI
                                                                                                1.800.297.1300
                                                                                                International Collect: 1.336'393-l I 1 I
 Poirrts Earned this Period
                                                                                              Did You Know?
                                                            April 1,2017 -APril 30.201 7
 Account SummarY
                                                                                                Use Pointr For Yotrr Charges
                                                                                                Use vour Card for charses like travel dining,
 Opening Points Balance                                                                         oroceries, and more, tlien go online and use
 Points Earned this Period                                                                      ihe point! you earned toward your eligible
                                                                                                charges.
 Points Used this Period
                                                                                                Learn more at
 Reinstated Points and Adjustments                                                              rnembershlprewards.comfiourcharges,
 Total Pclnts Balance
points Earned this Period are pending until charges are paid in full and all your
accounti are in good standing.




                                                                                                                     April   1,   2017 - April 30, 2017
 Points Transastion Detail

                                                                                      Bonuc Points                                       Total Points
                                                      Points ActivitYOn
Points Earned this Period                               Elisible€haiges                      Awarded                                ActivityPerCard
                                                                                                     0


Add'l (entqrlon
                                                                   s.422Uber Earn 2 iIR Points ASLT
                                                                                               281                                               9.703
ncfi-xxruo€-
                                                                                                  281
Total
                                                                                           accounts are ln qood standing, Polnts transfttred or
                                                                                           fee by calling tfre number piovlded belowor visiting
                                                                                           For more information, visit
H:#nfli,fi il$,iif"x'*"r*':rll:ltrir$$d;u#s"r,"i'u-FfiEii',+ffi!i,i
;l#ffi;fiiftffi;;,;;i;;i;;;iaiii-edlii)-1ioo. Fromoverseis,callcolle.t 1-336'3e3-11 11.




                                                                   Exhibit DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 158 of 396




                                  Exhibit   DD
              19-13895-jlg             Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                          Exhibit
                                                                 Pg 159 of 396
                                                         DUPLICATE COPY                                                                                 p. 1/''l3
             Centuriono Card

             ffii,                                                                                                             Account Ending



    New Balance                                                       I                               Membenghip Rewardso Points
                                                                                                      Available and FEnding as of 05131117

                                                                                                      For   uoto date point balance and full program
    Payment Due Date                                                      07t27n7+                                 mimberrhiprewardsrom
                                                                                                      details, visit

                                                                                                   Account Summa
     tLate                                                                                            Previous Balance
                                                                                                      Payments/Credits
                                                                                                      NewCharges
                                                                                                      Fees


                                                                                                      NewBalance

     See page 2 for   important information about your account'                                       Days in Billing      Periodr 30
E
                                                                                                   CustomerCare
o
                                                                                                      El:H"irf:ffliit'oo.
                                                                                                      CustonrorCare              PaYbYPhone
                                                                                                       1-877-8774987             7-800-472-9297


                                                                                                      Q     See page2 for      additionalinformation.
                                                                                      vour
ogldxx.l;:?'fJ[:;l:llf;                  a?"',:$;[:xT#,'f:.i"".F.:t"""of
      www.a merlcanexpress.com'




                                                                                                                                Account Endtng

    E B:'#i*EfgLle            papercrips    EI   ff[ll,'.S]?l"florn/pbc           El i.y'|f']!i;'              Enter  digit account # on all payments.
                                                                                                                       1   5
                                                                                                               Make check payable to American Bpress'


                                                                                                                                        Payment Due Date


                                                                                                                                         *ffi'    07i,27117




                                                          ll,lll,r11,tl,l1'lll,rlr1llll1ll1ll1lll1lhlllulll1l'ft   11'l1lr1'

                                                          AMERICAN D(PRESS
         Check here lf Youraddress or                     P.O.BOX650448
         phone numbir has changed'
                                                          DALLASTX 75265.OM8
         Note changes on reverse sloe'
                     19-13895-jlg                  Doc 253-2                Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                                  Pg 160 of 396
                                                                          DHRkIR+Ifr9.o-                                                                          p.2113

                                                                                                                                  atthat address
payments;your payment must be sentto_the payment address shown on yo-ur statement and must be received bv 5 o'm. localtimePaymentsmust
tobecreditedasofthedayitisreceived-
                                           paymentswe;:;il;;i;;i';rn'*itt       nof nu.ieoilearoyoureccountuniiltirenextday'
arso: (r ) incrude the remittance coupon fromyour s,""-"Xr o
                                                             ti'q",,iq; rlrlii,q ilAt;l'r*ria*uin on u US bank and oavable iri us doltart or with a
neqotiabreinstru,n"ntpuyuL"Eililfi;ii;;;'J,i,i:H;biliri';,6riii';iliffikftGil;;aiitiniiud-evourAccouhtirumber.lrvourpavment
l,?sft?is+fiHi'*ig:'r:r:klllpffiU!strilft;'q*l1;fi,piq+$iif*is1!*l;i,q1l+ki!,",*,.#[ift['"i11g'nr,'ih ''
                                                                                                                4r*ri'i':r#d,r:"l?fi4;*.*};'i:nxu
[ilff#gtil,J,{i{l'fiJ:}'$n$#fti"il;:r#ily.n',-r#nl;""$E#Jnxrl"''il
                                                                                          permission to electronically withdrawyour payment
permission for Electronic withdrawal: (1) whe.n you send a checkfor pqyqrent, you oive us
                                                                                           the amount of the check routins number, account
from yourdeposit or otner aiiei;;il;il/i; ;iiip'r;#;i;.rii-Jiiitrci"ii.iiy ir'not
                                                                           oyiranimittini
                                                                                                               a less costlv drocess is available'
numberand check seriar numberro your                                              iioidiiutu
                                                   financiarinstituti;;i;;k;;iH;ii"i[                              "e.tionicallyor
i1'ruil;il*";;i*;;h".["t:L.['.T.fy,'ilT,T#.T,",#n{mHtl}3',"#fiIffiiiJ'"XltlilC;""'*''rt'.Ufi:i*fi::,Tn:"ioil:iitr,i:{-H't,
receive your check and You
                                                                                        th"check. (2) Byuslng Pay By computer, Pay By Phoneor any
we may issue a draft against yourdeposit or othe191191iL-,iii.:itiiiih6;ril;nt'of                 rihoiirorn the o'ep'osit orbther asiet lccount vou specify
other etectronic payment  seivice of 6urs, you giu. r, p"rfiI#riii,iiiiiiilii.iiil,w_itn-oriw
                            payments   using such  t.*i."i'oioiir;;;;ir"il-;ft*6,00       p...n. Msr *uy not be credited untilthe next dav'
in the amount  you request.
                                                                            Balance (AD,B) method (including newtransactions) to catculatethe balanceon
                                                                                                                                                        which
Howwe calculateyour Balance: we use the AvengeDaily                                     nurntjLr listed belowformore information aboutthis
we charse inrerert rorpuvovlThlnljiiriii ii iriiv,iire-.i'lltii.ciirtfi"?iirl"m"iiiie
                                               '''"iJ"r[il;Al;iliiiiti,i"ii".ja.  ii"i"in:oaw"useto       fisuretheADBand intercstrcsultsindailv
batance computution metnoja;;'ir:il6;itr.g
cornp ou nd i ng of i nte rest,
paying lnterest: lf you have a pay overTime balance, your due date                 is at least 25 days   afterthe close ofeach billinq pedod'wewill begin charging
                                                                          uliit#ilft'tiil!;;    uaiiJ. it.*"uir, wewitl not charle interest   on charges added to a
interert on rrdnsactrons aoded toa pay overTi*" ugruni!                                                               pavthe Accou-nt Total New Balanie bvthe due
pay overTirne uurun.*.utJiiiv"ftiv"ia;rtitriii-sii'd'tiirAiia                     E^i;;AApryr"ntopinilirv"u
date each month.
                                                                                                                                   we or our agents process it' we
Foreign currency charges: lf you make              a    charge in a foreign cunenry, we willconvert it into u5 dollars on the date
                                                                  i;ih;id;C;;;iiiia    particutar rate is required bv law.Theconversion ratewe useis nomore
wir choosea convers.on             ,u.iir{.it'ii'iii,'.;;b'bi;;;
ininiii" r'bh",tomoiutnt" puurli-tea-uvgsove^'."ili:lo";*9,:i',fl1 :;igtnlt'.*Wilfl;lliy..fftr:..i;':mX'H:X1trt1!ffii'f,i.P'i.
idnveillontai" or the prior business day. This rate may              '

wilLbe billed atthe ratei such establishments use'
cred,rBa,ance.ncredituaffiffiil:r.#.fHfih"fdfi3i1iHF,lHfli?:RHf3L.#.?#'s"::,ln"n"i5[,tijll[::'[Tf;':[#::"iJ",]ifiY:lgd
the date ofthe firtt stateme
you a checkforthe credit k
                                                                                 Late payments, rnissed pay'Irentt or other defaults on your
credit Reporting: we may report information about your Account to credh bureaus,
Account may be reflected in yourcledit repon'




             Cqstomer Care & Bllling lnqulrles                    1477877-0987 Hearlng lrnPalred                                Websitel ametka nexPrest.com
             lnternational Collect                                1€54-503-8905 TIY: 1'80G221'9950
             Large Print & Braille Statements                     1-877477-0987 FAX:1'800-695€090                         Custorner Clre
             Express Cash                                         I{oO{ASH-NOW ln NY; 1€0G522-1897                        & Billing lnquiries        Payments
                                                                                                                          P.O. BOX98l53s             P.O. BOX6s0448
                                                                                                                          ELPASO,TX                  DALLAS TX 75265-
                                                                                                                          7999A-1s35                 0448




Chanoe ol Addr:ss
Fcorrift on front, do not   uss.                                                                                            Pay Your Bill        with AutoPaY
. To chanoe vour address online, visit wwSrnericanexpressrorn/updatecontactinfo                                              Avold late fees
.;;'d;;i;;;;lru.o.niro,*gnAddresorPhonechanses'pleasecallcustornercare'                                                      Save    time
.   Please print clerdy ln blue or black ink onV in the boxes
                                                              provided'
                                                                                                                            Deduct vour Payment from Your bank
                                                                                                                            accou nt   autohritically each honth
 StEet Address


                                                                                                                                ir                              utopay
                                                                                                                                     to
 City,9ate

 ZipCode

 Area Code and
 HomePhone
 Area Code and                                                                                                                For infrcrnEtion on how t\e Frotect your
 WorkFhone                                                                                                                    privacy and to setyour <omrnunication
                                                                                                                              and privagr choice* deasevisit
 Email                                                                                                                        wrnrvrmerica ncxpressrom /privacy.


                                                                                      Exhibit            DD
               19-13895-jlg           Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                         Pg 161 of 396
                                                  DUPLICATE COPY                                            p.3/13
             Centurion@ Card

             [tffi]                                                                 Account Ending



    Payments and Credits
    Summary
                                                                                                          fotal

Payments
Credits


    ORLY GENGER
Total Payments and Credits


    Detail    *lndicatespostirgdate
                                                                                                     Amount

I                                                                                               I
                                                                                                     Amount
Credltr

I            TTTI                                                                                    I
I-                                                                                               I
                                                                                I
                                                                                I           I
                                                                                I           I
                                                                                                         -$53.38
MIM^7         ORLYGENGER                     AMAZONMKTPLACE
                                             AMZN.COM/BILL WA
                                             DIRECTMKTGMISC
                                             SHOPBOP.COM                                         -$1,138.00
06115/17      ORLYGENGER
                                             877-746-7267     l/Vl

                                             DIRECTMKTGMISC
                                             AMAZON MKTPLACE PIl,fTS                                     -$12.76
ef,115117     ORLY GENGER
                                             AMZN.COM/BILL WA
                                                           Mlsc
                                             WALMARTCOM                                              -$101,76
cf,122]17     ORLYGENGER
                                             BENIOM4LL"E      AR
                                             80096ffi546




    New Charges
    $ummary
                                                                                                          Total


                                                                                                 $r0,080.71
ORLYGENGER
Totnl Ner,vCharges



                                                               Exhibit DD
              19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 162 of 396
                                     DHr#"c,€[hg9.Ey.'                                      p.4113




     Detail

H                                                                       Foreign
                                                                            nd      Amount


I                                             I                I                    I
I                                             I                                         I
                                              I
-I
                                                                                    I
I
I
I                                             I
                                              -

I                                             I                I
I

I
                                              -I                                        I

I                                             I                                         I


 I                                            I                                     I
                                              -
 I                                            I
 r                                                                                      I

 I
                                              -I                                        I

    I                                                                                   r
                                               -
                                               I                                        I
     F                                                                                  I
     I                                         I
                                                   Exhi
                19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                  Pg 163 of 396
                                           DUPLICATE COPY                                          p,V13
           Centurion@ Gard

           Iffi'                                                             Account Ending


    Detail Continued
                                                                             Foreign
                                                                              Spend           Arnount

I           I                                     I                                           I
                                                                                              r
I                                                 I
                                                  -

I                                                 r                                           I
I                                                 I
I                                                                        J                     I
I                                                 I

r
I                                                                                              I
I
I                                                                                              r
                                                  E                                            I
r                                                                                              I

I                                                 I                                           I

I                                                 r                                           I
                                                                                              I
                                                  I

                                                  Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 164 of 396
                                         DHf"blq/t[F"98trY"                                p-M3



    Detail Continued
                                                                           Foreign
                                                                            Spend    Amqunt

I                                               r                                     I

I                                               I
I                                               I                                     I
                              F
I                                               I
I
I                                               I                                     I
                                                -

                                                                                      I


I                                               I


I                                               I

I                                               I                                     I

I                                               I
I                                               I
I                                               I

                                                                       {               I
I                                               I                                     I

I                                               I
                                                    Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 165 of 396
                                         DUPLICATE COPY
           Centuriono Gard                                                                         p.7113



           ffi,                                                           Account Ending


    Detail Continued
                                                                          Foreign
                                                                           Spend           Amount

                                                I                I                         I
I

I
I                                                I                                         I
                                                I-                                         I

I                                               I                I
I                                                                                           I

I                                               -
r
I                                               I                                           I
                                                I
                                                I                                           I
I                                               I

I                                               I                                              I
                                                I                                           r
I                                                                                          r
                               F
I                                               I                                           I
I                                               r                                          I

                                               Exhibit DD
                19-13895-jlg           Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                 Pg 166 of 396
                                                      DH#[9/tTf''ggH.'                                         p,€/13




    Detail Continued
                                                                                          Foreign
                                                                                           Spend      Amount


I                                                               I                                     I

I                                                                                                     I
I                                                               I
                                                                I
I                                                               I
I                                                               I                                         I

I                                                               I                                         I
I
I                                                               I                    I
I                                                               I
I                                                                                                          I
I                                                                                                          I

I                                                               I
I                                                               I                                         I

H         ORLYGENGER
          Card Ending                                                                     Foreign
                                                                                           Spend          Arnount

                                                                 AMZN.CO[/VBILL      WA                       $24.95
6/02/17        AMAZON MKIPLACE PMTS
               BOOKSI-ORES
                                                                 AMZN.COM/BILL       WA                       $72,97
6/03/"17       AMAZON MKTPLACE PMTS

                                                                 AMZN.COMEILL        WA                       $4e.67
6/03/17        AMAZON.COM
               MERCHANDISE
                                                                 877-746-7267        wt               $1,51 1,00
M/O3117        SHOPBOP.COM
               CLOTHING
                                                                                                              t4338
ffilo4/17      u BER *U5 JU NO4 OUCGHELP.UBER.COM     CA
                                                                                                              $s0.48
    a6rc4n7    u BER*TRIPJQD2F HELP.UBER.COM CA
                                                                                                               $7.74
                      *US JU NO4 4ZISH ELP'UBER.COM   CA
    o6ta4/17   UBER
                                                                 (877)Bo+t659        CA                       122-e4
    o6to4/17   CAFEPRESS.COM
               877-809- I 659
                      *US JU NO6 JNHQHETP'UBER.COM    CA                                                      !45.97
    06/06117   UBER

                                                                    Exhibit     DD
              19-13895-jlg           Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                         Pg 167 of 396
                                                   DUPLICATE COPY                                      p,9/13
            Genturion@ Card

            ffit                                                                   Account Ending


  Detail Continued
                                                                                   Foreign
                                                                                    5pend           Amount
                                                         AMZN.COM/BILL    WA                          $7.ee
06/06117     AMAZON,COM
             MERCHANDISE
                                                         AMZN.COM/BILL    WA                         $39.ee
O6/M/17      AMAZONMKIPLACEPMTS
             BOOK STORES
                                                         NEWYORK          NY                         $69.00
06/06117     CARNEGIE NAILS 8829031 507001 5
             BEAUTYEARBER SHOP
                                                         NEWYORK          NY                         $ 12.94
o6tMl17      DUANE READE #14191 OOOO14191
             8002892273
             Descriptlon
             REFER TO RECEIPT
                                                         SAN FRANCISCO    CA                        $202.00
o6to7/17     SoctALPRINTSTUDIO
             8778A77815
                                                         ENGI.TWOOD       NJ                         $18.56
06108t17     cvs/PHAFMACY #l 0379 00001 0379
             8007467287
             PHARMACIES
                                                         AMZN.COM/BILL    WA                         $18.24
06/09/17     AMAZON.COM
             MERCHANDISE
             TJORCHID                                    Er{Gt-EwooD       NJ                       i507.66
06/09t17
             201-871-1214
                                                         DALTON           MA                        .f360.95
06/09/17     THECRANE DIRECT
             8002682281
                                     5                   ENGLEWOOD         NJ                        $s4.0e
MlOq/17      SHOPRTTE ENGLEWOOD
             57A83907631
                                                         AMZN.COM/BILL     WA                        {42,e8
O6NAI17      AMAZONMKTPLACEPMTS
             BOOKSTORES
                    *U5 JUN11 FIQUHELP.UBER.COM CA                                                   f 38,61
o6n1ll7      UBER
                                                         NEWYORK           r.lY                     $300.00
Mlt2117      GAGA BABY PHOTOS 6s0000004317e73
             9175133534
             Descriptbn                  Price
             GAGABABYPHOTOS              $3oo.0o
             AMAZON MKTPLACE PMTS                        AMZNCOM/BILL      WA                        *52ss
A6113117
             BOOKSTORES
                                                         ENGLEWOOD         NI                        i17.16
(,6113117    CV5/PHARMACY#10379000010379
             80a7467287
             Dercription                 Prlce
             PHARMACIES                  $17.16
                                                         8ff,{936743       MA                        $17.08
06113ll7     VISTAPRTV|SIAPR NT.COM
                                I



             PRlNTll,lc
                                                         ENGLEWOOD         NJ                         $9.15
a6n4117      CVS/PHARMACY #1 0379 0000] 0379
             80a7467287
             PHARMACIES
                                                         REDWOODCIIY       CA                        i14220
o6t14117     ZAZz'LE
             888-892-9953
             Descriotion
             MECELLANEOUS GENER
                                                         ENGLEWOOD         NJ
o6t14117     ARIELLES GALLERY ARIELTES GALLER
                             RETAL                                                                   '.2461
             Mt5C/5
                                                         BENTONVILLE       AR                       $10,l.76
06/1s117     WAWART.COM
             8W.966-6546
             Description
             APPAREL
             THEUPSSTORE
                                                         ENGLEWOOD         NJ                         $320
c16115117
             BU5INE55 SERVICE




                                                         Exhibit DD
                  19-13895-jlg         Doc 253-2                Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                      Pg 168 of 396
                                                         DHBb[91tTE,'9                                            p.10/13




 Detail Continued
                                                                                               Foreign
                                                                                                Spend      Amount

                                                                     HACKEN5ACK         NJ                 $le3.9l
06/15/17      JANIE&JACK
              877-449€800
              Descri
              AP
                                                                     AMZN.COM/BILL      WA                  117.23
ffit16t17     AMAZONCOM

                                                                                                            $3e,89
              UBER"TRIP EWNTQ HELP.U BER.COM
                                             CA
a6nB/17
                                                                     MANORVILLE         NY                  $30,40
6/19/17       CUMBERLAND FARM9      32fl   OOOOOOOOOO] 7'.127

              6318786655
                                                                     AMZNCOM/BILL       WA                  $61.4S
$120/17       AMAZON MKTPLACE PMTS
              BOOKSTORES



                                                                     AMZN.COMIBILL      WA                   $89.23
o6n1l17       AMAZON MKIPLACE Pl,{Ts

                                                                     NEWYORK            MT                   $3o.oo
06121/17      w sflH Sf   LLC 65000000979491    1


              2t 2581 4025
                                            Price
              w        $LLC                 f 30.00
                                                                     NEWYORK            NY                  $1   985s
cr,121/17     FREDERIC FEKIGI
              2128910325
                                                                      ENGLEWOODCLI      NJ                   $s4.72
a6121117      DfiONMOBIL9922
              20144+2663
              Description
              GA5/5ERVICEs
                                                                      IONG ISLqNDCITY   NY                       15.8o
Ml21/17       JTL MANAGEMENTTAXI
               718-392-7coo
               Description
              TAXIsVC LONG IsL
               12:12400ParkAve
                   69872
                                                                      NEWYORK           NY                   $1492
 o6t21t17      NATUREWORI(s RESIAURANTOOOOOOOOl
               2123333020
               Description
               REFERTO RECEIPT
                                                                      AMZN.COM/BILL     WA                       $44.88
 06121/17      AMAZON,COM
               MERCHANDISE
                                                                      WOODSTOCK          NY                      $84.08
 6/22/17       SUNFLOWER NATURAL FOODS MARKET
               845679s361
               Description
               REFERTO RECEIPT
                                                                      wooDSlocK          NY                      $46.99
 rr)122/17     WOODSToCKMEATS 650000008493903
               84s6797917
               Description                   Price
               wooDSroc KMEATs               i&fi
                                                                      wooDslocK          NY                      136,22
 a6n3i].7      SUNFLOWER NATURAL FOOD5 MARKET
               8456795361

                          RECEIPT
                                                                      wooDsTocK          NY                      $3s.8e
 6/23/17       WOODSTOCKMEATS 65000000&193903
                8456797917
                Description                  Price
                                             $358e
                                                                      AMZN.COMIBILL      WA                      724f's
  6n4/17        AMAZON MKTPLACEPMTS

                                                                      wooDSTOCK          NY                      $11.40
  ffi/24117     SUNFLOWER NATURAL FOODs MARKET
                8456795361



                                                                       Exhibit DD
               19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 169 of 396
                                                   DUPLICATE COPY                                        p.11/13
             Centurion@ Gard

             ffi,                                                                   Account Ending


  Detail Continued
                                                                                    Foreign
                                                                                     Spend           Amount

                     AD STORE.l 07                        wooDsTocK        FTY                         $18.17
o6n4/17       RITE
              DRUG STORE/PHARMACY
                                                                                                       $ss.88
o6ns/17       UBER*TRIPGFKTR HELP.UBER.COM CA
                                                                                                       $34.s4
o6nsl17       UBER"TRIP5GTB2 HELP.UBERTOM CA
                                                          AMZN.COM/BILL    WA                          $40.s9
o6n5lfi       AMAzoN MKIPLACE PMTS
              BOOK
                                                          AMZNCOM/BILL     WA                          t48.54
ffin6l17      AMAZONCOM
              MERCHANDI5E
                                                          ENGLEWOODCLI     NJ                          $30.oo
M/26117       EXXONMOBIL9922
              201-941-4.161
              Description
              GAS/SERVICES
                                                          ENGLEWDCLIFF     NJ                         1268.43
A6N6/V        GRISSINIRESTAURANI
              201 5683535
                                                          AMZN.COM/BILL    WA                          i74,47
06127/17      AMAZON MKI'PLACE PMTS
              BOOKSTORES
                                                          AMZN.COM/BILL     WA                         $39.84
6n7/17        AMAZONCOM
              MERCHANDI5E
                                                          NEt^/YORK         NY                         $26.00
06nBn7        IPARKr 6s@000@063911
              2128748442
              Descriptbn                 Prlce
              IPARK   I                  $26.00
                                                          NEWYORK           NY                         $25.00
a1n,tv        IPARK2s3650000009068324
              2122673486
              Description             Price
              IPARK253                $2s.oo
                                                          NEWYORK           NY                        $ 143.10
o6na17        LE5TER5 OF NEW YORK
              (212)734-e2s2
              Description
              A630630TRlMFl 1098
              A630630 FLAPHA FLL
              A640640 MAGBABTIG
                                                          NEWYORKCITY       t'lY                       747.7s
o6l2a17       VCN NYC DOH CEi'IIER
              88841 2l 838
                                                          NEWYORK           NY                         $20-00
6/zat17       CONTINENTALTOWERS
              PARKING LOT &GARAGE
                                                          NEWYORK           NY                       $2.s3r.34
6nw17         PHOTOOP2
              212362191'l
                                                          PARAMUS           NJ                         17s97
ffit29l1f     WHOLE FOODS MARKEI
              2012261244
              Description                Price
              GROCERYSTORES
                                                          ENGLEWOOD         NJ                         $82.80
06/29/17      WALGREEN5
              8fF,2892273
              Description
              REFERTO RECEIPT
                                                          FARAMUS           NJ                          is2.73
O6/zsn7       BUYBUYBABY
              Mlsc/sPECIA LTY RETAIT
                                                          NEU/YORK          NY                         $ls,oo
 0,6130117     E   79TH STCORP 650000007758884
               2125t52309
                                         Price

                                                          ENGLEWOOD         NJ                         $18.e8
 o6/3al17     CV5/PHARMACY *1 o37e 00001 0379
               8A07M7287
               Description               Price
               PHARMACIEs

                                                          Exhibit DD
                   19-13895-jlg            Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31              Exhibit
                                                                      Pg 170 of 396
                                                            DHFI[q4T5.                                                    p.1413



 Detail Continued
                                                                                                            Foreign
                                                                                                                      Amount

a6/30/17




 Fees


Total Feec for thls Period



  2017 Fees and lnterest Totals Year'to-Date
                                                                                                                      Amount




  lnterest Gharge Calculation
  YourAnnual Percen'tage Rate (APR)   is   the annr'ml lnterest rate on your account.                                  lnterest
                                                                                         Annual         Balance
                                                        Transactions Dated                                             Charge
                                                                                                      $ubiect to



 Select & PaY Later                                  o2l1212@4                          10.15%k)                         I
 Total
 (v) VaiableRate




   lnformation on PaY Over TimE Featurcs




   f,"tffi         nif*;1i4t#*ifrft *qt:tf .:;ffi fi !'#trsi:??i*lviil,'":$:r?'"'"$5'i''
                                                  balance
   There is a limit to your Pay Over Tlme feature                                     whetheryourCard
   YourPavOverTimelimitis SlS,OAi'iiO'W"mayapproveordeclinea.chargeregardlessof
                                                           firnii' fo"u mu-tt puvin fullallcharses thatare not
   accouni   balanc".*.""0ro,iJl"ri'oi""*;peqiiliF;tOv;riini;
                                                    Due Date'
                   P;yoGiiime   balance bvthe Pavment
   ;H*i'i't#;




                                                                             Exhibit       DD
               19-13895-jlg               Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                   Exhibit
                                                                  Pg 171 of 396

                                                                                                                                                p. 13/13
                MembershiP Rewards@
                Monthly Stirtement and Program News

            for                                         Account    Nu   mber
Prepared                                                                                         Ouestions About Your Account?

Total Points Balance                                                                                      membershiprewardr.com
                                                                                                   EI
                                                                                                   1{00-297-1300
                                                                                                   lnternational Cotlecft 1 -336'393'1   1 11
 Points Earned this Period
                                                                                                 Did You Know?
                                                                  May1,/O17 - MaY31,2017
 Account SummarY
                                                                                                   Use Points For Your Charges
                                                                                                   Use vourCard forcharqes liketravel, dining,
 Opening Points Balance                                                                            qroieries, and more, then go online and use
 Points Earned this Period                                                                         fhe points you earned towird your eligible
                                                                                                   charges.
 Points Used this Period
                                                                                                   Lea rn rnore at
 Reinstated Points   a   nd Adiustments                                                            membersh iprewards.com/yourcharges.

 Total Points Balance
                                                         paid in full and all your
 Points Earned thls Pertod are pending until charges are
 accounts are in good standing.




                                                                                                                         May 1. 2017 - May31,2o17
 Points Transaction Detail

Points Earned thts Period
                                                          PolntsActtvlwon                  BonqsPoiPtg                                 Total Points
                                                           EllglbleChaiges                      Aw.rde{                           Activity PerGard

                                                                                                         0


                                                                        11,397                        548                                       11,945
Add'l Centurion                                                                  Uber Eam 2x MR Points A5L7
xnfi-)000fl3
                                                                                                      540
Total
                                                   orredeemed as lonq as all enrolled card accounts are in good standing, Points transftrred
                                                                                                                                              or .
Membershlp Rewards point5 earned maybe transferred                                           fee- by calilng thc nu nrbcr piovldcd below.or vlsltlng

f t#**;ff H*::i.[tr+"x,'l;litl;l;i''.:t*:r"m':',1t!ffii3iiltaifi
l[[,L];#li;il#;;;i/iAi;;;i;;rr
                                                                                        iiii For more lnformatlon, vlslt
                                   i-ao+iiz-t soo, Fronr oversais, call collect 1-3363e3-1 1 11.




                                                                         Exhibit       DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 172 of 396




                                 Exhibit DD
               19-13895-jlg              Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                Pg 173 of 396
                                                         DUPLICATE COPY                                                                            p- 1119
               Centurion@ Gard

               ;ffi'                                                                                                        Account Ending


                                                                                                      Membership Rewards" Points
      New Balance                                                                                     Available and Pending as of 06130/17

                                                                                                      For up to date point balance and fu ll progmm
      Payment Due Date                                                   o8t27Ifi+                    details, visit mernberrhiprewardsrom

       tLate                                                                                       Account Summa

                                                                                                                                          II
                                                                                                      Previous Balance
                                                                                                      Payments/Credits
                                                                                                      NewCharges
                                                                                                      Fees                                --
                                                                                                      NewBalance                          I
      See page 2 for important information abottt your account'                                                         Periodr 3l
E                                                                                                     Days in Billing


                                                                                                   GustomerCare
f5
I'r    See oaoe   t6fora Noticeof ChangeToTheMembership Rewards
       eroira-mterms &Conditions.

                  17    for tmportantchanges to Your Account Benefits.
                                                                                                      H      l;r"i,t ::ff:J::om/pbc
E      see page
                                                                                                      CustofierCarc PaYbYPhone
                                                                                                      FB77A77-c8n7 1AN-4724297
O                                                                                                     p   See page z for additional information.




                                                                   page
       Leam how to take advantage of your Pay Over Time feature on
D      14.




                                                                                                                            Atcount Endlng
 Et     B:l;x*Fi"s,'*e      papercrips     El :fl'.i'L::fr?xii;''o* E                   ig.3r9!-3i;'         Enter l5 digit account # on all payments.
                                                                                                             Make check payable to American Bpress'


                                                                                                                                     Payment Due Date
                                                                                                                                             08127117
                                                                                                                                      o*ffH*

                                                         rll,1l11ll,,llr1J1l1gllllllprllltl11rlIltlllhlllrll,rlllllllrl
                                                         AMERICAN EXPRESS
        Check here lf your address or
                                                         P.O. BOX6s0448
         phone number has changed.
                                                         DALLASI'l( 7s265-04/€
         Note changes on reverse slde-
                     19-13895-jlg                  Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                            Exhibit
                                                                            Pg 174 of 396
                                                                   DHBk!'c'tlfrF9'PJ"                                                                             p.419

pavments: your pavment rnust be sent to the payment address shown on your statentent and must be received by.5 p.m. local tim^e atthat address
i"6. .r"Oii"J ii bF'tf'" U.y h is received. paymerits we receive after 5 p,m, will not be credited to your Account untilthe nelq d.ay;,f1yq:ltlTutt
;L;;(iil;;ila;iri" iiriuint!      i"upon from your staternenijtll ue mda" *ith.a sinsle checkdmwn on a us bankand pavable in u.l dollars, or with a
n"ooiiint* i,rit-rnunt pavable in ll's aotijis ina clearable through the us banking system.'and (3) includ_e your Account nu.mber. lf your payment
j;E;iliil"t;it;iih',i;6;;;r;;"ir"r;tr,.riditins                 may be dElayed and you           niai incur late payment   fe6s and.additional interestcharges.
A;a&i.;rru.s.rrtnum;j;ih;"ilh-;;uiecir6niciaymenthethodpayableinu5dolldrsindclearablethroughtheu5bankingsystem.                                                      lf
;.;:#i;.";;iil;i;;id;;r;r"n.v,-*" *ilt ."nvert ti ititowillusaollars                                  particular
                                                                     at'a ionversion rate that isacceptableto us, unlessa      rate is
ffiil:f#t#:FilJ'lJ;X';;J;;;ijJ;iJ.r*.L uitt'"i wewillre-presen'ttoyourhnancialinstitutionanypaymentthatisleturnedunpaid.
                                                             ue depoiited upon receipt. Anyreslrictive tansuase on a pavmentweaccept will
h:UH.ifr:T;;;r-ft6;;;;d;;;pri-rwrin"nupprofal
permlssion for Electronlc uvlthdrawat: (1) when you send a check for paymerlt,you give us permission to electronically withdraw liour payment
frorn vour deoosit or other as5et account. We will process checks electronitally by transmitting theamount of the checK routing numb€I, acc,ount
;ildJ;.!"fi&l"r;;ili;;;G;k;i;ijifiniriiiif           ihstitution. unless ttrecheckis not processableelectronicallyora lesscostly process is available'
When we oroce* uorrchecl J.lironiiativ, v.ur payment rnby be withdrawn frorn y6urdeposit orother_asset account as soon 1s the sarne daywg
;;;i;; y-"il.i.'!"iffi'd;iltii;;i;fi''#       ihJi.;ileiied cheick-wirn your financiafaccor.rnt statement.lf we cannot collect the funds electronkally
*"  ,nuv'ii*. i aiun ugiinst touiaeposit or other asset account for thl amount of the check. (2) By using Pay By Ccmputer. Pay By Phone orany
otn"reiectronlcpuyrnEnt r*fuIi;iil;;yUgil;           ripiimirrlon to electronicallywithdnw funds iromthe d-ep-ositorotherasset accountvouspecify
i;fd;;h;l*iit;u A,ila;i.i;fi;;it       rii'{g rulh r"rl*sof ours received after6:00 p.m. MSTmay not be crecjited untilthe next dav.
HowWe Calculat€ your Balance: We use the Average Daily Balance (ADB) method (including newtransactio.ns) to calculatethe balance on which
i"*.tirs" ini.i"ri f;afiyo";;il;; baGil;;; ydrAcco'unt.callthe cusromercare nurnber listed belowformore infolmation dbirutthis
;1"il?;;;ilifii. r"JtnJlni-tt"* i"tutting i'nterestcharges are determined. Themethodwe usetofiguretheADBandinterestresultsindalfu
compou nd i ng of interest,
pevlna tnteresr: lf vou have a pavoverTime balance, lour due date             is at least 25 days afterthe close of each billing peficd' Wewill begin charging
i"tlliit i',iiLL-;;;.i;*;;;i"'u              p"v   out'nme baliirce as orthe-date they are adled' However' we will.not charqe interest on charqes added to a
payoverTime batance          autoilii.Jlv      ia:rl,it"ipEKiidTiidiiaE^i;;dA p;y."riopinif'rtviipaythe Accou"ntTotal New Balarice bythedue
dateeach month.
Foreion Currencv €harqes: lf vou ma[<e a Charge in a foreign currency, wewillconvert it into                  US dollars on   the date we orouragents process it, We
;j-1;iil;;";;;;-t;il;-;i;i6.r i;;cluptauteio us forthai date,orthe   unleis a particular rate is required by law.The conversion rate we use is no mote
                                                                          h!hest into$nk Pil ry94:$llt91.11tt"mary bank-ns sources onthe
iit.,iiir?r.'its-1.'l"-j;ii;i;i ;t; p"biish"d by u souernment as€nry
;;dr.d?;iu orih" prior Suli;;;a;i.nii; nte mii oir?er riom rares i6 effect on the date of yourcharge, charses converted bvestablishmenls
will be billed at the rates such ectablishrnents use.
credit Barance: a credit          bararrl{dffi?1""'.:"H[?j:l.Trg.l's';:[El"!T'f":i"'lf;L?"?y""s"'3,fni5y,:ijll[::'[ilT[ffi::f"tilh""TjH
the date ofthe first statemet
you a checkforthe credit balance within 30 days ifthe amount               is $1.00 or   more.
                                                                                                       payments,orother defaults on your
Gredit Reporting; We may report information about yourAccount to credit bureaus, Late payments, missed
Account rnay be reflected ln your credit report.




     a        €ustomer Care & Billing lnquiries
              tnternational Collect
              Large Print & Brollle stqlements
              ExpressCash
                                                              1-877{774987 HearinglmPaired
                                                              l-954-s038905 TTY: 1400-221-9950
                                                              1-8778774987 FAX:1-800-695-9090
                                                              1-800{ASH-NOW In NYr I -800-92-1 897
                                                                                                                                 Website: americanexpress.com

                                                                                                                           CustomerCare
                                                                                                                           &Billing lnquiries      Paym€nts
                                                                                                                           P.O. BOX981s35          P.o.Box65044{t
                                                                                                                           EL PASO, TX             DALLAsTX75265.
                                                                                                                           79998-153s              0448




Chanae ofAddress
lf cone-ct on front do not use.                                                                                             Pay Your Bill with AutoPay
.   To change your address onling visit www,americano<presscom/updatecontactinfo
.                                                                                                                             Avoid late fees
    forNamLiornpanyName,andFore'gnAddressorPhonecfrange+pleasecallCustomerGre'
                                                                                                                              Savetime
'   Please pdnt deirly in blue or black ink only in the bo<es provlded'
                                                                                                                            Deduct your payment from your bank
                                                                                                                            accounf automatica lly each month
StreetAddrcss




City. State

ZipCode
                                        li
                                                                       I
Area Cods and
llome Phone
Area Code and                                                                                                                 Forinfornation on how we prote<tyout
WorkPhone                                                                                                                     privacy and to set yourcpmmunication
                                                                                                                              and privacy choices, pleasevisit
Email
                                                                                                                              wwwa m ericanexpmls.om/privacy.


                                                                                    Exhibit DD
                19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                           Pg 175 of 396
                                                    DUPLICATE COPY                                          p.M9
             Centurion@ Card

             ffi'                                                                     Account Ending



    Payments and Credits
    Summary
                                                                                                           Total

Payments
Credlts                                                                                                    $o.oo

Total Payments and Credlts


    Detail    *lndicatee posting date

                                                                                                       Amount

III                                                                                              I
    New Gharges
    Summary
                                                                                                           Total


ORLYGENGE
                                                                                                  $13.s4754
Total NewCharges

    Detail


H                                                                                     Foreign
                                                                                                       Amount

r                                                         I



I                                                                                                      I
                                                           I


I                                                         r                       {                    r
I                                                                                 J                    r
I                                                         I                                            I
I                                                         I                       {                    r
I                                                                                 J                     I
                                                          Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 176 of 396
                                         DHBhlRtlF,9                                          p.4119




    Detail Continued
                                                                           ForeQn
                                                                            Spend    Arnount


I                                                                                     I

I                                              I
I                                              -I                                     I
I                                              I                       {              !
I                                              I                                      I
I                                              I                                      I
I                                              II                                     I
I                                              r
I                                                                                    I
I                                                                                     I
                                               I                                      I
                                               -
                                               I

I                                              T                                       I
                                               II
I
I                                                                                     I
I                                              I                                      I
                                               I                                          I

I                                              I
I                                              I                                      I
I                                              I                                       I

I                                                                      J                  I
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                               Pg 177 of 396
                                         DUPLICATE COPY                                        p.5/19
           Genturiono Card

          ffi?                                                           Account Ending


    DetailContinued
                                                                         Foreign
                                                                                          Amount

I                                              I

I                                              I                                          I
r                                              I                I
I                                              I
                                               I                                          I

I                                              I

I                                              r                                          I
I                                                                                         I

I                                                                                          I

I                                              r                                           I
I                                              I                                          I

I                                              I
I                                              I                                           I
I                                              r
I                                              I

I                                              I                                          I


                                               Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 178 of 396
                                         DHSLJfiftTF.€                                        p.6/19



    Detail Continued
                                                                         Forelg n
                                                                          Spend      Arnount


I                                               I                                    I




I                                               I
                                                 I


I                                               r                                     I




I                                                                                    I
I                                               I                                     I

I
I                                               I

I                                               I                                     r
I                                               I                                         I

I
I                                                                                    I
                                                -
I                                               I
                                                    Exhibit   DD
            19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                              Pg 179 of 396
                                        DUPLICATE COPY
          Centurion@ Card                                                                       p.7119



          ilffi'                                                          Account Ending


    DetailContinued
                                                                          Foreign
                                                                                           Amount

r                                             I

I                                             I                                            r
r                                             I

I                                                                                          r
r                                             I                       {                     T
I
I                                                                                           I
                                              I

I                                             I

                                              I                                             I

                                                                                           I

I                                             I-                                            r
I                                             I

I                                             I                                            I
I                                             r                                            I

I                                                                                          I
I                                             I
              19-13895-jlg   Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                 Pg 180 of 396
                                         DHBbIFffF.gSIJ.'                                 p.8/19



    DetailContinued
                                                                          Foreign
                                                                                      Amoqnt

I                                               I                I                    I
I                                               I


I                                               I

I                                                                                     I
I                                               I
                                                -

I
I
I                                                                                     I

I                                               T

r                                                                                     I

I                                               I

I                                               I                                     I

                                                r                                     I

I                                               I
I                                               I                                     r
I                                               I

I                                               I                                     I

                                                    Exhibit DD
              19-13895-jlg               Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                            Pg 181 of 396
                                                     DUPLICATE COPY                                            p. 9/19
            Genturiono Gard

            ffi'                                                                      Account Ending


    DetailGontinued
                                                                                      Foreign
                                                                                       Spend           Amount

I                                                           I                                          I

I                                                           I                                           I
I                                                           I                                           I

I                                                           I                                           I
I                                                           I
I                                                           I
I                                                           I                                           I


I                                                           I                                          I
                                           F
I                                                           I                I

I                                                           rrr                                            I
I
E       ORLYGENGER
        Card Ending                                         -                         Foreign
                                                                                       Spend           Amount
                                                            TEANECK           NJ                        $139.37
07/0417      DOUGIFsBBQ
             20'1433-6000
                                                                                                           $z:.+e
07lo3l't7    UBERTUs.JULO252HsHELP'UBER.COM CA
                                                            ENGLEWOOD         N.J                          $l5.oo
07to3t17     WALGREEN5
             8002892273
             Description
             REFERTO RECEI PT
                                                            NEwYORK           NY                        $71    t.oo
o7rcYv       TELECHARGE.COM
             OSLO JUL II TELECHARGE.CO
                                                            ENGLMOOD          NJ                        $191.98
O7IO3/17     SHOPRffE ENGLMOOD S
             18889407631
                                                            PARAMUS           NJ                           $4e,96
07lo3/17     MBIES   R US   f6386 0693
             CHILDREN'S CLOTHING




                                                            Exhibit     DD
                   19-13895-jlg           Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                   Pg 182 of 396

                                                        DHf"b[9+T$''99trX.'                                 p.10i19



  DetailContinued
                                                                                            Foreign
                                                                                             Spend      Amount

                                                                  ENGLEWOOD CLIFFS   NJ                   $41.00
07/o3l't7     LUKOIL
              Arrival Date                  Departure Date
              07la3n7                       07t03lt?
              00000000
              LODGING
                                                                                                          $41,s8
07IO4l17      UBER*USJULO3SP4FHELP.UBER'COM CA
                                                                  ENGLEWOOD          NJ                  $121.53
07/04/17      ]TS GREEKTO ME
              usFco7631
                                                                  PARAMUS            NJ                   $6s.94
07/o4/"t7     BABIES R Us#6386 0593
              CHILDREN5 CLOTHING


                                                                  ENGLEWOOD          NJ                   *74.76
07/04117      SHOPRITE ENGLEWOOD S
              2398ffi07631
                                                                  AMZN.COM/BILL      WA                  $26s.3s
oTlasnT       AMAZON MKTPLACEPMTS
              BOOKSTORES
                                                                  AMZN.COM/BILL      WA                  $131 ,B8
07/o6t17      AMAZON.COM
              MERCHANDISE
                                                                  AMZN.COMIBILL      WA                   i99.03
o7/o6t1?      AMAZoNMKIPLACEPMTS
              BOOK5TORES
                                                                  NEWYORK            NY                   $1e.oo
07106117      GGMC PARKING CARNEGIE 650000003639799
              2127229525
              D$cription                    Price
              GGMCPARKING     CARNEG $ t9.00
                                                                  IRVINE             CA                   $75.00
a7to6l17      oPTUMRX000000001

                                                                  ENGLEWOOD          NJ                    i6:1e
07   to6t17   CV5/PHARMACY#I 0379 00001 o379
              8007M7287
              Description                   Price
              PHARMACIES
                                                                  CLOSTER            NJ                  ]215.87
07/a7lv       WHoLEFDS CLO#1 0381 00001 0381
              1234567Wl
                                            Price
                                                5,87
                                                                                                          $40.46
a7/aa/17      UBER*USJULOsQHMRHELP.UBERCOM CA
                                                                                                           *824
07/rcn7       UBER*TRIPWFCNM HELP'UBER.COM CA
                                                                  NEWYORK            NY                   $10.4e
07110117      CVS PHARMACY
              80a7467287
                                            Price
                                              r0.49
                                                                  NEWYORK            NY                   $24.9e
o7/1O/17      ALATURKRESTAURANI
              21
              MANHATTAN PARKING       E   34TH 6500000076798      NEWYORK            tY                   $1800
07t12117
              2126t]62580
              Description                   Price
              MANHAfiAN PARKII'IG     E     $18.00
                                                                   ENGLEWOOD         NJ                   $82,9s
 07112117     cAsslgSFlzzERlA
              2A15416760




               CUMBERLAND FARMS 31 54 0000000004831
                                                    s7            wooDsrocK          NY                   $10.56
 07t13t17
               8456790034
                                                                   ENGLEWOOD         NJ                   $30.86
 07/'t3l1l     E)O(ONMOBIL4798
               201-56&6801
               Description
               GAS/SERVICES
                                                                   Exhibit     DD
            19-13895-jlg          Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                             Pg 183 of 396
                                                   DUPLICATE COPY                                          p.11/19
           Centurion@ Card

           ffi'                                                                        Accouni Ending


  DetailContinued
                                                                                       Foreign
                                                                                        Spend           Amount
                                                             WOODSTOCK         NY                         $129
otl14/17    RffEAlD SIORE- 107
            DRUG
                                                             WOODSTOCK         NY                        $11.33
07t14/17    RITE AID STORE- T07
            DRUG STORVPHARMACY
            SUNFLOWER NATURAL FOODS MARKET                   wooDsTocK         NY                        $s8.22
07/14117
            8456795361
            Description
            REFER TO RECEIPT

07/14117    wooDSTocK MEATS 0S0000008493903                  wooDsrocK         NY                        137s2
            8456797917
            Description                 Price
            wooDsrocK     MEATS         }3752
            AMAZONCOM                                        AMZN,COM/BILL     WA                        $47,7s
a7n4l17
            MERCHANDISE
                                                             AMZN.COM/BILL     WA                        i22.44
a7114117    AMAZONCOM
            MERCHANDIsE
                                                             wooDsTocK         NY                        t2a.s2
a7115117    PI.EASURESPLEASURES
            WOMEN'S
                                                             WOODSTOCK         NY                        $58.05
o7115117    oRloLE 9 54292980657 82€r
            8456795763
            FOOD/BEVERAGE                         $s8.05
                                                                                                         $41.06
07/16/17    UBER*TRIPOZsWJ HELP,UBER.COM CA
                                                             NEWYORK           NY                        $l1.99
07/17/17    DUANEREADE
            ffi2892273
            Descriptlon                 Price
            PHARMACIES                  $r 1.99
                                                             NEWYORK           NY                        $6s20
c,7t17117   C|TAREILA000m0000o84996
            2124n2784
                                                             AMZN,COM/BILL     WA                        $gs.oo
07/18/17    AMAZON.COM
            MERCHANDISE
                                                             NEIIIYORK         NY                       12s0.00
07118/17    AMERICANINFERNLTTYGROU
            8888935927
                                                             CLOSTER           NJ                        $67.00
07/18117    WHoLEFDS CLO#1 03s1 00001 0381
            1234567891
            Description                 Price
            GROCERY                     $67.00
            WALGREENS                                        ENGLEWOOD         NJ                        $1soo
07118117
            8@2892273
            Descrlptlon                 Price
            PHARMACIES                  $r5.00
                                                             AMZNCOM/BILL      WA                        $s9.s8
07118117    AMAZON MKIPLACE PIiTTS
            BOOK$TORES
                                                             CUPEFTINO         CA                       $403.40
07/1e/17    APPLE ONLINE STORE
            917751473007631-
            COM"PUTER/sOFTWARE
            w5405782s3
                      @
                                                  CA                                                     $75.61
aTlp/17     UBER*USJULlgJIAGHELP.UBERCOM
            UBEH
                   TUS JULI 9 JZZYII ELP.UBER.COM CA                                                     $rB.sl
07119t17
                 {US JUL lgWEUsHELP.USER.COM       CA                                                    $36.63
o71"tgl17   UBER
                                                                                                         $44.98
07t19/17    UBER*TRIP PC24T HELP.UBER.COM CA
                                                             NEWYORKCITY       NY                        $19.60
07t19/17    JACADI #506 0140
            FAMILYCLOTHING
            Description
            JACADI #506
                                                             Exhibit DD
                 19-13895-jlg           Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                    Pg 184 of 396

                                                        DHF"Llg/tTF"99trJ.'                                        p.1419



  DetailGontinued
                                                                                             Foreign
                                                                                              Spend        Amount

            BONPOINTMADISON II                                      NEWYORK            NY                      $140.78
07/19117
            8000000000
            Description
            General Merchandise
            TH E LITTLE BEET   I A 5 4292980667 967 6               NEWYORK            NY                       $63.35
07/19/17
            212M63330
            TIP                                         $   10.00
                                                                    NEWYORK            NY                      $29400
07/19/17    LULULEMON MEATFACKJN
            SPORTING GOODS STORE
                                                                    NEWYORK            NY                        $8.00
07/19/17    662 1 OTH AVENUE MGM 662 I OTH AVENUE
            212-956-3177
            Descript'ton
            TAXISVC NEWYORK
            I4:50201   WigthS
                   383wr4ths
            AMAZONCOM                                               AMZN.COM/BILL      WA                       $41J7
07/19117
            MERCHANDISE
                                                                    NewYork            NY                       $12.03
07/'t9/17   The Lobster Place (Ret
            2l 2-352-8063
                 tt DOCKATOT                                        MILLERSBURG        PA                      $r94,99
07/20/17    SP
            8446928760
            JACADI f86O                                             NEWYORKCITY        NY                      $t ea.t z
07/20/17
            FAMILYCLOTHING
            Description
            JACADI #860

aTnal17     RACH El.s GARDEN     6s000000964&tl     I               BROOKLYN           NY                        $s.ze
            71A349W7
                                           Prke
                                            5:78
                               BAR&GRILLOOOO                        NEWYORK            NY                      $173.72
07/20/17
            212423-9500
            Descript'ton
            FOODIBEVERAGE
                                                                    NEWYORK            NY                      $45458
07N1I17     FREDERICFEKMI
            21 28910325
                                                                    NEWYORK            NY                       127.6s
07n1/17     ERN'T KLEIN
            2122457ffi4
            Description                    Prke
            GROCERY STORES, SUP            $275.s
                                                                    NEWYORK            NY                       $s200
07121117    IMPARKOO2SOO82A
            PARKING LOT&GARAGE
            UBER*TRIPG\fulM/O HELP.UBER.COM CA                                                                  ,40.17
07/23/17
            JACADI#6820140                                          NEWYORKCTTY        FTY                     $t+:.s2
a7123117
            FAMILYCLOTHING
            [tescription
            JACADI   f6B2
                                                                    AMZN.COMIBILL      WA                       $11.99
OZn3n7      AMAZONMKTPLACEPMTS
            BOOKSTORES
                                                                    NEWYORK            NY                      $219,s0
07n3/17     LE5TERS OF NEWYORK
            (212J734-s2e2
            Description
            A630630TRlMFl 1098
            4632632 TAMADE KgOO
            4632632 ROCKsol 1
            A632632 ROCK802R
                                                                    AMZN.COM/BILL      WA                .;.   $400.40
07n4lt7     AMAZON MKTPUCE PMTS
            BOOKSTORES
                                                                    AMZN.COM/BILL      WA                       $38.99
o7/24/t7    AMAZON MKIPLACE PMTS
            BOOKSTORES
                                                                    Exhibit       DD
             19-13895-jlg            Doc 253-2                Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                                    Pg 185 of 396
                                                         DUPLICATE COPY                                            p.13/19
            Genturion@ Card

            ffi                                                                               Account Ending


  Detail Continued
                                                                                              Foreign
                                                                                               Spend           Amount
                                                                    AMZN.COMIBILL                               $199.9s
a7D4l17      AMAZON MKTPLACE PMTS
             BOOKSTORES
                                                                                                                 *1s.72
07n5/17      UBER *US JUL25 V4T4HELP'UBER,COM            CA
                                                                                                                 $13A7
aTns/17      UBER *U5 JUL25   ORPGHELP.UBER.COM CA
                                                                    NEwYORK            NY                        $3so0
a7l2s/17     71 5T GARDEN GARAGE OOOO
             PARKING LOT& GAflAGE
             Descrlption
             PARK]NG FEES
                                                                    NEWYORK            NY                        $s440
07t2sl17     DUANEREADE
             NONE 10021
             PHARMACIES
                                                                    AMZN.COful/BILL    WA                        t29.s3
O7N5/17      AMAZON MKTPLACE PMTS
             BOOK STORES
                                                                    AMZNCOM/BILL       WA                        $47,02
07/25117     AMAZONMKIPLACEPMTS
             BOOKSTORES
                                                                    AMZN.COM/BILL      WA                        $37.e6
07/25117     AMAZONCOM
             MERCHANDISE
             AMAZON.COM                                             AMZN.COM/BILL      WA                       !21429
07l2s/17
             MERCHANDISE
                                                                    AMZN.COM/BILL      WA                        1263e
07l25lt7     AMAZON.COM
             MERCHANDISE
                                                                    NEWYORK            NY                        $22;ta
o7/25f17     CIIARELLA000000000084996
             2124522780
                                                                    NEWYORK            NY                        $s7.63
o7n6n7       MoMADESIGNANDBoO
             21
                                                                    NEWYORK            NY                        $19.00
a7/26t17     I35oSDflHPARKINGLLC 6s0000009794812
             2125924294
             Descrlption            Price
             r350slxtH     PARKING
                                                                    ENGLEWOOD          NJ                        $21.94
a7126117     CVSIPHARMACY #1 0379 00001 0379
             80a7467281
             PHARMACIES
                                                                    ENGLEWOODCTI       NJ                        $28.00
a7/26117     EnoNMoBlL9922
             20"t.944-26r.3
             Description
             GAS/SERVICES
                                                                    AMZN.COIVVBILL     WA                        $34.18
07/27117     AMAZON MKTPLACE PMTS
             BOOKSTORES
                                                                    AMZN.COIWBILL      WA                       $3052s
 07127/17    AMAZON MKTPLACE PIIfTS
             BOOKSTOREs
                                                                    212-2261868        try                      $215.00
o7lz7t17     DUCDUCLLC43M5555511?76
             2122261868
                                                                    212-2261868        try                     $3.586.00
o7t2\l17     DUCDUC LLC 41684555551     1   376
             2't22261868
                                                                    ENGLEWOOD          NJ                       $104.00
 o7127117    HUMMUS ELIE 899000003295092
             7ffi49A7$1
                                                                    AMZN.COMIBILL      WA                        $46.s8
ail\gl'17    AMAZON,COM
             MERCHANDISE
                                                                    CLO5TER            NJ                       $197.22
 07t2&l17    WHoLEFDS CLO#I 0381 00001 0381
              12145r7891
                                            Prke
                                                   .22
                                                                    ENGLEW@D           NJ                         i24.78
 o7ne\|       sHoPR[EENGLEWOODS
              54321 8 07631

                                                                    Exhibit       DD
                    19-13895-jlg        Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                 Exhibit
                                                                     Pg 186 of 396

                                                           DHP"*[9ATF"9                                                      p.14/19



  Detail Gontinued
                                                                                                              Foreign
                                                                                                               Spend    Arnount
                                                                                              NY                         $337.00
a7nBlfl          WAYPOINTONEINC00{803117925s                           NEWBURGH

                 718-8527352
                 UBER*TRPNYWX HELP.UBER.COM CA                                                                            $40.s3
07n9n7
                 GAP ONLINE 084870005001 004                           ef,,o4277895           OH                          $40s2
07aal17
                 DIRECT MKTG   MlsC
                                                                       ffi04277895            OH                         $180.68
07/30/17         GAP ONLINE 0e4870005001004
                 DIRECTMKTGMEC
                                                                       AMZN.COM/BILL          WA                          $18.66
07/31/17         AMAZON MKTPLACE PMTS
                 BOOKSIORES
                                                                       CLOSTER                NJ                         $327.61
o7B1l17          WHoLEFDS CLO#I 0381 00001 0381
                  1234567891
                 Description                 Price
                 GROCERYSTORES               !327.61
                 AMAZON.COM                                            AMZNCOM/BILL           WA                          $12.65
B/O2/17
                 MERCHANDISE
                                                                       AMZN.COMIBITL          WA                          $12.65
BlOU17           AMAZONCOM
                 MERCHANDISE
                                                                       AMZN.COM/BILL          WA                          $s8.41
WO2/17.          AMAZONMKI'PLACEPMTS
                 BOOKSTORES



 'Fees

                                                                                                                        Amount

Total Fees forihis Period
                                                                                                                          r
  2017 Fees and lnterest Totals Year'to'Date
                                                                                                                        Amount




  lnterest Charge Calculation
  Your Annual Percentage Rate {APR) isthe annual interest rate on
                                                                  yourac€ount.
                                                   Transactions Dated                Annual             Balance          lnterest
                                                                                 Percentage          Subjectto           Charge
                                                       Frorn      to                   Rate        lnterest Rate

                                                     o2l1u2@4                     10.15%(v)               I
 Select & Pay Later

 Total
                                                                                                                          r
            Rate




  lnformation on Pay Over Time Features


  LT,igi*:fllfl$iiT*lf ,3:lTt,:HlH'll:f,ft ,ffi :lis#t'[::lrs,frs",:?s:i:1vlll,rl;:ii:l$sT''
  i,iJ"i6-riiv          your     has no pr*set spending limit'
                                      Card
                 "iiii"ffiherwise

                                                                       Exhibit        DD
                   19-13895-jlg            Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31            Exhibit
                                                                   Pg 187 of 396
                                                            DUPLICATE COPY                                           p.1V19
               Centurion@ Card

              ffi!
lnformation on Pay Over Time Features continued
                                                                                                    Account Ending




l*gfrgf:i*iltruiufirupfr'lii''l:+pi*1ili.*"tI;ii[.::$,F"il%&'tr'1;'Tr'Tii':"trH'"l"
You are curtentlv enrolled in Select & Pay Later
+ilfi;;Jrt';';ii6iiiii.ri;'6l1iiJ;;';i"i6v*;hayoverrime    balance.Eachm.l',nJ.it'igl3lt,;1::f.1[:'#15
Davin full, paythe                                  between. lnterestappliesfion
                        minirnurrftG;; f;t;nyimouniin
yolrr   Ray   Oveif ime balance untilthe date it is paid'




                                                                   Exhibit DD
                19-13895-jlg      Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                         Pg 188 of 396

I                                                DHF"b[f,t+IF
                                                                  E9PJ"                                                p.   1M9
          Centurion@ Card



Notice of lmportant Membership Rewards@ Program Change

We are making a change to the Membership Rewards Program Terms & Conditions. We encouragg You.to read
this notice, shire lt witn-'RaOitional Card Members on your account, and file it for future refere_nce. lf you have any
questions bbout this change, please callthe number on the back of your Card. A summary of the change appears
below. The detailed change can be forrnd afterthe summary chad.




    Using Points       Virgin America will no longer participate in the U.S. Mernbership.Rewards@.program as an.
  - Transferring       etij|nrc airline Foint transf6r p'artnerl Therefore, all mentions of Virgin America will be struck
    Points to          troin tne Memtiership Rewaids program Terms and Conditions and Cad Members willno
    Frequent           tonger be able to trahsfer Membership Rewards points to a Virgin Arnerica Elevate account.
  Customer
  Programs
                       Any transfers made to a Virgin America Elevate acoount befure November 1,2017 will be
                       honored by Amerioan ExPress and Virgin America.




Detailof Changes to the Membership Rewards Program Terms & Conditions
This notice amends the Membership Rewards Program Terms & Conditions (the'Terms & Conditions") as
OeicrineO netow. We have the righfto amend as described in the Terms & Gonditions. 4ny terms in the Terms
A ConOitlons mnflicting with thisl,trange are replaced fully and cornpletely. Terms not changed by this notice
remain in full force and effect.

Using Points: Transferring Points to Frequent Gustomer Programs
Effec-tive Novernber 1,2017,inlha Transferring Pointsto Frequent Customer Programs suFsection of the U. stng
Fjints se*ion of the ferms & Conditions, the seventh butlet point under Conversbn Rates and lncremenfs is
deleted in its entirety.




                                                            Exhibit     DD
                                                                                                       CMLENDDMRUSOIBs
             19-13895-jlg      Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                      Pg 189 of 396

                                               DUPLICATE COPY                                                        p.17119
        Centuriono Card

        ffi                                                                                       Account Ending



lmportant Ghange to Your Gredit$ecure Enrollment

                                                                                 to your creditsecure
starting on or after october 1,201T,American Express will be adding new features
membership.

                                                                                          and child monitoring..Allthese
CreditSecure will now include FICO@ Scores, dark web surveillance, identity alerts
                                                                fealures you  ci.rrrently receive. These new beneftts
benefits are ln addition to the three Bureau creoit  monitoring
                                          may  reflect a compiomise   of your identity   and provide you with Flco
aie a"rign.o to alert you to aaivity that
soores vihictr are used by 90% oftop lenders.


when these changes go into effed on or after o^{9be1       1"r, your.creditseanre membership fee will increase on
                                                                                            lf you are curently
il; ;;-t titring Jite tffi  d1+no-per rnonth to..$l6.99 per inonth, plusa.p.plicable taxes.
                                                                                      date frqp $t+g.eg to $169.99 per
enroiled in the annuar tiliin-u'"i-i.iiri your tee witf increaie on your next biiling
                                                                          Credilsecure enrcllrnent- lf you have any
t;, pt; ,ppfini"1dto;fi;etyJurcreoitsecure
                      tai"s. rrfi a"iii'bh is required to continue  y.our
                                                            memberdhip, please callus at 1-86G617-1893.
A;;rti.[;;   oii.oouro

Flco   is a registered trademark of Fair lsaac corporation in the   u.s. and other countries'
                                                                                                                   1D12496




                                                          Exhibit DD                                  CMLENDDMRUSO,I9S
19-13895-jlg   Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                   Pg 190 of 396

                           D Utsbl,SATH"$                                  p. l8/19




                                   Exhibit   DD
               19-13895-jlg               Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                                   Pg 191 of 396

                                                                                                                                                     p.19/.l9
                Membership Rewards@
                Monthly Stitement and Program News

Prepared    for                                          Account Nu mber
                                                                                                   Questions About YourAccount?

 Total Points Balance                                                                                         mernbershiprewardsrom
                                                                                                        [!
                                                                                                        r.800-297.130q
                                                                                                        lnternational Cdllecft 1 -336-393-1 I 1 1
 Points Earned this Period

                                                                                                   Did You Know?
                                                                 June 1, 201 7 - June 30, 201 7
 Account Summary
                                                                                                        Use Points For Your Charger
 Opening Polnts Balance                                                                                 Use vour Card forcharqes like tnvel, dining'
                                                                                                        qroieries, a nd more, tlien go online and use
 Points Earned thls Period                                                                              tlhe points you earnedtoward youreligible
                                                                                                        charges.
 Poine Used this Period
                                                                                                        Learn more at
 Reinstated Points   a   nd Adjustments                                                                 mimbershiprewards.com/yourcharges.
 Total Polnts Balance
                                                      paid In full and all yout
PoinE Earned thls Period are pendlng unttl chargesare
accountr ere ln good standing-




                                                                                                                             June l, 2017 - June 3Q2017
 Points Transaction Detail

                                                           Polnts ActivitvOn                 Bonus Points                                   Total Points
Pointc Earned this Period                                    Eligible Chafrges                     Awarded                             ActlvltyPer€ard
                                                                                                             o


Add'l Centution                                                          3,233
                                                                          '                     316
                                                                              LJberEam2xMRPointsAsl7
                                                                                                                                                     3,549
)o{xx-)m0fi3
                                                                                                          ?15
Total

                                                                                                  Numberof                                            Date
Reinrhted Pointr and Adiustments                                                                    '   Polnts
                                                                                                                                                    6t30117
PointsforAmo<Trvl
Total
                                                                                                                 qood standino. Points transfetred or
                                                       or-redeemed as long as all enrolled card accounts ate in
Membership Rewards polnts earned may be transferred                             r€instated fora fee by calling tfie nqmbor plovld.d below or vlslt'lng
lJdiirli iiannot be rbversedfia}-inioifie prostm. Forfeited oointtGante prgs-Laf-qqplv-' For more inficrmation, visit
ififfi:,ilili;ffiffiii.ii.T"iff#i'i-ci'"iiiidiioi   tne rvremue'rsrrlp Rewardso
;iilffir6ifrl*;iiiiibmlter#i  o-riirr r-doo-isz-t 100. From overseis, call collect 1-336-393-11 11.




                                                                         Exhibit DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 192 of 396




                                 Exhibit   DD
              19-13895-jlg              Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                              Pg 193 of 396
                                                      DUPLICATE COPY                                                                        p,1/19
             Centuriono Card

             ffi,                                                                                                    Account Ending


                                                                                                Membership Rewards* Points
    New Balance                                                                                 Available and Pending   as   of 07131117

                                                                                                For up to date point balance and full program
    Payment Due Date                                                 09t27117+                  deta ils, visit rnembershiprewards.com

     *Late                                                                                   Account Sum
                                                                                                Prevlous Balance
                                                                                                Payments/Credits
                                                                                                NewCharges
                                                                                                Fees


                                                                                                NewBalance                          I
    See page 2 fdr important infonnation about your account'
D                                                                                              Days in Billing   Period: 30

                                                                                             Customer Care
L-L See Page 17
m               for lmportant information regarding                benefits
                        Assurance Company.
     underwriften by AMEX
                                                                                                EI l#-iL::fflii,lo,,pr,
O                                                                                              CsstomerCare PaybyPhone
                                                                                                Te77-877#87           1-8004724297

                                                                                               I   See page Z for additional information.




     For information on your Pay Over Time feature and limit, see page 16
D




                                                                                                                    Account Ending
 Et B:tffffit"s;le         paper   crips   El :fl{}J.::ff5,11t*,0u" Vlw*rrlpr;,,                       Enter 15 digit account# on all payments.
                                                                                                       Make check payableto American Express.


                                                                                                                              Payment Due Date


                                                                                                                               ory   09127t17




                                                     'lllrllll,trlrlhhlllll,ttrlhlttlllllulllthrlyllrrrlllr;111
      Check here ifyouraddress or
                                                     AMERICAN EXPRESS
      phone number has chanqed'                      P.O.   BOX65M48
      irlote changes on reverse side,
                                                     DALLASTX 7s26s-O448
                     19-13895-jlg             Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                Exhibit
                                                                          Pg 194 of 396
                                                                 DHEHF-tI#"99'EY"                                                                  p.A19

pavments:your payment must be sent to the payment address shown on your statement and rnust be received by.5 p,m' loca,ltim^e atthat address
i;#il;'ii;J;i[iiir"il'iit-iii"."iu"l.  eJyrurirswereceiveafter5p.m.willnotbecredited.toyourAcco^untuntilthenextday',lryIl.ltt^T"tt
it6, tiiln.iua"lhe remittince coupon froniyour_statem;;t; €) be mdde_with.a single check dra*n on a US bank and payable in U.S dollars, orwith a
                                                                                                                                        lfyourpayment
il;;ii;bhi;;;u'n"ntoiu.truinuiaoii.iiJndclearablethioughtheU5bankingiystem;and(3)inclu.llyourAccountnu.rnber.
doEs not meet ail of thd a6ove requirements. crediting rnay be delayed and you may incur late payment tees and.additbnal interest cnalges'
Electronicpavmentsmustbe-;;j;id;;ilii;;eGai6nicpavrnentmethod'payableinusdoldrsandclearablethroughtheUSbankingsyrtem.                                   lf
;;;:;;;i;;'#;;ii,iii,i[i,jriiniren.v,"we wl[ conven ii irito us dotlars ar'a ionversion rate that ar acceptable to us, unless a particular rate is
,.Ji;'aft;d*      pll:iiJJ'ri ri'i"io'iliijaiiJir"ci<iis ir'ei wtf ne depostted upon receipr. Any restricilve languageon a payment we accePt will
j.ll,;';.".id"H;;;"r-;-ifiili;;;;&;;;il;-*;itten.ppioGt. wiwill're-presenttoyourlinancialinstitutionanypiymentthatisreturnedunpaid.
permission for Electronic Withdrawat: (1) When you send a chec.kfor paymenL you give us permission to electronicallywithdrawyour payment
irom vourdeposit or otheraiietil.i-rii.vi'dratiiip'roiess checks electrdnilally bylransmitting thearnounl of the chec( routing numb-er, acclunt
ljJlrifjJ'. j,il-in1:["r;iji;r;;;rd;il'fi;;;;iifiirtiiirteon, unlessthe checIishot processaEle electronicallyora less costly processis available.
i,ffiffiil",o..;;; y;;r;;-.ti;[Ht'"utii, v";r. p.ym.94 aiy newithdrawn fromy6urdeposit or otherassei account as soon a-sthe sarne day we
;;:;ir; i"irt;h;(i"a v., *'iiiiiirilll#iti"i&ii."iioi lt'e.[*itt' your financiaiaccount  rtatement. lf we cannot colleqt the funds electronicallv
we  mlv'ii*". aiurt udinrttoiiai,posiior-oitreiisieiaccount forthbamount of the check. (2)By usins Pav BvccTt*:! l-YPIll9.T3lliv
;ii;;A;a;;.p.vrE"ir.fri.,j,Ji5uii
                          pii,i"rtr 6ugry;uipermistiontoelectronicallywithdmwfundsiromthedepositorothetassetaccountyouspecify
                                                                                 p.m. MST may not be credited untilthe next day.
in   ir.ti i*ounivdu iequ"tt.               rilifig;u"cttlervlices Jf ours received after8:00
HowWe calculateycur Balance: We usethe Avenge Daity Balance (ADB) method (including newtransactions) to calculatethe balance on which
                    p;td;;iim; b.6;;;; ;nt;,ir A.io'unt. Cal the cristomer care nurn&r listed below for more information about this .
i"" in-.'rs. ini"i"ilrir
6'rd;;1il;ljt.1.i;;;Ah"d lnt'i.'tui:iiljrtting ihterestcharses are determin ed. Themethodweuseto figuretheADB and interestruultsindailv
com p ou ndi ng o f inte rest,
pavino tnterestr lf vou have a payOverTime balance,yourdue date is at least 25 days after the close of _e-9ch billing period. We will begin cha.rging
       liiiiJ'.;;i''-r;';;;;i;'.
i"tll'.it                          p3}.d;ii,"e uui'ahii ai oithe date theyare adiled, Howev_er, we will not charseintereston-charses.added toa
Filil;;ii;;;;;;Hil;iliiitiikiiii"ii6,-{gnaiiovirond              Exende7 Paymentoption) iryou paythe AccountrotalNew Balance bvthe due
date each month.
Foreian Currencv Charoes: lfvou make a Gharqe in a foreign currency, wewillconvert it into US dollars on the datewe oI ouragents process iLWe
;j-ll;h1;;;;;i#il%i;tfi;I;lcuptant"iour forrhai date, unliss a.particular rate is required by_law.Theconversion rate we use is no more
hli[ijl'Lli;ffi5iiJ?fJ]ll:l:Wiru*sn:1.,a:i:*ltl.""iltin:l:",i?n:[a:xt;i*:liy,f:h:1$:*xr*il$1',:1t;Eii,f,#'',,
wil I be billed at the rates such establishrnents use.
                                                                                                                                      plrioa foqgwing.
Credtt Balanre: A credit balance (designated CR) shown on this sratement represents money owed to you. lf within the six-rll9,!ll
                                                                                                                                           we will send
the date of the nrrt ttut"runiii?i.-u-tiiis'lhi .rdJii Giin.i vou uo not requuit a retund or cliarge enotigh to use up the credit balance,
you a checkforthe credit balance withln 30 days ffthe amount is $l'00 or more'
                                                                                                                                       your
Credit Reoortinq: We mav report information about your Account to credit bureaus. Late payments, missed payments, or other deFaufts on
Account dray be ieflectedin ybur credit report.




     a        Customer Car€ & BillinE Inqulrles
              lnternational Collect
              Large Print & Brallle Staternents
              ExpressCash
                                                            1877€,77-0987 Heoring tmPalred
                                                            I-954-503-8905 TTY: 1 -80&22 1 -9950
                                                            1-877-877-0987 F$C 1-80049s-90S0
                                                            1-8OO<ASH-NOW ln NY: 1-800'522'1897
                                                                                                         El        website:americanexpress.com

                                                                                                           CustomerCare
                                                                                                           &   Billing   Inquiries   Payments
                                                                                                               98f535
                                                                                                           P.O. BOx                  P.o. BOx6s0448
                                                                                                            PASqTX
                                                                                                           EL                        DALLA5TX75265-
                                                                                                           79998-1s3s                0448




Chanqe of Addrers
lforreEt onfiont donot    use,                                                                                 PayYour Bill with AutoFay
. To change    your addressonlingvisit wwwamericanotpress.com/updatecontactinfo
                                                                                                               Avoid late fees
.   forNani,ampanyNameandForeignAddressorPhonechanges,pleasecallCustornerCate.
.                                                                                                              Savetime
    Please pintclearlyin Hueorblackinkonlyintheboxes provided'
                                                                                                               Deduct your payment from your bank
                                                                                                               account automatically each month
StreetAddress


                                                                                                               Visit amerlcanexprers.conrft utopay
City, State                                                                                                    todayto enroll,

Zip Code

Area C.ode and
HomePhone
Area Code and                                                                                                   Forinformation on how we paDtect your
WorkPhone                                                                                                       prirracy and to setyour communication
                                                                                                                and privacy chcfrces, please visk
Email
                                                                                                                www.r metican expres.<om/priva c1r'


                                                                                  Exhibit DD
                  19-13895-jlg        Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                         Pg 195 of 396
                                                  DUPLICATE COPY                                            p.3/19
             Genturiono Card

             ffi,                                                                  Account Ending



    Payments and Credits
    Surnmary
                                                                                                        Total
                                                                                               -
Payments
Creditc


    ORLYGENGER
Total Payrnents and Credlts


    Detail    *tndrcatespostingdate
                                                                                                    Amount

I
                                                                                                    Amount
Credits

I                                                                                                   I
III
              -                                                   F
                                            ShopBop                                                 -f694.90
08125117      ORLYGENGER
                                            Shopbop.com Wl
                                            DIRECTMKTG MISC




    New Charges
    Summaty
                                                                                                        Total


                                                                                                   $11,645.50
ORLYGENGER
Total New€harger

    Detail


H                                                                                  ForeQn
                                                                                                    Amount

I                                                         I                                           I
I                                                         I                                          I
I                                                             I                                       I

I                                                                                                       I


                                                          Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 196 of 396
                                        DHHII$'+Ifih$                                        p.4119



    Detail Continued
                                                                          Foreiln
                                                                                     Amount

I                                                                                   I




                                               I                I                    I
r                                              I
r                                              I                                     I
                                               I                                     I
I                                              T
I                                              I               I                        r
I                                              I               T
I                                              I               I
I                                              r                                     I

I                                             I

I                                             r                                      r

I                                             r
I                                             r                r
I                                             I
r
I                                             r
                                              -
I                                             I                       J                  I
                                               Exhibit DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 197 of 396
                                         DUPLICATE COPY                                           p.5/19
           Centurion@ Card

           ffi)                                                            Account Ending



    Detail Continued
                                                                           Foreign
                                                                            Spend           hmount

                                                I                      J                     I
I                                               I
I                                               I
I                                               I
I                                               I
I                                               I

I

                                                I                                            I
I
I
                                                -I
I
I                                               I
I                                               I                                            I

I                                               I                                            I
I                                                                 I
I
I                                               -
I                                                                                            I
I                                                                                            I
I                                               -
I                                               I                                             I
I                                               -I                                           I
                19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                  Pg 198 of 396

                                           DHP*[?r+TE'                                         p.6/19



    Detail Continued
                                                                           Foreign
                                                                            Spend      Arnount

I                                                I

I                                                I                                         I
I           -                                    I                                         I
I                                                I
I                                                I                I
                                                                                           I
I
                                                 I
I                                                I

r                                                I                                         r
I                                                                                      I
I                                                                        rJr
I                                                I

                                                 r                                         I
I                                                                                          I
                                                 I                                         I
                                                 -

I                                                I                                         I
                                                 I
                                                 I
                                                 r

                                                 Exhibit DD
              19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                 Pg 199 of 396
                                          DUPLICATE COPY                                           p.7119
            Centuriono Card

            ttF"#'                                                           Account Ending


     Detail Continued
                                                                             Fore(?n
                                                                              Spend           Amount


I                                                I

I                                                I

I                                                                                              I
I
I

I                                                -
I
                                                 I
I
                                                 I                                            I
-I                                               r
I                                                I                I
I                                                I                                            I

I                                                I                                       r
I                                                I
I                                                                        {                    r
I                                                I                                            r
I                                                I                                            I

I                                                I                I                            I
                                                 Exhibit DD
               19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                 Pg 200 of 396

                                          DHF"L[9#TS"                                         p.M9


    Detail Gontinued
                                                                            Foreign
                                                                                      Amount

I                                               I
I                                               I

I
I                                               I

I                                               I                       {                 I
I                                                                                     I

I                                               I
                                                                        J             I

I                                               I
I                                               I                                     I
I                                                                                     I
I                                               I                       I             I
I                                               I                                     I



I                                               I                                     I




                                                 Exhibit DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                               Pg 201 of 396
                                         DUPLICATE COPY                                        p.9/19
           Genturiono Card

           ffi,                                                          Account Ending


    Detail Continued
                                                                         Foreign
                                                                                          Amount

                                                                                      I



I                                              I                                           I

I                                              I                                           I
                               F
I                                              I                                          I

I                                              I
I
I                                                                                          I
I                                              I                                          I
I                                              -
I
r                                              -
I                                              I
I
I                                              I

r                                                                                         I
                                               I                                          I
                                               I                                          I
                                               Exhibit   DD
              19-13895-jlg        Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 202 of 396
                                               DHBL"lF/tTfi"9                                           p,10/19



    DetailContinued
                                                                                      Foreign
                                                                                                Amount

I                                                         Ii                                        I
I                                                        I                                          I
I                                                        I
I                                                        I                       II
r                                                        I                                          I

                                                         I                                          I
I                                                        I
I                                                        I                                       I

r                                                        I                                       I
I                                                        I                 I
I                                                        I                                          r
r                                                        I                                       I
I                                                        I                                          I

I                                                        I                                      I

I                                                        r                                          I
H       ORTYGENGER
        Card Ending                                                                Foreign
                                                                                      Spend     Amotrnt

            ShopBop                                       Shopbop.corn     wt                   $1,138:0
M/01/17
            CLOTI{ING
                                                          PAMMUS           NJ                       $39.00
ffilou17    DICKS CLOTH ING&SPORTING 0672
            999-999-9999



            UBER*USAUGO3MHJUHELP.UBERCOM CA                                                         $36.18
0&io3lt7
8/03117     UBER*USAUGO3OTLKHELP,UBERCOM CA                                                         $lsl6
            UBER "US AUGO3   PS34HELP.UBER,COM CA                                                   $6227
oato3l17
                                                          AMZN.COM/BILL    WA                       $33.89
08/03/17    AMAZON.COM
            MERCHANDISE

                                                          Exhibit DD
                19-13895-jlg               Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                                      Pg 203 of 396
                                                                DUPLICATE COPY                                      p,11119
            Centurion@ Card

            ffi!                                                                                Account Ending


  DetailContinued
                                                                                                Fore(1n
                                                                                                 Spend           Amount
                                                                      NEWYORKCITY        NY                      $258.00
o8/a3117        JACADI #506
                212-369-1616
           17




                                                                      CLOSTER            NJ                       $83,40
a8l04lt7        WHoLEFDS CLO#] 0331 00001       038',1

                1234567891
                Description                    Price
                GROCERYSTORE5                  $83.40
                                                                      ENGLEWOOD          NJ                        $7.r r
oBlmll?         WALGREENS
                8ffi289?273
                Description                    Prlce
                PHARMACIES                     $7.11
                WALGREENS                                             ENGLEWOOD          NJ                       $1258
oB/04117
                NONE0763l
                PHARMACIES
                                                                                                                  $42.16
cf,1}6/17       UBER*TRIPsF3F/ HELP.UBERCOM                CA
                                                                      AMZN,COM/BILL      WA                       $43.80
M/06t17         AMAZON.COM
                MERCHANDISE
                                                                      AMZN,CONI/BILL     WA                       137.3s
08/06/17        AMAZONCOM
                MERCHANDISE
                                                                      (ffio)927-767'l    NV                       $30.00
08/a6n7         ZAPPOS.COM
                FOOTWEAR
                EXXONMOBIL4T9S                                        ENGTEWOOD          NJ                       lsr.sz
o8lo7/17
                201's68{801
                Description
                GAS/SERVICES
                                                                      NEwYORK            NY                      $360.50
a8/o8117        VENMO*VENMO
                855€124430
                Description
                VENMO
                                                                      AMZN.COM/BILL      WA                      $1t3.81
o8lo8l17        AMAZONCOM
                MERCHANDISE
                SUNFLOWER NATURAL FOODS MARKET                        WOODSTOCK          NY                      $1r5-62
a8/a8117
                8456795361
                Dercription
                FEFERTO RECEIPT
                CVs PHARMACY                                          W@DSTOCK           NY                       i20ss
o8/o8117
                80a7467287
                PHARMACIES
                wooDstoc      K M EATS   6s00000084e3e03              wooDstocK          NY                       i79,62
a8lw17
                8456797917
                                               Price
                               MEATS
                NOOMIETLC                                             MIAMI              FL                       i90.00
@l@117
                4484 33180
                APPAREL HsWRs/ACC
                                                                      w@DsTocK           NY                      1224.10
 ffitcr,t1l     SANTAFEW@DSTOCK

                                                                      BELTSVILLE         MD                      $105.69
ffi18^7         SNAPFISH



                                                                      Exhibit       DD
               19-13895-jlg            Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                   Pg 204 of 396
                                                        DHf"blRrtIF"€                                          p.12119




  DetailContinued
                                                                                            Foreign
                                                                                             Spend      Arnount

            WAYPOINT ON     E INC 00-UB03   l 1 79255             NEWBURGH           NY                   $50.00
oglw/17
            718-8522352
            TOYSRUS-BABIEsRUS OOO49                               l-800-TOYSRUS      PA                   $s4.95
@/10117
            1-8o0-TOYSRUS
            WWW.HALOSLEEP.COM         O4OO                        MINNETONKA         MN                   $82.8s
a8trcl17
            952-641-5111
            Description

                                                                  AMZN.COM/BILt      WA                   $zt.ss
O8IIO/17    AMAZON MKTPLACE PMT5
            BOOKSTOREs
                                                                  WOODSTOCK          NY                   $56.75
08111117    CVS PHARMACY
            80a7467287
            PHARMACIES

08111117    wooDsrocK      M EATS   650000008493903               wooDstocK          NY                   $40.s1

            8456797917
            Description                     Price
            WOODSTOCKMEAT5                  $40.51
                                                                  wooDSTOCK          NY                   $43.00
ffi/11117   GLAMOUR HOUSE GLAMOUR HOUSE
            BAUTY/BARBER SHOP
08/12117    wooDSTocKBYRDCLIFFEGUIL00{80093487                    wooDsrocK          NY                  *117.72
            ART DEALER & GALLERY
                                                                  CLOSTER            NJ                  $247.17
Mt14117     WHoLEFDS CLO#I 0381 00001 0381
            1234567591
            Description                     Price
            GROCERYSTORES                   $247.17
                                                                  ENGLEWOOD          NJ                   $   15.00
@114/17     WALGREENS
            8W2892273
            Descrlption                     Price
            PHARMACIES                      $15.00
                                                                  ENGLEWOOD          NJ                   t29.57
w14117      $o(oNMoBlL4798
            201-s68{801
            Description
            GAS/5ERVICES

wt15/v      UBER
                   *Us AUG1 s UJJIHELP.UBER'COM CA                                                        $10.66

                                                        CA                                                $11.96
081'15117   UBERiUSAUGI5UN4BHELP.UBER.COM



                                                                  AMZNCOM/BILL       WA                   $s1.96
Ml1s117     AMAZON MKTPLACE PMTS
            BOOKSTORES

Mt15t17



8/15/17     AMAZON MKTPLACE PMTS                                  AMZNCOM/BILL       WA                   lqtst
            BOOKSTORES
                                                                  NEwYORK                               $1s2.42
M/'16t17    NIKE NY UPPER E   359
            SPORTING GOOD5STORE
                                                                  NEWYORK            NY                   $17.31
@/16117     PAPYRUs
            2162527300
            Description                     Price
            GIFTSHOPS                       $1731
                                                                  877-5EPHORA        CA                   $sl.2s
08/16/"17   SEPHORA.COM
            cosMEnCS
                                                                  AMZN.COM/BILL      WA                   ]41.97
o}/15t17    AMMON MKTPLACE PI{TS
            BOOK STORES
            AMAZON.COM                                            AMZN.COM/BILL      WA                   $90.67
08/18/17
            MERCHANDTSE

                                                                  Exhibit       DD
              19-13895-jlg                 Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                                     Pg 205 of 396
                                                             DUPLICATE COPY                                         p. 13/19
            Centuriono Card

            ffi                                                                                 Account Ending


  Detail Continued
                                                                                                Forelgn
                                                                                                Spend            Amount
                                                                      CLOSTER            NJ                      $277.s\
08/18117     WHoLEFDS CLO#1 03Bl 00001 0381
             1234567A91
             Description                      Prke
             GROCERYSTORES                    $277.51
                                                                      BERGENFIELD        NJ                      $182.48
oanS/'t7     GRAND & E55EX MARKET
             GROCERYSTOBE
             Description
             528301
                                                                      AMZNCOM/BILL       WA                       $s5.4e
OEIr9IIT     AMAZON MKTPLACE PMTs
             BOOKSTORES
                                                                                                                  {41.s2
oBnollT      UBERI'USAUG2OQBOLHELP.UBER.COM CA
                                                                      NEWYORK            r,tY                     $75.00
o8nol17      LBTERSOFNEWYORK
             (212)734-9292
             Descdption
             A630630TRlMFl1098
             4643643 BSTEPS 2232
             4643643
                                                                      NEWYORK            NY                       $35,00
08.nol17     71 ST GARDEN GARAGE OOOO

             PARKING LOT&GARAGE
             Descdption
                        FEES
                                                                      NEWYORK            tlY                       $7.s8
@non7        cIraRELLAo0o00000@84ee6
             21245?2780
                                                                      AMZN.COMiBITL      WA                      $309.92
08/21117     AMAZON MKTPLACE PMT5
             BOOKSTORES
                                                                      AMZN.COM/BILL      WA                       $38.99
a8lzv17      AMAZON.COM
             MERCHANDISE
                                                                      BELTSVILLE         MD                       $66.61
o$t21/17     SNAPFISH

                                                                                                                  $37.11
o8l2u',t7    UBER*USAUG22C6LEHELP.UBER'COM CA
                                                                      AMZN.COM/BILL      WA                        $7,22
O8N2|17      AMAZON MIflPLACE PMTS
             BOOKSTORES
                                                                      SIATEN ISLAND      NY                       $60.00
oSnuv        MTMBTAAIITO REPLENISH
             TOLL& BRIDGE        FEE
             Description
             FOR BILUNG QUESTIO
             ACCTI
                                                                                         WA                       $14.09
o1n2tv       AMAZONCOM                                                AMZN.COM/BILT


                                                                      NEWYORK            NY                       $35.08
o8n2l17      CVSPHARMACY
             8ffi7467287

                                                                      NEWYORK            NY                       $36,40
08122117     CLAUDETTE
             RESTAUMNT
             FOOD/BEVERAGE                                   $29.40
             TIP                                              $7.0o
                                         542929W7    967 6            NEWYORK            NY                      *168.17
ffifi2t17    THE LTTLE     B   EET F A

             212M3330
             TIP                                             $3O.0o
                                                                      LONGISLANDCITY     NY                       $20.00
@122T17      QUEENSMEDALLIONLEA QUEENSMEDATLIO
             71&.784-9292
             Descriptlon
             TAXIWC LONG ISL
             18:29 193 E 71 st 5
             18:51 66 5th Ave N



                                                                      Exhibit       DD
              19-13895-jlg                Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                    Pg 206 of 396
                                                         DHf*[grt[5"ggPJ.'                                      p.14t19



  Detail Gontinued
                                                                                             Foreign
                                                                                              Spend      Amount

08n2/17     YNC ll 000000001                                       NEWYORK           NY                    $28.00
            21224913A9
            Description                       Price
            BEAUTY& BARBER                    $28,00
ABN3/17     UBER*USAUG22VAFAHELP'UBER'COM                CA                                                $60.73

            AMAZONCOM                                              AMZNCOM/BILL      WA                    *26,67
aen3/17
            MERCHANDISE
                                                                   NEWYORK           NY                         0.00
oany17      LAz PARKING 590779         OOOO                                                                $r

            212-265-2239

                      FEES

            AMAZON.COM                                             AMZN.COM/BILL     WA                    $26.81
08/23117
            MERCHANDI5E
o8n4n7      ANDREACARRANOO&t5l8810010471                           NEWYORK           NY                   $471,43
            Ql    4s)-0542
            LE'IERS OF NEW YORK                                    NEwYORK           NY                    $34,00
o8n4/17
            121D73+92e2
            Description
            A630630 PRFffYRUFF
                      MAYORAq442
            TlSTGARDEN GARAGEOOOO                                  NEWYORK           NY                    $3s.00
oqn4t17
            PARKING LOT&GARAGE
            Description
            PA        FEES
                                                                   ENGLEWOOD         NJ                    $32.88
08n4t17     EXXONMOBIL4T9B
            201-568-6801
            Description
            GA5/SERVICES
                                                                                     WA
osnv17      AMAZoNMKIPLACEPMTS                                     AMZN.COM/BILL                           12e.99


oBnstu WWW.IUNESCOwYBII-L                                          CUPERNNO          CA                     $6.1e
            ITU      STORE&APPSTORE
            AMMON MKTPLACEPfu{TS                                   AMZN.COM/BILL     WA                    i28.98
08n5n7
            BOOKSTORES
            TRMFff                                                 EENsALEM          PA                    $44.00
ognsl17
            2122447784
            WHoLEFDS cLo#l 0381 00001 0381                         CLOSTER           NJ                   {277,92
o8n5t17
            1234567891
            Description                       Price
            GROCERYSTORES                         7.92
            AMAZON MKTPLACE PMTS                                   AMZN.COM/BILL    WA                     $4r.99
a8nst17
            BOOKSTORES
            AMMON MKTPLACE PMT5                                    AMZN,COM/BILL    WA                     $1   936
08/25117
            BOOKSTORES
            AIVTAZON MKTPLACE PT{Ts                                AMZNCOM/BILL     WA                    $630.82
a8n5n7
            BOOKSTORES
            AMAZON MKTPLACE PMT5                                   AMZN.COM/BILL    WA                     $37.9e
ffi/25t17
            BOOKSTORES
            AMAZON MKTPLACE PMTS                                   AMZN,COM/BILL    WA                    $367J5
a8/251'r7
            BOOKSTORES
            AMMON MKTPLACE                                         AMZN.COMISILL    WA                     $s086
8/26t17                                PMTS
            BOOKSTORES

oNzT/17     UBER*TRIP6NYIB HELP,UBER.COM CA                                                                $39.5s

            NIKE NY UPPER        359                               NEWYORK                                f232-42
0en7fi7                      E

            SPORTINGGOODS STORE
                                                                   AMZN.COM/BILL    WA                     $46.r0
@/27/17     AMMoN.CoM
             ERCHANDIsE

                                                                    Exhibit    DD
               19-13895-jlg         Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                        Pg 207 of 396
                                                  DUPLICATE COPY                                        p.1Vl9
            Centurion@ Card

            ffi,                                                                  Account Ending


  Detail Continued
                                                                                  Foreign
                                                                                   Spend           Amount

              TISTGARDEN GARAGEOOOO                     NEWYORK           NY                        $3s.oo
agn1l17
              PARKING LOT&GARAGE
              Description
                        FEES

              AMAZON.COM                                AMZN.COM/BILL     WA                        $37.65
oanT/17
              MERCHANDISE
              AMAZON MKTPLACE PMTS                      AMZN.COM/BILL     WA                         $t.ss
ogn7l17
              BOOKSTORE5
              JANIE AND JACK214a2148                    NEWYORK           NY                       $206.91
o8lt27/17
              877449-8800


                                                        NEWYORK           NY
obt27t17      C|TARE11A000000000084996                                                              523.94
              21
              NESI'LABS                                 PALOALTO          CA                       $106.60
o&nu17
              8554694378
              Description
              BUstNEss SERVICE
              MTA/TBTA AUTO REPLENISH                   STATEN ISLAND     NY                       $105.00
08/29117
              TOLL & BRIDGE FEE
              Description
              FOR BILLINGQUEsTIO
              ACCT:2P-304651 7l 3
              oPTUMRX 000000001                         IRVINE            CA                        $37,s0
o9/z9lt7
              800-s62{223
              AMAZONMKTPLACE PMT5                       AMZN.COM/BILL     WA                        $16.99
08/30117
              BOOKSTORE5
              |PARK267   650000ffi37ffis9               NEWYORK           NY                        $23.00
oa/3o/t7
              2127367171
              Descriptbn                 Price
              FARK267                    $23.00
                                                        NEWYORK           NY                       $454,58
08/30/17      FREDERIC FEKKAI
              212891A325
oB/30117      D0(oNMOBIL9e22                            ENIGI.IWOODCLI    NJ                        lze,2o
              201-94+2663
              Description
              GAS/SERVICES

              CTARELLA 0000000000849e6                  NEWYORK           NY                        t78.74
08na117
              2124522780
              AMAZON MKTPLACEPMTS                       AMZN-cOMlBItI    WA                         143.e6
o8BOl17
              BOOKSTORE5




  Fees

                                                                                                   Amount

Total Fees for this Period                                                                          I




                                                        Exhibit    DD
                    19-13895-jlg          Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31              Exhibit
                                                                   Pg 208 of 396
                                                          DH#!,grtlF"9                                                    p- 16/19




 2017 Fees and lnterest Totals Year-to'Date
                                                                                                                   Arnount




 lnterest           Gha   rge Calculation
 YourAnnual Percentage Rate (APR)    is   theannual interest mte on youraccount.
                                                      Transrctlons Dated               Annual            Balance    Interest
                                                                                   Percentage         Subject to    Charge
                                                      From         To                    Rate      lnt8rcst Rste

Select & Pay Later                                 o2112/2004                       10.1596(v)               I
Total
                                                                                                                      I
(v) Variable Rate




 lnformation on Pay Over Time Features


 $Jis'*:trffi1#T,H##[+fill'liffi,3,:,ffi::lt'ii#l'lti';is,iir,fi:??i"*',,1ii1,5il5ii?{,'}t'"T''
 'p;*;;rlitiliif"a citherwise, yourCard has no pre-set spending limit'

 YourPavoverTimelimitis         f1t000.00                                                           ^.   ^-.-^-r
 g.;trJ'dg:+#l*'l'.m'*eij;il'*fi:1,"j#1,'Jii'{IiJ,t'#;'::Hiffi5p:;&:?*."Jf.i.'ii.:i3l'fi:1.
 irif":rr?1iJ"-.:uiilii'p"#'otliriiiie tLii,lre! phase visif arnericanexpr-ess.com/paywertime'

 You are currendy enrolled in Select & Pay Later
 iil;;r;6;i;ti6iuiii.6:*g;;i.;;;r;i.,t,t        yd-PayoverTime batance. Eqch.month vou simplv choose whetherto
                                                                                       you add          chargeto
 oavin full, oaythe minirnum?uJ,;dt;;iffiuni ln uttween, lnterest applies fromthe date
                                                                                                    a

 hirr PayOireifime  balance untilthedate it ls Paid'




                                                                        Exhibit       DD
                   19-13895-jlg         Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                 Exhibit
                                                                 Pg 209 of 396

           Centurion@Card                                DUPLICATE           COPY                                                          p.ntle

                                                                                                                     AccountEndins
           ffi7
Notice of Update to an Additional Benefit of Your Gard
                                                                                                          proyidg!
As described below, we rnade an update to your BqgOage lns.urqlp Plan'* Card benefit. This benelit is
i;-yil;ift                      as drt otyoui card ffrSmbership. we
                                                             changes,
                                                                      encourage.yogjg
                                                                      please call
                                                                                        Le_{
                                                                                             this
                                                                                  1-800-645-9700.
                                                                                                  notice and file it
             "oaitionailnarg"
toirutuie reference. tt you tiave airy queitions about these

Baggage lnsurance Plan
etfeitivi irnmediately, the coverage amount for High Risk ltems under the Baggage-lnsurance Plan has     been
inii"rieo ir* $tsg'i ; $1,0-Oo. ffTgn-risk items cai include computers, jewetry-and futs, Please see policy for full
details.

           'lnsurance coverages underwritten byAMEXAssurance Company,Adminisbative office, Phoenix, AZ, Forresidents of GU and
                                              by Tokio Marine Pacific Insurance Limited, Hagatra, Guam under Policy cRcB000o00'107.
                                                                                                                                          This
           rurp,   .ou"i"g"" are-underwritten
                                    to residents of American  samoa,  Federated  states of Micronesia, Marshall lslands, Palau and the us
           benelit is not available
                                                                                                                                Descriptions of
           Minor ouflying tslands, c*"ridiJ"termined by ttre ierms, conditions, and exclusions of the Policies fincluding
           C;";*g")                toyourCirdand     is subiect 6 change with notioe. This_documentdoes notsupplementor raplace the Policies.
           -AACEf"yifumbers
                       "#[cable foi alp poficy Ax0a00, Policy M0400-PR, Policy M0400'Vl or Policy BlPlND.

           + Baggage lnsurance plan updahs do not apply to residents of lndiana, Puerto Rioo, Guam and Northem Mariana        t t"ndt.
                                                                                                                                         ,O.,rU*




                                                                      Exhibit DD                                         CMLENDDMRUSOl99
19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                  Pg 210 of 396
                           DHP"b[Sr+TF.'                                   p,1M9




                                   Exhibit DD
               19-13895-jlg            Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                      Exhibit
                                                                  Pg 211 of 396

                                                                                                                                                    p.19/19
                  Membership Rewardso
                  Monthly Stirtement and Program News


Prepared     for                                         Accou nt Numbor
                                                                                                    Questions About Your Account?
 Total Points Balance                                                                                            membershiprewardsrom
                                                                                                       ftjl
                                                                                                       1-800-297-1300
 Points Earned this Period                                                                             lnternational Collecft 1-336-393-1 1 1 I


                                                                                                    Did You Know?
 Account Summary                                                   July 1, 2O17 - July 31, 2A17
                                                                                                       The Membership Rewards" Monthly
 Openinq Points Balance                                                                                Statement and Program News will no longer
                                                                                                       be included with your billing statements
 Poins Eamed this Perlod                                                                               beginning with yourstatementthat    has a
                                                                                                       Closing Date in November20lT-
 Points Usedthis Period
                                                                                                       To see information about your points balance
 Reinstated Points and Adiustments                                                                     and transactions, log into your account at
                                                                                                       membershiprewards.com
 Total Points Balance
 polnts Earned this Period are pending until charges are paid in full and all your
 accounts are in good standing'




                                                                                                                             Iuly l. 2017 - July 31,2017
 Points Transaction Detail

Polnts Earned this Period                                Points ActivitvOn                  Bonqs Points                                 Total Polnts
                                                           Eligible Chefrges                       Awarded                           Acuvlty PerGtrd




                                                                       8,776                             490                                        9,266
Add'l Centurlon                                                                  UberEarn2x   MR   Points A5L7
xxnQQ(nfi3
Total
                                                                                                             good standing' PolntstlansftIred.or .
Membershlp Rewards points earned maybe transferred or redeemed as long as all enrolled Card accountsare in
il;*A'AffiiGilversedEiLt
';;-i;i;hrdffi;e;;;;.-i;rm;;nd     fnioin" pr"gr"*. Forldired points can'be-reinstated for a fee by calling the numbor provlded beloworvlsltinE
                                       conditto-nsorthe Membeiship Rerry.ard;o qrgs-gm-ap_ply,F_ormoreinformatlon, vlsit
il"riiU"rstiiirtwiraiiomltermsorcall 1-80tr297-1300, From overseas, call collect 1-336-393-1111'




                                                                       Exhibit         DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 212 of 396




                                 Exhibit   DD
               19-13895-jlg               Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                 Pg 213 of 396
                                                          DUPLICATE COPY                                                                            p.1117
               Centuriono Card

               ffit                                                                                                        Account Ending


      New Balance                                                     T                              Membership Rewardso Points
                                                                                                     Available and Pending as of 08/31117

                                                                                                     Forupto date point balance and full program
      Payment Due Date                                                    10t27tE+                   details, visit membershiprewards.com

       fLate                                                                                      Account Sum
                                                                                                     Prevhus Balance
                                                                                                     Payments/Credits
                                                                                                     NewCharges
                                                                                                     Fees


                                                                                                     New Balance

                   for important information.about your account,
E     See page 2
                                                                                                     Days in Billing   Period:   31


                                                                                                  Customer Care
tll See page 14 fora NoticeOf ChangeToTheMembership Rewards
r-:-r Program Terms &conditions.
                                                                                                    fif
                                                                                                    Sl
                                                                                                            Paylycomputer
                                                                                                            arnerkanexpress.com/pbc
D      See Page     15 for an lmportant Notice About s Change to Your
       Cardmember Agre€ment.                                                                        Customer Crre           PaybyPhone
                                                                                                    1-877{77-4987           TAOG.4724297

o                                                                                                   [   See page z for    additional information.




(T)    lmportant lnformation; To access the most up to date.version of your
       Caidmember Agreernent please log in to your Account at
       wwur.a m erica nexpless.com.

t-\    Learn how to take advantage of your Pay OverTime feature on page 13
ld
                                                                        Contlnudonpage3




                                                                                                                          Account Ending
 E     B:ro;*Fm,+e           papercrips    E! l#hl::,Tll".lo'rpn. Eliv'llfi&a,                              Enter l5 digit account # on all payments,
                                                                                                            Make check payable to American Express.



                                                                                                                                      Payment Due Date
                                                                                                                                              10127117
                                                                                                                                       AlrtoPavAmount
                                                                                                                                          I

                                                         l,llrlp,lrlyrhllrrlllg,llllhlllpltlllrhllllrlllltllplllglI
                                                         AMERICAN EXPRE55
 tr     Check here if youraddress or
        phone numtxr has changed'
        i.lote changes on reverse slde.
                                                         P.O.8OX650448
                                                         DAL|-A5TX 7526s-044
                            19-13895-jlg                Doc 253-2               Filed 06/02/20 Entered 06/02/20 20:14:31                                 Exhibit
                                                                                      Pg 214 of 396
                                                                              DUPLICATE
                                                                              -            COPY                                                                   p.A17
                                                                                Account Ending
pavments:your pavment rnust be sent tothe payment address shown on yo-urstatementand must be received by 5 p.m' localtime                               at that address
i;6;;iii;j;;;iih;;;i'iil;'re.uiveO,                   puvnieritswereceiveafter5p.rn.will notbecredited.toyourArro_untuntilthenextday-.Paymentsrnust
;t;Jil i;I";;il;;"ilru;;;                   cJupon from your statemenr;(2) be madewith a single checkdrawn on a us bankand payable in U5dollars, orwith                   a
;;;iilbfii;;tr;;;i';;y.bGfiu'saoiiarsinacbamblethroughthe.USbankinssystem;.and(3)includ_eyourAccountnumber.lfvourpavment
O"Ei iiot mJ.t aff oitncia6ovJr.quirJ*";tr..rediting rnay be dElayed and you may incur late payment fees and.additional inte.restcharges.
E[Ai;l;;il;;tr;;;ib;;.i"itir"rqt'unelectr5nicixyment-method-payabl6inUsdollarsandcleamblethroughtheUSbankingsystem. lf
;;;;;'pit.'fii,iiiiiiiii[,igj;iui"n.v,"*"   *ill.convert ii irito us dollars at a ionversion rate that is acce_ptable to us, unless a particular nte is
reouired bv law Flease do noi iuna porijauted ih"ckt ur they will be deposited upon receipt. Any restric{ive language on a payment we accept will
ir;l;;;-"?#;; ;r';:,fiil;;;;i*ii priiir*-ritten approfat, We willie-preserit to youriinancialinstitution any payment thit is returned unpaid.
permission lor Electronic withdrawall (l) when you 5end a chectfor paymelt,you give us pffmission to electronica.llywithdlaw your payment
from vourdeposit or otheraiieiJccount'-we will process checks electronicallyby transmitting theamount of the ctecK rou'ting number' a(count
;i;;;id*;rd ih';i-#;ffifiHrd;"ijiiinii.iitli.iiiiutiJn, unlessthe checkishot processableelecttonicallyora less costly process is available.
when we orocess vourch".[eG.iffi*tiv, vr"r payment maybe withdnwn from yourdepositor other_assetaccountas soon a-sthe sameday we
;;:;]v;i'"il.1'!-ifi;;lildt;;t       r;;;dJ ih.t i;;.eitea ct ect*itt your financiaiaccourit statement. lf we cannot collectthe tunds electronicallv
                                                                                                                                   Phone orany
i""-ririyii"i#A;;ft r,tainnt;uijoiposii other asset account forthl amountofthecheck (2) By using Pay By computer, Pay Byaccount
otrr",. j"aronicp.vr6iii rd1(7T.e of ,ilii, V"ugi""
                                            "r      us permission roelectronicallywjrhdrawfunds iromthe d-epositorothelasset              yor.r specifiT

i;i6';;;;1ii;;;;qil;i.     p;fi;;ts uiifig dcn servicesof ours received after6:00 p'rn.MSTrnay not becredited untilthe nextdav'
HowWe Calculate your Balance; We use the Avemge Daily Balance (ADB) method (including new tmnsactions) to calculate the balance on which
irE-.nJ,irJi,ii"rJst rolp;6r!.ii-irne 6at--i-ll;ii b" voniAciount. call the custorner care num&r listed below for more lnformatlon about this
ba-la-nietomputatlon                m"lr'oju;;i;;;;rltl"g        iiri"iest cnarges are determined. Themethodweuseto figuretheADB and lntercstrcsultslndaily
compo         u nd I ng of i nterest.

pavino lnterest,             lf vou have a pay OverTirne balance, yourdue date is at least 25 days aftertheclose of each bllllng perlod. We will begin cha.rging
i"i6il]iti'riii.'i;;46;;;; til                  pivoveriime   uatairce as ofthe datetheyare added, However. we will.notcharseinterest on-charses added to a
i;iVo"lirir"               6;1";A   *6ilixitiit*'ix",nihiigiarravetandExtended Paynwntoption) if you paythe AccouhtTotalNew Balance bvthedue
dateeach month.
For€lon Gurrencv Charaes: lf vou rnake a Charge in a foreign cunency, we willconvert it into US dollars on the date we orouragents process it. We
;:i1;ir";;;;;.-;;-i;ii;;%i;ifi.t i;;ii"ptaijr" io ur for thal date, unl6is a .oa rticular rate is required by law.The conversion rate we use is no more
ih;;iEhis#i;tri;i;i;i;, p"niiinea oya governnrent ag€ngyorthe hishest lli"jgllL,-.1*-ry:!.:{ry1':I".-u:9I1tIlg9'lg.'^":l*:-*1h"
;;";i;ir;?;6Jitti"                  prloiSuiirilis   Oay.rn-is rate   maydifur fiom rates in effect on the date of yourchatge. charges convened byestablishments
will be billed        at   the mtei such establishments use.
                                                                                                                              period following.
Gredit Balance: A credit balance (designated CR) shown on this statement represents moneyowed to you, lf within the six-month
                                        tt'".*iit baiance you do not requeit a refund orchargeenough to use up the credit balancq we willsend
the dateof the first statemen:i'i-n-dilJtiirii
you a checkforthe credit balance within 30 days if the amount is $l.0Oor more.

credit Reportinq: we mav leport information about yourAccountto credit                        bureaus. Late payments, missed payments, orotherdefaults on your
Account riray beieflected in ybur credit report.




    n           Customet Ctre& Bllling lnquiries
                lntemational (ollect
                Large Print & Braille Statements
                ExptessCash
                                                                       1-8774774987 HearinglmPaired
                                                                       1-95+503€905 TTY: 1-800-221-9950
                                                                       T877{,77{i987 FAXr'l-800S9F9090
                                                                       I   -SO0{ASH-NOW ln NY: 1 -8@-522-1 897
                                                                                                                      E           Webrite: amerlcanexpress.com

                                                                                                                        Customer Care
                                                                                                                        & Billing     lnquiries   Payments
                                                                                                                        P.O.BOX9Bl535              P.O.BOX6504,18
                                                                                                                        ELPASO,TX                 DALLASTX75265.
                                                                                                                        79998-1535                0448




Chanae ofAddress
]f cqrrs-ct   on frcnt, do not use'                                                                                       PayYour Bill with AutoPay
.   To change youraddress online visit www.americanexpress,corn/updatecontactinfo
.                                                                                                                          Avoid late fees
    ForNam-e,iompanyNameandForeignAddressorPhonechanges,PleasecallCr.lstomerC-ate.
                                                                                                                           Savetime
'   Please print dearly in blue or black lnk only in the boxes provided'
                                                                                                                          Deduct vour pavment fiom vour bank
                                                                                                                          accouniautomitica lly each month
Stre€tAddress                                                                    I




                                                                                                                          Visit   a   merkanexpress.corn/a utopay
City. State                                                                                                               today to enroll.

Zip C.rde

Arqa Code and
HcmePhone
Area Code and
WorkPhone                                                                            tt                                     For inforrnation on how we protectyour
                                                                                                                            privacy and to setyourccmmunication
Email                                                                                                                       and privacy choices, please visit
                                                                                                                            www.am etict notprers.com/pivacy.


                                                                                          Exhibit     DD
               19-13895-jlg       Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                    Pg 215 of 396
                                              DUPLICATE COPY
             Centuriono Card                                                                          p.3117



             ffi!                                                              Account Ending




    Payments and Gredits
    Summary
                                                                                                    Total

Paymentt
€redits
                                                                                           I
    ORTYGENGER
Total Payments and Credlts


    Detail'lndicatespostingdate
                                                                                                Amount



Credlts

I                                                                                          I
I-                                                                                          I

I-                                                                                           I
I                                                                                           I

I-                                                                                              I
                                                                                               -t108.00
@I2SI17       ORLYGENGER                ShopBop
                                        Shopbop.com   Wl
                                        DIRECf MKTGMFC
                                                                                           -$2293.00
A1BAN7        ORLYGENGEH                ShopBop
                                        Shopbop.com W
                                        DRECTMKTG MISC



    New Gharges
    Summary
                                                                                                    Total
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 216 of 396
                                         DHEh!"c.+IF'99Efo,                                   p.4fi7



    Summary Gontinued
                                                                                             Total

ORLY GENGER
                                                                                     $8,8e3,s3

Total NewChargec

    Detail

g                                                                        Foreign
                                                                          Spend      Amount

I                                               I                                        I
I                                               I                                        I

I                                               I                                        I

I                                               I
I                                                                                        I

I                                               rI                                   I
I                                                                                        r
I                                               I
I                                                                                     I
                                                I
I                                               I
                              F
I                                               I

I
                                                I-              I
I                                               I
I                                               r                                     I
I                                               I                                     I
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 217 of 396
                                         DUPLICATE COPY
           Genturion@ Card                                                                     p.5117



           ffi'                                                           Account Ending


    Detail Continued
                                                                          Foreign
                                                                           Spend           Amount

I
I                                               I                                          I
I                                               r
I
I                                               r-                                     r
I
I                                               I
                                                -
I                                               I                      rlI
I                                               I
I
I

                                               r
I                                              I
I                                              I
                                               r


                                               I



                                               Exhibit   DD
              19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 218 of 396
                                         D
                                             Hf.b[94T5'                                         p.6fi7



    DetailContinued
                                                                              Foreign
                                                                                        Arnount

I                                                                                           I




I                                                 I                                         I
                                                   I


I                                                                                       I
I                                                 I                                     I
I                                                                                           I

I                                                 r                       I              I

I

I                                                 I
I                                                 I
                                                  I                                         I
I                                                                  I
I                                                                   r                       I
I                                                 -                                     r
                                                  --               T
I                                                 I
I                                                 E
                                                   Exhibit   DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                               Pg 219 of 396
                                         DUPLICATE COPY
           Genturion@ Card                                                                       p.7117



           ffi'                                                            Account Ending


    Detail Continued
                                                                           Foreign
                                                                                            Amount

I
I                                                                                            I
I                                              E                                             I
                                               -                                            I

I                                                                                            I
I                                              I                                            I

                                               I                                             r
I                                              I                                        I
I
I                                              I                                            I
I                                                                                           I
I                                              I                                            I

I                                                                      J                    I
I                                              I                                            I

r                                              I                                       I
I                                                                                       I

I                                                               I                           I
I                                              r                                            I
                                               -
I                                              r
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 220 of 396
                                         DHBL[9/tI5'.98trJ.'                                 p.8/17



    DetailContinued
                                                                         Foreign


                                                r
                                                                                     Arnount

r                                                                I                       I

I                                               T                                        I

I                                               I                                    r
r                                               I
I                                               T
I                                               I

I                                               r                                     I



I                                               I
I                                               I                                     I
                                                r
I                                               I                                     I
                                                I                                     I

I
I                                                                                    I
I                                                I
                                                I-                                    I

I                                               r                                     I
                                                                                      r
                                                -
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 221 of 396
                                         DUPLICATE COPY
           Centuriono Card                                                                       p.9117



           Ittffi'                                                         Account Ending


    Detail Continued
                                                                           Foreign
                                                                            5pend           Amount

                                               r                       {                     I
I                                              I

r                                              I                                             r
                                               I-                                            I

I                                              I                                             I

I                                              I                                             I
                                               I                T
I                                              r
I
I                                              I
                                               -
                                               I
I                                              I                       {                    r
I                                              I                       {                    r
r                                              r                       {                    I
I                                              I                                            I



I
I                                              r

                                               Exhibit   DD
              19-13895-jlg            Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                Pg 222 of 396
                                                     DHFAIS/ITF,"                                             p.10117



    DetailContinued
                                                                                           Foreign
                                                                                                     Amount

                                                                                                         I

I                                                              I
I                                                              I                                          r
                                                               I


I                                                              r                       {                 I
I                                                              I
I                                                                                      J                 I
I
                                        F
I                                                              I
I                                                                               I
I                                                                                                    I
I                                                              -
H       ORLYGENGER
        Card Ending                                                                        Foreign
                                                                                            Spend    Arnount

wlol/17     wooDfiocK     M EATS   650000@8493903              wooDsrocK         NY                       {44.70
            8456797917
            Description                 Price
            WOODSI-OCKMEATS             $44.70
lslau17     SUNFLOWER NATURAL       F@Ds MARKFT                wooDSIocK         NY                      $12027
            8456795361
            Description
            REFERTO RECEIPT

wlol117     wooDslocK     BYRDCLIFFE 6UlL   00{80093487        wooDtlocK        NY                       $60.00
            ART DEALER &GALTERY
                                                               AMZN.COM/BILL    WA
@tO2/11     AMAZON MKTFLACE PI'/tTs                                                                      $36,es
            BOOK
            ADIRONDACKTMN5IT LIN OI58                          HURLEY           NY                       $54,00
@/o2117
            84s-3394230

                          LUDING
            SHOPRITE ENGLEVyOOD S                              ENGI.TWOOD       NJ                   $148.53
E/O5/17
            26765807631
@T6n7       UBERTTRIP KESzD HELP.UBER'COM CA                                                             $ss.84

E/O7117     UBER-TRIPMYHMM HELP'UBEH.COM CA                                                              $s4.79
                 *U5 SEPOT E66BHELP.UBER.COM CA                                                          t46.24
@/o7/17     UBER
                  19-13895-jlg             Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                                Pg 223 of 396
                                                         DUPLICATE COPY
                Centuriono Card                                                                                p.11117



            ffit                                                                          Account Ending


  Detail Corrtinued
                                                                                          Foreign
                                                                                           Spend           Arnount

09107117         Amazon Prime                                   Arnazon,com      WA                        $107,17
                 SHIPPINGCLUB
                                                                ENGLEWOOD         N_l                        $6.9e
oq@/17          WALGREENS
                 8ffi2e92273
                 Description                  Price
                 PHARMACIES
o9t07t17        WHoLEFDS CLO# l 03Bl 00001 0381                 CLOSTER          NJ                         197.48
                 1214s6789t
                 Description                  Price
                GROCERYSTORES                 t97A8
@107/17          PORTER HOUSE BAR &GRILLOOOO                    NEWYORK          NY                        $390,62
                212€.23n50O
                 Description
                 FOOD/BEVERAGE
@/09117         ADIRONDACKTRANSIT LIN 01 58                     HURLEY           NY                         $27.75
                 845-3394230

                BU5
og/os/1l        AMMON MKIPLACE PMTS                             AMZN,COM/BILL    WA                         $80.02
                BOOK
                CITARELLA @0000000084996                        NEWYORK          NY                         $93,46
09/10/17
                2124522780
09/t1lt7        AMAZON MKTPLACE PMTS                            AMZNCOM/BILt     WA                         $80.42
                BOOKSTORES

OgII2Il7        UBERTTRIPsCDHE HELP.UBEB.COM CA                                                             !47.24

O,II2I17        UBER{'TRIPzSINW HEIJ.UBER.COM CA                                                            $68,60

A,|NN7          UBER*US5EP'I2zK4WHELP.UBER.COM CA                                                           i45.17

Ag/,12117       UBER *U5 5EPI2 J4JLHEI-P.UBER.COM CA                                                        $41.s2

aeil2l17        AMAZON.COM                                      AMZN.COM/BILL    WA                         |M.76

ostlzll7        BLUE&CREAMBOWERY                                NEWYORK          NY                        iln.87
                2125333088
                ShopBop                                         Shopbop.com      WI                        i742fiA
09/12117
                CLOTHING
a9/1zt1t        SEPHoRACoM                                      877-SEPHORA      CA                         $sr.zs

                       *US
WI13/17         UBER         5EP1 3   JTO2HELP.UBER'COM CA                                                  isz.23

@I'I3,I17       UBER*US SEP13 F4QAHELP.UBERCOM CA                                                           $48.81

@/13|'t7        NOOMIELLC                                       MIAMI            FL                        $17s.00
                473333180
                APPAREL HSWRS/ACC
                AMMON MKTPLACEPMTS                              AMZN.COM/BILL    WA                         $44.99
w13117
                BOOKSTORES

           n7
                                                                AMZN.COM/BILL    WA                         $76.76
Og/13117        AMAZON MKIPLACE PMTS
                BOOKSIORES
                     {US SEP14 RGEBHELP.UBER.COM CA                                                         $+s.as
Og/"14/17       UBER

                $froNMOBlL4798                                  ENGI.EWOOD       NJ                         $21.40
ogt14117
                20t-5686801
                Descript':on
                GAs/SERVKES
09/14/t7        AMAZON MKIPLACE PlvfTS                          AMZN.COM/BILL    WA                          $8,e9
                BOOKS|ORES
                       19-13895-jlg            Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                                   Pg 224 of 396
                                                            D'/F"b[$rtIF"99BX.'                                        p.1U17



  DetailContinued
                                                                                                   Foreign
                                                                                                    Spend      Amount

A9/15/17          UBER*U5SEP]4LHXBHETP.UBER.COM CA                                                                  $8r.14

a9/'t5/'17        MTA/TBTA AUTO REPLENI5H                          STATEN ISLAND      NY                        $   105.00
                  TOLL & BRIDGE FEE
                  Description
                  FOR BILLINGQUESTIO
                  ACCT:2P-30730834ii
                  REAL LLC 650000009800940                         NEWYORK            NY                            $30.00
09/15/17
                  212252ffi40
                  Description                      Price
                  REAL LLC                         $30,00
o9115t17          ShopBop                                          Shopbop.com        wt                       $2,318.00
                  CLOTHING
                  AMAZON MKTPLACE         PfuTTs                   AMZN.COM/BILL      WA                            $ r 5.4s
09/16117
                  BOOKSTORES
                  AMAZONCOM                                        AMZN.COM/BILL      WA                            $33.46
09/t6/17
                  MERCHANDISE

asnTl1l           AMAZON,COM                                       AMZN,COM/BILL      WA                            13r.99
                  M
ognstlT           CEDRAPHARMACYBROAD                               NEWYORK            NY                        $r25.00
                   DRUG STORE/PHARMACY
                  .SHOPRITEENGLEWOOD 5                             ENGLEWOOD          NJ                            $63.84.
09/18117
                  1   48663 07631
             17
Og/19/17          UBER*USSEP1gDVK3HELP.UBER.COM CA                                                                  $5s.4e

OgIIgIlT          UBER*TRIP 327KS HEI,F.UBER.COM CA                                                                 $4330

o9n9t17           JACADI#682                                       NEWYORK            l.lY                          $62.00
                  212-71 7-9292
                  GAP U5 71   1                                    NEWYORK            NY                            $95.13
09119/17
                  MEN5/WOMEN5CLOTHNG
asnsnT            AMAZON MKIPLACE PMTS                             AMZN.COMIEILL      WA                            $63.86


                  AMAZON MKTPLACE PMT5                             AMZN.COMEILL       WA                            $48.95
a9n9n7
                  BOOKSTORES

             17
                  AMAZONCOM                                        AMZN.COM/BILL      WA                            $41.37
oen2/17
                  MERCHANDISE

A,N3N|            UBERI'UsSEP23ZRCHHELP.UBER.COM CA                                                                 $38.92

WN3/17            UBER*USSEP23K]KBHELP.UBER.COM CA                                                                  $s3.73
                                                                   NEWYORK            NY                        $26s.88
wn3n7             FREDERIC FEKKAI
                  21289r0325
osnsfl7           WWW.ITUNES.COM/BILL                              CUPERTINO          CA                             $9.99
                  ITUNES
                        'TORE&APP5TORE
                  WWW.ITUNES.COM/BILL                              CUPERTINO          CA                             $s.40
wr25/17
                  ITUNES STORE &APP STORE

@t2sgt            VIOT                                             TELAVIVYAF                         155.00
                                                                                             lsraeli Shekels
                                                                                                                 $43.94
                  FAST FOOD RESIAURANI
                                                                                                       54,12
@/2s/11           SASONTAMAR                                       TET-AVIV
                                                                                             Israeli Shekels
                                                                                                                 $1s.34
                  Mlsc FOOD       STORE

l,lov1t           BABETTECHILDRENSFASHION                          TELAVIV                            104.50
                                                                                             lsraeli Shekels
                                                                                                                 !2s.62
                  CH              CLOTHING
                  .LILINBLUM                                       GMATIIM                            120.00     134.02
10to1/17                                                                                     lsraeli Shekels
                  RESTAURANT

                                                                    Exhibit      DD
                   19-13895-jlg                Doc 253-2               Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                                             Pg 225 of 396
                                                                     DUPLICATE COPY
              Centurion@ Gatd                                                                                                                  p.13117



              ilffi'                                                                                                    Account Ending




  Fees

                                                                                                                                     Amount
1OIOU17            ORLYGENGER                                 ANNUAL MEMBERSHIP           FEE                                        $asm.oo

Total Fees for thls Perlod                                                                                                          $2,500.00




  2017 Fees and lnterest Totals Year'to'Date
                                                                                                                                     Amount
                                                                                                                                     I
 I                                                                                                                                         I
 -
  lnterest Charge Galculation
  Your Annual Percentage Rate (APR)           ls   the annual interest rate on your ac(ount.
                                                                Transactions Dated                  Annual        Ealance                lnterest
                                                                                                P€r(entag€       SubJectto               Charge
                                                                From           To                     Rate    lnterest Rate

 Select & Pay Later                                          oa12/2004                           l0.ls96(v)

 Total
 (v)VariableRate




  lnformation on Fay Over Time Features

  There is no pre-set spending          limit on your Crrd
  N;;.*iH;aino-ilnrit aoe-s not mea'n unlimited spending, Purchasing poweradjusts withyouruseof the Card,
  ;;]1i;;;il;iilirioiv,li.eait record and financial resdurces knownto us and otherfactors. Unless 1ou have been
  'pievlbuiti  notitied othe n'rft   e, 1ou r Ca rd has no pre-set spe nd ing li   mit'

  Your Pav Over Time Limit is S35,000.00
  riyi,i.r-.viJpi"reoiaectine a cfrarge regardlessof whether yourCard a.ccou.nt balance exceeds ordoes notexceed
  uti,l'blu t5ftrfinre Iimii.Vou musi pay-in fullall charges thirt are not placed intoa PayOverTime balance. For more
  fnforminion iUoLrt PayOverTime febtures please visit americanexpress.corn/payovertime.


  You are currently enrolled in Select & Pay Later
  i;;;;#;;li6inieitrjrqit       to move int5yourPayoverTirne balance. Each-month you simplychoose whetherto
        i" friio.vtndmlnimufi aueor pay any amouni in between- lnterestapplies from thedateyou add a chargeto
  "i" pay OveiTirne balance untilthedate it is paid.
  yoirr




                                                                                    Exhibit       DD
           19-13895-jlg         Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31               Exhibit
                                                      Pg 226 of 396
                                              D HF"bl,f,#Tf;''$                                              p.14117

        Centurion@ Card



Notice of lmportant Changes to the Membership Rewards@ Program Terms
We are making changes summarized belowlo the Membership Rewards Program Terms & Coldittbns. We.urge
you and any {OOition-al Card Mernbers on your Account to read the below notice carefully and file it along wiih
your Agreement in a safe place for future reference.



  Additional Terms        We are changing the language mncerning ftaudulent eaming or.uie of points to make
                          clear that we may act if we suspect abuse, misuse or gaming activity, and we are
                          adding that we may:

                           .   Temporarily suspend your ability to redeem poinis
                           .   Temporarily suspend your ability to earn points




Detaitof Changes to the Membership Rewards Program Terms & Conditions
This notice amends the Membership Rewards Program Terms & Conditions (the "Terms & Conditions'')as
deicribed Oelow. We have the righf to amend as described in the Tenns & Conditions. Any terms in the Terms
A ConOilon. mnflicting with thislhange are replaced fully and mmpletely. Terms not changed bythis notice
remain in full force and effect.

Additional Terms
Effective November 1,2017,inthe AdditionalTerms section of the Terms & Conditions, the first paragraph willbe
replaced with the following:

        lf we in oursole discretion determine that you have engaged in abuse, misuse orgaming in mnnection
        with earning or using poinls or that you rnay attempt to do so' we rnay:

          Take away any points in your prcgrarn account
          Temporarily suspend yourability to rcdeem points
          Temporarily suspend your abili$ to earn points
          Cancel your prcgrarn acount
          Cancel any of your American Express Cards




                                                        Exhibit DD
                                                                                             CMLENDDMRUSO2l4
           19-13895-jlg        Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                     Pg 227 of 396
         Centurion@ Card                       DUPLICATE COPY                                                      p.15117



         ffi?                                                                                   AccountEnding3


Notice of lmportant Change to Your Account Terms
We are making a change to your ac@unt terms, which are mn{aingd in the American Express Cardmember
Agreement (,,Agreemeit") g6verning yourAccount referenced in thisnotice.. Any language in the Agreement ..
co-ntrary to dr dnflicting with the terrnl amended below is deleted in its_entirety to the extent of the conflict. All
terms of tfre Agreemeninot amended herein remain in fullforce and effect. We urge_you and any Additional
Cardmembersin your Account to read the below notice_carefully.and.file it atong with yo-ur Agreeme.nt in a safe
place for future reierence. The detailed change to your CardmemberAgreement can be found afterthe summary
chart.




 Using the card

                         share updates to this information with these merchants and third parties.

                         Effedive immediately, we are updating your Agreement to say that if you dec'tde that ..
                         vou do not want us t6 share updated information as described, then you rnay mntactthe
                         irumber on the back of your card and request that such inforrnation no longer be shared.




Detail of Ghanges to Your Cardmember Agreement
This notice arnends the CardmemberAgreernent (the'Agf9gL1ent").as described below. We have.the right
to imenO thL Agreement. Any terms in the Agreerngn! cglllcting with this change are replaced fully and
completety. Terins not changbd by this notice remain in fullforce and effect. We encourage y_o-u to read this
notide, shlre it with Additionil Caidmembers on your account, and file it for future reference. lf you have any
questibns about this change, please call the number on the back of your Card'

Using the Gard
Effec.tive irnmediately, in part 2 of the Agreement, we are amending the Usrng the card suFsec{ion of lfte Abottt
using your card seotion by deleting the follorving paragraph:

         We may (but are not required to) tetl these merchants and third pafiies if yourer<piration date or catd
         numbei changes or if your account status is updated, including if your acmunt is cancelled. You must
         notiflr the merthants and third parties directly if you want them io stop charging your Acoount.

And replaoing, with the following paragraph:

         We may (but are not requhed to) tell these merchants and third pafiies if yourexphation date or card
         nurnoei changes or if your account statusis updated,.including if your acgou1rt is cancelled. lf Vgu d.o ryt
         want us to shire your updated account information, please mntact us using the numberon the back of
         your card,




                                                        Exhibit     DD
                                                                                                   GMLENDDMRUSO212
    19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                      Pg 228 of 396
                               DHF"b[f,rtTF.S                                 p.16117




-




                                      Exhibit   DD
                  19-13895-jlg           Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                   Exhibit
                                                                    Pg 229 of 396
                                                                                                                                                   p.17117
                   Membership Rewardso
                   Mtinthly Stitement and Program News

Prepared       for                                        Acoount Number
                                                                                                   (luestions About Your Account?

    TotalPoints Balance                                                                                        membershiprewardsrorn
                                                                                                     [!
                                                                                                     1-800-297-1300
    Points Earned this Period                                                                        lnternational Collecu 1-336-393"1    1 1 1




                                                                                                   Did You Know?
    Account Summary                                         August 1,201   7-   August 31.201 7
                                                                                                     The Membership Rewardsr       Monthly
    Opening Points Balance                                                                           Statement and Program News will no longer
                                                                                                     be included with your billing statements
    Points Earned this Period                                                                        beginning with your statementthat has a
                                                                                                     Closing Date in November20l7.
    Points Used this Period
                                                                                                     To see information about your points balance
    Reinstated Points and Adjustments                                                                and transactions, log into your accounl at
                                                                                                     membershiprewa rds.com
    Total Points Balance

    Points Earned this Period are pending until charges are paid in full and all your
    accounts arein good standing'




    Points Transaction Detail                                                                                         August 1.201 7 - August 31,201    7




Polne Earned this Period                                  Points
                                                          -     ActivitvOn                   Bonus Pointr                                Total Points
                                                            Ellrjiliftichiiges                    Awarded                           ActivityPer€ard

Centurion

Add'l Centurlon                                                        13,551                          359                                        13,910
xxxx-nofix                                                                         UberEam 2x MA Points A5L7

Total

Membership Rewards points earned may be transferred or redeemed as tong- as all enrolled Sard accounts_a,re in good standing. Polnts-transferred.ot .
lfi'&ft;'ffi;;i6!-15#5in-- 6;& i^6 the prognm, Forfeited points can-be reinstated for a fee by calling the-nurnber        provided below or vlsiting
-
l"irUiiJ11;p**rrdscom. Termr .nd Conditio-ns of the_Membeiship Rewardse prograrn^app!y-.F-ot more information' visit
inemferstrifirewards.com/terms or call 1-800-297-1300, From overseas, call collect 1'33S393-11 1 1.




                                                                        Exhibit        DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 230 of 396




                                Exhibit   DD
                 19-13895-jlg             Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                         Exhibit
                                                                     Pg 231 of 396
                                                              DUPLICATE COPY                                                                               p.1112
                Centurion@ Card

                ffi                                                                                                               Account Ending


    New Balance                                                             r  11t27t17+
                                                                                                            Membership Rewards" Points
                                                                                                            Available and Pending as of 09/30/1 7

                                                                                                            For upto date point balance and full program
    Payment Due Date                                                                                        details, visit mCmbershiprewards.com

        *L"t.                                                                                            Account Summ
                                                                                                            Previous Balance
                                                                                                            Payrnents/Credits
                                                                                                                                                    I
                                                                                                                                                   rr=
                                                                                                            NewCharges
                                                                                                            Fees


                                                                                                            NewBalance                             I
        See page 2 for   important information about your account.
E                                                                                                           Days in Billing   Period: 3l


o                                                                                                        Gustomer Care

                                                                                                            ffi
                                                                                                            fl
                                                                                                                    Paybacomputer
                                                                                                                    aniericanexpress.com/pbc

                                                                                                           CustomerCare PaybyPhone
                                                                                                            1-877-877#87           1-8W4729297

        Learn how to take adVantage o{your Pay OverTime feature on page 12                                 S      See page 2 for additional information.
E
O       Effective November g,2oTT,Telechargewill no longer be part of the Pay
        with Points program. Card Members will not be able to redeem.
        ttlt"m-Ueiitrip CJwards points onTelecharge.(om orover the phone
        directly with Telecharge,

                  you                         you

lnvitefiiends andfamilyto Shop Smallo with you atyourfavorite small
businesses on Srnall Business Saturday, Nov 25.

Visit                                               tolind           near     u.




                                                                                                                                 Account Ending
         n',{lrLlEtri,xe papercrips Etr l#.lLil[?1,%,'u00.                            E     T-"J.8{il!l3'           Enter 1 5 digit account # on all payments.
                                                                                                                    Make check payable to American Express.


                                                                                                                                           Payment Due Date
                                                                                                                                                   11127117
                                                                                                                                            Ar.rtoPav Amount
                                                                                                                                               I

                                                             l1ll1fl ,llly,lllllIllllrrl,lll,llllhllhllllllrrllrltlrlulrlll
l--l          if vouraddressor
                                                             ntUeruCAtrl fiPRESS
I I Checkhere
     phonenumberhaschanged.                                  P.O.BOX650448
          Note changes on reverse side.
                                                             DALLASTX 75265-048
                     19-13895-jlg                   Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                                            Exhibit
                                                                           Pg 232 of 396
                                                                    DUPLICATE COPY
                                                                     Account Ending                                                                                p.2112

     Payments: Your payment must be sent tothe payment address shown on yourstatement and musl be received by5 p.m, local timeatthat address
     tobecreditedasbfihedayitisreceived, PaynientswereceiveafterSp.rn.will notbecreditedtoyourAccountuntil thenextday, Paymentsmust
     alsol (l) include the remittince coupon from your statement; (2) be rnade with a single checkdrawn on a US bank and payable in USdcllars, orwith a
     neqotiableinstrumentpavableinU5dollarsjndclearablerhroughtheLJSbankingsystem;and(3)                          includeyourAccountnumber. lfyourpayment
     do6s not meet allof the aSove requirements, crediting may be delayed and you may incur late payment fees and additional interest charges.
     Electronicpaymentsmustbemad'ethroughanelectronicpayrnentmethod'payableinUsdollarsandclearablethroughtheUSbankingsystem.                                             If
     we accept payment in a foreign currency,-we will convert ii irito   US dollars at'a   conversion rate that   is   acceptable to us, unless a particular rate   is

       -
     requiredbyldw.Pleasedono:tsendposidatedchecksastheywillbedgpositeduponreceipt.
     havinoeffectonujwithoutourexfresspriorwrittenapproval.
                                                                                          Anyrestrictivelanguageonapaymentweacceptwill
                                                              Wewillie-presenttoyouriinancialinstittnionanypayrnentthatisreturnedunpaid.
    Permlssion for EleclronicWithdrawat: (1) When you send a checkfor payment, you give us permission to electronica.lly withdrawyour payment
    from your deposit or other asset account. We willpiocesschecks.electronicallybytmnsmitting theamount ofthe checlc routing numb-er, ac(ount
    num6er andiheck seiial nurnber to yourfinanciai institution, unlessthe check is'not processable electronically ora less costly process is available.
    When we brocess vour check electronicallv, your payment may be withdrawn from yourdeposit orother asset account as soon as the same day we
    receive your checli and !r,ou will not receivd Ihat iancelled checkwith your financiaIaccoun't statement,lfwe cannot collectthe funds electronically
    we rnayissue a drah against yourdeposit orotherasset account forthe amount ofthe check. (2) By using Pay ByComputer, Pay By Phone orany
    other electronic pavm-ent servlce of durs, you give us permission to electronically withdraw funds from the deposit orotherasset account you speclfr
    in theamount ydu iequest. Payments using suth services ofours received after8:00 p.m. MST may not be credhed untilthe next day.
    HowVleC.atculateYoqr B.lancc: We usethe Avemge Daily Balance (ADB) method (including newtra.nsactio_ns)to calculate the balanceon which
    we charge interest for Pay OverTime balances on yourAccount, Callthe CustomerCare nurnber listed below for more information about this
    balance?ompr.rtation meihod and how resulting hterest charges are determined, Themethod we useto figurethe ADB and interest results indaily
    co mpau ndl ng o f lnte rest.

 Paylnq lnterest: lf you have a Pay OverTime balance, yourdue date is at least 25 days afterlhe close of each billing period.Wewill begin charging
 intbreit on tmnsaaions aclded toa PayOverTime balahce as ofthe date theyare added. However, we willnot charge interest on charges added to a
 Pay OverTime batance automatically iforexqmplesign&Traveland E*endedPaymentQptiod ifyou paythe AccountTotal New Balance bythe due
 date each month,
 Foreiqn Currencv Charqes: lfyou make a Charqe ln a foreign currengy, wewillconvert it into U5 dollars on thedate weorouragents process it.We
 will ctioose a coniersion-rate that is acceptable io us forthai date, unliss a particular rate is requhed by law. The conversion rate we use is no more
 than the hiqhest official nte published by a qovernment agency or the highest interbank rate we Hentifr from customary b,anking sources onthe
 conversion?ate orthe prior business da!. Thls rate maydiffer from rates in effect on the date of yourcharge. Charges converted byestablishments
 will be billed at the rates such establishments use.
 Credlt Balance: A credit balance (desiqnated CR) shown onthis statement represents money owed to you.lf withinthe six-month period following
 rhe date of the first sratement indicatirig the credit balance you do not requeit a refund or charge enough to use up the credit bala nce, we will send
 you a checkforthe credit balance within 30 days ifthe amount is $i.00or more'

 Credit Reporting: We may report information about your Account to cr€dit bureaus. Late payments, rnissed payments, or other defautts on yout
 Account may be reflected in yourctedit report.




      E                          "'
              Large Print& Brallle
                                         t

              f"t.;l;lfileji,'if Strternents
                                             nq   urries    1-Bl7-8774987 Hearing lmpaired
                                                            1-954-503-8905 TTY:1-80G221-9950
                                                            1-877$774987 FAt( l-800-695-9090
                                                                                                                       E          Website: americanexpreis.com

              Express Cash                                  1-800-CASH-NOW In NY: 1-800-522-1897                         CuitomerCare
                                                                                                                         & Billing lnquirler      Payments
                                                                                                                         P.O. BOX981s35           P,O.8OX650448
                                                                                                                         ELPASO,TX                DALLAS TX 75265.
                                                                                                                         79998-15?s               M4




Chanse ofAddresr
f coll& onfront do not    use.
                                                                                                                           Pay Your Bill with AutoPay
'.   To change youraddress online visit wwwamericanexpress,com/update<ontactinfu
     ForName,CornpanyName,andForeignAddressorPhonechanges,pleasecallCustornerCare,
                                                                                                                            Avoid late fees
     Pleare pdnt clearly in bltre or black ink only in the boxes provlded.                                                  Savetime
'
                                                                                                                           Deduct your paymentfrom your bank
                                                                                                                           account automatically each month
StleetAddress

                                                                                                           I

                                                                                                                            Visit a merkanexp ress.com/autopay
City, state                                                                                                                 todaytoenroll.

Zp     Code

Area Code and
HomePhone
Area Code and                                                                                                                For infcnnadon on how ue protea your
WorkPhone
                                                                                                                             pdvaqy and to setyourcomrnunication
Email                                                                                                                        and privacy choices, please visit
                                                                                                                             www.am erionq press.<om/pira <y,

                                                                                   Exhibit       DD
              19-13895-jlg         Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                                     Pg 233 of 396
                                               DUPLICATE COPY                                            p.3
             Centurion@ Card                                                                                   2



             ffi?                                                                 Account Ending


    Payments and Credits
    Summary
                                                                                                       Total

Payments
Credits


     ORLYGENGER
Total Paymentr and Credits


    Detail   *tndkatespodingdate



                                                                                             r
                                                                                                   Amount

r-
Crcdlts                                                                                            Amount

                                                                                                   I
II                                                                                            I
             -
I-                                                                                             I

10/12117     ORLYGENGER                                                                            -$46.10
                                         AMZN.CpI\4/BILL WA
                                         DIRECIMKTGM6C



    New Charges
    Summary
                                                                                                       Total


ORLYGENGER                                                                                     i4,t30.N
Total NewCharges


    Detail


                                                                                 Foreign
                                                                                  Spend        Amount

I                                                                                                  r
I                                                                            I                    r
r                                                     I-                     f                    r
                                                      Exhibit DD
                                                      -
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 234 of 396
                                         DHf*HF'€IF$8Eto'                                 p.4t't2



    Detail Gontinued
                                                                           Foreign
                                                                                     Amount

                                                                                      r
                                                                            Spend

I                                              I                       {
I                                              I                                      I
                                               I
                                               I
I                                                                                     I
I                                              r
                                               -
I                                              I

I                                              I                                      I
I                                              I
I                                              I                       {             I
I
                                               I                T
                                                                                     r
rI                                             I
                                               r
I
I                                              I
I                                              I                       rIr
I                                              I                       {             r
I                                              I                       {             r
I                                              I                       rrl           I
I                                              I                                      I
I                                              I                                      I
                                               r                r                     I
I                                              I
                                                Exhibit DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 235 of 396
                                         DUPLICATE COPV
           Centuriono Card                                                                       p.5112



           ffi'                                                            Account Ending


    Detail Continued
                                                                           Forelgn
                                                                            Spend           Arnount



I                                              I
I                                                                      {                    r
I                                              I                       r{r
r                                                                                            !
I                                              I                                             I
                                               -
I                                              r                      J                      I
I                                              I
r
                                               I
                                                                                            r
.I                                             I
I                                                                     rrl                   I
r
I                                              I                                        r

                                               r
I                                              I                                            r
I                                                                     III
I                                                                     J                     I
I                                             I
                                              r
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 236 of 396
                                         DHf.b[$t+TF"                                     p.6112



    DetailContinued
                                                                           Foreign
                                                                            Spend    Amount

I-                                             I

I                                              I                                      I
I
                                                                       f              r
                                               I-                                     I
I
I                                                                                     I

                                               I                I                     r
I
I                                                                                     I
I                                              I                I
I                                                                                     r
r                                                                                    I
I                                              I
                                               r
I                                              T                                      I
I                                              I                I                    I
I                                                                      {             I
I                                                                                     I
I                                              I
I                                              I-                     rIr
I                                              r                      I              I
I                                              I                I
I
                                                Exhibit   DD

                                               -
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 237 of 396
                                         DUPLICATE COPY                                           p.742
           Centurion@ Card

           ilffi!                                                           Account Ending


    Detail Continued
                                                                            Foreign
                                                                             Spend           Arnount

                                                                                         I

I                                               r
I                                               I
I                                                                       r{r
                                                I                                            I
I
I                                               I
r                                               -
I                                               r
I                                               I                I
I                                               I
r                                               I                       I                    I
                                                                        J                    r
I                                               I
I
                                                T
I                                               I
I                                                                                        I
I                                                                I                        I
                                                -I               I                        I
I
r                                               r-
I                                                                                             I
I                                                                                            I
I                                                                      {                      I
I                                               I                      {                     r
                                               Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 238 of 396
                                         DHF"b[fi/tIF,"98lJ"                                  p.AE


    Detail Continued
                                                                           Foreign
                                                                            Spend        Amount

II                                              I                      {                 I
I                                               I
I                                               r                                    I
r                                               r
r                                               I
                                                E                                         r
I                                               I                                         I

I
I                                               r                t
I                                               I                                        r
I                                               I
I
r                                               I                      J              I
I                                              I                       {                 I
I                                              -I                      J             r
I                                              I
I                                              I                                     I
I                                              T                       f             r
                                               r                       J                 I
I                                              r                                         I
                                               r                       J             I
I                                              r
I                                                                      I             I
                                                Exhibit DD
             19-13895-jlg         Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                    Pg 239 of 396
                                              DUPLICATE COPY                                             p.9fi2
            Genturion@ Card

            ilffi,                                                                Account Ending


    DetailContinued
                                                                                  Foreign


                                                     r
                                                                                   Spend


                                                                            I                      I
r                                                    I                                          I
I                                                    I                                             I
                                                     r                                             I
                                                     r                                             I
                                                     N                I                             r
I                                                                           J                       I
H       ORLYGENGER
        Card Ending                                                              Foreign
                                                                                  Spend         Amount
                                                     TELAVM                         206.00             $s8.3e
1OIO2I17     ESPERSOEARROTSHILDLTD                                          lgaeliShel<els
             FASTFOOD RESTAURANT
                                                     BENYBRAK                        9760              127.66
1O/O2/17     -oFIRPHARMACY
                                                                            lsraell Shekels
             DRUG STORE/PHARMACY
                                                     TELAVM                          90so           $25.s1
10/o2t17     AHAVA MITHAM HATANA                                            lseeliShel€ls
             CO5METICSTORE
                                                     GMATIIM                        204.00          $58.20
10t03/17     -LItINBLUM                                                     lsraeli Shekels
             RESTAURANT



                                                     TELAVIV                       23500            $66.8e
1A/Osl\7     5UZANNA
                                                                            tsraeliShelok
             RESTAURANT
                                                     GMAIIM                         21300           $60.63
10t07t17     -TILINBLUM                                                     lsraeli Shekels
             RESTAURANT
                                                     AMZNCOM/BILL     WA                            $56,91
1O/OB/17     AMAZONMKIPLACEPMTS
                   sroREs
             AMMONMKIPLACEPMTS                       AMZN.COM/BILL    WA                            ]24.4e
10t08117
             BOOKSTORES

10109/17     wor                                     TELAVIVYAF                     238.00
                                                                            lsneliShekels
                                                                                                    i67-74
             FA5TFOOD RESTAURANT
                                                     TELAVMYAF                       47,80          $13.64
1A/Oe/17     SUPERPMRM                                                      lrraeli Slrekels
             DRUC STORUPHARMACY

rclagl'17    VICTORIEHAD HAAM                        telaviv                        s66.s7         $161.75
                                                                            lsraeli Shekels
             GROCERYSTORE
             AMAZON.COM                              AMZN.COMIBILL    WA                            s1808
tol10l17
             MERCHANDISE
             S.KMANAGEMENT                           TELAVMYAF                     301.50           $86.36
tot1al17                                                                    lsraeli Shekels
             HOUSEHOLD APPUANCEs
             HUMERTOV                                TELAVIV                        7&N            $211.97
101101't7                                                                   lsraeli Shekels
             HOU5EHOLD APPUANCES
                                                     AMZN.COM/BILL    WA                            $4es2
1O/1'v17     AMAZONTOM


             AMAZON MKTFLACE PMIS                    AMZN.CO$T/EILL   WA                            $68.19
10111117
             BOOKSTORES
                                                     GIVATIIM                      235n0            $67s4
10t12J17     -LILINBLUM
                                                                            kraeli Shekels
              19-13895-jlg         Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                      Pg 240 of 396
                                               DHF"bIf,,+TF                                                 p.1Cl1r2
                                                                  '9
  Detail Continued
                                                                                   Foreign
                                                                                     Spend        Amounl
                                                       tel aviv
  -
rc/t2l't7   SUPERCLIKLTD
            GROCERYSTORE
                                                                                        55.25
                                                                              lsraeli Shekels
                                                                                                       $1s.83


10/13117 Totl-s     BY   MAIL                          80G333€655      NY                                  $8.s0


10/13117    wor                                        TELAVIVYAF                     171.00
                                                                              lsneliShekels
                                                                                                       $49.00
            FASTFOOD FESTAUffANT
                                                       TELAVIV                         213.00          $et.o+
rclt4/17    SUZANNA
                                                                              lsraeli Shekels
            RESTAUMNT
            AMAZON MKTPLACE PMTS                       AMZN.COM/BILL   WA                              $98,54
rcfi4/17
            BOOKSTORES

10/1s/17    AMAZON.COM                                 AMZN.COM/BILL   WA                              $33.44


            LES PEITIES LTD                            TELAVIV                      1,936,00      $ss4,79
1Atl5/17                                                                      lsneliShekels
            FAMILYCLOTHII.IG
10/15/17    €FIR PHARMACY                              BENYBMK                         55.80        $t s.ss
                                                                              lsraeli Shekels
            DRUG
10/'lsl17   AMAZONTOM                                  AMZN.COMEILL    WA                           $33,44
            MERCHANDISE
            FRENCHTOUCH                                TELAVMYAF                      t55.00           t4728
10/t6117                                                                     lsraeli Shekels
            COSMEflCSTORE
                                                       TELAVIVYAF                        20.90
1O/16t17    SUPERPHARM
                                                                             lsraeli SheLek
                                                                                                       $s.e6
            DRUG
            <OLECTION SOHO T-A                         BENE BRAK                     474:t0       $'r3s.49
rcl18/17                                                                     lsraeli Shekels
            HOUSEHOIDAPPUANCES
1A/l8117    dRAG                                       BENE BRAK                     lqln0         lss.os
                                                                             lsraeli Shekels
            RE5TAURANT
                                                                       WA
1\n8t17     AMAZON,COM                                 AMZN.COM/BILL                               *14.@


10119117    -LILINBLUM                                 GIVATIIM                      1   12,00     $32.1s
                                                                             lsraeli Shekels
            RESTAURANT

rcnglfl     GErT                                       TELAVM.JAF                    10710
                                                                             lsraeli Shekels
                                                                                                   $30.78


            LA PERLA                                   NEwYORK         NY                        $1,016.00
1A/20117
            APPAREL
10no/n      .ROE DANIAL LTD,                           GIVATIIM                      @oq
                                                                             lsraliShekels
                                                                                                  3114.84
            BEAUVBARBER SHOP
                                                       AMZN.COIWBILL   WA
ftnil17     AMAzONCOM                                                                              $33.44
            MERCHANDISE
                                                      TELAVIV.JAF                    1',|500       $33.30
rcn2t17     GETT
                                                                             kraeli Shekek
            MIsCTMNSPORTATION
                                                      TELAVIV                        364S5
1Ot22/17    AM.PM
                                                                             lsraeli Shekels
                                                                                                  $104.66
            GROCERY STORE
            AMAZONMKTPLACE PMTS                       AMZN,COM/BILL    WA                          $64.02
10/22t17
            BOOKSTORES
            AMAZONCOM                                 AMZNTOM/BILL     WA                          $34.21
10t23117
            MERCHANDISE
            GFI-T                                     TELAVIV-JAF                     32.80            $9.41
10123117                                                                     lsraeli Shekels
            Mtsc
            oAz6                                      TELAVIV                       700,00        $200.77
10123t17                                                                     lsraeli Shekels
            FLORIST
                                                      TELAVIV-JAF                     30.10            $8.63
rcn\l17     GETT
                                                                             lsraeliShekels
            MISCTRANSPORTATION

10/24/17    HUMERTOV                                  TELAVIV                       3e0.00        $1   1   1.59
                                                                             lsraeli Shekels
            HOUSEHOLD APPL]ANCES


                                                       Exhibit DD
                     19-13895-jlg             Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                          Exhibit
                                                                        Pg 241 of 396
                                                                 DUPLICATE COPY
                Centurion@ Card                                                                                                                  p.11112


               ffit                                                                                                     Account Ending


   Detail Continued
                                                                                                                     Foreign
                                                                                                                        Spend            Amount
10/25t17            WWW.ITUNES.COM/BILL                                        CUPERTINO               CA                                     $7sr
                    DIRECIMKTG NTERNET
10/26/17            FLAWERS                                                    TELAVIV                                    58.00              $r6.45
                                                                                                                lsraeli Shekels
                    FLOR]ST
10t26117            MERKAZ DAGEYTNUVA                                          TELAVIV                                 410,00            $1't626
                                                                                                                lsradi Shekels
                    MI5C FOOD STORE
10/27/17            WOT                                                       TELAVIVYAF                                 533.00          $   1sl.14
                                                                                                                lsraeli Shekels
                    FAST FOOD RESTAURANT
10n7/17             GFTT                                                      TELAVIV-JAF                                 4480               $12.70
                                                                                                               lsraeli Shekels
                    MIsCTFAN5PORTATION
                    GETT                                                      TELAVIV-JAF                                 25.00               $7.09
10l2Bl"t7                                                                                                      lsraeli Sl.ekels
                    MISCTRANSPORTATION

10BAn7              GFTT                                                      TELAVM.JAF                                141.30               *40.14
                                                                                                               lsraell Shekels
                    Mtsc
                    SUPER PHARM                                               TELAVIVYAF                                 39.80               $11.3r
10/30/17
                                                                                                               lsrxli Shekels
                    DRIJC STORE/PHARMACY
                                                                              TELAVIV-JAF                                29-to                $7.14
to/30/17            GETT
                                                                                                               lsr*li   Shekels
                    MISC TRANSPORTATION
1gls"tl"t7          GETT                                                      TELAVM-JAF                                 22fo                 $6.43
                                                                                                               lsvaeliShekels
                    MlSC
11101/17            5UPER PHARM                                               TELAWYAF                                  14r'.t7              $4108
                                                                                                               lsraeli Shekels
                    DRUG STORE/PHARMACY
11tO1t17            NEVE TZEDEK   PHARMACYAfiI                                TELAVMYAF                                  2527                 $7,21
                                                                                                               lsradi Shekds
                    DRUG STORE/PHARMACY

111O1/1]            SUFERCLIKLTD                                              telaviv                                    36r'F.              $10.3e
                                                                                                               lsraeli Shekds
                    GROCERYSTORE



  Fees

                                                                                                                                     Amount

Totrl   Fees for this Period




  2017 Fees and lnterest Totals Year'to'Date


                                                                                                                                    r
                                                                                                                                     Amount




  -
  lnterest Charge Galculation
  Your Annual Percentage Rate (APR)      is   the annual interest rate on your account
                                                          Transactions Dated                Annual            Balance                lnterest
                                                                                         PercentaE€         Subj€(tto                    Charge
                                                          From           lo                    Rate              Rate

 Select & Pay Later

 Total
                                                       ou"t212004                         10.1596(v)                                         r
 (v) VariableRate

                                                                              Exhibit DD
              19-13895-jlg            Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                 Exhibit
                                                                 Pg 242 of 396
                                                       D
                                                           Hf"blHr#F"$                                                  p.12112


lnformation on Pay Over Time

There is no pre-set spending lirnit on yourCard
No pre-set spending limit does not mean unlimited spending. Purchasing poweradjusts with your use ofthe Card,
your paymeht history, credit record  a nd financial resources known to us and other factors. Unless you have been
!revibu'sly notified oiherwise, your Card has no pre.set spending limit.

Your Pay Over Time limit ls $35,000.oo
We may-approve ordecline a charge regardlessof whetheryourCard account balanceexceeds ordoes not exceed
your PjyOverTime limlt.You musi pay in fullallchargesthat are not placed lnto a PayOverTime balance. For more
information about Pay OverTime features please visit americane4rress.corn/payovertime.

You are currently enrolled in Select & Pay Later
You can select eti6ible charges to move int6 your Pay OverTime balance. Each month you simply choose whether to
pay in full oavfh6 minimum due.or pay any'amount in between. lnterest applies from the date you add a chargeto
your PayOverTime balance untilthe date ft 15 pqid.




                                                                   Exhibit       DD
              19-13895-jlg              Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                                      Exhibit
                                                             Pg 243 of 396
                                                      DUPLICATE COPY                                                                           p.1fi4
             Genturion@ Card

             ffit                                                                                                      Account Ending

                                                                                                 Mernbersh ip Rewa rds' Points
    New Balance                                                                                  Available and Pending asof 10131/17

                                                                                                 For uptodate point balance and full progmm
    Payment Due Date                                                  12t271flt                  deta ils, visit rnembersh iprewa rds.corn

                                                                                              Account Summ

                                                                                                                                      II
                                                                                                 Previous Balance
                                                                                                 Payments/credits
                                                                                                 NewCharges
                                                                                                 Fees                                -I
    See page 2 for important information about your account.
                                                                                                 New Balance                          r
E                                                                                                Days in Billing   Period: 29


o                                                                                             Customer Gare

                                                                                                 lll
                                                                                                 pl
                                                                                                         PaybyComputel
                                                                                                         americanexpress.com/pbc

                                                                                                 Customer€are PaybyPhone
                                                                                                 1A77-A77-O987 1.800-4729297

     Learn how to take advantage of your Pay OverTimefeature on page 14
                                                                                                 p     see page z for addithnal information.
E
O    ftrective Februarv 2, 2018, Card Members witl no longer be able to
     transfer lvtemberihiir Rewards points to the Plenti rewards program.




                                                                                                                      Account Ending
E    B:tg."*Ei"g,tle       paper   crips   EU#"3#:*TJHo'pr. Eliv#fi:aa,                                 Enter 1 5 dlgit account # on all payments.
                                                                                                        Make check payable to American Express,


                                                                                                                                Payment Due Date


                                                                                                                                 o'flry12127/,17




                                                     llrlnlllrllhrlrrrlrlhLlll,l;lrrrllllrrlnllrl1r1rlllll1rllll1
      Check here ifyour address or                   AMERICAN EXPRESS
      phone number has changed'                      P.O. BOX650,'148
      irlote changes on reverse side.                DALLASTX75z6'Affi
                     19-13895-jlg              Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                                           Pg 244 of 396
                                                                    DUPLICATE COPY                                                                     p.?/14
                                                                      Account Ending

    P6pr€nts: Your payment must be sent tothe payment address shown on yourstatement and nrust be received by5 p.rn. Iocaltime atthat address
    tobecreditedasbfihedayitisreceived. Paynieritswereceiveafter5p,rn.willnotbecreditedtoyourAccountuntilthenextday. Paymentsmust
    also: (l) include the rernittince coupon fromyour statement; (2) be made with a single check dmwn on a US bankand payable in US dollars, orwith a
    neqotiableinstrurnentpayabteinUSdollarsdndclearablethroughtheUSbankingsystem;and(3)includeyourAccountnumber.                             lfyourpayment
    doEs not meet all of the above requirements, creditinq may be dehyed and you may incur late payment fees and additional interest charges.
    Electronicpayrnentsmustbernad-ethroughanelectronicpaymentmethodpayableinUSdollarsandcleanblethroughtheUSbankingsystem.                                 lf
    we accept'payment in i forelgn currency,-we will convert it iito US dollars at'a ionverslon mte that is acceptable to us, unless a particular iate is
    requireci by liw Please do n.r:t send posi-dated check as they will be deposited upon receipt, Any restrlctive language on a payment we accept will
    havenoefiectonuswithoutourexfresspriorwrittenapprorial. Wewill re-presenttoyourfinancial institutionanypaymentthatisleturnedunpaid-
    Permlssion for Electronic Wlthdrawal: (1 ) When you send a check for payment, you give us permission to electronically withdraw your payment
from your deposit or other asset account. We will process check^electronicallyby tra nsmitting theamount of the check routing nurnber, account
num6erand iheck seriat numberto your financiaI institutioo untess the check is not processable electronically ora less costly process is available,
When we process your checkelectronically, pur paym.ent may be withdmwn frorn your deposit or otherasset account as soon as the same daywe
receive your checli, and you will not receive that caricelled chdck with y,our financial.accoun't staternent. lf wecannot collect the funds electronlcally
w. muy'issue a dmh aga'lnstyourdeposit orother asset account forth-e arnount ofthe check, (21 By using Pay ByComputer, Pay By Phone orany
otherdlectront'c payrn-ent service of iurs, you giye ur permission to electronicallywithdraw funds fiomthe depositorother asset account you specifr
in theamount ydu iequest. Payments using srich services of ours recelved after8Oo p.m. MSI may not be credited untilthe next day.
HowWe CalcutateYour Balance: We usethe Average Daily Balance (ADB) mAhod (including new trtnsactao,ns) to calculate the balance on which
we charge interest for Pay OverTirne batances on your Account.Callthe Customer Care numbtr listed below for rnore informatbn about this
balanceiomputation nreihod and how resulting interest charges are deterrnined, ThemethodweusetofiguretheADB and interestresultsindaily
compou ndl ng o f I nter est.
Paylng Interesrt lf you have a Pay OverTime balance, your due date.is at least 25 days afterthe close of each billing period. We will begin cha.rging
int6reit on transactions added toa Pay Over Time balahce as bfthe date they are added. However, we will noi charge interest on charges added to a
Fay Over Time balance autom atially iforexampl+1ign &Traveland htended Payment Option) if you pay the Accouht Total New Ealante bythe due
date each month.
Foreign Currency Charges; lf you rnake a Charge in a foreign.currency, we willconvert it into US dollars on the date we orour agents process it. We
will ct'ttote Jcon'i"ri'ron-mtetliat is acceptable[o us forthai date, unl6is a particular rate is required bylaw.Thecbnversion ratewe us'e is no more
than the h(;hest official rate published by a governrnent,ag,ency orthe highe-st interbank mte we identifyfrom customary banking sources onthe
convers'ton?ate orthe prior business dai. Tliis rate may diFer frorn rates in effecton thedate of yourcharge' Charges converted byeEtablishments
will    be billed at the rates such.establishments use'
Credit Batance: A credit balance {desiqnated CR) shown on this statement represents money owed to you. lf within the six-month period following
the date ofthe first statement indicatiri'gthe credit balance you do not requeit a refund orcharge enough to use upthe credit balance, we willsend
you a checkforrhe credh balancewithin 30 days if the amount is $1.00 or more.

Gredit Reporting: We may report lnformation abor-rtyourAccounttocredit bureaus, Late payments, missed payments,orotherdefaults on your
Account may be reflected ln your credh report'




     a        Customer Care & Billing lnqulrles
              lnternational Collect
              [arge Print& Braille Stalements
              Express Cash
                                                              1-8774774987 Hearing lrnpaired
                                                              l-954-s034905 TTY:l{@221-9950
                                                              18nA774987     FAX; 1-80G695-9090
                                                              | -8OO<ASH-NOW ln NY: 1-800-522-1 897
                                                                                                           ET         Website:

                                                                                                            Customer Care
                                                                                                                                 a   rnerka nexpress.com


                                                                                                            & EHlling lnquiries           Payrnents
                                                                                                             P.O. BOX9B1s35               P.O.BOX650448
                                                                                                             ELPASO TX                    DALLASTX75265.
                                                                                                             79998-153s                   0448
                                                                                               I




Chanoe ofAddress
Ifcorre-cton ftont,do not use,
                                                                                                              PayYour Bill with AutoPay
.   To cfunge your address online, visit www,amedcanexpressrom/tpdatecontactinfo
I   For Narne, Company I'lame, and Forcign Address or Phone &anges, please call CustomerCaa.
                                                                                                               Avoid late fees
.   Please print dearly in blue or black ink only in the boxes ptovided'                                       Save    time
                                                                                                              Deduct your payment from your bank
                                                                                                              account automatically each rnonth
Street Addrqs$


                                                                                                               y'is
                                                                                                                  it a merica nexp ress.corn/autopay
City. State                                                                                                    loday to enroll.

Zip Code

Area Code and
HomePhonE
Area Code and                                                                                                   For information on how vrre protect your
Work Phone
                                                                                                                pdvacy and to setyourcommunication
Email                                                                                                           and privacy choic€q please visit
                                                                                                                wv,nv,ameria nexpressrorn/piuary.


                                                                                 Exhibit           DD
              19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 245 of 396
                                                   DUPLICATE COPY
             Centuriono Gard                                                                              p.3/14


             ffi?                                                                   Account Ending


    Payments and Credits
    Summary
                                                                                                       Total

Payments
(redits

Total Payments and Credits


    Detail   *lndicates posting date

                                                                                                  Amount

I-
                                                                                                 r
Credits                                                                                              Amount

r


r            rlr                                                                                 r
I                                                                                                     I
r-                                                                                               I

    New Gharges
    Summary
                                                                                                      Total


ORLYGENGER                                                                                       $6338.17
Total NewCharges


    Detail


H                                                                                  Forepn


                                                         r
                                                                                                 Amount

r
I                                                        r
I                                                        I                                           r
                                                         Exhibit   DD
              19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 246 of 396
                                         D
                                             HHIIF'+IF"do                                   p.4114



    Detail Continued
                                                                            Foreign
                                                                                        Amount

I                                                 r                                     I
I                                                 r
I                                                 I
I                                                                                       I
r                                                 I                I                    r
                                                  -II        I
                                                             I




I                                                 I                                     r
                                                             I



I                                                 r                                     r


I                                                 r
I                                                 I

                                                  I                                     I
                                                  -
                                                  r
                                                  Exhibit DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                               Pg 247 of 396
                                         DUPLICATE COPY
           Centurion@ Gard                                                                     p.s/14


          Ctffit                                                          Account Ending


    DetailContinued
                                                                         Foreign
                                                                          Spend            Amount

I                                                                                          I



r           -                                   I                                          I
           I


                                               I
                                                I


I                                              T                                       I



I                                              r                                      r


r


I
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 248 of 396
                                         DtiBbl,9/tT5'.'99trJ"                               p.6/14



    Detail Continued
                                                                           Foreign
                                                                            Spend    Arnount

r                                                I
I                                                I                     J                 I
I
                                                                       {              r
I                                                I-
I                                                                                     I
I                                                I
I                                                                      rI            rI
r                                               I                                    I
I                                                                                    I
                                                                                     I

I
I                                               r                                    r
I                                                                     I              I
I                                               I                                    I
I
I                                               I
                                                I
r                                               I                                    I
I                                               I                     J              r
r                                               r
I                                                                                     I
r                                               I

                                                r                                    I
                                                -
                                                 Exhibit   DD
             19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 249 of 396
                                          DUPLICATE COPV
            Centurion@ Card                                                                          p.7114



            ffie                                                            Account Ending


     Detail Continued
                                                                            Foreign
                                                                                             Amount

                                                                                                 r
                                                                             Spend

I                                                I

                                                 I                                               I
I                                                I                                           r
I                                                                       J                        I
                                                I                 T
r                                               I
I                                               r                                        I
r                                               I
I
I                                               I                                            I
I
,I
r                                               I
I                                                                       {                    r
I                                                                 I

I                                               -                                            r
I                                               I-                                           I
I                                               I-                      J                    I
r                                                                      J                     T
I                                               I                      {                     r
I                                               I                      rIr
I                                               -                I
                                                Exhibit   DD
                                                -
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 250 of 396
                                        Dt{f"b!*4I5.EgEX.'                                   p.aA


    DetailContinued
                                                                          Fore(9n
                                                                                        Amount

                                                                                        r
                                                                           Spend

II                                                              I
I
                                              I-                      rrl                I
r                                             r                                          I
I                                                               I
I                                                                     rrl               r
                                              I-
                                              I                                         I
r                                             r                                          I
I                                             I                       I                 I
                                              I                       J                 r
I                                                                                       I
I                                             I
                                              -
I                                             T                                         I
I                                             I                       J                 r
r                                             I




r                                             I




                                              r                                     r
                                              Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 251 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                        p.9114



           ffi'                                                             Account Ending


    Detail Continued
                                                                            Foreign
                                                                                 nd          Amount

I
I                                               I-                                            I

I                                                                I                       I
I                                               r
I                                               I-                                           I
I                                               I
I
                                                                                              r
I
I                                                                                             r
I
I
                                                I
I                                               r                I                           r
                                                I                                            I

I                                               I                I
I                                               r                       {                    r
I                                               I                                            I

I                                               I                                            I

I
I                                                I                                           I
                                                I-
               19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                 Pg 252 of 396
                                          DHBblFtrF"g9EX"                                  p.10114



    DetailContinued
                                                                          Foreign
                                                                           Spend      Amount

r--                                             I
I                                                                                      I

r                                               I
                                                I

I
I                                               r                                     I
I                                               -
                                                r
                                                                        rrr
                                                                                      r
I                                                                                     r
I                                               r                I
I                                               I
I                                               I
                                                                 I                    I
I                                                r                                    r
I                                               r-                                    I

r                                               r                                      r
I                                              I

I


           -

                                                Exhibit   DD
              19-13895-jlg               Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                               Pg 253 of 396
                                                       DUPLICATE COPY                                                            p. 11114
            Centurion@ Card

           tffit                                                                                           Account Ending


    Detail Continued
                                                                                                        Foreign
                                                                                                           Spend            Amount

I                                                                :                            I                             I



I                                                                I
I                                                                                                                           I
                                                                 I                                                           I

H       ORI.Y
        Card Ending                                                                                     Foreign
                                                                                                           Spend            Amount

1't/o2l1t    ShopBop                                             Shopbop.com                  W                             $281.90


             -ULINBLUM                                           GIVATIIM                                   442ffi          $126.06
11/03/17                                                                                           lsraeli Shekels
             RESTAURANI
                                                                                                            3/K00
11n1/ft      WOT                                                 TELAVIVYAF
                                                                                                   kreli   ShekElg
                                                                                                                             i98,11

                                                                 TELAVIV.JAF                                397.I0          $113.26
11106f17     GFTT                                                                                  lsraali Shekels
             A/IsCTRANSPORTA'IION
                                                                 TELAVIV.JAF                                 3840            $11.06
1va7n7       GETT                                                                                  lsraeli Shakels
             MISCTMNSPORTATION
                                                                 TELAVMYAF                                  123/O            $3s.l6
11t07/17     SUPER PHARM
                                                                                                   lsraeli Shekels
             DRUG STORF/PHARMACY
                                                                 TEL-AVIV                                   112.00           $31.95
t1/08117     SASONTAMAR                                                                            lsraeli Shekds
             MISC FOODSTORE
                                                                 TELAVIV.IAF                                36.70            ]10.47
11108/17     GETT
                                                                                                   lsradi thekels
             MISCTRANsPOFTATION
                                                                 TELAVIV-JAF                                 36m             $10.38
11lOBl17     GFIT                                                                                  kraeliShekds


11109117     UNITEDAIRLINES                                      HOUSTON                      fi                            $210.40
             UNITED AIRLINE5
             From:                           To:                     Carrier:        Class:

             N'Y'NEWARKTNTLA                                         UA              OO

                                             Rfll,tJ,ff-t$ilt-       UA             OO
                                             N/A                     YY             OO
                                              r{/A                   YY             OO

             Tic ket Nu   m be n 01 6237 31 A384X                    Date ofDepafturc:121Q6
             Passenger Name:GENGER/ORLY
             Documenl                TICKEI
                                                                 TELAVIV                                     90J0            $25s2
11t}st17     FLAWERS                                                                               lsraeli Sh€kels


                                                                 TELAVIVYAF                             1,374fiO            $389.68
11109/17     s.KMANAGEMENT                                                                         lsraeli Shekels
             HOUSEHOLD APPLIAI\KES
                                                                 BENE BRAK                                  10000            $2836
11/09/17     -GRAG
                                                                                                   lsrieli Shekels
             RESTAURANT
                                                                 Exhrbrt uu
                  19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                             Pg 254 of 396
                                                      DHP"b[9/tTF,t9fJ,,                                        p.14ft


  Detail Corrtinued
                                                                                         Foreign
                                                                                          Spend          Amount

11/09/17     HASID AYEREK                                    TELAVIV-JAF                       42.O4       $t   l.9l
                                                                                    lsaeli Shekels
             DAIRY                sTORE

11/o9/"t7    MERI(AZ DAGEYTNUVA                              TELAVIV                          13t,00       $37,15
                                                                                    lsraeli Shekels
             MISC FOOD STORE

11/o9117     S,KMANAGEMENT                                   TELAVIVYAF                      41   3.00    $1 17.13
                                                                                    lsaeli Shekels
             HOUSEHOLD APPLIANCES

11/12117     GETT                                            TELAVIV-JAF                      25,00         $7.09
                                                                                    lgaeli Shekels
             MISCTRANSPORTATION
                                                             TELAVIV-JAF                      33.40         9s.44
11/13117     GETT
                                                                                    lsraeli Shekels
             MISCTMNSPORTATION
11/'t4/17    SUPER PHARM                                     TELAVIVYAF                       93.60        $26.4s
                                                                                    l:raeli Shekels
             DRUG STORVPHARMACY

11/14117     -LILINBLUM                                      GIVATIIM                        63s.00      !179.43
                                                                                    lsaeli Shekels


11t15117     SUPER CLIKLTD                                   telaviv                           17,70        $5.02
                                                                                    l*aeli   Shekele
             GROCERY STORE
             oPTUMRx 000000001                               IRVINE            CA                          $7s,00
\'t/16/17
             80A-5624223
             AMAZON MKIPLACE PMTS                            AMZN.COM/BILL     WA                        $24r.40
11/'17/17
             BOOKSTORES
                                                             TELAVIVYAF                      18400         $s2.40
11/1tlt7     WOT                                                                    lsraeli Shekels
             FASI FOOD RESIAURANT
             NEVE TZEDEK PHARMACY         A.M                TELAVIVYAF                       5t32         *14.79
1't/19117                                                                           lsraeli Shekels
             DRUG STORVPHARMACY
I1/'I,II7    NEVETZEDEKPHARMACYA.M                           TELAVIVYAF                      93,20
                                                                                    lsraeli Shekels
                                                                                                           $26,s4
             DRUG STORE/PHARMACY
             GETT                                            TELAVIV-JAF                      27.e          $740
1']1"t9117                                                                          lsraeli Shekels
             MISCTRANSPORTATION
                                                             TELAVIV                          34IX)         $9.68
1t/'t9/17    SUSHIMEN
                                                                                    lsraeli Shekels
             RESTAURANT
             GAP ONLINE 08487000s001 004                     8004277895        OH                        $221.s0
11/201',t7
             DIRECTMK-G MI5C
                                                             TELAVIV.JAF                     306n0
11/20/17     GFrT                                                                   lsraeli Shekels
                                                                                                           $8723
             M                    TION
                                                             GIVATIIM                        700.00
11/20/17     -ROEDANIALLTD.                                                         lsraeli Shekels
                                                                                                         $re9.56
                                 SHOP

nn2tv        AMAZON MKTPLACE PMTS                            AIVIZN.COM/BILL   WA                         161,98
                       sroREs
             JANIEANDJACKCOM                                 DIXON             CA                        $1s8,93
11/22117
             877-449-8f,co
             Description
             APPAREUACCESSORIES
             NEsT LABS                                       PALOALTO          CA                        $106.60
11122117
             855-4694378
             Description
             BUSINESSSERVICE'
             AMAZON.COM                                      AMZN.COM/BILL     WA                         $30.45
11122117
             MERCHANDIsE
                                                            AMZN.COM/BILL      WA
11/22t17     AMAZON MKTPLACE PMTS                                                                         $90.87
                       stoREs
                  *   KETER BATH SEAT                       W@DLAND HILLS      CA                         $4s.99
11/23t17     SP

             8186468032
             AMAZON MKTPLACE PMT5                           AMZNCOM/BILL       WA                        $13t.09
11/23/17
             BOOK5TORES
                                                            AMZN.COM/BILL      WA
11t23t17     AMAZON,COM                                                                                   $31.99
           19-13895-jlg          Doc 253-2                 Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                 Pg 255 of 396
                                                           DUPLICATE COPY
          Centuriono Card                                                                                       p. 13/14



          ffi;#,                                                                           Account Ending


 Detail Continued
                                                                                           Foreirgn
                                                                                            Spend       Amount

11n3n7     AMAZON.COM                                            AMZN.COM/BILL     WA                        $2o.oo
           MERCHANDISE
11n3/17    AMAZON.COM                                            AMZN.COM/BILL     WA                        $s2.s0
           MERCHANDISE
11n4/17    AMAZON MKTPLACEPMTS                                   AMZN.COMEILL      WA                        t42,97
           BOOKSTORES

11t24117   AMMONMKTPLACEPMTS                                     AMZN.COMEILL      WA                       $l8la7
           BOOK
11n5/17    WWW.ITUNES,COM/BILL                                   CUPERTINO         CA                         $e.99
           DRECTMKTG INTERNET
11n5117    AMAZON.COM                                            AMZN.COM/BILL     WA                        $67,69
           MERCHANDISE

11n6/17    AMAZON MKTPLACE PlvfTS                                AMZN,COM/BILL     WA                        $19.9e
           BOOKSTORES
           WHoLEFDS CL@l 0381 000010381                          CLOSTER           NJ                       $179.49
11nil17
           1234567891
           Description                 Price
           GROCERYSTORES               $179.49
11n7n7     AMAZON MIfiPLACEPMTS                                  AMZN.COM/BILL     WA                        $10.e9
           BOOKSTORES

nNTIE      AMAZON MKTPLACE PMTS                                  AMZN.COM/BILI     WA                        $34.99


TNE117     UBER'ITRIPXDBHB I-IELP.UBER'COM CA                                                                $38,21

NNg|fi     UBER+TRIP24DUA HELP.UBERCOM CA                                                                    $22.10

TN8N7      UBERTTRIPKTVUO HELP,UBEfi.COM              CA                                                     $61.02

           NYCTAXI3Y63 090001 1001 s                             LONG ISLAND C     r{Y
rn8/17                                                                                                       $13.00
           000{000m0
           Descfption                  Prlce
           MERCHANDISE                   3.00

rn8/17     AMMON,COM                                             AMZN.COM/BILL     WA                        $8s.98
           MERCHANDISE

11128117   AMAZONMKTPLACEPMTS                                    AMZNCOM/BILL      WA                        $so.+s
           BOOK
           JACADI#860                                            NEVI/YORKCITY     NY                       {soe.M
11n8fi7
           FAMILYCLOTHING

                  *860
                                                                 NEwYORK           NY                       $17s.87
11nglt1    BONPOINIMADISON
           8000000000
           Description
           GeneralMerchandise
                                                                                   WA
11t25/t?   AMAZONCOM                                             AMZN.COM/BILL                               $2s.1e
                         E

           AMAZONCOM                                             AMZN.COM/BILL     WA                        $4e.96
11n8117
           MERCHANDISE
           ARMAN GARAGE LLC 6500000077         M433              NEWYORK           NY                       $3e,oo
11n9/17
           2125935219
           Description                 Price
           PARKINGLOT5/GARA6E $38.00
                                                                                   WA
finglfi    AMAZONMKTPLACEPMTS                                    AMZN.COM/BILL                              $10.9e


           AMMON MKTPLACE PMTS                                   AMZN.COI,I/BILL   WA                   $r 15.50
11n9/17
           BOOKSI'ORES


                                                                Exhibit      DD
                      19-13895-jlg                Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                                            Pg 256 of 396
                                                                   DHBb[g/tT5"ggtrJo,                                                   p.1U14



     Detail Continued
                                                                                                                        Foreign
                                                                                                                         Spend    Amount

11   /29/17
11/29117            AMAZON MKTPLACE PMTS                                        AMZN.COM/BILL            WA                         *37.21
                    BOOKSTORES

1'II3O/17           UBER*TRIP3N6LO HELP.UBER,COM CA                                                                                 $38.94

                    LINDA       EAN R'TAURNT PST SCURITY                        PORTLAND                 ME                         tr23.44
11/30/17                    B

                    564604102
                    MARKFIFRESHA{                                               NEWARK                   NJ                          $8.70
11/30117
                    212-s63-7621
                    Description
                    FA5TFOOD RESTAURAN
                    TAXI-PAS5,COM                                               NEWYORK                  NY                         $85.90
1'tBAl17
                    ffJHCF r0001
                    CHARTER SERVICE



  Fees

                                                                                                                                  Amoqnt

Total Fees for this Period                                                                                                          r
     2017 Fees and lnterest Totals Year'to'Date




 Interest Charge Calculation
 YourAnnUal Percentage Rate (APF)           is   the annual lnterest rateon your account-
                                                             Ttansactions Dated                 Annual             Balance        lnterest
                                                                                            Percentage           Subrectto         Charge
                                                                           To                                 lnterest R.te



                                                                                                                                    rr
Select & Pay Later                                        ou12noo4                           10.15%(v)

Total
(v) Variable Bate




 lnformation on PaY OverTime

 There is no pr+sct spendlng limlt on your Catd
 N;il;;i;Sficinqlirh       Uou-r not mea'n unlimited spending. Purchasing poriler adjusts withyour use ofth.e Card,
 ;;#;;il$ihitto"w, iriait rucord and financial resdurces known to us and otherfactors. Unless you have been
 irieviSuiiinotinedoihen',iise yourCard has no pre-set spending limit'


 Your Pav Over Tirne Llmlt ls $35'000.00
 dv;.ffi#**;;;#;i;;;;.-h"-6;-,6ardlessof whetheryourcard account balanceexteeds ordoes notFor          exceed
                    timii.you musi payin fullallchargesthitare not placed into a PayoverTirne balance.    more
 "ti,iirind'Idiiiri
 i'+oirulion iUout PayOverTirne ftbtures please visif arnericaner<press.com/payoverlime.

 You are cur(entlv enrolled in Select & Pay Later
                                                                                          choorewhetherto
 i;;;;;;1q;';ii6ibie chjrqes to rnove int6yourPayOverTime balance, Each month you simplyyou
 *r   i" ruit. orvthiminimufi due, or payanyamount in between.lnterestapplies fromthedate   add a chargeto
 yolreayoveiTimebalanceuntilthsdateitispaid,                                    EXhibit DD
               19-13895-jlg               Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                                Pg 257 of 396
                                                          DUPLICATE COPY                                                                        p.1n4
               Centurion@ Gard

              ffi'                                                                                                     Account Ending

                                                                                                 Membership Rewardso Pol nts
    New Balance                                                                                  Availableand Pending      as   of 11130/17

                                                                                                 For up to date point balance ard full program
    Payment Due Date                                                    01t27t18t.               details, visit membershiprewords.com

                                                                                               Account Summary
                                                                                                 Previous Balance
                                                                                                 Payments/credits
                                                                                                 New Charges
                                                                                                 Fees
                                                                                                                                       r
                                                                                                                                       I I
                                                                                                 New Balance

      See page 2   for important information about youraccount'
Q                                                                                                Days in Billing   Period; 32

       Your membership will be renewed next month. Please refer to the                        Gustomer Gare
B      Renewal Noticeon Pago 13.
                                                                                                 E:#lr.::ff$i:om1pk
O                                                                                                Customer(are PaybyPhone
                                                                                                 t8T7-eil74987 1,A00472-9297
                                                                                                 Q   See page 2    foradditional information,



Ci)    lmportant lnformation: To access the rnost up to date version of your
       Caidmember Agreernen! please log into yourAccount at
       lrmrw,am€lica nexpr€ss.ctm.

       Learn how to take advantage of your Pay over Time feature on page              1   3
D
O      eff*tiu" Februarv l, 2018, Card Members will no tonger earn 2X
       Membership Reuiards" points on Uber rides.




                                                                                                                      Account Endlng
 EI B:mffiig,"*e             papercrips    EN :i.t"3l":".ff'J':::om/pbc      tr    i?r8#Hl;,            Enter 15 digitaccount # on all payments.
                                                                                                        Make check payable to American Express.


                                                                                                                                Payment DueDate
                                                                                                                                        01t27118
                                                                                                                                  oryry'

                                                        lslrsllhllylhl,l'lllhlrhlltlltl,ltlltllhllplltlrLlllpl,;
                                                        AMERICAN EXPRESS
 l-l
 l-J
        Checkhere if your addressor
                                                        P.O. BOX 650448
        phone nurnber has changed.
        i\lote changes on reverse side-                 DALLASTX 75265-044a

                                                                    Exhibit       DD
                         19-13895-jlg          Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                     Exhibit
                                                                         Pg 258 of 396
                                                                  DUPLICATE COPY
                                                                     Account Endins                                                                    p,414

    Paymcnts: Your payment must be sent tothe payment address shown on your stratement and nrust be received by5 p.rn. local            tim_e at   that address
    to6ecreditedasbfihedayitisreceived. Paynieritswereceiveafter5p.m,willnotbecreditedtoyourAccountuniilthenextday. Paymentsmust
    also;(l) include the remittlnce coupon fromyour staternent; (2) be made with a single checkdtawn on a US bankand payable in U.! doltars, orwith               a
    neqotiablelnstrumentpavableinU5dollarsdndclearablethroughtheUSbankingsystem;and(3)includeyourAccountnumber.                    lfyourpayment
    doEs not meet allof the a6ove requirements. crediting may be delayed and you may incur late payment fees and additional interest charges,
    Electronic payments must be mad'ethrough an electronic payment rnethod payable in US dollars and clearable through the US banking system. lf
    we accept ixyment in a foreign currency.-we willconvert ii irito US dollars ata ionversion rate that is acceptable to us. unless a particular rate is
    required by 6w. Please do noi send posi-dated checks as they will be deposited upon receipt. Any restrictive language on a payment we accept will
    havenoefiectonuswithoutourexfresspriorwrinenapproval. Wewill rearesenttoyourfinancial insritutionanypaymentthatisleturnedunpaid'
Perrnission for Electronicl/Vithdrawal: (l) When you send a checkfor payrnent, you give us perrnissionto electronica_llywithdraw your paymenl
from your deposit or other asset account, We wilI process checla-electronically by transmitting theamount of the check routing number, account
num6er and lheckserial numberto your flnanciai institution, unless the check is not pro{essable electronically ora less costly process is available,
When we process vour check electronically, your payment may be withdrawn frorn yourdepositorotherasset account as soon asthe same daywe
receive vour checliand you will not receiveihat caricelled chetkwith yourfinanciaIaccount statement, lf we cannot collect the funds electronically
we may issue a draft against yourdeposit or other asset account forthe amountofthecheck (2) By using Pay ByComputer, Pay By Phone orany
other electronlc paymEnt serviceof 6urs, you give us permission to electronically w-ithdraw funds fromthe deposit oro.therasset account you speciff
in the amount y<iu ?equest. Payrnents using sJch services ofours received after BO0 p.m. MST may not h credhed until the nextday.

HowWeCalcuhte Yorrr Balance:      We usethe Average Daily Balance {ADB) rnethod (including newtcrnsact'lo-ns) to calculatethe balanceon which
we charge interest for Pay OverTime balances on yorJr Account, Call the Customer Care numhr listed below for more information about this
balance?ornputation rneihod and how resulting ihterestcharges are determined. The methodwe usetofiguretheADBand interestresultsindoily
cotnp ou nd i ng   ofi   nterest.
pavinq lnterest: lf vou have a PayOverTime balance, your due date is at least 25 days afterthe close of each billing period. We will begin charging
intireft on transactions added to a PayOverTime balahce as ofthe datethey are added. However, we will not charge interest on charges added to a
PayOverTime balance automatically (forexamplqSign &Travelqnd Extended PaymentOptioil if you paythe AccountTotalNew Balance bythe due
date each month.
Foreion Currencv Charces: tf vou make a Charqe in a foreiqn cunency, we will conwrt it into US dolla rs on the date we or our agents process ft. We
willch]oose a coniersion-mtetliat is acceptable[o us fprthai date, unl6ss a particular rate is reguired by law'The conversion rate we use is no more
tfrJnttre trignest officiil rate published by a government agen_cy or the highest interba nk.rate we iientifr fiom.custornary banki.ng sources on the
conversion"date orthe prior business day.Tliis rate may difTer from rates in effect on thedateofyourcharge. Charges converted byestablishments
will be billed atthe rates such establishments use.
Credlt Batance; A credit balance (desiqnated CR) shown on this statement represents money owed to you. lf within the six-month period following
the date ofthe first statement indicatiri'g thecredit balance you do not requeit a refund orcharge enough to use upthe credit balance,we will send
you a checkforthe credit balance within 30 days if the amount is $1.00 or more.

Credit Reporting: We may report information about your Account to credit bureaus. Late payrnents. missed payments, or other defauhs on your
Account riray be leflected in your credit report'




     E        Customer €are& Billing lnquiries              1-877477-ffi87 Hearing lrnPaired
                                                                                                                   Website: a mericanexpress.com
     Il       hternatisnal Collect                          l-954-50$8905 TTY: 1{O0-221-995O
                                                            1-8778774987 FAX:1{0O695-909O
              Large Print & Brallle St€tements
              Express Cash                                  1-800-CA5H-NOW ln NY: 1-800-522-1 897            CustomerCate
                                                                                                            & Billing   Inquirks        Palmentt
                                                                                                             P.O. BOX 981535            P.O.BOX6s0448
                                                                                                            ELPASO,fi                   DALLA5 TX 75265-
                                                                                                            7999&t535                   0448




Chanoe ofAddresr
ff mne-ct on front, do not use.
                                                                                                              PayYour Bill with AutoPay
.   Tochangeyouraddrersonline,visitwwwamericano<pre55,corn/updalecontaqiinfo
.   Fo. Name.Company lrLame, and Foreign Addtess orPhone changeS please call CUstomerCare'
                                                                                                               AvoiC late fees
r   Please printcleailyin blue or blackinkonly in theboxes provided.                                           Save   time
                                                                                                              Dedr"rr:t your payrnent fiom your bank
                                                                                                              accounf automatically each month
StreetAddress


                                                                                                               Visit ametica nexpr€is.com/autopay
City. State                                                                                                    today to enroll.

Zip Code

Area Codeand
Home Phone
Area Code and                                                                                                   For information on how t\,e p.ote<t youl
WorkPhone
                                                                                                                pri,racy and to set your comrnunic€tion
Email                                                                                                           and privacy chokes, pleare visit
                                                                                                                wwwa merisn express.<om/p rivacy,

                                                                                Exhibit      DD
               19-13895-jlg           Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                         Pg 259 of 396
                                                  DUPLIGATE COPY                                           p.3/14
             Centurion@ Card

             ffi,                                                                  Account Ending


    Payments and Credits
    Summary
                                                                                                        Total

Paymenls
Credits

                                                                                                    L7A4s3
     ORLYGENGER
Total Payments and Credits


    Detail    *tndicatespostingdate

Payments                                                                                            Amount

I-                                                                                            I
Credits                                                                                             Ampunt

                                                                                                    I
I                                                                                                   I
I-
II                                                                                                 I

I"-                                                                                               I

                                                                                                    -$2s.19
12/05117     ORLYGENGER
                                            AMZN.COIWBILI WA
                                            DIRECTMKTGMISC

12113117     oRLYGENGER                     GAP ONLINE 0B4t]70005001   @4                           -$27   sA
                                            8004277895     0H
                                            DIRECTMKTGMISC

12115117     ORLYGENGER                     MENAGERIE                                               -i645s
                                            ENGLEWOOD          NJ
                                            2At569A704
                                            5hopBop                                            -$ 1.586,69
O'I/O2I1B     OFLYGENGER
                                            Shopbop.com W
                                            DIRECTMKTG   MFC



    New Gharges
    $ummary
                                                                                                       Total
                                                                                              r
ORLYGENGER                                                                                        $7,577.33

Total NarvChargec
                                                            Exnlrilf lrf,
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 260 of 396
                                         DHEh!"c'/t"rF"                                      p.4114



     Detail

g                                                                        Foreign
                                                                                     Amount

                                                                                         I
I                                               I                I                       I
I                                               r
r                                               I                                    I

I                                               I                                    I

I                                                                                        r
I
I                                               -               I                        I
I                                                                                        I
I                                               I-                                     r
                                                I                                    I
                                                                                       r
I-                                                                                       I
r                                                                                        I
                                                r-
I                                                                                        r
I                                               I                                    I



I                                                               I                        I

I                                               I-                                   r
I                                               I
                                                 Exhibit   DD
            19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                              Pg 261 of 396
                                        DUPLICATE COPY                                             p.5fl4
          Centurion@ Gatd

          ffi,                                                            Account Ending


    DetailContinued
                                                                          Foreign
                                                                           Spend           Amount

I                                             ITI                                              I
I
I
                              F               -

I                                             I
I                                             I                                            I

I                                             I
                                                  r
                                                  I


I
I
                                              -
r                                             r
r                                             r
                                              I                       {                    r
                                              I                                            I
I                                             I                                            I
I                                             I


                                              T                                            r
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 262 of 396
                                        DHFt[9/tT5,,'99PJo,                               p.6114



    DetailContinued
                                                                        Foreign
                                                                         Spend       Amount

I                                              I                                      I
I                                              I                                      r
I
I                                              I                                     I

I                                              I                                      I
I                                              I
I
I                                              I
I                                              r                I
I                                                                                    I
                                               r                                     r
r                                              I
I                                              I                                     I
                                               I                                     r
I                                                                                    I
I                                                                     rrl            r
I                                              -               I
                                                I              T
I                                              I-
I                                                                                   I
I                                              r                                     I

I
I                                              I
                                               Exhibit   DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 263 of 396
                                         DUPLICATE COPY
           Centuriono Card                                                                      p.7114



          ffi'                                                             Account Ending


    DetailContinued
                                                                           Foreign
                                                                                            Amount

I                                              I                                            I
I                                              I

I                                              I                                            r
I                                              I
I                                              r                       {                    r
I                                              I                                            I
                                               I                                            I

I

                                               I                I
I                                                                                           I
                                               -
I                                              I                       III
I                                              I
I                                              I                I
I
I                                              I                                            I
I
I
                                               I-
I                                                                     T                 I
I                                              I
                                               I                      I                     I
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 264 of 396
                                         DHhL[fi4[5'.,                                       p.8114



    Detail Continued
                                                                           Foreign
                                                                                     Amount

I                                               I
I                                               I                                        r
I                                               I
I
I
I                                               I-                     {              r
I                                               I
E                                               I
I
I                                              r                       rrl           !
                                               I-                                    r
I
I                                              I                       {                 I
r
I                                                                     rIr
I                                              r                I
I                                              r                      J              I
                                               E
                                                                      ,Ir
                                               I                      rIr
                                               I                                      I
I                                              I                      J              I
I                                              r
                                                                      {               I
I
                                               I                                      r
                                               -
             19-13895-jlg            Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                       Pg 265 of 396
                                                 DUPLICATE COPY
            Centurion@ Card                                                                              p.9114



            ffi,                                                                  Account Ending


    Detail Continued
                                                                                  Foreign
                                                                                   5pend           Amount

I                                                      I                      {                    I
                                                       I                                           r
I                                                      I                      rl
        ORTYGENGER
        Card Ending                                                               Foreign
                                                                                   Spend           Amount

1't/26/17   ShopBop                                    5hopbop,com      wl                     {271s.48
            CLOTHING
12t\2t17    AMMONMKTPLACEPMTS                          AMZN.CO[//BILL   WA                          $38.93
             BOOKSIORES
            AMMON MKIPLACE PMTS                        AMZN.COM/BILL    WA                          $29.84
12/c3117
             BOOK'TOREs
nrc3/D      AMAZONMKTPLACEPMTS                         AMZN.COMIBILL    WA                          $33a1
            BOOK
                                                       AMZN.COM/BILL    WA
12/OgI17    AMAZON MKTPLACE PMTS                                                                    $36.00


            AMMON MKTPLACE PMTS                        AMZN.COM/BILL    WA                          $2s.54
121A3117
            .BOOKSTORES

12rc3117    AMAZON MKTPLACE PMTS                       AMZN,COM/8llt    WA                          $   18.44
            gooKsroREs
1U03/17     AMAZON.COM                                 AMZNCOM/BILL     WA                          $e0.o3
            MERCHANDISE
            AMAZON MKPLACE PMTS                        AMZN.COM/BIU     WA                          $20a3
laOSltT
            BOOKSTORES

12tOSt17    AMAZON MKTPLACE PMT5                       AMZNCOM/BILI-    WA                          $r6.e9

                                                       AMZNCOM/BILt     WA
12t}st17    AMAZON MKI-PLACE PMTS                                                                   $1199


12105117    GGMC{ARNEGIEGGTVIC.CARNEGIE                NEWYORK          NY                          $le.oo
            PARKING LOT& GARAGE
lUosrt7     WHoLEFDSEGw'10102000010102                 EDGEWATER        NJ                         i19734
            2019414000
            Descdption                 Prke
            GROCERY STORES             $197.34
1A1sfi7



12106/17    UBER*TRIP2N62Y HELP'UBERCOM CA                                                          $se.s:

1UO6/17     HTTPT .IWWGOGOAIR'C                        877-3504038      IL                             $s.e9
            INTERNETACC
            HTTP/ A/un^/.GoGoAlR,c                     877-3504038      IL                             $5.ee
1?06/17
            INTEBNETACC
            cAP ONLINE 084870005@1 004                 80tr4277895      OH                          $34.e0
tao6/17
            DIRECTMKTGM6C
I2IO7I17    UBERTTRP U2R5V HELP.UBER.COM CA                                                         $70:/s

IUO7I17     UBER*TRIPMHZLV HELP.UBER.COM CA                                                         $49,39

I2IO7I17    UBERITRIPQ5VI3 HELP.UBERCOM CA                                                          $37.92



                                                      Exhibit DD
                 19-13895-jlg                      Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                                            Pg 266 of 396
                                                                     DHF"b[9ffF                                       p.10/14
                                                                                     '9
  Detail Continued
                                                                                                      Foreign
                                                                                                       Spend      Amount

12/s7117    C.I . GLOBAL BAZAAR                                             NEWARK           NJ                     {725
            201 7 1 207   439355-   1   07   11    4
            RESTAURANT
            C1 -WORI.D BEAN                                                 NEWARK           NJ                     $8.s4
12/07117
            z0l   71 20700006546 07          1 1   4
            OTHER
1UO7/17     IN *BABEsTA, LLC                                                NEWYORK          NY                    $21.78
            91   73882683
1uO7l17     HANOVER VENTURES MAR                                            NEWYORK          NY                    $68.31
            RESTAURANT
1UO7lt7     AMAZON.cOM                                                      AMZN.COM/BILL    WA                     le97
            MERCHANDISE

1UO7/17     ca   rten, |nc. 000000€98                                      Atlanta           GA                    s73.40
            8773330117
            TIP
12/07/17    AMMON MKTPLACE PMTS                                            AMZN.COMIBILL     WA                    $64.98
            BOOKSTORES

12/OB/17    sUTTON s3 PARKING LLC 6s0000009801294                           NEWYORK          NY                    t3s,00
            21264463"t2
            Description                                Price
            PARKINGLOTS/GARAGE $35.00
El0ell7     LE TERSOF NEW YORK                                             NEWYOBK           try                   $62.00
            1212\7344292
            Descriptlon
            A630630TRIMF! 1001
            8612613 ADENAN 4OOO
                       cocoll   PR42

12/08/17    s1400 - 340 EAST 80TH 9TREFI CPRKsI 400                        MANHAfiAN         l.{Y                  $1s.00
            3122742440
            Descriptlen                                Price
            PARKING FEEs                               $r 5.00
            AMMONMKTPLACE PMTS                                             AMZN.COMAILL      WA                    $42.00
ElOenT
            BOOKSTORES

12IO$I17    UBER*TRIPTE5QG HELP.UBER'COM CA                                                                        $6s.88
                                                                           AMZN.COM/BII.I    WA
12I1OII7    AMMONMIqPLACEPMTS                                                                                      i26:?3


            MTA/TBTA AIITO REPLENISH                                       5TATENISLAND      NY                   $105,00
12/10117
            TOLL & BRIDGE FEE
            Description
            FOR BILLING QUESTIO
                    2P-319735143
            AMAZONCOM                                                      AMZN.COM/BILL     WA                    $so.e4
1U10t17
            MERCHANDIsE
'tzt10lt7   WALGREENS                                                      ENGLEW@D          NJ                     $1.49
            NONE07631
            PHARMACIES
            WHoLEFDS CLO#I 0381 000010381                                  CLOSTER           NJ                   $13s.88
1U10t17
            1234567891
            Description                                Price
            GROCERY5TORES                              $ r   3s.88
            WALGRtrNS                                                      ENGLEWOOD         NJ                    $1759
12t10/17
            8002892273
            Description                                Price
            PHARMACIEs                                 $17.99
            AMAZON.COM                                                     AMZN.COM/BILL     WA                     $7-47
12/10117
            MERCHANDISE

Qnafi7      AMAZON.COM                                                     AMZN.COM/BILL    WA                     $12,33
                       NDISE


                                                                            Exhibit DD
             19-13895-jlg             Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                          Pg 267 of 396
                                                    DUPLICATE COPY                                             p.11fi4
            Centurion@ Card

            ffi,                                                                        Account Ending


  Detail Continued
                                                                                       Foreign
                                                                                        Spend            Arnount

             AMAZON MKTPIACE PMTS                         AMZN.COM/BILL     WA                           $137.96
1211"t117
             BOOK5TORES
             AMAZON MKIPLACE PMTS                         AMZN.COM/BILL     WA                           $102.98
12111/"17

             EXXONMOBIL4T9B                               EN6LEWOOD         NJ                               $20.66
12t11117
             201-568{801
             Description
             GAS/SERVIC E5
             AMAZON MKIPLACE PMT5                         AMZNCOM/BILL      WA                               {26.45
12/11/17
             BOOKSTORES
"1U12117     EXXONMOBIL4T9S                               ENGLEII/OOD       NI                               Is2S5
            201-568-6801



1u13lt7      UBER{TRIPTOLL4 HELP.UBERCOM CA                                                                  140.33

12113117     UBER*TRIPsLTXF HELP.UBER.COM CA                                                                 $sl.84
            AMAZON MKTPLACE PMTS                          AMZN.COMEILL      WA                               r4r.58
12113117                                                                                                 $

                    STOBES

            AMAZON MKTPLACE PMTS                          AMZNCOMEILL       WA                               $63.61
1ul3117
             BOOKSTORES
             PLAYA BETTY'S0782                            NEWYORK           NY                               $3857
12113117
             212-335-2220
             Description
             FOOD/BEVERAGE
                                                          NEWYORK           ltY                          $125:lO
12t13t17     GAP U57236
             M                  CLOTHNG
            AMAZON MKTPTACE PMTS                          AMZN,COM/BILL     WA                               $51.00
1a13/"t7
             BOOKSTORES
             LA-VI NAILS 54292980683862e                  PARAMUS           NJ                               $+z.m
1U14/17
            2018431810
            Desc(iption                   Price
             HEALTHAND
            VERIZONWRELESS                                PARAMUS           NJ                           $64122
12/14117
            w@220204
            TELECOMMUNICATION EQUIPMENT AND TELEPHON
12115117     UBER*TRIP E4[XZ HELP'UBER.COM CA                                                                $41.10

12115117     UBER}TRIPEEDAT HELP.UBER'COM CA                                                                 s77.93
                                                          ENGI..EWOOD       NJ                           1152.7s
1U15il7      MENAGERIE
             201-569-2704
             w 55rH 5I     LLC 65000000979491   1         NEWYORK           NY                               $20.00
1u15117
             2125il4A25
             Descdption                   Price
             PARKING LOTSiGARAGE
             FREDERIC FEKI(AI                             NEwYORK           NY                           f 198.5s
12/1s117
             212891037s
t2t't7117    UBERTTRIP66UTQ HELP.UBER.COM CA                                                                 f34.0s
                                                                                         29000
t2tlafi      HUMERTOV                                     TELAVIV
                                                                                  lsraeli Shekels
                                                                                                             $82.79
             HOUSEHOLD APPUANCES

12t19117     AM.PM                                        TELAVIV                        614.10          $l75.BB
                                                                                  kreliShekds
             GROCERYSTORE
             HA5IDAYEREK                                  TELAVIV-JAF                      9500              $2721
12119/17                                                                          kraliShekels
             DAIRY PRODUCTS SfORE
                                                          TELAVIV                        167,00
12ng/17      MERI(AZDAGEYTNUVA                                                    lsraeli Shekels
                                                                                                             $47.83
             MISC
                                                          Exhi      t
                19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                           Pg 268 of 396
                                                    DHf"blfi/tT5.,998].'                                     p.12114



  DetailContinued
                                                                                           Foreign
                                                                                            Spend     Amount
              -MATOKSHUK                                    BENY BRAK                         25.00         i7.16
12/19/17                                                                          lsrapli Shekels
              RESTAURANT
              MERKAZ DAGEYTNUVA                             TELAVM                          41000      $117.43
12/19t17                                                                           lsrdell Shekels
              MISC FOOD STORE
              GETT                                          TEL AVIV-JAF                     3250           $9.32
12/20/17                                                                          lsrali    Shekels
              Mtsc              ATION
                                                                                          27.90
12/20/17      AM PM                                         TELAVM
                                                                                  kraeli Shekels
                                                                                                            $B.oo
              GROCERY STORE
                                                            TELAVIV-JAF                      28.90          $8,28
12nol17       GETT
                                                                                  lsreliShekels
              Mtsc
12/24117      GETT                                          TELAVIV-JAF                      {t20       $   13,s6
                                                                                  kraeli Shekels
              MISC TRANSPORTATION
              GETT                                          TELAVIV.JAF                      49.W       $t+.oe
12/24117                                                                          krali     Shekels
              MIsCTRAN5PORTATION
12/25t17      t/l,1il'IIUNESCOIWBILL                        CUPERTINO       CA                              $9.99
              DIRECT         INTERNET
                                                            TELAVIV-JAF                     4@.00
12t26/17      GETT
                                .IlON                                             leraell thekels
                                                                                                       $114,85


12126/17      Amazon Prime                                  Amazon,com      WA                          $14.9e
              SHIPPINGCLUB
1U27t17       LILIANETOM                                   TELAVIVYAF                      299,Q0       $e6.26
                                                                                  lsraeli Shekels
              CHILDRENS CLOTHING
                                                           TELAVIV-JAF                       31,30          19.03
12/27/17      GETT
                                                                                  tsraeli Shekels
              MISCTRANSPORTATION
                                                           TELAVIV.JAF                      366.00     $10s.s9
12/271't7     GETT
                                                                                  lsraeliSheftels
              Mtsc
                                                                                  lsraeli Shekels
              MIsCTFANSPOMATION
                                                            BENYBMK                          3750      $1042
12/27/17      -MATOKSHUK
                                                                                  kraeli Shekels
              REST AURANT

1U27/17       -sLoMEI                                      BENE BRAK                      2S5,00        $u22
                                                                                  lsraeli Shekels
              JEWELRY/VVATCH/sILVRWR
              GETT                                         TELAVIV.JAF                      I09.00     $31.s6
17.127/17                                                                         lsraefi Shekels
              MISCTRANSPORTAT1ON
              -LILINBLUM                                   GMATIIM                           7400      $21.43
1u2e/17                                                                           lsraeE   Shekels
              RESTAURANI
                                                           TEL AVIV-JAF                      49,90     $14.45
12128t17      GETT
                                                                                  lsraeli Shekels
              MISCTRANSPORTATION
                                                           TEL-AVM                         155.00      $44.88
12/28117      HASABON
                                                                                  lsraeli Shekels
              CLEANING/GARMENT
              GFTT                                         TEL AVIV-JAF                      57r's.    $16,62
12t2e/17                                                                          lsraeli Shekels
              MISCTRANSPORTATION
              GETT                                         TELAVIV-JAF                      t42fo      $4r.1   1
12/31/17                                                                          lsraliShekels
              MISC TRANSPORTATION



  Fees

                                                                                                      Amount

Total Fecs for this Period                                                                             I


                                                            Exhibit DD
                  19-13895-jlg        Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                                     Exhibit
                                                                   Pg 269 of 396
                                                           DUPLICATE COPY
             Centuriono Gard                                                                                                                      p.1U14


            ffi'                                                                                                         Account Ending




 2018 Fees and lnterest Totals Year-to-Date
                                                                                                                                            Amount

I


 lnterest Charge Galculation
 YourAnnual Percentage Rate (APR)   is   the annual lnterest rate on your account'
                                                      Transactions Dated                 Annual                   Balance                    lnterest
                                                                                     Percentage                 Subject to                   Charge
                                                      From          To                      Rate             lnterest Rate

Select& PayLater                                   ou12nffi4                          10.i1096 (v)

Total
(v)VariableRate



 lnformation on Pay Over Time

 There ls no preset Jpendlng llmlt on your Card
 N;;*;i      tft;ainl-iTmii ao6t not meah unlimited spending' Purchasing poweradjusts with'!'our use ofthecard'
 voulr oavmeht hlcto-rv,credit record and financialresources knownto usand other factors. Unless you have been
 'pov''6u'ri/noimed citherwise your Card has no pte-set spending limit'


 Your Pay OverTlmeLlrnlt ls i35,000-00
 iu;;;;;r;r""i   6iaeciini a .harqe reqardless of whetheryout Card account balance exceeds or does notexceed
 ul"irdvffiinrd     fmit.Vou mufrpayin fullallcharges thitare not placed into a PayOverTime balance. Formore
 fr*ormiiion aOout Pay OverTime fe'atures please visif amerlcanerprcssrcom/payovertime'

 Ycu are currently enrolled in Select & Pay Later
 i;;;;;i;a;li6iUt"itrirgesto      moveint6yourPayoverTime balance. Each month you sl.mplychoose wfethetto
 iJv in iuit,mlttrdminimurfr dueor payanyirnouni in between.lnterestapplies from thedateyouadd                a charge   to
 yoirr payoveifime balance untilthedate lt is paid.


 RenewalNotice
 yourAccount renews next month.The followingterms willbe in effectwhen yourAccount renews. unless wetell                      Please refer to paEe 2
 rJJ'":ti.'-i"iisi.ilLiii ibi"riJ pige 2 for more iriformation about your Account, including How We calculate Your            for funher important
 ihlance and Paying lnterest,                                                                                                 information regarding
                                                                                               PayOverTime balance, are       your account
 payrnent tnformation: Altcharges made on this chatge card.thatare not included         in a
 duE and papble by the Payment Due Date.

 Annual Membership Fee: The annual.membershlp fee.for !tl-ur Account is -$2,590.00j.yYhi1' y9u receivethe
 stjtement in whichthe annual fee is bilhd, pu can avold paying the annualfee bycalling the Customer Care phone
 nurnberon Page 2to cancel your Account
 ApR lnformation:The Annual Percentage Rates (APRs) foreach billing period.rnayvary !ased on the. Prime Rate..
 Wouiettre prlme Rare published inthe rates section of TheWallStreetJournat.2daysbefore theCloliJtg Dale oJthe
 nlliino oeniod, TheWallstrretJoumalmay notpublishthe Prime Rateonthat day.lf it does not,wewil! usethePrime
 Rate fidm the previous day it was published.

 The penaltvApR mavapplyto a Feature if you makeone or more late payrnents or if yout payment is returned.We
 -"lrj.".6nitativ5uiireiAitworthiness in determining whethelor not to applythe penaltyAPR to th.e Payover
 ii;"-f";;Ai-ri;;GurAccount. lf the PenahyAPR is aFplied, itwillapplyfo'r afleast6 months_.We will reviewyour
 A';;;;i"*ii6
 'riU"             rn6nitrrun"it6" PenahyAPRis applied.The PenaltyAPR willcontinuetoapplyuntilyou have
         iimeti payments with no returnedpaymenis durlng the 6 months being reviewed.




                                                                       Exhibit         DD
               19-13895-jlg            Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31              Exhibit
                                                                  Pg 270 of 396
                                                           DHPAIH/I[5.$9fJ,,                                          p,14114




Renewal Notice continued
You may have accessto one or rnore Pay OverTime Features.on yourAccount- Ifyou are enrolled in a Feature or
have a Feature balance, the APRs that airp[ will be noted below as of the Closing Dateof this statement'

(v) lndicates variable mte
 * lndicates variable penalty APR will not exceed 29.99%

Select & Pay Later
                                                 Transactions Dated
Fate Descrlptlon                                 From            To          Prime+ Margin          APR
Standard                                     oal2DoM                         Prime+ 5.90%           10.4{)% (v)
Penalty                                      ou1u20M                         Prime+ 25,9996*        2939Yol!)'




                                                                  Exhibit      DD
                  19-13895-jlg              Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                          Exhibit
                                                                    Pg 271 of 396
                                                            DUPLICATE COPY                                                                              p.1124
                 Centurion@ Card

                ffi,                                                                                                          Account Ending


                                                                                                       Membership Rewards" Points
        New Balance                                                                                    Available and Pending as        of   12131 /17


                                                                                                       For upto date point balance and full ptogram
        Payment Due Date                                                    02t27t18+                  deta ils, visit memb ership rewa rd s.com

                                                                                                    Account Summary
                                                                                                       Previous Balance
                                                                                                       Payments/Credits
                                                                                                       NewCharges
                                                                                                       Fees


                                                                                                       NewBalance
                                                                                                                                                 E
                         important lnformation about your account.
E       See page 2 for
                                                                                                       Days in Billing    Periodr 3l

/r\      American ExDress Centurion Bank ("AECB") will undergo a legal entity                       Customer Care
U        change and be known as American Express National Bank ('AENB") as
         of Aplii l, jot s. Foltowing that date, AENB will become the issuer of                        ffi
                                                                                                       !f
                                                                                                               Paybycomputer
                                                                                                               a   merica nexpress,com/pbc
         youi Account To review our Privacy Notice, please visit
         a merica nexp ress.com/p riva cycenter.
                                                                                                      Custom€rCare PaybyPhone
                                                                                                       1-877-877-0987'I-SOO-472-9297
f:h      See Page   13
                     for an lmportant Notice Abouta Change to Your
         Cardmember Agreement                                                                          S     See page Z   foradditional information.


E        See page   15      for lmportant lnformatlon AboutYourAccountT€rms,

l-l
H t*see Paae 21 for an important Privacy Notice and the following pages
       iinEoiGntnotices iboutYour Blllin-s nJg[ts, Electronic Fund
        Transfer Error Resolution and a notic€ for WA residents.


t./;\


                                                                          Contlnued on page 3




                                                                                  E il#'ilil;'
                                                                                                                             AccountEnding
  E      B:tnlffi;t"*epapercrips              El #ll::S?J:::om/pbc                                            Enter 1 5 digit account # on all payments.
                                                                                                              Make checkpayable to American Express.


                                                                                                                                        Payment Due Date
                                                                                                                                                  ozlz7ll8
                                                                                                                                            ou'ffH'


                                                           lllhlrrll,ll,llrll'ltl'lhlllltl,tlll,l'llllltllhrtulr,llllly
  f       check here if youraddressor
          ohone number has changed.
          itlote changes on reverse side'
                                                           AMERICAN EXPRESS
                                                           P.O.BOX650448
                                                           DALI-ASTX 75265-O4"4a

                                                                        Exhibit
                      19-13895-jlg                  Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                                    Exhibit
                                                                                 Pg 272 of 396
                                                                          DHBFI$,+IF"9                                                                          p.W4
payments: your payment must be sent tothe payrnent address shown on your statement and must be received by.5 p.m. localtime at that address
i"6" creatua as biihe div it is received, Paymerits we receive after 5 p.rn. will not be credited. to you rAccount untilthe next day' Payments rnust
it", fill"iira.in* r*^minii.orpon iror vourstatement;                        (2) be mdde-with.a single checkdmwn on a US bank and payable in    U.5   dollars, orwith a
                                                                                                                                                 lfyourpayment
nuooiiibleinstrumentpayableinU'sdollarsa-ndclearablethroughtheUSbankingsystem;.and(3)includeyourAccountnumber.
;;;;;iil;i;tt'Jf ii-JJ6""- rlquio*entr, crediting may be d-elayed and you rnay incur late payment feis and additionalinterest charges, lf
Electronicpaymentsmustbernadlthroughanelectr5niciaymenthethodpayableinUSdoltirs-andclearablethroughtheUSbankingsystem-
*"lii.pt puvr"niin i f"r"ign currency,-we will convert ii irito US dollars at'a conversion rate that restrictive
                                                                                                     is acceptable to us, unless a particular mte is
                                                                                                                 language on a payment we accept will
red"'rr;.i Ui l.i*,   Fi"ut"lo                                                    upon receipt. Any
                                    noi s"nU posi-dated checta as they wllt be deposited
frui"   no               uiiuit6out dui eipreii prior wrltten approial. We wlll re-preserit to your hnancial institution any payment that       is   returned unpaki'
              "tieiion
permission for Electronic Withdrawal: (1!When you send a checkfor payment, you give us permission to electronica.lly withdrawyour payment
from your depcsit or other asset account,,We willpiocess checks.electronicallybytransmitting theamount ofthe checK routing number, account
num6erand iheckserial numberto vour nninciaiinstitution, unlessthe check is not processa-ble electronically ora [ess coslly process is available.
Wh;;;"br*;;iiiuicheli"t.ctronically. yourpaym.ent maybewithdrawn frornyour deposit or otherasset account as s,o-on u.l!!F Trydl{we
i"ceve vourcf'eiti una uou wiit not recJifd itratiaricelled chelckwith 5our financialaccount statement. lf we cannot collectthe funds electronically
;;;;yffi#;;h-djilrtt;iiip"riirrrthiisieiaccountforthL                    amountofthe check, (2) By usins Pay ByCcmputec Pay By Phone orany
otherdlectronic oavmEnt sefuici of ours, you give us permission to electronically withdraw funds from the depositorother asset account you speci8/
in ih;;;;l*iiur;;Au;;i. p;fi;ntr             iuth services of ours received afterBiO p.m.MST may not becredited untilthe nextday'
                                                  "iifig
Hqw We Catculateyour Balance: We use the AverageDaily BalangF lADj) method (including ngw transactbns) to calculate the balance on uihich
i"Jif,irir" i'ii"i"rr tr;i;y c'G;iirn; u"i""i"i on.vorirAcco'unt.callthecustomer care number listed below for more infirrrnation about this
ir"-an.e".ornprtuti"n*Jtf,oOunato*resuhingihterestchargesaredeterrnined. ThenahodweusetofiguretheADBandinterestresultsindaily
co mp ou nd i ng o f i nterest,
pavinq lnterest: lf vou have a pav overTime balance, your due date            is at least 25 days afterthe close of each billing period'We will begin cha.rging
i"i6;;ft.onil;i..tir*             iaJea to-a pay over Time balance       the date they are adiled. Howev-er, we will.not charge interest on_charges.added to a
                                                                          as of
i;;tilii-il;i;;tft;;ur&;iicilly                   1foreromplasisn&Traveland ExtendedPaymentoption) ifyou paythe Accouht TotalNewBalance bythedue
date each rnonth.
Foreiqn Currencv Charqes: lf you rnake a Charge in a foreign currency, ure willconvert it into US dollars on the date we orour agents process it, We
full;iil;;#;;;-ie;;iJir-rii*16ut ir iiceptableio us forthal dare, unliss a particular rate is required by law.The conversion rate we use is no more
thanthe hhhest official mt" pubtltnea nva governmentagencyorthe hig6e,!t interbank.rate we identiSfrom.customary banking sources on the
;ffi;il-;;",i;E;itil;;i;;F*t;;;A#nif;iJrnaydifrerfrom rates i-n effecton the dateof yourcha-ree'Charses converted byestablishments
will   be billed   atthe rates such establishments          use.
                                                                                                                                period followlng.
Credat Batan(e: A credit balance (designated CR) shown on this statement represents money owed toyou. lf withinthe six-month
tGa;i;;ftha         ii;jilt.i;#;i
                              i"diiiri'igihe credit balance you donot requeit a refund orcliarge enough to use upthe credit balance, we willsend
you a checkforthe credit balance within 30 days ifthe amount is $1'00 or more'

cr€dit ReForting; we may report information abut your Accounttocredit bureaus, Late paymentt missed payments,orotherdefaults on yout
Account dray be reflected in yourcredit report.




    E         ft :':.:m"t"t$'?Xf "'
                                            In

              Large Print & Brallle 5tatements
                                                 quiri es          1477€774987 Hearinglmpaired
                                                                   1-954-503€905 TIY:I{0G221€950
                                                                   iA77877-AgB7 FAX:i€0G695-9090
                                                                                                                   E       Website: a metka nexpressrom

                                                                       -B00{ASH-NOW ln NY: 1-800-522-1897            Customer Care
              Express Cash                                         1
                                                                                                                     &Billing lnquirles       Payments
                                                                                                                            981535
                                                                                                                     P.O. BOX                 P.O.8OX550448
                                                                                                                     ELPASO,IX                DALLASfi7526s-
                                                                                                                     7999&1535                0448




(hanqe ofAddress
Fcorrict on fronc do not   use.
                                                                                                                       Pay Your Bill      with AutoPay
.   To change your address online visit urvw,americanexpresscom/updatecontactinfo
.                                                                                                                      Avoii late fees
    For NamL iompany Name, and Foreign Address orPhone changes, please call CustomerCae.
.   Please pdnt cleirly in blue or black ink only in the boxes prwided,
                                                                                                                       Save   tirne

                                                                                                                      Deduct your payment from your bank
                                                                                                                      accounf automatically each month
StrcetAddress


                                                                                                                       Visit americanexp rese.com/a       utopay
Clty, State                                                                                                            todayto enroll.

ZipCode

Area Code and
F{ome Phone

Area Code and                                                                                                           For infarnution on howwe ptoted your
WorkPhone                                                                                                               privaq and to setyour comrnunication
Email                                                                                                                   and privacy choices, please visit
                                                                                                                        vnvrrr.a merica nereress<om /privacy.


                                                                                     Exhibit       DD
              19-13895-jlg                  Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                        Exhibit
                                                                  Pg 273 of 396
                                                            DUPLICATE COPY                                                           p.3t24
             Centurion@ Card

             tffi,                     CI   Your Centurion@ Mernbership includes an annual subscription to
                                                                                                                Account Ending


                                            Departu res rnagazine (a value of $ 1 0). lf you do not wish to receive the
                                            magazin+ pleaie call us at the nurnber on the back of your Card, No
                                            credits ar6'offered to Mernbers who elect not to receiv-e the magazine,

                                            Learn how to take advantage of your Pay OverTime feature on page 12
                                   E
                                   O        Effective February 28,201B,Card Members will no longer earn 2X
                                            Membership Rewards'points on Uber rides.

                                   O        Wewantto letyou knowthat starting on218/2018,we'llbe making
                                            some changes io simplifu the way your transaction details are displayed
                                            in your paplr statemint, You can iontinue to view the full deuils of
                                            eath trins-action when you log into your account at
                                            americanexpress.com.



    Payments and Gredits
    Summary
                                                                                                                                   Tbtal

Payments
Credits                                                                                                                            $000

Total Paymentsand Credits


    Detail   {lndicates posting date

                                                                                                                               Amount

I-                                                                                                                         I
    New Charges
    Summary
                                                                                                                                  Total


ORLYGENGER                                                                                                                     i5,715,71

Total NewCharges

    Detail


H                                                                                                              Foreign
                                                                                                                5pend          Amount

r                                                                     I
I                                                                     r
I                                                                     r
                                                                      Exhibit      DD
             19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                  Pg 274 of 396
                                        D
                                            HBFI$*tIF"$                                         p.4124



    DetailContinued
                                                                             Foreign
                                                                                        Amount

r                                                T                                          I

I
I
I                                                -
I                                                r

                                                                         f               I
                                                 I                                      I
I                                                                                        I
I                                                r                       {              I
I
I                                                                                       I
r
                                                 I                I                         I
I                                                r                                     r
                                                 I                     -rI             r
r                                                I
I                                                I                T
I                                                r
F                                                r                      J               T
I                                                I                      J               T
I                                                                       I              r
I                                                I                      {              r
I                                                I                      {               I
I                                                                       {              r
                                                 Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 275 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                           p.5t24


           ffi,                                                             Account Ending


    Detail Continued
                                                                            Foreign
                                                                                             Arnount

                                                                                        r
                                                                             Spend

r                                               I
I                                               I                       J                I
I                                               r                       rl            ,r
r                                                                       J                r
r                                               I
I
                                                -
                                                I                       {               r
I                                               I                                                I
r                                               I                I                           I
                                                                                              I
I                                               I                                            I
I                                                                       {                    I
I                                                                      I                     I
I
                                                -
                                                                 r
I
                                                -
I                                               I                                                I
I                                               r                      {-
                                                                       r{                     I
I                                              I                                             I
I                                              I                       {                     r
I                                              I                       J                 I
I                                              I                       I                 I
r                                              E                                         I
I                                                                                        I
I                                              I                 I                       I
I                                              I-                      J                 I
I                                                                I                           I
                                               Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 276 of 396
                                        Dri#ffi/tTF"9PFJ"                                   p.6124



    DetailContinued
                                                                          Foreign
                                                                                     Amount

r                                                                                   I

I                                                                                       I
I                                             r                                         I
I                                             I-                                        r
I                                             I                                     r


                                              I                                      I




I                                             I!



I



I                                             I
I                                                                     {                 I
                                              T                       rII
r                                             I                       rIr
I                                             I                                     I
                                               Exhibit   DD
             19-13895-jlg    Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                               Pg 277 of 396
                                         DUPLIGATE COPY                                         p.784
           Centurion@ Gard

           ffi,                                                            Account Ending


    Detail Continued
                                                                           ForeQn
                                                                            Spend       Amount

I                                                               r                           I
I
                                               -                                            I
                               F
I                                              r                                            I
I                                              I                                            I
I                                              I                       {                    r
I
I
                                                                                       I
                                               I                                            r
I                                              r                                            I
II                                             r                                            I
I                                                                     {                     I
I                                              r                                            r
I                                              r                r
I                                              I                                            I
I                                              r                      J                     I
I                                              IT
r                                              I                      {                r
I                                              I
I                                              I

I                                              I                      J                     r
                                              Exhibit DD
               19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                 Pg 278 of 396
                                          DHf"blH/$F..998X.'                                  p.8124



     Detail Continued
                                                                            Foreign
                                                                                      Amount

                                                                        I             I
I
I                                                 I
I                                                I-               I                    I
I                                                                                         r
I                                                I-
I                                                                       f                 -r
                                                 I
I
                                                 I
I                                                rI                                       r
I                                                                                         !
.I

                                                                 I
I
                                                -
                                                                        {             r
I-                                              rrl                                       I
I                                               I
r                                               I                                     r
I                                               I
I
I
I                                               -I
r                                               -                                     I
r                                               I
               19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                           Pg 279 of 396
                                                    DUPLICATE COPY                                                  p,9f24
              Centurion@ Card

              ffi,                                                                          Accsunt Ending


  DetailContinued
                                                                                            Fore(Jn
                                                                                             Spend           Amount


H         ORTYGENGER
          Card Ending                                                                   Forelgn
                                                                                                             Amount
                                                                                              2&00
OIIO2I|B       HERCULESLOCKS                               TEL-AVM
                                                                                   lsraeli Shekels
                                                                                                                  $8.12
               HOME 5UPPLY WAREHOUSE
O"I/0211


               .MATOKSHUK                                  BENYBMK                            3loo                $8.99
a1/03t18                                                                           lsraeli Shekels
               RESTAURANT
                                                           TELAVIV-JAF                        64.00              $1856
.01/03/18      HASID AYEREK
                                                                                   lsraeli Shekels
               DAIRY PRODUCTs STORE
                                                           TELAVIV-JAF                        23.20               $6.76
01/M/'.tB      GETT
                                                                                   lsrmllShekels
               MISC TRANSPORTATION
o1lo7lts       GETT                                        TELAVIV.JAF                       :100,80
                                                                                   lsraeliShekels
                                                                                                                 $87.67


                                                           TELAVIV-JAF                       300.90              $87.67
01to7l1B       GFTT
                                                                                   lsraeli Shekels
               MISCTRANSPORTATION
                                                           TELAVIV.JAF                       360.00          $104.93
01/a7/18       ZOOM                                                                lsraeli Shekels
               ART DEALER & GALLERY
ovoTllg       wo                                           TELAVIVJAF                       180.00
                                                                                   lsraeli Shekels
                                                                                                                 $52.46
               RESTAURAM
                                                                                              32,24
ot/08/18       GETT                                        TETAVIV.JAF
                                                                                   lsraeli Shekels
                                                                                                                  $9,37
                      TRANSPORTATION
              GETT                                         TELAVIV-JAF                        2860                $8.33
ovagl1.8                                                                           tsaeli Shekels
               MISCTRANSPORTAT1ON
                                                           TELAWYAF                           5490
01/ast're      NEVETZEDEKPHARMACYAI4
                                                                                   lsraeli Shekels
                                                                                                                 $r5.98
               DRUG STORE/PHARMACY

01/08/18
               -LILINBLUM                                  GIVATIIM                       58800              $   170,96
a1/wl1g                                                                            lcaeli ShekelE
               RESTAURANT

o't/@118       UOLYA                                       TELAVMYAF                         195.00              $s6.70
                                                                                   kraeli Shekels
              cosMErrcSroRE
                                                           TELAVIV-JAF                        28,10               $8.22
O1t11t1g      GETT
                                                                                   lsraeli Shekels
               MT5CTBANSPORTATION
                                                           TELAVIV-JAF                      21.50                 $6.33
01/'tol18     GETT
                                                                                   Isradi Shekels
               MISC]RANSPORTATION
              CAsEYs FLOWER STUDIO                         NEWYORK          NY                               $ 12s,21
01/11/18
               212-24349ffi
              GETT                                         TELAVIV-JAF                       296.00              \87.12
01t11/18                                                                           lsneliShekels
               Mlsc TRANSPORTATION
                                                           TELAVIV-JAF                        90.00
01/11/18       HASID AYEREK
                                                                                   lsraeli Shekels
                                                                                                                 $26.4e
                       PRODUCTS STORE

01/11118       -ROEDANIALLTD.                              GIVATIIM                         1,,rc0.00        $412,03
                                                                                   lsraefi Shekels
               BEAUTY/EARBER SHOP
                                                           TELAVIV-JAF                      306.00               $90.06
or /1 1 /18    GETI                                                                lsr*li   Shekels
               MISCTMNSPOKI'ATION
                                                           JERUSALEM                         740gJ           i217.79
o1/11/18       zuzu MoToRIcETOURISM      LTD
                                                                                  Isra€li Shekels
              TRAVELAGENCY

O1/'tfilts     ZARA MAMILA                                 Jerusalem              .           69,X               i20.s7
                                                                                  lsrreliShekels
                         CLOTHI
                    19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                               Pg 280 of 396
                                                        DHf"b["ci+T5.'                                             p.1Al24



     DetailGontinued
                                                                                            Foreign
                                                                                             Spend       Amount
                  GETT                                          TEL AVIV-JAF                   296.00      $87.12
41114/18                                                                               lsraeli Shekpls
                  MISC TRANSPOFIATION
01114{18          PAZELLEND                                    jerusalem                        s935       t?:6,44
                                                                                       lsraeli Shekels
                  HOBBY,TOY&GAME
                  COFFE ALMA                                    TEL AVIV. Y                     Tt.60      $22.s4
at/t4/18                                                                               lsraeli Shekels
                  RESTAURAM
                  GETT                                          TEL AVIV-JAF                   146.t0      $43,0s
ot/15/"t8                                                                              lsaeli Shekels
                  MISCTHANSPORTATION
                  -BABY STAR                                    BENY BRAK                    159980       i47o.96
01/16/18                                                                               lsraeli Shekels
                  CHILDREN'SCLOTHING
                  GETT                                         TEL AVIV-JAF                     29.50          $s.39
01/16/18                                                                               lsneliShekels
                  MIsCTRANsPORTATION
                  HA5ID AYEREK                                 TELAVIV.JAF                     45.00               3.25
01/16lt&                                                                               lgaeli Shekels
                                                                                                           $   1


                  DAIRY PRODUCTSSTORE
                  GETT                                         TEL AVIV.JAF                     63,80      $18.78
01t16ltB                                                                               l:raeli Shekels
                  MISCTRANSPORTATION
                                                                                                30.40
01 /1   6/l   I   GEfi                                         TELAVIV-JAF
                                                                                       lsraeliSlekels
                                                                                                               $8,95
                  MISCTRANSPORTATION
                                                               TELAVIV-JAF                      86.40      t2s,43
01/16118          GETT
                                                                                      lsaeliSfukels
                  MISCTRANSPORTATION
01/17118          SUPERCLIKLTD                                 telaviv                        19430        $56,63
                                                                                      lsraeli Shekels
                             STORE
                                                               TELAVIVYAF                      51.92
O1I1SI18          NEVETZEDEKPHARMACYA.M
                                                                                      lsraeli Sh€kels
                                                                                                           t1s,27
                  DRUC STORE/PHARMACY
01/18/18          SUPEH PHARM                                  TELAVIVYAF                      35:10       $1o,so
                                                                                      lsraeli Shekels
                  DRUG STORE/PHARMACY
                                                               TELAVIVYAF                      100.00      l29AO
o't/18118         HALEHEM SHELMICHAELA
                                                                                      lsraeli Sheltels
                  DAIRY PRODUCT5STORE
01/18/18          AM.PM                                        TELAVIV                        762.12
                                                                                      lsraeli Shekels
                                                                                                          $22408
                            STORE

                  WOT                                          TELAVIVYAF                   t,520,00      $446.91
01J19/18                                                                              lsrceli Shekels
                  FASTFOOD RESTAURANT
                                                               8fp.4277895      OH
01mlft            GAP ONLINE 084870005001 004                                                              $60,00
                  DIRECTMKTGMISC
01t21118          GAP ONLINE 08487000s001 004                  w-4277895        OH                         $zz,so
                  DFECTMKTGMI5C
o"vz1lt8          GAP ONLINE 084870005001004                   80v4277895       OH                        $102,60
                  DIREfiMKTGMISC
                  GEIT                                         TELAVIV.JAF                     7930        $2332
o1/21118                                                                              lsraeli Shelals
                  MlSC
                                                               TELAVIVYAF                      t4:t6       $1022
01/21118          NEVETZEDEKPHARMACYA.M
                                                                                      lsreliShekels
                  DRUG
                  TOLMAN HERZELIA MANOFIM                      HERZELIA                       792ffi      1232.87
01121t18                                                                              lrraeli 5hekets
                  FURNIIURE/HOME SIORE
o1/21n8           MEATBAR                                      HERZELIYA                      335,80
                                                                                      Israeli Shekels
                                                                                                           $98.73


o1l11lrs          GFIT                                         TELAVIV.JAF                     80,10
                                                                                      lsraeli Shekels
                                                                                                          $23.55


unuts             carters, lnc. 000000998                      Atlanta          GA                        $97.s8
                  8773330117
                  TIP
01   /23,|8       GAP ONLINE 084870005001 0o4                  8ff,4277W5       OH                        $60.00
                  DIRECT MKTG MISC

01/z4t1a          SUPERCLIKLTD                                 telaviv                         59.60      $17.53
                                                                                      lsraell Shekels
                  GROCERY
               19-13895-jlg          Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                        Pg 281 of 396
                                                 DUPLICATE COPY                                             p.11f24
            Centurion@ Card

            ffi,                                                                       Account Ending


  DetailContinued
                                                                                       Foreign
                                                                                        Spend           Arnount

a1/zs/18      WWW.ITUNES.COIWBILL                       CUPERTINO         CA                              $9.ee
              DIRECTM KTG INTERNET
01/2s/18      HASABON                                   TEL.AVIV                        215.00
                                                                                lsraeli Shekels
                                                                                                         $63.6s


                                                        TEL.AVIV                        100.50           $29.78
01/25118      SUPEF FARMALNBI
                                                                                lrraeli Shekels
              DRUG STORVPHARMACY
                                                        TEL-AVIV                        290.0t           $8s.85
01/2sl1B      EM PM
                                                                                lsraeli Shekels
              GROCERYSTORE
              AMAZON MKIPLACE PMT5                      AMZNCOM/BILL     WA                             $634.92
01/25/18
              BOOKSTORES
                                                        Amazon.com       WA
01/26llS      Amazon Prime                                                                               $14s9
              sHIP PINGCLUB
                                                        AMZN.COM/BILL    WA                              s35.19
01126118      AMAZONMKPLACEPMTS


01ngl1a       AMAZON.COM                                AMZN.COM/BILL    WA                               ]6.92
              MERCHANDISE
                                                        AMZN.COM/BILL    lnrA
O1N9II8       AMAZON MKI'PLACE PMT5                                                                      $75.23


otl2&l18      AM.PM                                     TELAVIV                         366.e0          $108.61
                                                                                lsraEli Shekels
              GROCERYSTORE
                                                        BENYBRAK
                                                                                   '
A1N8N8        -MATOKSHUK                                                                120.00
                                                                                l*aeliShekels
                                                                                                         $35.52


oltzatll      AMAzoN MKTPLACE PMTS                      AMZNCOM/BIII-    WA                             $218,87
              BOOK STORES
                                                        AMZN,COM/BILL    WA
OlNg/18       AMAZONMKTPLACEPMTS                                                                         $68.49


                                                        TEL.AVIV                        265.00           $78.1 3
01t29t18                                                                        lsraeliftekels
              CTEANING/GARMENI
                                                        AMZN.COM/BILL    WA
o1/2gl1s      AMAzoN MKIPIACE PMTS                                                                        17.o2
              BOOK STORES
              AMAZONMKPLACE PMT5                        AMZN.COM/BILL    WA                              $ss,39
01/301t8
              BOOKSTORES
              AM PM                                     TELAVIV                          50,80           $14,e4
01l3a1w                                                                         lsraeli Shekel5
              GROCERYSTORE



  Fees
                                                                                                        Amount

II                                                                                                  I
Total Fees for this Period



  2018 Fees and lnterest Totals Year-to'Date
                                                                                                    Amount




                                                       Exhibit      DD
                  19-13895-jlg         Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                   Exhibit
                                                                  Pg 282 of 396
                                                        D
                                                            HFA!,SIUF"                                                       p.12D4



 lnterest Charge Calculation
 Your Annual Percentage Rate (APR) isthe annual interest rdteon youraccount,
                                                  Transactions Dated               Annual                   Balance     lnterest
                                                                               Percentage                 Subjectto     Charge
                                                    Frorn         lo                   Rate            lnterest Rate

Select & Pay Later

Total
                                                02/12/2004                       10.40%(v)                     r         I
(vlVariableRate



 lnformation on Fay Over Time

 Therels no oreset suendlnq llmlt on your Card
 No pre.set siendinq limit dods not rneah unlirnited spending. Purchasing poweradjusts with your use of the Card,
 vodr oavrneht histo-rv, credit record and financial resdurces khown to us and other factors. Unless you have been
 [:revibuily notified ciheMise, yourCard has no pre-set spending limit.

Your Pay Over Tlme Lirnit Is $31000.00
W" 1.n"uioorove or decline a charqe reqardless ofwhether yourCard account balance exceeds ordoes notexceed
         Oiertime limit. You mud payjn fqllallcharges thitare not placed into a PayOverTime balance. For more
rrour fj.v
informaiion about PayOverTime febtures please visi[ americanexpressromlpayovertime.

Yoq are currendy enrolled in Select & Pay Later
iou can select eli6ible charges to move int6 your PayoverTime balance. Each month you simply choose whether to
pay in full, payth[ minimuri due,or pay any amouni In between.lnterest applles from the date you add a chargeto
yoirr PayOveiTime balance untilthedate it is Paid.




                                                                       Exhibit DD
        19-13895-jlg      Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                Pg 283 of 396
     Centurion@ Card
                                        DUPLIGATE COPY                                                      p.13124



     ffi                                                                                 Account Ending


Notice of lmportant Changes to Your Account Terms




Determining the    Cunently on your Pay OverTime feature , the Prirne Rate used to calculate interest is the
Prime Rate         Prime Rate published by the Wall Street Joumal 2 days priorto the Closing Date of your
                   billing period.

                   Effective for your billing period beginning in April 2018, we arc updating your Ag.reement
                   to say that th-e Prime Rate used to calculate interest will be the Prirne Rate published by
                   the Wdl Street Journal on the Closing Date of your billing period.



            See fhe following page for the Detail of Changes to your Cardmember Agreement.




                                                  Exhibit DD
                                                                                            CMLENDDMRUSO226
            19-13895-jlg      Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                  Exhibit
                                                     Pg 284 of 396
                                              DHF"blS.+IF.,t                                                  p.14124




Detail of Changes to Your Cardmember A'greement
This notice amends the CardmemberAgreement (the 'Agreernent") as described below. We have the right to_
amend as described in the Agreement. Any terrns in the Agreement conflicting with this cfiange are replaced fully
and mmpletely. Terms not changed by this notice remain in futlforce and effect.

Determining the Prime Rate
Effedive w1h bitling periods beginning in April 2018, in Part 2 of the Agreemenl, we are_amending the
Determining prim{Ratesub sehion of tne Anout lnteres't Charges on Pay OverTime Balane sec-tion by deleting
the following paragraph :

          We use the Prirne Rate from the nates section of The Wall Street Joumal.Ihe Prime Rate br each
          billing period is the Prime Rate publishedin The Wall Street Joumal2 days before the Closing Date of
          the billing period.

And replacing with the foltowing paragraph:

          We use the Prime Rate from the rates section oI The Wall Street Journal.The Prime Rate for each
          billing period is the Prime Rate published in The Wall Street Joumal onthe Glosing Date of the billing
          period.




                                                       Exhibit DD
                                                                                               CMLENDDMRUS0226
           19-13895-jlg       Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                      Pg 285 of 396
         Centurion@ Card
                                                DUPLICATE COPY                                                       p. 1V24



         ffi'                                                                                    AccountEnding


Notice of lmportant Changes to Your Account Terms
We are making cfianges to your CardmemberAgreement referenced in this notice, We enoourage you to read
this notice, share it with Addition alCardrnembers on your account, and file it for fufure reference. The detailed
changes to yo ur Cardmember Agreement can be found after the below summary chaft.
m      TAITTTIE       ffi
 The                                      that are being made to your accountterms. Unless otherwise noted,
 these                                    1   20 1 B.

 We are amending your CardmemberAgreementto changethe names of the Pay OverTime feafure: Select &
 Pay Later will be known as Select, Extended Payment Option will be known as Direct, and Sign & Travel@will
 be known as Pay Over Tirne Travel.
 We are amending the Cardmember Agreement so that if you are enrclled in bolh Pay.Over Time Selec't and
 pay Over Tirne direct, you will be able to alternate between those Pay OverTime settings byvisiting us online _
 at imericanexpress"cbmlpayovertime, if you have an online account, or by calling the numberon the back of
 your Card.
 Stading on July 1 20 1 8, you will no longer be able to
 Over llme Travel and wish to enroll              not
 ts enrolled rn   Over Time Travel,
 Time Travel           rf you cancel Pay Over Time


    Pay OverTime Limit                           We are adding this limit above the Rates and Fees Table on
                                                 Paqe 1 of Part 1 of the CardmernberAgreernent.
    Paying lnterest                              Your due date is at least 25 daye afterthe close of each billing
                                                 period. For transac{ions added to a Pay Over Time balance at
                                                 your request, we will begin charging intercst as of the date they
                                                 are added to your Pay Over Tirne balanoe. For transactions
                                                 added automatioallyto a Pay OverTime balance, we will
                                                 charge interest beginning on the date of each transac{ion. We
                                                 will not drarge interest on chages added to your Pay Over
                                                 Time balances automatically if you pay the Account Total New
                                                 Balance by the due date each month.




                                                         Exhibit     DD
                                                                                                    CMLENDDMRUSMSO
             19-13895-jlg      Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                  Exhibit
                                                     Pg 286 of 396
                                             DHF.bl,f,'+TF"                                                   p.16124




 Late Payment                              We are revising this row lo clariff how late payments work under
                                           How Rates and Fees Work on Page 2 o'f Part 1 of the Cardmember
                                           Agreement.
 About Pay Over Tirne                      We are adding a new row called About Pay Over Time under How
                                           Rates and Fees Work on Page 2 of Part 1 of the Cardmember
                                           Agreement to provide details about the Pay Over Time feature.
                                           Effective July 1, 2018, disregard the Pay Over Time Travel
                                           paragraph in About Pay Over Time feature if you have not enrolled
                                           in Pay Over Time Travel by such date, ltwill not be paft of your
                                           Cardmember
 About Pay Over Time features              We are deleting this sub-section and reptacing it with a new sub'
                                           section mlled More About Pay OverTimelo provide additional
                                           details aboutlhe Pay OverTime feature in Part 2 of the Cadmember

 How we calculate your Minimum             We are revising this sub-section underAbout your Minimum Payment
 Payment Due                                Dueto reflect the terminology used in your billing siatement.
 When we charge interest                   We are revising this sub-section under About interest charges on
                                           Pay OverTimd balancesto explain when we charge interest on
                                           transadions added to the Pay Over Time feature.
 How we calculate interest                 We are revising this sub-section under About interest charges on
                                           Pay OverTime balancesto reflectthe new Pay OverTime balance
                                           opt'ons.

The following new Pay Over Time terms have been aldedJg lhe_Cardmernber Agreernent to conform with the
above chanj'es: Pay OverTime Direct balahce, Pay Over Time Select balance, and Pay OverTime Travel
balance.

For ease of reference, you will find these terms and other general updates in the following rows and sub'sections
of the Cardmember Agreement.

    Page 1 and Page 2 of Paft   1:

    .   Annual Percentage Rate (APR) rowof the Rates and Fees Table
    ,   Penalty APR and When lt Applies rcw of the Rates and Fees Table
    .   Penalty APR for New Transaclions row under How Rates a nd Fees Work
    .   Retumed Payment row under How Rates and FeesWork
    Pad 2:
    ,   When   you must pay sub-section underAbouf your payments
    .   Howto make payments sub-section under About your payments
    .   How we appty payments and credtfs sub-section underAboutyour payments

             See flre following page(s) tor the detail of changes to your Cardmember Agreement'




                                                       Exhibit     DD
                                                                                               CMLENDDMRUSO23O
           19-13895-jlg         Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                             Exhibit
                                                        Pg 287 of 396
                                                 DUPLICATE COPY
        Centurion@ Card                                                                                                      p,17124



        ffi'                                                                                            AccountEnding


Detail of Changes to Your Cardmember Agreement
This notice amendi your American Express Cardmembel Agrg.gr1e.nt ('Cardmember Agreemenf') as.described ,
UJfow. Any ierrns in ihe CarclmemberAgreement conflicting with this change a.re.cornplelely replaced. _Terms not
changeO 6y this notice continue to appli. lf you have any questions, please call the number on the back of your
Card.

Effec{ive June 1, 2018, your Cardmember Agreement will be amended as follows:

your pay OverTime Limit amount is added above the Rafes and FeesTable onPage                      1 of Part 1 of the
Cardmember Ag reernent.

The Rafes a nd Fees Table onPage 1 of Part 1 of the Cardmember Agreement is amended by deleting the
Paying lnterest row and replacing it with the following:

 Paying lntercst




                            due date each month.

How Rates and FeesWork onpage?of Part 1 of the Cardmember Agreement is amended by deleting lhe Late
Payment rcw and replacing it with the following:

 Late Payment




How Rates and Fees Work on Page 2 of Part 1 of the Cardmember Agrgel_e1J is. fufiher arnended. by adding the
following new row called Aborl Pdy Over fime; however, effestive July 1., 201 8, the third .paragraph in the new .
i",ir ilgiriiirg Fay overrime Travetwitl be deleted from your CardmemberAgreement if you have not enrolled
in PaybverTime Travel bY such date:


 About Pay Over Time        We rnay add a feature to your Account that allows you to pay certain charges over time, with
                            interesi(Pay Over Time). lf the Pay Over Tirne feature on your Actount is setlo Select, you may
                            request io dac-e eligible purchases from the current or preceding billing period in your P_ay Oler
 See More About PaY         Tirire Seteit nalanc6. ff we approve your request, we will place the charge in your Pay Over Time
 QverTime in Part2          Select balance. lf we decline your request, you rnust pay tre charge in full by the Payrnent Due
 of this Agreement for      Date, A charge is eligible for Pay Over 1irne if it equals or is more than a certain dollar amount
 important additional       We will tell you this amount wheh you enroll, and it is subject to change, We will tellyou if we
 information about the      change it,
 Pay Over Tirne feaf.ure.
                            lf we allow you to enroll in the Pay Over Time Direct feature, we will auiomatically place eligible
                            ourchases in vour Pay Over Time Direct balance. You may alternate between the Select and
                            birect settins6. You cin do so by visiting us online at americanexpress.corn/payovertime or by
                            calling the number on the back of your Card.

                            lf vour Account is enrolled in Pay Over Time Travel, we will automatically place eligible travel'
                            reiated charges in your Pay Over Tirne Travel balance regardless of whether your Pay Over
                            Time feature is set to Select or Direct. Sorne examples are airfare and cruise ship tickets, hotels,
                            oar rentals and charges made outside the U.S. lf you request to cancel your Pay Over Time
                            Travel feature at any time, you will not be able to re-enroll.




                                                            Exhibit      DD
                                                                                                            CMLENDDMRUSO2SO
             19-13895-jlg         Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                          Pg 288 of 396
                                                  DHF"Hf,.+trF                                                                  p.18f24
                                                                    'S



About using your card in Part 2 of the Cardrnember Agreement is amended by deleting the About Pay Over Time features
sub-section and replacing it with the following:

 MoreAbout Pay Over         With Pay Over Time, you have the option to              Certain charges are not eligible for Pay Over
 Time                       pay yourAccount Total New Balance each                  Time, such as cash and similar transaction$.
                            month, the Minimum Payment Due oranything               We may change which charges are eligible to
                            in between. On each statement, your Account             be placed into your Pay Over Time feature.
                            Summary will show your Pay Over Tirne New
                            Balance, which is the arnount that is eligible to
                                                                                    We assign a Pay Over Time lirnit to your
                            be paid over time (sae Whan you must payin
                                                                                    Account. We will not place any charge into
                            Parl2l.                                                 a Pay Over Tirne balance if it would cause
                                                                                    the total of your Pay Over Time balances to
                            We apply a charge to the relevant Pay Ovor              go over your Pay Over Time Limit, Your Pay
                            Time balance in accordance with the selection           Over Time Limit is shown on page 1 of Part 1
                            in effeci at 8 p.m. Eastern Time on the                 and on each statement. We may increase or
                            hansaction date provided by the merchani.               reduce your Pay Over Tirne Limit, We may do
                            The transaction date provided by the merchant           so even if you pay on time and your Account
                            may differfrom the date You made the                    is not in default. We will tell you if we change
                            charge if, for example, there is a delay in the         that amount. You must pay in full all charges
                            merchant submitting the transaction to us or            that are not placed into a Pay Over Tirne
                            if the merchant uses the shipping date as lhe           balance.
                            transaction date.

Ahotut your Minimum payment Due in Part 2 of the Cardrnember Agreement is amended by deleting            the How we oalcalate
you, fiiiri*um Payment-Due subsaction and replacing itwith the following:

 How we calculateyour       Tha Minimum Payment Due is the Pay ln Full New Balance plus any Pay Over Time Minimum
 Minirnurn Payment          Due, To oalculate the Pay Over Time Minimum Due for each staternent, we start withthe higher
 Due                        of;
                            (1) interest charged on lhe statement plus   1olo   of the Pay Over'l-ime New Balance (excluding
                            interest on ihe statement); or
                            (2) $35.

                            Then we round to the nearest dollarand                                              due. Your Pay
                            Over Tirne Minimum Due will not exceed                                              ou may pay more
                            than the Minimum                    to




                                                              Exhibit       DD
                                                                                                               CMLENDDMRUSO23O
             19-13895-jlg       Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                            Exhibit
                                                       Pg 289 of 396
                                                DUPLICATE COPY
        Centuriono Card                                                                                                     p,19P4



       ffi-                                                                                             Account Ending



About interest charges on pay over Time balances in Part 2 of the Cardmember Agreement is amended by deleting the
When we charge iiteresf sub.section and replacing it with the following:
 When we charge           For lransactions added to a Pay Over Time balance at your request (for example, if your Pay
 interest                 Over Time feature is set to "Selec['), we charge interest from the date they are added to a Pay
                          Over Time balance until they are paid'

                          For transaclions added autornatically to a Pay Over Time balance (for example, if your Pay
                          Over Time feature is set to "Direcf'), we charge interest from the transaction date until they are
                          paid. However, we will notcharge interest on these transactions in a billing period if
                           . your Pay Over Time Previous Balanre for the billing period is zero; or
                           .   you paid the Account Tatal New Balance an your statement, if any, for each of the
                               previous two billing periods in full by the Payment Due Date shown on each of those
                               statements.

About interest charges on Pay Over Time balances in Part 2 of the Cardmember Agreement is further amended by deleting
the How we  calcutite interest sub-section and replacing it with the following:
 How we calculate         We calculate interest for a bilting period by first figuring the intsrost on each balance. Balances
 interest                 within the Pay Over Time feature -such as "Select" and "Direcf' - may have different interest
                          rates.

                          We use the Average Daily Balance method (including new transactions) tofigure.interest
                          charges for eacfr balance,-The total interest charged for a hilling period is the sum of the interest
                          charged on eadr balance,

                          lnterest
                          The interest charged for a balance in a billing period, except for variations caused by rounding,
                          equals:
                          (1) Average Daily Balance (ADE) rnultiplied by
                          (2lDaily Periodic Rate (DPR) multiplied by
                          (3) number of days the DPR was in effect.

                          ADB
                          To getthe ADB for a balance, we add upits daily halances. Then we divide the res_ult by the
                          nuriber of days the DPR for that balance was in effect. lf the daily balance is negative, we treat it
                          as zero.

                          DPR
                          A DPR is 1/365th of an APR, rounded to one ten-thousandth of a percentage point. Your DPRs
                          are shown ln Hor,vRates and FeesWorkinPxtl.




                          Daily Balance
                          For each day a DPR is in eftect, we figure the daily balance for each balance by:
                                .taking lhe beginning balance lor the day'
                                .adding any newcharges,
                                .subtracting any payments orcredits; and
                                .making any appropriate adjustmenls.
                          We add a new charge to a daily balance as of its transaction date.

                                                           Exhibit      DD
                                                                                                           CMLENDDMRUSO23O
           19-13895-jlg    Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                    Pg 290 of 396
                                            DHP"b[f,/tTF"9                                                                p.20f24




How we calculate     Beginning balance
interest             Forthe frstdayof a billing period, the beginning balance is the ending balance forthe priorbilling
                     period. includins unpaid interesi. For the resi of the billing period, the beginning balance is the
                                                                                               previo.us dat's daily balance
                     irevious day's daily'balance p/us an amount of interest equat ta the
                     'muftiptied
                                 bi the DPR torthat balance. This method of figuing the beginning halance resu/fs in
                     daily compounding of interest.

                     When an interest rate changes, the new DPR may come into effect during-not just at the
                     beginning of- the billing period. When this happens, we will create. a new.balance and app_ly.the
                     n"il Opi to it, To get th'e beginning balance on the first day for this new balance, we multiply the
                     previous day's daily balance by the old DPR and add the result to that day's daily balanoe.

                     Other methods
                     To figure the ADB and interest charges, we may use olher formulas or methods that
                     prod[ce equivalent results. Also, we may choose not to charge interest on certain types
                     of charues.




                                                        Exhibit       DD
                                                                                                        CMLENDDMRUSO23O
             19-13895-jlg            Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                            Pg 291 of 396
           Centurion@ Card                            DUPLICATE COPY                                                       p.21t24


           ffir                                                                                       Account Ending


                                                                                                            Rev. 9/201 2

                        WHAT DOES AMERICAN EXPRESS DO WITH YOUR PERSONAL INFORMATION?

                   Financial companies choose how they share your personal information. Federal law gives
                   consumers the right to limit some but not all sharing. Federal law also requires us to tell you how
                   we collect, share, and protect your personal information. Please read this notice carefully to
                   understand what we do.
                   The types of personal information we collect and share depend on the product or service you have
                   with us. This information can include:
                          . Social Secudty number and income
                          r transaction history and account history
                          r insurancq claim history and credit history
                   All financialcompanies need to share customers'personal information to ru n their everyday
                   business. ln the section below, we list ihe reasons financial companies can share their customers'
                   personal information ; the reasons American Express chooses to share; and whethor you can limit
                   this sharing.



For our                   business purposes       -
     as to process your transactions, maintain your account(s),                Yes                         No
respond to court orde rs and legal investigations, or report to
credit bureaus
                                                                                                           No
For ou r marketing purposes           -                                        Yes
                                                                                                (but please see the "To limit
                                                                                              direct marketing" box below for
    offer our products and services to you
                                                                                                 additional privacy choices)
      joint marketing with other financial companies                           Yes                         No
    r our affiliates'         husi ness purposes                               Yes                         No
                 about        ur       ons a nd
For our affil iates' everyday busi ness purposes         -                     Yes                         rEs
nformation about your creditworthiness
i

For ouraffiliates to market to You                                             Yes                         Yes
                                                                                No
                                                                        (although we may        We don't share personal
For nonaffiliates to market to You                                     share aggregated or           information
                                                                        de-identified data)

                    r Visit us online: www.americanexpress,com/communications or
                    .    Call us at 1-85 5-297-7748 - our menu will prompt you through your choices
                    Please note:
                   lf you are a new customer, we can begin sharing your personal information 30 days from the date
                   wd sent this notice. When you are na longer our customer, we continu'e to share your personal
                   information as described in this notice.
                                  can contact us at any time to limit our shari
                   We provide additional PrivacY choices to customers. Privacy elections you make for any one
                   produ ct or seruice may not automatically be applied to other products and services. fio let us know
                   if you do not want us to use your personal information to communicate with you about offers by
                   mail, te lephone, and/or e-mail:
                    . Visit us onlin e : www. ameri canexpress. com/comm unicatio!,s or
                    . Gall usat1-85F7748(eiceptforchoicesaboute.mailcommunication
                   Cal I 1 -800-528-4800 o r g o to ameri canexpress. com/contact.



Page   1   of2
SO4N4                                                                                               BP/PRVCCSGI1114

                                                              Exhibit DD
                19-13895-jlg        Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                           Pg 292 of 396
                                                   D HF"blSAtrF,'                                                      p.2M4




                             American Express TravelRelated Services Company, lnc. and otherAmerican Express
Who is providing             Affiliates that provide financial products or seruices, including American Express
this notice?                 Centurion Bank, American Express Bank, FSB, and AMEX Assurance Company


How does American            To protect your personal informalion from unauthorized access and use, we use security
Express protect my           measures that cornPly with federal law These measures include computer safeguards
personal information?        and secured files and buildings.
                             We collect your personal information, for exa mple, when you
                              o ooorl an account or pav vour bills
How does American             . give us your income- inioimation or give us your contact information
Express collect my
personal information?
                              . use your credit card
                             We als6 collect your personal information from others, such as credit bureaus, affiliates, or
                             othercompanies.
                             Federal law glves you the fight to limit only
                              . sharing foi affiliates' everyday business    purposes - information about your
Whycan't I limit all            creditworthiness
sharing of personal          e afliliates from using your information to market to you
information?                  . sharing for nonaffiliates to market to you.
                             State lawi and individual companies m6y give you additional rights to limlt sharing- See
                             belowformore on          r rights under state law.
What happenswhen I
limit sharing for an         Your choices will applyto everyone on your account
account I holdiointly
with someone else?

                Companies related hY common ownership or control They can be financial and nonfinancial




                Gompanies not related bY common ownership orcontrol. TheY can be financial and nonfinancial
Nonaffiliates
                compeni es.
                 a     Nonaffiliates with which we                                                   including, fw
                                  direct marketers,
                     formal agreement between nonaffiliated companies that together market financial products or
 oint                 rvices to you
marketing        t     Our                          include financial


We may transfer personal information to other countries, for example, for customer seruice orto
                                                                                                process
transactions.
                                                                                                     peponal
AMEX-AGnrance Gompany customersl You may havethe righ!!o access and conect recorded
i,iidilrdrion. iersoni inrbrmdtion may be disclosed by_us to detect fr.aud or misrepresentalion,,to vefify insurance
lijveraoe. to an insurance ieguiatory authority, law eriforcement or othergove.rnmental authority pursuant to.law, or
1o ;;ida' oolicvholder for puiposes of reporting claims experience      or conducting an audit.. Personal informaton
                                                                       Qy ql insuranoe-support organization
i6ratEb tdifi'Jurdn'ce cthim actiiitv obtaineb froni a report piepared                                        on our
ffiiltifti'b;'ft;6in;d i,tGu-iii 6rganiiation and Uisblosed ds requiied by law. State law may be more protective
than federallaw.
b;iif;;i;:       li your American Express account. has a. califomia billing address, we will not share your personal
intoim-ation eicept to the extent'permitted under California law'
V'"iliiiiit,'ifliur-AmeriCan exprbss accoLrnt has a Vermont bitling..address, we will automatically treat your account
iJiivoii   trau'Joirbceo us not io share information about your creditworthiness with our affiliates.
Page 2of 2
s04N4                                                                                             BP/PRVCCSGIl114

                                                              Exhibit       DD
            19-13895-jlg     Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                    Pg 293 of 396
      Centuriono Card                        DUPLICATE COPY                                                       p.23124



      ffi                                                                                      Account Ending


Your Billing Rights: Keep this Document for Future Use
This notice tells you about your rights and our responsibilities under the Fair Credit Billing Act.
What To Do lf You Find a Mistake on Your Statement
lf you think there is an error on your statement, write to us at PO Box 981535, El Paso TX 79998-1535. ln
your letter, give us the following informationl
.    Account information: Your name and account number.
c    Dollar amount: The dollar amounl of the suspected error'
t     Description of problem: lf you think there is an error on your bill, describe what you believe is wrong and
     why you believe it is a mistake.
You must contact us:
        r   Within 60 days after the effor appeared on your statement.
        o At least 2 business days before an automated payrnent is scheduled, if you want to stop payment on
            the amount You think is wrong,
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to
investigate any potential errors and you may have to pay the amount in question.
What Will Happen After We Rgcejve Your L$tter
When we receive your lotter, we musl do two things:
1. \Mthin B0 dayi of receiving your letter, we must tell you that we received your letter. We will also tell you if
     we have already corrected the error.
2. Within g0 days of receiving your letter, we must either correct the enor or explain to you why we believe
     the bill is correct.
While we investigate whether or not there has been an elror:
       .    We cannot try to collect the amount in question, or report you as delinquent on that amount-
       .    The charge in question may remain on your statemenl, and we may continue to charge you interest
             on that arnount.
       r    While you do not have to pay the amount in question, you are responsible forthe remainder of your
           balance.
       r We can apply any unpaid amount against your credit limit.
After we finish our investigation, one of two things will happen:
       c lf we made a mistahe: You will not have to pay the amount in question or any interest or otherfees
           related to that amount.
       . lf we do not believe there was a mistake: You will have to pay the amount in question, along with
             applicable interest and fees. We will send you a statement of the amount you owe and the date
             piyment is due. We may then report you as delinquent if you do not pay the amount we think you
             owe.
lf you feceive our explanation bul still believe your bill is wrong, you must write to us within /0 days telling us
thit you still refuse to pay. lf you do so, we cannot report you as delinquent without also reporting that you are
quesiioning your bill. We must tell you the name of anyone to whom we reported you as delinquent, and we
must let those organizations know when the matter has been settled between us.
lf we do not folloW all of the rules above, you do not have to pay the first $50 of the amount you question even
if your bill is conecl
your Riqhts lf You ArF Qissatisfied with Your credit card Purchases
lf you are dlssatisfleO witn the goods or services that you have purchased with your credit card, and you have
tri6O in good faith to oorrect the problem with the merchant, you may have the right not to pay the remaining
amount due on the Purchase.
To use this right, all of the following must be true:
     1 . The purchase must have been made in your home state or within 100 miles of
                                                                                            your current mailing
         address, and the purchase price must have been more than $50.        (Note:   Neither of these are necessary
         if your purchase was based    on an advertisement    we mailed to you, or if we own the company that sold
         you the goods or seruices.)
     2. Vou muCt have used your credit card for the purchase. Purchases made with cash advances from an
         ATM orwith a check that accesses your credit card account do not qualify.
     3. You must not yet have fully paid for the purchase.

SO4N4                                                                                         BP/PRVCCSGI1114

                                                       Exhibit DD
           19-13895-jlg        Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                        Exhibit
                                                       Pg 294 of 396
                                              D HB"hlf,1ttrF"                                                        p.24f24




lf all of the criteria above are met and you are still dissatisfled with the purchase, contact us in writing atPO
Box 9g153S, El paso TX 79998-1535. While we investigate, the same rules apply to the disputed amount as
discussed above,
Afterwe finish our invesligation, we willtell you ourdecision. At that point, if we think you     or4re   an amount and
you do not pay, we may report you as delinquent.

Annual EFT Error Resolution Notice
This notice is to inform you about how you should notify us of errors or questions regarding any electronic fund
transfers you initiate using your American Express Card, including Express Cash transactions, or electronic
paymentjyou make to Amlrican Express using Pay By Phone, Pay By Computer, or any other American
Express electronic payment service.
ln case of enors or questions about your Electronic Transfers, please contact us as soon as you can if you
think your statement or receipt is wrong or if you need more information about a transfer lis-ted on the
statement or receipt. you can call us at 1-800-IPAY-AXP for Pay By Phone questlons, a.t 1'800-528'2122'for
pay By Compgter questions, at 1-800-528-4800 for AutoPay questions, and at 1'800-CASH-NOW for Express
Cash questidns. You may also write to us at American Express, Electronic Funds Services, P.O. Box 981531,
El paso, TX 29998-1531 or contact us online at www.americanexpress.com/inquirycenter- We must hear from
you no laterthan 60 days afterwe senl the FIRST statement on which the problem or error appeared or
question arose.
When you contact us, please provide the following information:
(1) Your name and card account number.
(2) Description of the error or the transfer you are unsure about. Explain as clearly as you can why you believe
    it is an enor or why you need more information'
(3) The dollar amount of the suspected error-
lf you notify us by phone, we may require that you send us your complaint or question in writing within 10
business days of the call.
                                                                                                       promptly. lf we
We will determine whether an error occurred within 10 business days and will correcl any error
need more time, however, we     may  take  up to 45  days  to investigate  your complairt or question.   lf we decide to
                       your bank  account  within  10 business   days  for the amount you  think is in error, so that
do this, we Mll credit
you wili have the use bf the money during the time it takes us to complete our investigation. lf we ask you to
put your complaint or question in writing and we do not receive it within 10 business days, we may not credit
your account.
For errors involVing point-of-sale or foreign-initiated transactions, we may take up to 90 days to investigate
your complaint or question.

We will tefl you the results within three business days aier completing our investigation. lf we decide that there
*u, no error, *" will send you a written explanation. You may ask for copies of the documents that we used in
our investigation.
                                                                               you when we willwithdrawthat
lf we have credited your bank account and there was no error, we willtell
amount from your blnk account again. You authorize         us to withdraw this arnount from your bank account. lf
your oank account does not have enough       funds   to cover thiSwithdrawal,  we  can charge   the amount to your
iard accounl or collect the  amount   from you.  lf this happens,   we may  cancel  your right to use our electronic
transfer services.


Notice for residents of Washington State
ln accordanoe with the Revised Code of Washington Statutes, Section 63.14.1G7, you are not responsible for
p.vmunr of interest charyes that result solely from a merchant's tfllqr. to transmit to us within seven working
iiivt r credit for goods oi services accepted for return or forgiven if you have notified us of the merchant's
Oeiav in posting sluch credit, or ourfailure to post such credit to your account within three working days
                                                                                                           of our
receipt of the credit.
SO4N4                                                                                           BP/PRVCCSGI1l14

                                                          Exhibit     DD
              19-13895-jlg             Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                               Pg 295 of 396
                                                        DUPLICATE COFY                                                                              p.1/|0
              Centurion@ Card

                                                                                                                           Account Ending


     New Balance                                                     I                                Membership Rewards@ Points
                                                                                                      Available and Pending as of 01/31/l B

                                                                                                      Forupto date point balance and full program
    Payment Due Date                                                     ogtzT      n8*               details, vlslt membershipreward s.corn

      fLate                                                                                       Account

                                                                                                                                         III
                                                                                                     Previous Balance
                                                                                                     Payments/Credits
                                                                                                     NewCharges
                                                                                                     Fees                                      I
                                                                                                     New Balance

                      imponant information about youl account,
E    See page 2 for
                                                                                                     Days in Billing   Perlod: 28

                                                                                                  Customer Care
r-jr See page 1o
t-ll               fora NoticeOf ChangeToTheMembership Rewards
      Program terms &Conditions.
                                                                                                     EI l;l'"i[i:ff$,%,,0"
O                                                                                                    Custorner Care         Payby Phone
                                                                                                     l-877An7-0987          1..8W4724297

                                                                                                     $   See page z    foradditional information.



      Learn how to take advantage of your Pay Over Time feature on pag€                  I
E




                                                                                                                          Account Ending
 EI   B:'s:1,:iil;,";l      papercrips    E ffi{hl::H,Jl"lo.'rpu. [|igfif}:aa,                              Enter 1 5 digit account # on all payments'
                                                                                                            [4ake check paya ble to American Express.




                                                                                                                                     *ry'
                                                                                                                                    Payment Due Oate
                                                                                                                                          03127118




                                                       gl1ll1rl111l111;,lgllulllllllrlllhllhlllrlrpl[r1rrlfl   llhllll

 f     Check here ifyour address or
       phone number has changed.
       Note changes on teverse side'
                                                       AMERICAN EXPRESS
                                                       P.O.   BOX6504,A
                                                       DALLASTX 75265-04/8
                     19-13895-jlg             Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                               Exhibit
                                                                        Pg 296 of 396
                                                               DHf#F,4Ifhf9.'qY.'                                                                               p.410

payments: your payment must be sent to the paymentaddress shown on your statement and must be received by.S p.m. loca.ltime at that address
to6ecreditedasbfihedayitisreceived,   Paynieritswereceiveafter5p,m,willnotbecredited.toyourAc.c.ountuntilthenextday.       Paytnentsmust
iir"iiil"iiud*ifiu iuriuinl"          coupon from yourstatemenr; (2) be mdde_with.a single check drawn on a      US   bankand payable in         U.S
                                                                                                                   yourAccountnu.mber. lfyourpayment
                                                                                                                                                       dollars, orwith a
;;;.ii;bk]ilr?umenipivaneinUsdollarsindclearablethroughtheUSbankingsystem,-and(3)includf
do6s not nreet all of the a6ove requirements, crediting may be delayed and you rnay incur late payment tees           a   nd.   addttlonal lnte.rest-cnarges'
Er*.iio"i.iiv."nit*uttUemacjJihr"ushanelectr5niciraymenthethodpayabliinusdolldrsandclearablethroughtheuSbanxr-ngsystem.                            lf
;;;;;;pt b;fienftriii"*lg" iuirency,ive willconvert ii lrito US dollars at a ionversion rate that ls acceptable to us, unless a particular rate is
rei;ir;[6;d;, i'Hil; noi s.na pos[-aut"d checks astheywiltbe deposited upon yourhnancial
                                                                            receipt. Anyrestrictive language on a payment weaccept will
                                                                                          institr-nion any payment that is returned unpaid.
i,;i,;';;#;;n;;-,thourAieifress prior written approval. We willre-presentto
permission for Electronic Withdrawal: (1) When you send a chectfor paymer_rt, you give us permission to electronica,lly withdraw your payment
irom your deposit or other        asset account.lffe will process checks.electronically by transmitting the€mount of the checK routang nymbsrl a!fg,!rnt
il.6j;nd:tiecf<leriai numU6rto your financiaIinstitution, unlessthe check is not processable electtonically or a less costly process is available,
iilriJn wJbioi.iiv"Jicr,eikelecrro'nically, yourpayrnent maybewithdmwn fromyourdeposit or other,asseta!!gY!!3::g^o,11f lhF Try tYwe
;;;Li"; y;li.-h;;{;;'d y* *iia;oiieceiid ifratiaricelled chdck_with yourfinanciaIaccount statement. lf we cannot collectthe funds electronically
*u ruy'irzuelOiaft againstiorid.poritorotherasset account forth6 amountofthe check (2) By using Pay By Computer. Pay By Phone you                    orany
otherelectronicpaymEnt seivice of6urs, you give us permission to electronicallywithdraw funds fro11!efe-p.9^sit oro.ther asset account                   speciff
i;th;;m;r;itfd@uiii.iuy.enrs usirig su-ch services of ours received after8;00 p.m. MST may not becredited untilthe nextday.
HowWe Calculate your Balance: We use the AverageOaily Balqng.eJAD-B) nretho{(including new transactions) to calculate the balance on which
we charqe interest for pavOveiiime balinces on yo'ir Account,Callthe Customer Care number listed below ficr more information about this
;1"-^;;?;ift.-t]on r"itioU unU how risulting interest charges aredetermined , ThemethodweusetofiguretheADB andintetest rcsultsindaily
comp ou ndi ng o f I nte rest.
pavtno lntaresr: lf vou have a pav OverTime balance, your due date is at least 25 days afterthe close ofeach billing period. We will begin cha.rging
i.i6i;ftoniL;riltllonr uaa.a tJ'a pay over nme balairce as of thedate they are addecl. Howev-er, wepaythe        will not charge interest on_charges.added to a
i;iv d"iiii.iGlan.. u,rtomuiliitiiiriie<amp;,tqsign &Traveland ExtendedPaymentoption) ifyou                             AccouhtTotal New Balance bythedue
date each month.
Foreiqn Currencv Charses: lf you make a Charge ln a foreign currency.wewillconvert it into US dollars on the date we or our agents Pr.ocess it, We
i,rriliiiidbi*                      t6ut it iiciptable [o us forlhai dats unliss a particular rate is required by_law. The conversion tate we use is no more
                     official nte publishiA UV a governmentagency orthe highest interbank.rate we identifr from.customary banking sources on the
               ".-"'",i*iioi.'-tui"
ii,in tfru hhh"tt
conversion?ate orthe prior business dai, Tlils nte maydiffer from rates in effect on thedate of your charge' charges converted byestablishments
will be bilbd atthe rates such establlshments use.
Credit Balance: A credh balance (designated CR) shown on this statement represents money owed to you.lf within the six-19ptft period following.
tfiJ8ri""itn" nist stut"r"ni inaiiatinig the credft balance pu do not requeit a refund or charge enough to use upthe credit balancq we willsend
you a checkforthe credit balance within 30 days iftheamount is $1.00 or more-

Credit Reporting: We may report infoffnation about your Account to credit bureaus, Late payments, missed payrnentt or other defaults on your
Account ri.ray beieflected in yourcredit report.




    a         Customer Care & Billlng lnqulrles
              lnternatiohal Collect
              Large Print & Brullle Staeements
              Express Cash
                                                          1-877-s77-0987 Hearing lrnpaired
                                                          1-954-503-8905 TTYIl{0G221-9950
                                                          1-877-877-@87 FAX: 1€00695"909C
                                                          1-80GCASH-NoW ln NY: 1-800'522-1897
                                                                                                              El          website:americanexpress.com

                                                                                                                Cu*omerCate
                                                                                                                & Billing       lnquiries      Payments
                                                                                                                      535
                                                                                                                P.O, BOX 981                   P.O. BOX 650448
                                                                                                                ELPASqTX                       DALLASTX75265-
                                                                                                                79998-1535                     0448




ChanoeofAddress
ffconeEton ftont, do not use.                                                                                     PayYour Bill with AutoPay
.   Tochangeyouraddessontine,visitwwwamericanexpress'comlupdatecontactinb
r                                                                                                                  Avoid late fees
    ForName,iornpanyNameandForeignAddressorPhonechanges,pleasecallCustornerCare.
.                                                                                                                  Savetime
    PIease print cleirly in Hue or black lnk only ln the boxes provided'
                                                                                                                  Deduct your payment from your bank
                                                                                                                  account automatically each month
Street Mdress

                                                                                             I




City. Stat€

Zip Code

Area Code and
                                                !
Home Phone
Aea Code and                                                                                                        Forinfonnation on howwe proted your
Work Phone                                                                                                          privacy and to set your (ommunicatbn
                                                                                                                    and pdvacy choicec pleasevisit
Email
                                                                                                                    ww.am€ricnnexpress.com/privacy.

                                                                             Exhibit        DD
               19-13895-jlg             Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                          Pg 297 of 396
                                                    DUPLICATE COPY                                          p.910
              Centurion@ Card

              ffit#,                                                                  Account Ending


    Payments and Credits
    Summary
                                                                                                           Total

Payments
Credits


Total Payments and Credits


    Detail    *lndicates posting date


Payments                                                                                               Amount

r                                                                                                I
Credits                                                                                                Amount

r-                                                                                                     I

    New Gharges
    Summary
                                                                                                           Total


ORLY                                                                                                 i3,012,49
Tolal NewGharges


    Detail

ar-
                                                                                      Foreign
                                                                                       Spend           Amount

                                                           I
I         -
I
                                                                                                        r
I                                                         I
I                                                         I                       I                    I
I                                                                                                 I
                                                          I
                                                          I                                            r
I                                                         I                       J                    T
                                                          Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 298 of 396
                                         DHBll"c'4ln9                                            p.4110



    Detail Gontinued
                                                                           Foreign
                                                                            Spend    Amount

I                                                                I                       I
                              F
I                                               I
I                                               I
I
                                                I-                     rIr
I                                                                      J                 I
I                                               r                                    I
                              I


r                                               I                      {              I
I                                               I                                    I
I
I
r                                               I
I                                               I
                                                I
I                                              r                       II!
I                                                                      {             r
I                                              r
I                                              I
I                                              I                       J             I
I                                                               I                            I
I                                              I                       J             r
I                                              -                       d             r
                                               I                                     r
                                                Exhibit   DD
            19-13895-jlg     Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                               Pg 299 of 396
                                         DUPLICATE COPV                                              p.5i10
           Centurion@ Gard

          ilffi,                                                            Account Ending


    DetailContinued
                                                                           Foreign
                                                                                             Amount

I                                                                                            E
I                                                                                                r
I                                              I
I                                                                      rI.r
I                                              I
I                                                                                                I
I                                                                      rI                    II
I
I                                                                                                I
I
I
I                                              I                       J                         I
I
r                                                               I                            I
                                                I
I                                              I-
I                                                                     I                      r
r                                                                                            I
I                                              I                      J                      I
I                                                                                            I
I                                              I                                             I
I                                              I                      I                      I
                                                                                             I
I                                              I                      I                      r
I                                              I-                     {                      r
                                               Exhibit DD
                   19-13895-jlg               Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                                 Pg 300 of 396
                                                          DHHb[9RIF"99lJo'                                        p. 6/1 0




    Detail Continued
                                                                                             Foreign
                                                                                                 Spend     Amount

I                                                                                                           I
I                                                               E
I
I
r                                                                                       J                   T
        ORLY                                                    -
        Card Ending                                                                          Foreign
                                                                                              Spend        Amount

           /18
                                                                TELAVIV.JAF                        15.@         $438
a2/04.118        HA5JDAYEREK
                                                                                        lsreliShekels
                 DAIRY PRODUCTS STORE
                                                                                                 25,00
o2lo4l18         GEIT                                           IELAVIV-JAF
                                                                                        lsraeli Shekels
                                                                                                                $7.30


                 -ROEDANIALLTD,                                 GIVATIIM                         50.00       $72.9s
ouo4/18                                                                                 lsraeli Shekels
                 BEAUVBARBERSHOP
                                                                                                   67SO
ouo4il!          GEIT                                           TELAVIV-JAF
                                                                                        lsneli Shekek
                                                                                                             $1e.81


                                                                TELAW.JAF                       53,70        $15.51
02106/14         GETT                                                                   kraeli Shekels
                 MIsCTRANSPORTATION
                                                                TELAVIV.JAF                        54.70     $1580
02/06lt8         GFTT                                                                   lsraeli Sh€kels
                 MISCTRANSPORTATION
                                                                bat yam                          75i.60     1217.68
02/06/ls         SHILAVBATYAM                                                           lsraeli Shekels
                 CHILDRENS CTOTHING

oua6n8           NB/ETSEDEK                                     TELAVIVYAF                   _   srl,0g
                                                                                        lsraeli Shekels
                                                                                                            $148.76
                 RESTAURANT
                                      PHARMACY A.M              TETAVIVYAF                          830         $256
o2/o7/18         N EVE   IZ   ED EK
                                                                                        lsrasli Shelels
                 DRUG5TORU?HARMACY
02/08/le         HALEHEM SHEL MTCHAELA                          TELAVIVYAF                         79,QO     i22,s4
                                                                                        kraeli Shekels
                 DAIRY PRODIJCTS STORE
                 HALEHEM 5HEL MICHAELA                          TELAVIVYAF                       53.00       $1   s.l2
ozlaBltB                                                                                lsraeli Shekels
                 DAIRY PRODUCTS STORE

o2/o9t18         woT                                            lELAWYAF                         45S.00     $129.82
                                                                                        lsrasI Sheksls
                 FAST FOOD RESTAURANI
                                                                TEL.AVM                           90.00      $25.68
o2t11t18         HASABON                                                                lsraeF Shekels


                                                                TEL AVIV.JAF                      6.40       fia,s2
oululB           GETT
                                                                                        lgaeE Shekels
                 MSC TNANSPORTAIION
                                                                TELAW-IAF                         8500       724.?2
o2t12l1B         MERIflZ HACHAD PEAMI                                                   lsraeli Shekels
                 HOUSEHOLD APPLIANCEs
                                                                BENYBRAK                         23.00          $6.ss
02/12/"t8        -MATOKSHUK
                                                                                        lsraeli Shekels
                 RESTAURANI
                                                                TELAVM-JAF                        6520       $18.s8
02/12/18         GETT                                                                   kreli    Shekels
                 MI5CTRANSPORTAIION



                                                                TELAVIV.JAF                       42"N       $12.06
02/13/18         GFTT                                                                   l*aell   Shekets
                 Mt5C TRANSPORTATION
                                                                TELAVIV-JAF                       65.20      $1e.84
o2113/18         GETT                                                                   lsrmli Shekels
                 MISCTRANSPORTATION                              Exhibit       DD
             19-13895-jlg                Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31            Exhibit
                                                           Pg 301 of 396
                                                     DUPLICATE COPY
            Centurion@ Card                                                                                             p.7110



            ffi.                                                                          Account Ending


  DetailContinued
                                                                                          Foreign
                                                                                              Spend        Amount
                                                           TEL AVM-JAF                          q.90                    1.63
o2/14/18     GETT                                                                                           $       1
                                                                                    lsraeli SFekels
             MISCTMNSPORTATION
o2t14118     GETT                                          TEL AVIV-JAF                      37.00          $1052
                                                                                    lsraeliShekels
             MIsC
o2/15/18    OTAMOT                                         TELAVMYAF                         60.00          $17.01
                                                                                    lsraeli5hekels
             ADVERTISING SERVICE
oulsl't8    GETI                                           TELAVIV.JAF                         41,30        *11:11
                                                                                    lsraeli Shekels
             MIsCTRANSPORTATION
                                                           TELAVM-JAF                        jl7.70
a2/1'lte     GETT
                                                                                    lsraeli Shekels
                                                                                                            $10.69
             Mtsc
02116t18     WOT                                           TELAVIVYAF                         74700        $211.76
                                                                                    lsraeli 5hekels
             FAST FOOD RESTAURANT

02/16118    s.KMANAGEMENT                                  TELAVIVYAF                          23,@             *6s2
                                                                                    lsaeli Shekels
             HOUSEHOLDAPPLIANCES
o2t1u18     TOYSRUS DIZENGOF                               telaviv                           5980           $r6.95
                                                                                    lsaeli Shekels
             HOBBY,TOY&GAME
            GETT                                           TELAVIV-JAF                         27,lo            *7.68
02/18/"18                                                                           lsraeli Shekels
             MI5CTMNSPORTATION
ozt18118    OKINAWASUsHIBAR                                TEL-AVIV                           Ir32,00      t122.47
                                                                                    lsr:*li   Shekels
             RESTAUMNT
02/18t18    GETT                                           TELAVIV.JAF                         3',1,60          $8.e6
                                                                                    kraeli Shekek
             MISCTRANSPORTATION
                                                           TELAVIVYAF                         18334
02/18/15     NEVEIZEDEKPHARMACYA.M
                                                                                    lsraeli Shekels
                                                                                                            $s1,e7
             DRUG
            TAMBOR                                         TELAVIV YAF                        14500         $41.11
au18/18                                                                             lsraell Shekels
             LUMBER/BUILDING
ou19/18     AMAZONMKTPLACEPMTS                             AMZN.COM/BILL       WA                          1165.36
             BOOKSTORE5
ou1stl8     OTAMOT                                         TELAVMYAF                        150.m           $42.78
                                                                                    tsradiStrekels
            ADVERTI5ING SERVICE
                                                                               WA
OUlgllA     AIVIAZoNMKIPIACEFMTS                           AMZN.COM/BILL                                    $s1.3s
             BOOKSTORES
             NEVETZEDEK PHARMACY A.M                       TELAVIVYAF                          18J0             $s:s
ouzll18                                                                             lsraeli Shekels
             DRIJG STORVPHARMACY

ozl1ltlg     HASABON                                       TEL.AVIV                         75.m
                                                                                    lsneliShekels
                                                                                                            $2153


ou21l18     ORNAAND ELLA LTD                               TELAVIV                             76,00        {2182
                                                                                    Isneli Shekels
            RESTAURANT
                                                           TELAVTV                             30.09            $8,65
ou24l18     AMPM
                                                                                    lsneli Shekels
            GROCERYSTORE
                                                                                               46,ffi
O2N5fi8     MERKAZDAGEYTNUVA                               TELAVIV
                                                                                    lsraEli Shekels
                                                                                                            $13,22
            M       FOOD STORE

oznstft     FLAWERS                                        TELAVIV                           20.00
                                                                                    lsraeli Shekels
                                                                                                                $s,7s


aznv18      SUPER PHARM                                    TEL   AVMYAF                        28.70            $8,2s
                                                                                    lsraeli Shekels
             DRUG STORVPHARMACY
                                                           TELAVIVYAF                          76.&         i21.U
A2N5N8       HALEHEMSHELMICHAELA
                                                                                    lsaeli Shekels
             DAIRY               STORE

            WWW'TIUNES.COM/BILL                            CUPERTINO           CA                               $s,99
02/25/18
             DIRECT MKTG INTERNET
                                                                               WA
o2/2sne     AMAZON MKIPLACE        PITiTTS                 AMZN.COMIBILL                                    $   1   s.49
             BOOKSTORES

                                                          Exhibit         DD
                   19-13895-jlg                   Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                                              Pg 302 of 396

                                                                    D
                                                                        HBt[g/tI5,,8                                                                     p.8/10



  Detail Continued
                                                                                                                             Forelgn
                                                                                                                              Spend            Amount

02/25/18         AMAZON MKTPLACE PMT5                                           AMZN.COM/BILL                WA                                     $39.80
                 BOOKETOFES
02t26118         SUPERCUKLTD                                                    telaviv                                         s7,60               $   t 6.s4
                                                                                                                        lsraeli Shekels
                 GROCERYSTORE
02n6l't8         Amazon Prime                                                   Amazon.com                   WA                                     $14.e9
                 SHIPPINGCLUB

02127118         SUPERCLIKLTD                                                   telaviv                                         30.80                   $8,87
                                                                                                                       lsraeli Shekels
                 GROCERYSTORE
                                                                                KIRYATIKRON                                     45.00               $12.96
o2n7t1a          PITSPONCHIKTELAVIV                                                                                    lsraeli Shekels
                 FAMILYCLOTHING
o2nBn9           opTUMRX000000001                                               IRVINE                      CA                                     $212,s0


Of'Nvrc          AMAZONMKTPLACEPMTS                                             AMZN.COM/BILL               WA                                      $35.49
                        STORES




  Fees

                                                                                                                                               Amount

Total Feesfor this Period



  2018 Fees and lnterest Totals Year'to-Date
                                                                                                                                               Amount




  lrrterest Gharge Galculation
 Your Annual Percentage Rate (APR)          ls   the annual interest rate on your account.
                                                              TransactlonsDated Annual                               Balance                   lntelest
                                                                              Percentage                            SubJectto                   (harge
                               ._..                           From .  To          Rate                            lnterestRate

 Select & Pay Later                                        ou1a20a4                          10-,1096 (v)



 Promotional Select & Pay Later                o2/06nols                                         0.00%
 Rate Expires 09/0212018then will goto 10.40%(v)*
Totalr
(v)VariableHae

* The ApR for this balance    ls a   promotional rate and it will expire on the date shown. Any balance at a Prornotional interest rate that has
  ;;iilil;i,Iiltuii'diirr;r!iliiondatewillbeginaccruiirginterestatthe'goto                     APRshownfollowingtheexplntiondate'



  lnlormation on PaY Over Time


  Ii"J,?:$"rffi;1;:iffiil1T3'llHtgffii,f,liso                  ,o"nding, purchasins powe, adjusts withyour use orthe card,
  ;;il'"-.;fiiiiirtoilir.Uii
  'pA;6u;iv
                                     ri.ord and financial   res6urces lirrcwntous and otherfactors' Unless you have been
             ;;iifrcd   otherwise, your Card has no pre'set spending limit,


                                                                                Exhibit         DD
                 19-13895-jlg            Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                           Exhibit
                                                                 Pg 303 of 396
                                                           DUPLICATE COPY
              Genturion@ Card                                                                                                      p. 9/1 0




              ffi,
lnformation on Pay Over Time eontinued
                                                                                                                 Ac.count Ending




Your Pav Over Time Limit is $35,000.00
foJrlv'up-ptoue oiaecline i charge regardless_of whether your Card account balance exceeds or does not exceed
vour Pjv OrrerTime limit. You mui payln full all charges thit are not placed into a PayOverTirne balance. For more
inforrnaiion about Pay OverTime fe'atures please visit americanexpress.com/payovertime.

You are      currently enrolled in Select & Pay Later
i;;;;;i;;;ii6iui"          i6urqes to move int6your PayoverTime balance' Each month you simplychoose whetherto
pay in   full pay th6 minimufi due, or pay any-arnount in between.lnterest applies fromthe date you add a charge to
yoirr PayOverTime balance untilthe date it is paid.

You are      currentlv enrolled in Select & Pav Later
io, .in seteci eti6iOte charges    to move int6 your PayOv.erTime balance. Each month you simply choose whetherto
pay in   full paythiminimuri due, or pay any'amouni in between.lnterestapplies from the date you add a charge to
iour   Pay   OveiTirne balance until the date h ls paid'




                                                                    Exhibit       DD
            19-13895-jlg         Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                   Exhibit
                                                        Pg 304 of 396
                                                DHF.b[,f,/tTF',t                                                   p.10/10

         Centurion@ Card



Notice of lmportant Changes to the Membership Rewards'Program Terms
We are making changes summarized below to the Membership Rewards Program Telqs & Colditions. We urge
you and any dCOition-al Card Members on your Acmunt to read ihe below notice carefully and file it atong in a
safe place for future reference.



    Getting Points                      We are updating the list of transactions that are not eligibte purchases and
                                        forwhidr you will not eam points by adding:
                                        .  Purchases of cash equivalents
                                        .  Person-to-person payments




Detail of Changes to the Membership Rewards Prograrn Terms & Conditions
This notice arnends the Membership Rewards Program Terms & gonditio_ns-(the_lJermg & Conditions") as
described below. We have the"rigtrtto amend as described in the Terms & Conditions. Any terns in the Terms
& Conditions oonflicting with this change are replaced fully and cotnpletely. Terms not changed by this notice
remain in futlforce and effect.

Getting Polnts: Using Your Card
Effec{ive irnmediately, in the Usr4g Your Card sub-section of the Geffihg Points section of the Terms &
Conditions, the last paragraph will include the follorruing addttional bullets:
. Purchases of cash equivalents
.   Percon-to-perconpaYments




                                                            Exhibit DD
                                                                                                   CMLENDDMRUSO24O
             19-13895-jlg              Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                Pg 305 of 396
                                                        DUPLICATE COPY                                                                              p.
             Centurion@ Card                                                                                                                             1111




             tffi,                                                                                                        Account Ending


                                                                                                    Membership Rewards" Points
    New Balance                                                                                     Available and Pending as of       02nA18

                                                                                                    For upto date polnt balance and full program
    Payment Due Date                                                    04t27t18+                   details, visit memberrh lprewa rds.com

     *Late                                                                                       Account Su
                                                                                                    Previous Balance
                                                                                                    Payments./Credits
                                                                                                    New Charges
                                                                                                    Fees


                                                                                                    New Balance                            T
    See page 2 for   impoftant information about your account.
E                                                                                                   Days in Billing   Period:   31



o                                                                                                Gustomer Care

                                                                                                    tll
                                                                                                    p
                                                                                                            Paybycomputer
                                                                                                            americanexpress.com/pbc

                                                                                                   CustomerCate PaybyPhone
                                                                                                    1-877-877-4987          1-8W472-9297

O    l*pOltaflt lnfOrmation: To access the rnost up to dateversion of your                          p     See page z for addltional   lnbrmation,
     Caidrnember Agreernent, please log into yourAccount at
     urww.amefi ca nexp re55.com.

     Learn how to take advantage of your Pay OverTime feature on page 10
E




                                                                                                                         Accouirt Ending
EI B:'s:*E[Tile             papercrips   E f*:L::*T#,Ho'rpu. E                       i-?'8l'if'!$,          Enter I 5 digit account # on all payment$.
                                                                                                            Makecheck payabh to American Express.


                                                                                                                                     Payrnent Due Date


                                                                                                                                      ory   ul27l18




                                                       l,llllll1h1lrrllll1lrlslll1,llls11llllt,tll'll'hlltllthl'l1l
      Check here lf your add ress or
                                                       AMERICAN E$RESS
      phone number has changed'                        P.O.   BOX6s0448
      ilote changes on reverse side.                   DALLASfi 7526s-O448

                                                                             bit    DD
                     19-13895-jlg             Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                           Pg 306 of 396
                                                                 DUPLICATE COPY                                                                            p.211'l
                                                                    Account Ending
payments: your payment must be sent to the paymen't address shown on your statement and must be received by.5 p.m.                   loca.l   time at that address
i.G;;iii"'d;i[iif,eilvttiirecei,ea. Paymeritswereceiveafter5p,m.will notbecredited.toyourAcco_untuntilthenextday..Paymentsmust
;ir;' (ii include the il.ittin.".oupon from yourstatement; (2) be mdde with.a single checkdmwn        on a US bankand payable in U5 dollart orwith a
              init--"nt oavable in us dollars dnd clea rable through the U5 banking system; and (3) include your Account nu_mber. lf your payment
".obiiiut"
doEs not meet allof thd a6ove requirements, crediting may be delayed and you may incur late payment fees and additionalinterestcharges.
ECA;;i.'p"fi;"tr;r;l#;iiiit'r""gliinelectr6nic.iayment-rnethod-payableinUsdolldrsandclearablethJous!!|r9_U-s!-ul,!i1,9-tyT:f                                        r
il;a;piFffienfin         iioreign currency,ire willconvert ii inlo US dollars at a conversion rate that is acceptable to ug unless a particular         rate   is

reouireci birdw.pleasedoniir"naposijdatedchecksastheywitl                 bedepositeduponreceipt. Anyrestriciivelanguageonapaymentweacceptwill
i;1;;;-.ft4;;;-;hh;"t il;;;dd;priorwrittenapproJal.                      Wewill're-preserittolnourhnancialinsthutionanypaymentthatisretumedunpaid-
permission for Electronic Withdrawal: (l) When you send a checkfor payment,you give us permission to electronica.llywithdraw your payment
fr"m voura"p"iitor oit eiurr"t account.lii/ewillpro.gss check.electronitallybytransmifting thearnounto.fthe check routing number, account
ilum#rano irr"ck seriii nrnrEir-tovoui nnin.iiiinstitutiJn,      unless the check is not processa-ble electronically or a less costly process is available.
Wtren w" pro."ss your check electronically,        payrnent may be withdrawn from yourdeposit orotherasset accountas soon a5 the same daywe
                                                  y^our
                     *iil;i;"*#;
i.i=u-iG voiri.rr"trii"a v",                 ihrt caricetteu itr&k-with your financiaiaccourit statement. lf we cannot collect the funds electronlcally
*.   ri1.v'ir*" a;;ft         t;uiaeporitorother asset account for th-e amount of the check, (2) By using Pay ByC_omputer, Pay By Phone orany
;th;;A;;"i. p"td;i;ir[;f;'ur+
               "       "q"i"n             yiusiuu ur permissionto etectronically w-ithdraw funds iromthe d-epdsitoro,therassetaccountyou speciry
in ine amoqni ydu iequest- iiyments usirig su"ch services ofours received after6:00 p.m.M5T may not be credited untilthe nextday'
HowWe Calculate your Balance: We usethe Average Daily Balance (ADB) rnethod_(including newtransa(tions)to calculate the balance on which
*J if'urse ini"r"tt f.ipiv     o*iiir!
                               Uatincei onyo.ir Acco'unt, Call the Customer Care number listed below for more information abor.rt this
6.1.-;;'cili,ddrl;;;;ih#;;a it;w ia;ultlnq iiteiesr charges are determined. ThemethodweusetofisuretheADBand interestresults in daily
compou ndi ng of i nteresL
pavind lnterest: lf vou have a payOverTirne balance, yourdue date is at least 25 days afterthe close ofeach billing period. \rlle will begin charging
i;6;;i1;;;;illii:"*"aa"U'to'a pavoverrime balihce as ofthe date theyareadiled. Howev_er,wepaythe       will.not chargeinterest on_charges.added to a
i;iiOv"iiim* U;fa;i;;ui;;ii*tiifurix"niE,iigi&TravelandExtendedPoymentOption) ifyotr                          AccountTotalNew Balance bythe due
date each month.
ForelEn Currency charges: lf you make a Charge in a foreign.currency, we wlllconvert tt into U5 dollars on the date we orouragents process it.
                                                                                                                                                    We
wiftciiootiJ."ni"rr''on-rtiifijt ii icceptable[o us forthal date, unl6ss a.particuhr rate is required by law.The conversion latewe u5e is no more
ini" i'ti= ttign"ii;fft;i;i;;i; pruiiit'ia-uveso*rnmentas€ncydrthe hishes interbank ratewe idenlifv lrog.cu,19m1ry !*Sry.t-.-"::qlPlth"
;;yqr;'r;t;G;iinJpiioi uuiinessdali.Tliis rate maydiffer fiom rates in effectonthedateofyourcharge, Charges converted byestablishments
willbe billed atthe rates such establishrnents use.
CredltBalancc:A credit balance (desiqnated CR) shown on this statement represents mone.yowed to you, lf within the six-month petiod followino
the dateofthefirst satemeriii'ridl-.].di;'ih;;;;jii iiiiii."you a. not requesta retund orcharge enoughto use upthecredit balahce,wewillsetfr
you a check forthe credit balance within 30 days ifthe amount is $I.00 or more'

CreditReporting: We may report information about your Account to credit bureaus. Late payments, missed payments, or othet defaults on your
Account rnay be reflected in your credit report'




   tr         Customer Cate& Billlng Inqulrles
              lntetnational Collect
              LarEe Prlnt & Braillc Statements
                                                            1-877-877887 HearlnglmPalred
                                                            1-95+503€905 TTY: 1-800-221-9950
                                                            1-877-577..887 FAX:140049$9S0
                                                           1-8OtrCASH-NOW ln NY: I {0G522-1897
                                                                                                           EI
                                                                                                             (qstomerCire
                                                                                                                          Webslte: americanexpress.com

              Express Cash
                                                                                                             &Bllllng lnguirles               Payrnents
                                                                                                             P.O.BOX981535                    PO.rcX6s0448
                                                                                                             ELPASqTX                         DALLASTX 75265-
                                                                                                             7999&1s35                        0448




Chanqe ofAddress
ffconea onfront, do not use.                                                                                   PayYour Bill with AutoPay
. Tc change your address online, visit www,americanexpressrom/updatecontactinfo
. for ruarnl iompany Narne, and Foreign Address or Phone thanges. please call Customer Cae.                       AvoiC late fees
. Please print deirly in blue or black ink only in the boxes prwiled.                                             Savetime

                                                                                                               Deduct your payment from your bank
                                                                                                               accannf automatica lly each month
Stret AddEss


                                                                                                                  Visit   americanexpress.corn/autopay
City. State                                                                                                       today to enroll.

Zip Code

fueaCodeand                                          I

Horne Phone
Area Code and                                                                                                      For Infolmation on how we protect yout
lffo&Phone                                                                                                         privacy and to s€tyourcommunication
Email                                                                                                              and pdvacy drokes, please vlsh
                                                                                                                   wwwamerican express.corn/priua cy.


                                                                                Exhibit       DD
              19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                          Pg 307 of 396
                                                   DUPLICATE COPY
             Centurion@ Card                                                                              p.3/11



             ffi,                                                                    Account Ending


    Payments and Credits
    Summary
                                                                                                        Total
Payments
Credits


Total           and Credits


    Detdil   rlndicates posting date

                                                                                                     Amount

             T                                                                                  I
credits                                                                                              Amount

IT                                                                                               I




    New Gharges
    Summary
                                                                                                        Total


ORLYGENGER                                                                                          $2,537.11

Total NewCharges


    Detail


H                                                                                   Foreign
                                                                                                    Amount

I                                                        I
I                                                        I                                       I
                                                          II

I                                                        I



                                                         Exhibit   DD
                19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                  Pg 308 of 396
                                           DH#H$,eTfhFgEf"                                     p.4111




    Detail Continued
                                                                           Foreign


                                                 r
                                                                                       Amount

I                                                                                      I


r           -
                                                 I                                     I


I                                                r
I
I
I                                                                                      I
r
I                                                                                          r
I                                                r                                         I
I                                                                                          I

r
I                                                rI                                    r
                                                 I                                     r
I                                                                                       I
I                                                r                                     I
                                F
                                                 I                                     I
                                                 I                                     I
I                                                r
                                                I
                                                 Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 309 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                        p.5111



           ffi,                                                             Account Ending


    Detail Continued
                                                                            Foreign
                                                                                             Amount

                                                r
                                                                             Spend

I                                                                                            r
                               F                                                         I
I
r                                               r                                            I
I                                               I                       {                     r
E                                               I                                            I
                                                r
r                                                                       J                     I
I                                               I
r                                               I                       {
                                                I                       J                    I
                                                                        J                     I
I                                               I                                            I
I                                                                       {
                                                -                                            -
I                                               I
I                                               II                                       I
I

I                                               -I                                      I
I                                               T
                                                -                       rI               I
I                                               I                      rlr
I                                               I                      J                     T
I                                               rrl
r                                               I
I                                               I
                                               Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 310 of 396
                                         DHBb[9/tT5,,                                             p. 6/1   1




    Detail Continued
                                                                            Foreign
                                                                             Spend    Amount

rI                                              r                      rIr
E                                               T
I                                                                      .II
I                                               I
I                                               I                                         r
r                                               I
                                                                                          I

I                                              I                       rI!
                                               I
I
I                                                                      {                  I
I                                              I
r                                              I                       rI                 r!
I                                              I
I                                              I                                      I
I                                              I                       {-
I                                              I                                          I
I                                                                                             I
I                                              I
I                                              r-                                         r
I                                              I                                          I
I                                              I                I                         r
I
I
I                                              I                       rrlI
I                                              I-                      I              I
                                                Exhibit   DD
                 19-13895-jlg       Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                       Pg 311 of 396
                                                DUPLICATE COPY
            Genturiono Card                                                                                 p.7l'ti


            ffi,                                                                     Account Ending


    Detail Continued
                                                                                    Foreign
                                                                                     Spend            Amount

                                                       I                      {                       r
I                                                                                                     I


I            -
                                                       r
                                                                              {                       r
                                                       r                                               I

                                                      E
I                                                      -                      {                        I
r                                                     r                                               I

r
I                                                                                                I

I                                                     I                  I                            I
                                                      I
        ORLYGENGER
        Card Endins3                                                               Foreign
                                                                                    Spend         Amount
             MERIOZDAGEYTNWA                          TELAVIV                          58.00           $16.86
o3/o1/18                                                                      lsraeli Sh€kels
             MI5CFOODSTORE
o3/0r/18     GETT                                     TELAVIV.JAF                     192.2O           f s5.e3
                                                                              braeli Shekels
             MISCTMNSPORTATION
03/0rl18    woT                                       TELAVIVYAF                      r 15.00
                                                                              kraeli Shekels
                                                                                                      $33.43
             FAST      RESTAURANT
             FI,ALEHEM SHEL MICHAELA                  TELAVIVYAF              '        90.00          $26.15
03/01 /18                                                                     lsraeli Shekels
             DAIRY PRODUCTS STORE
                                                                         WA
o3/03/ts     AMAZON MKrPIACE PMTS                     AMZN.COM/BILL                                       $98e
             BOOKSTORE5
            AMAZON MKTPLACE PMTS                      AMZNCOM/BILL       WA                           $8r.91
a3/o3/'tB
             BOOKSTORES


                                                      Exhibit       DD
                  19-13895-jlg          Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                           Pg 312 of 396
                                                    DHf.L[9rtTF"g                                            p.8fi1


   DetailContinued
                                                                                         Foreign
                                                                                          Spend       Arnount

Bla4fiA      SUPERPHARM                                    TELAVIVYAF                         8.90
                                                                                    lsraeli Shekels
                                                                                                            $2.se
             DRUG
a3rc4/18     SUPERCLIKLTD                                  tel aviv                        244,04       $70.93
                                                                                    lsraeli Shekels
             GROCERYSTORE
                                                                                             3450
o3/a411a     PEROTMOSHIKO                                  TEL AVIV- Y
                                                                                    lsraeli Shekels
                                                                                                        $10.03
             DAIRY PRODUCTS STORE
                                                           TELAVIVYAF                        6Ar'.2          756
O3/A4A8      NEVETZEDEKPHARMACYA.M
                                                                                    lsraeli Shekels
                                                                                                        $1

             DRUG
                                                                                            r95.00
o3/o4/19     UoLYA                                         TELAVIVYAF
                                                                                    lsraeliShkels
                                                                                                        $56.69
             cosMEflc   STORE
                                                           fiAMATGAN                         47,90          13,92
ffila4118    API5ERI
                                                                                   lsraeli Shekels
                                                                                                        $

             DAIRY PRODUCTS 5TORE

03/04/18     AMAZON MKTPLACE PMTS                          AMZN.COM/BILL      WA                        $s7.s6
             BOOKSTORES
             MEATOUS                                       TELAVIV-Y                       198.00       $s7.s6
o3/o4118                                                                           lsraeli Shekels
             RESTAURANT

o3/as/B      AMAZONCOM                                     AMZN.COM/BII"I     WA                            $4.84
             M
03/45/18     AMAZON,COM                                    AMZN.COM/BILL      WA                        $11:12
             MERCHANDIsE
o3losl18     SUPERCLIKLTD                                 telaviv                           25SA            $781
                                                                                   lsraeli Shekels
             GROCERYSTORE

03105118     NEVETZEDEKPHARMACYA,M                        TELAVIVYAF                        54.S0       $t s.gt
                                                                                   lsraeli Shekels
             DRUG
o3ftst1a     SUZANNA                                      TELAVM                           r56.00
                                                                                   Israeli Shekels
                                                                                                        $48,19


             DALAL                                        TELAVMYAF                         5{}l)0      $14.48
03/06l't8                                                                          lsraeli Shekels
             RE5TAURANT

o3/o8118     D5                                           TELAVIV-JAF                       24fo            $6.ee
                                                                                   lsraeli Shekels
             HOUSEHOLD AFFLIANCES
             TIVTAAM                                       heden                            3530        $1028
03/08/18                                                                           lstadi Shekels
             GHOCERYSTORE
             D5                                           TEL AVIV.JAF                      75.00       $2183
03/o8/r8                                                                           lsr*liShekels
             HOU5EHOLD APPLIANCES
03/08/t8     SUPERCLIKLTD                                 telaviv                          64.10        $18.65
                                                                                   kraeli Shekels
             GROCERYSTORE
             WWW.TTUNESCOI4/BILL                          CUPERNNO            CA                       $12959
0s/o9/r8
             DIRECT MKTG INTERNET

as/osfis     -SUPERELHAYAM                                BENEBRAK                          17.90
                                                                                   lsraeli Shekels
                                                                                                         $s2l
             DAIRY              STORE

03laelrc     SUPERPHARM                                   TEL AVMYAF                      131,50       $:e,ze
                                                                                   Israeli Shekels
             DRUG STORE/PHARMACY

OSl1gl'tt8   PITSPONCHIKTEL AVIV                          KIRYAT IKRON                      39.00      $1    r.3s
                                                                                   lsraeli Shekels
             FAMILYCLOTHING
03/@118      NEVEIZEDEKPHARMACYA"M                        TELAVIVYAF                        95,69       127.86
                                                                                   lsraeli Shekels
             DRUG STORE/PHARMACY
a3/09118     OLIVE                                        TELAVIV-JAF                       28,00       $8.1s
                                                                                   lsraeli Shekels
             FASTFOOD RESTAURANT
03/o9l1a     5UPERCLIKLTD                                 tel aviv                          12,90       $3.76
                                                                                   lsraeli 5hekels
             GROCERYSTORE

03/09/18     HALEHEM SHEL MICHAELA                        TELAVIVYAF                       s7.aa       $16.59
                                                                                   lsraeli Sheksls
             DAIRYPRODUCTS STORE

o3/1ol19     oLlvE                                        TELAVIV.JAF                      35,00       $t0.ffi
                                                                                   lsraeli Shekels
                   FOOD RESTAURANT


                                                           Exhibit       DD
               19-13895-jlg           Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31            Exhibit
                                                         Pg 313 of 396
                                                  DUPLICATE COPY
              Centurion@ Card                                                                                   p,   9/'ll


              ffi,                                                                         Account Ending


  DetailGontinued
                                                                                       Foreign
                                                                                           Spend            Amount

03/'t0l1B     GETT                                       TELAVIV-JAF                        124,90           $36.36
                                                                                  lsraeli ShEkels
               MISCTRANSPORTATION

O3/10/18       SUPERFARMALNBI                            TEL-AVIV                            69.31
                                                                                  Irraeli Shekels
                                                                                                             $20.18
               DRUG




                                                         HERTZLTYA                          l29.St           $37.79
03/1An8       SUPER FARM
                                                                                 lsraeli Shakels
               DRUG STORVFHARMACY

o3ll   ]/1e   -HOE DANIAL LTD-                           GTVATIIM                           5s0.00
                                                                                 lsraeli Shekels
                                                                                                            $160.12
               BEAUTY/BARBER SHOP
O3/II/18      SUPERCLIKLTD                               tel aviv                            32.75
                                                                                 lsaeli Slrkels
                                                                                                              $e,s3
              GROCERY STORE

oltluls       MERKAZDAGEYTNUVA                           TELAVM                          l24SO
                                                                                 lsaeli Shekels
                                                                                                             $36.08
              Mtsc    SIORE
o3/12t18      MEATOUs                                    TELAVM-Y                           180.00           $s2je
                                                                                 lsraeli Shekels
               R6TAURANT
                                                         TELAWYAF                            2654             $7J6
03113/18      NEVETZEDEKPHARMACYA'M
                                                                                 lsaeli Shekels
              DRUG
              GETT                                       TELAVIV-JAF                         t22A             $s.qo
03/13/18                                                                         lsraeli Shekels
              MtSC
              .TJUNBLUM                                  GIVATIIM                          258r00            $7s.30
03/13/18                                                                         lsraeli Shekets
              BESTAURANT
                                                         TELAVIV.JAF                        36.00
dtnqtw        GETT
                                                                                 lsraeli Shekels
                                                                                                             $10.s3
              MISCTFAN5PORTATION
                                                         telaviv                             82/o
Og/15/18      SUPERCLIKLTD
                                                                                 lsradi Shekels
                                                                                                             $23.89


                                                         TELAVIV                           180,00            is2.18
o3/15/18      AHAVAMITHAM HATANA
                                                                                 lsraeji Shekels
              cosMFflcsToRE
              HUMERTOV                                   TELAVIV                           400.00           $r 1s.97
03n8l18                                                                          Israeli Shekels
              HOUsEHOLD APPLIANCES
o3/1s118      SUPERCLIKLTD                               telaviv                           27400             17e.44
                                                                                 Lsraeli   Shekels
              GROCERY STORF

a3/M8         GETT                                       TELAVMJAF                          29.00             $8.41
                                                                                 Jsneli Shekels
              MI5CTRANSPORTATCIN
03nofi8       SUPER CLIK LTD                             telaviv                            60.60            $17.4s
                                                                                 lsraeli Shekels
              GROCERYSTORE

O3NON|        SUPER CLIK LTD                             telaviv                            40.t14           $11:/6
                                                                                 lsrellShekels
              GROCERY STORE
                                                         TELAVIV-Y                       t10.00
a3t2ot1l      SHIRATO
                                                                                 lgaeli Sheltels
                                                                                                             $31.67


o3n1t1s       SUPERCLIK LTD                              telaviv                          103.50             $zgas
                                                                                 lsraeli Shekels


03/23/18      AMAZONMKTPLACE PMTS                        AMZN.COIWBILL      WA                               $41.62
              BOOKSTORES

ol/2s/18      WWW.IUNESCOI//BILL                         CUPERTINO          CA                                $9,9e
              DIRECT       INTERNET
              SUPERCLIK LTD                             telaviv                            1$40             $44.1 3
o3t25/18                                                                         kr*liShekels
              GROCERYSTORE
                                                        TELAVIV-JAF                       1840
o3t26t18      GFIT
                                                                                 kraeli Shekels
                                                                                                              $5.28
                     TRANSPORTATION


                                                        Exhibit        DD
                      19-13895-jlg                   Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                           Exhibit
                                                                              Pg 314 of 396
                                                                       DHAhIF/tT5''                                                                  p.10/11



  DetailContinued
                                                                                                                              Forelgn
                                                                                                                               Spend       Amount

03/26118            SUPER CL]K LTD                                                telaviv                                          23.60            $6.77
                                                                                                                        lsraeli Shekelt
                    GROCERY STORE
03/26/18            Amazon Prime                                                  Amazonrom                  WA                                 $14.99
                    SHIPPINGCLUB

o3n6lft             HPUNA                                                         TELAVIVYAF                                     389.00
                                                                                                                        lsraeli Shekels
                                                                                                                                            $r 11.95
                    DAIRY                  STORE
                                                                                  TELAVIVYAF                                    19500           $s5a4
otnsl18             UOLYA
                                                                                                                        lsrmliShekek
                    COSMETICSTORE

ffingl18            VICTORI EHAD HAAM                                             tel aviv                                     614.80       i   176.06
                                                                                                                        lsraeli Shekels
                    GROCERYSTORE
Bng/1e

A3T29/18            NEVETZEDEKPHARMACYA.M                                         TELAVIVYAF                                      57,71         $16.52
                                                                                                                        lsraeli 5hekels
                    DRUG



  Fees

                                                                                                                                           Amoqnt

Total Fees forthis Petiod                                                                                                                       r
  2018 Fees and lnterest Totals Year-to'Date
                                                                                                                                           Amount




  lnterest Gharge Galculation
 Your Annual Percentage Rate              (APR)   isthe annual interest rateonyouraccount.
                                                                 Trensactlons llated             Annual                Brlance             lnt€rest
                                                                                             Percentage             SubJect   to           (harge
                                                                From         To                     Rrte          lnt€rest Rate

 Select & Pay Later                                          ou12nw4                          10,659t, (v)                                      I
Promotional Select &        PaY   later                      ous6no18                             o009('
 Rate Expires 09/02/20l8then will            goto 10.65% (v)*
Total                                                                                                                                           I
(v, Variable Rate

*TheApRforthisbalanceisapromotionalrateanditwillexpireonthedateshown, Anybalanceatapromotional interestratethathas
        plU in tull by itieipimti:n datewill begin accruing interert at the'go to'APRshown following the expiration date.
  "lji6.ir

 Information on PaY OverTime

 Therc ls no DrFset spendins lirnit on your Crrd
 N;;:;;i    rffiAinqlirnitdds notmeaiuntimlted spending. Purchasing porvera$ustswithyouruse of the Card,
 vou'r navmeht histoly,credit record and financial resources known to us and other factors- Unless )rou have been
 bievibuity notified oiherwise yourCatd has no pre-set spending limit.


                                                                                  Exhibit        DD
             19-13895-jlg           Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                            Exhibit
                                                              Pg 315 of 396
                                                       DUPLICATE COPY                                                            p
          Centurion@ Card                                                                                                            't111'l



         ffi'
lnformation on Pay Over Time continued
                                                                                                                Account Ending



Your Pav Over Tirne Lirnit is $35000.oo
We mayipprove or decline a charge regardless of whether your Card a_ccount balance exceeds or does not exceed
your Piyder1ime lirnit.Yotr musi pay-in fullallcharges thatare not placed into a PayOverTime balance. For rnore
informalion abogt Pay OverTime features please visif americanexpressrom/payovertime.

You are currentlv enrolled in 5elect & Pay [ater
Vou can seiea eii6inie cf,arqes to move int6 your PayOverTime balance. Each month you simplycholse whetherto
puv in n it, puv tf,Sminimuri aue, or pay a nyimouni in between, lnterest applies fiom the date you add a chargeto
lroirr eay Oveifime balance until the date it is
                                                 paid'


You are currently enrolled In Select & Pay Later
You can select eliilible charges to rnove into your Pay OverTime balance. Each month you simplychoose whetherto
pay in fulL paythe minimum due, or pay anyamount in between. lnterest applies from the date you add a charge to
yoirr Pay oVei nme balance untilthe date it is paid.




                                                                  Exhibit       DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 316 of 396




                                Exhibit   DD
               19-13895-jlg              Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                              Pg 317 of 396
                                                       DUPLICATE COPY                                                                           p.'t112
             Centuriono Card

             ;ffi,                                                                                                       Account Ending



     New Balance                                                    I                              Membership Rewardso Points
                                                                                                   Available and Pending as of 03131/'18

                                                                                                   For upto date point balance and full prognm
     Payment Due Date                                                   05/27t18{                  details, visit mernbership rewa rds.<om

      *kte                                                                                      Account Su

                                                                                                                                        II
                                                                                                   Previous Balance
                                                                                                   Payments/Credits
                                                                                                   New Charges
                                                                                                   Fees
                                                                                                                                       rI
                                                                                                   New Balance                          I
     See page 2 for important information about yout account'
E                                                                                                  Days in Bllling   Perlod: 30


o                                                                                                           er Care


                                                                                                   El :;1,-:ffi:tltx,'it,',o*
                                                                                                   CustornerCare PaybyPhone
                                                                                                   r-877877-0957 1-8M72-9297

      Learn how to take advantage of your Pay Over Timefeature on page                 1   2       Q   see page z foradditional inforrnatlon.
tr




                                                                                                                        Account Ending
EI B:1{li$i"Hle            papercrips     El *y"n*:ffi1,'i.L',00. Aigfi'irt1,                             Enter 1 5 digit account # on all paymenls.
                                                                                                          Make check payable to Amerkan Express.


                                                                                                                                  Payrnent Due Date


                                                                                                                                   ory   osl27l18




                                                      lthrtlhll,trl,lhrllllrllrll,rlilrillllllllllllllllllrllll'1h
                                                      AMERICAN EXPRESS
       Check here ifyour address or
       phone number has changed,                      P.O.BOX650448
       irlote changes on reverse side.
                                                      DALLASTX 75765.A44a
                      19-13895-jlg                           Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                                                     Pg 318 of 396
                                                                              DUPLICATE C                                                         p.aft
                                                                               Account Endinq

    Payments:Your payment must be sentto the payment address shown on your statement and must be received by 5 p.m. local tim-e atthat address
    to 6e credited  as bfihe day it is received, Paynierits we receive after 5 p,m, will not be credited to your Account untilthe ne$ day, Paynrents must
    atso: (1) includethe remittince coupon fromyourstatement; (2) be made with a single checkdmwn on a US bankand payable in U.S dollars, orwith a
    neooiiible instrument payable in US dollars and clearable through the US banking system; and (3) include your Account number. lf your payment
    doEs not   *"ut ullofthe    a6ove requirements, creditinq may be delayed and you rnay incur late pdyrnentfees and additional interest charges.
ElectronicDavmenrsmustbernacjethrouqhanelectronicbaymentmethd-payabl6inUSdollarsandclearablethroughtheUSbankingsystem.                                 lf
we accept'payment in a foreign currency.ive will convert it irito US dollars at.a ionversion mte that is acceptable to us, unless a partacular late is
      -
required bi la'w. Please do no:t send posidated check as they will be deposited upon receipl. Any restrictive language on a payrnent weaccept will
haie no efiect on us without ourexfress prior written approva l. We will re-preserit to your financlal lnstitution a ny Payment that ls returned unpaid.
permisslonforElectronlclttlthdrawal:(1)Whenyousendacheckforpayrnent yougiveuspermissiontoeleclronka.llywithdnwyourpayment
from yourdeposit orotherasset account. We will process checks.electronicallybytransmitting the amount ofthe checlc, routing numbel, account
numEer and iheck serial numbertoyour financiaIinstitutiorL unkss the check ishot processable etectronically or a less costly process is available.
When we process vourcheckelectronically, your payrnent may be withdnwn from yourdeposit or otherasset account as soon as the same day we
receive vour checti and vou will not receive ihat iaricelled chdckwith yourfinancialaccount statement.lf we cannot collect the funds electronically
we rnay issue a draft aga'inst yourdeposit orotherasset account for thb amountofthe check, (2) By using Pay By Cornputer, Pay By Phoneorany
otherelectronic paymEnt service ofours, you give us perrnission toelectronicallywfthdrawfunds fromthe depositoro.th.erasset account you specifo
in the amount ydu iequest. Payments using such services of ours received after B:00 p.m. MST may not be credited until the next day.
HowWeCalcutate Your Balan(e: We usethe Avenge Daily Balance (ADB) method (including newtransactio^ns) to calculatethe balanceon which
we  iniroe interesi fior Pav OverTime balances on yor.IrAccount. Callthe CustornerCare number listed below br more information aboutthis
f"-t"-nie"."mpnt#on rnelhod and how resulting interest charges are determined, ThemethodweusetofiguretheADBand interestresulaindaif
compou ndi ng of interest,
pavino lnrerest: lf vou have a Pav OverTime balance, yourdue date is at least 25 days afterthe close of each billing period. We willbegln charging
int6reft on transactions added to a Pay OverTime balahce as ofthe date they areadded. However, we will not charge lnterest on charges added to a
iayOverTime balance automalically ?foret<ample,sign&fraveland futendeilPaymentOptioil ifyou paythe Account Total New Balante bythe due
date each month,
Foreign Currency Charges; lf you ma ke a Charge in a foreign.currency, we will_convert it into US dollars on the date we or ouragents process it. We
witlch?ose a conrTersiorimte that isacceptable [o us forthal date, unliss a particular rate is required by law.Theconversion late we usC is no more
thanthe highest officialrare published by a governmentag-encyorthe highest interbank.rate we identify fnom.customary bankilg sources onthe
ionve,ii"ntut" or the prior btrsiness daf, Th-is rate maydiffer from rates in effecton thedate of yourcharge, Charges converted byestablishments
will be billed atthe rates such establishmentt use,
Credit Balancet A credit balance (designated CR) shown on this statement represents money owed to you. lf within the six-month period following.
the date of thefirst statement indicatiri'gthecredit balance you do not requeit a refund orcharge enough to use uPthecredit balance. we willsend
you a check forthe credit balance within 30days ifthe amount is $l.00or rnore-

Credit Reporting: We may report information about yout Accountto credit buteaus. Late paymentt missed paymentg or other defaults on your
Account may be reflected in your credit rePort.




                                                                    1477-877-0987 HearinglmPaired
     E        f"tme"':i::i,?1         f   "n
              Large Print & Braille Stat€ments
                                               I   nq   ui   ries
                                                                    1-9s4-503{90s TTYIl{0G22I-9950
                                                                    1477-877-0587 FAX:1400495-9090
                                                                                                            E       website:amerlcanexpress.com

              Express Cash                                          1   €@{ASH-NOW ln NY: 1-800-522-1B97      Customer Core
                                                                                                              &Billinglnquiries      Pryments
                                                                                                                    s3s
                                                                                                              P.O. BOX 981           P.O. BOX 650448
                                                                                                              ELPASO,TX              DALLAsTX75265-
                                                                                                              79998{535              0448




ChanqeofAddress
lfconeZt on fionL do not use.                                                                                   Pay Your Bill with AutoPay
.   Tochangeyouraddressonline,visitwwwamericane;Fress.om/updatecontactinfo
t   For Name, Company Name, and Foreign Address orPhonechang*, pleasecall €ustorner Cate,
                                                                                                                Avoid late fees
.   Please prirt dearly in blueor black inkonly in the boxesprovided'                                           Savetime

                                                                                                                Deductyour paymentfrom your bank
                                                                                                                account automatically each month
StrcetAddrees


                                                                                                                Visit americanexpress.com/a utopay
City, State                       I                                                                             today to enroll.

                                                                          i
ZipCode

Area Code and
llome Ptrone
Area Code and                                                                                                    Forinbrmation on how we protedyour
WorkPhone
                                                                                                                 pdvaq and to setyourcomrnunication
Email                                                                                                            and prfuacy choices, pleasevisit
                                                                                                                 www.ameriranexptess,com/privacy.

                                                                                      Exhibit   DD
               19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                          Pg 319 of 396
                                                   DUPLICATE COPY
             Centurion@ Card                                                                                p.3/12


             ffi'                                                                    Account Ending


    Payments and Gredits
    Summary
                                                                                                          Total

Payrnentg
Credits


          ceruce
Total Payrnents and Creditr


    Detail    'lndi<ates po*irg date
                                                                                                      Amount

             n                                                                                  I
cr€dltr
r
                                                                                I
                                                                                rl          T

I                                                                                                     I
I
                                                                                -




O4/O5118     ORLYGENGER                               000000001                                      -$1 3250
                                             IRVINE     CA


O4/O5118     OiLYGENGER                      oPTUMRX000000001                                          -$rz.so
                                             IRVINE     CA
                                             8A0"562422'3
04/05/18     ORLYGENGER                      oPTUMRX 000000001                                        -$3750
                                             IRVINE     CA
                                             8N-5624223


    New Charges
    Summary
                                                                                                          Total
                                                                                                I
ORLYGENGER                                                                                          $s, r 29.14

Totll   NcwCharges


                                                             Exhibit   DD
             19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                               Pg 320 of 396
                                        DHSHF'AI$.99-EI.'                                   p,4112



    Detail

g                                                                         Foreign
                                                                           9pend    Amount

I                                              I                      J                 I
I                                                               I                       I
r                                              I
I                                              -                r
I
I                                              I-
I                                                                      J            I
I
                                              r
I                                             I
r                                                                                   I
r                                             I
I

                                              I                       f              I
r                                             r                                     I
I                                             I
I                                                              I                    r
I                                             F                I
                                              I-
I
I                                             I
                                              I                       J             I
I                                             r
I                                             I                T                     I
E                                             I                                     I
                                               Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 321 of 396
                                         DUPLICATE COPY
           Centuriono Card                                                                        p.5112



           ffi                                                              Account Ending


    Detail Continued
                                                                            Foreign
                                                                             5pend           Amount

I                                               I                       f                     I
I                                                                                            r
I
                                                                 I
I                                               I
I                                               I-                                        I
I                                                                                        I
I
                                                                                             I
I                                               r
                                                    II

r
                                                -


I
I                                               r                                            I
I                                               r
I                                                                                       I
I                                              r
I
I                                              I
I                                                                      J                     I


                                               Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 322 of 396
                                         DHRb!,9,ATF,'$PfiY.'                                 p.6t12



    Detail Gontinued
                                                                          Foreign
                                                                           5pend         Arnount

r                                                                I


                                                                                          I
I                                               I
I                                               I
                                                I                                        I
I
I                                               I
I
I                                                                I                        I
r
I                                               -
I                                                                                         r
I                                                                                    I
I                                               I-               I
I                                               r                                    I
I                                               I                                         I
r                                               I                     I              I
I                                               r                                    r
I                                               r                                        I
r
I                                                                                        I
r                                               I
I                                               I
                                                 II         II
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                Pg 323 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                           p.7112



           tilffi,                                                         Account Ending


    Detail Continued
                                                                           Foreign
                                                                            5pend           Amount.

r                                               I                I                               I
I                                               I

I                                               r                                           I
I
I                                                                                           I
I
                                                I
I
I
I                                               I                                            I

I

r
-                                                                      {
                                                                                             -
I                                               I-
I                                              I                       f                     I
I                                              I                 I                           r
I                                                                                           I
I                                              I                 I                          I
I                                              r                 r                     I


I                                              r                                            r
I                                              I                       {                    r
                                               Exhibit   DD
              19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 324 of 396
                                         D
                                             HF"blgAIS''                                        p.8fi2


    Detail Gontinued
                                                                              Foreign
                                                                                        Amount

E                                                 r
r                                                 I                       rI            I
                                                  T
                                                  r                r
                                                  I                                         I
                                                  I
I
r                                                 I
                                                  r                       J                 I
I
                              F
T                                                 I                                     I
                              F
I
                                                  I
I                                                 I                      {              r
I                                                 I                I
                                                  I                T                    r
I
I                                                 I                      rIr
I                                                                        J                  I
r
r                                                 I                      T              I
r                                                 I
I                                                 I                      {              r
I                                                 I
I                                                 T                      J              I
                                                  Exhibit   DD
              19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                          Pg 325 of 396
                                                   DUPLICATE COPY
            Centurion@ Card                                                                                       p.9112



            ffi,                                                                          Accou nt Endin g



     Detail Continued
                                                                                          Foreign
                                                                                                         Amqunt

r                                                         I
I                                                         I
                                                          r
                                                          I
-I                                                        I
I                                                         I                                                  I
I                                                         r
I
r                                                         r
H        ORTYGENGER
         Card Ending                                                                   Foreign
                                                                                          5pend          Amount
                                                          tel aviv                         19.20              $44,13
o4laut8      SUPERCLIKLTD
                                                                                  lsndiShekek
             GROCERYSTORE
                                                          TELAVIV-JAF                     98.00               $28.0s
'o4/o?/18    GEI-T                                                                lsradi Shekels
             MIsCTBANSPORTATION
             carters, lnc. 000000998                      Atlanta          GA                                $s38.19
04/o4118
             8773330117
             MEATOUS                                      TELAVIV-Y                        23l.m              *6s,3e
04/a4118                                                                          lsneli Shekels
             RESTAUFANI
oLtMtls      SUPERPHARM                                   TELAVIVYAF                        34.90
                                                                                  lsneli Shekels
                                                                                                                 $9.88




             GAP ONLINE 084870005001 004                  8f0.4277895      OH                                $163,80
04/05118
             DIRECTMKTG MISC
                                                          TA                          .    280.@              179.26
o4tost18     MINTZER                                                              lsraeli Shelnels
             RELIGIOUS GOODS SIOBE
                                                                                           220m
o4l0s/18     HASABON                                      TEL-AVIV
                                                                                  lsraeli Shekels
                                                                                                              $62.28
                     NG/GARMENT
                                                          TELAVM-JAF                        1000
M/ost1s      HASIDAYEREK
                                                                                  lsraeli Shekels
                                                                                                                 $2.83
                     PRODUCTS STORE
                                                          TELAVIV                           50.o0             $14.15
o4l08118     5OPER KRAZY
                                                                                  lsraeli Shekds
             GROCERYSTORE
                                                          TELAVIV                           52.00             {14,72
O4/os/1s     ERETZERAELMUSEUM'IEL                                                 lsraeli Shekels
             TOURIST ATTRACTION
             GETT                                         TELAVIV-JAF                       4930              $14.02
a4rc9118.                                                                         lsraell Shekels
             MISCTRANSPORTATION

u/09/19      GFIT                                         TELAVIV.JAF                       52,00
                                                                                  lsraeli 5hekels
                                                                                                              t14.79

                                                                           WA
Mlosllg      AMAZON MKTPLACE Pl''lTs                      AMZN.COM/BILL                                      l22O,2s
             BOOKS'rORE5
             AMMON MI$PLACE                               AMZN.COM/BILL    WA                                $72r.93
O4/Og/18                           PMTS

             BOOK
              19-13895-jlg          Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                       Pg 326 of 396
                                                DHf*[9/tT5.g                                            p. 10112



  Detail Continued
                                                                                     Foreign
                                                                                         Spend     Amoqnt
04/10/1A    AMAZON MKI'PLACE PMTS                      AMZN.COM/BILL    WA                           *72.38
            BOOKsTORES
                                                                                         32400
o4l1o/1s    WoT                                        TELAVIVYAF
                                                                               lsraeli Shekels
                                                                                                     $92.6s
            FA'I'FOOD RESTAUMNT
M/11/18     AMAZON MKIPLACE PMIS                       AMZN.COM/BILL    WA                           *s4.9
            BOOK
            GETT                                      TELAVIV-JAF                      r70,00        $48.ss
04/12118                                                                      lsraeli Shekels
            MISC TRANSPORTATION
            AMAZON MKTPLACE PMT5                       AMZN.COA'/BILL   WA                            $e,98
o4t1u1B
            BOOKSTORES

04/1s/18    woT                                       TELAVIVYAF                       280,00
                                                                              lsraeli Shekels
                                                                                                     |79,97
            FAST FOOD RESTAURANT
o4/'t5/18   BICICLETTA                                TELAVIV - Y                      464,60
                                                                              lsraeli Shekels
                                                                                                    $132.69
            REST AURANT
                                                      TELAVIV-JAF                         35.00      $10.00
04/'15/18   GETT
                                                                              lsr-aeli   thekels
            MIsCTBANsPORTATION
MI1SI18     SUPER CLIK LTD                            telaviv                           76.90        $21.96
                                                                              lsraeli Shekels
                      STORE

            GETT                                      TELAVIV-JAF                         3490        $9.97
a4115/18                                                                      lsraeli Shekels
            MIsCTRAN5PORTATION
04/16/18    KERENHEPNER                               TELAVIV-Y                          484.00     $13831
                                                                              lsraeli Shekels
                         CLOTHING
                                                      TELAVIV                            18900       $s4.01
04/16/18    -BOBO                                                             lsneli Shekels
            FAMILYCLOTHING
04/17118    SUPERCUKLTD                               tel aviv                           280,60      $798e
                                                                              lsraeli Shekels
            GROCERYSTORE

04/17t18    FLAWERS                                   TELAVIV                            100,00      izs.st
                                                                              lsraeli Shekek
            FLORIST
            LES PETITES LTD                           TELAVIV                            71250      *2A285
M/17/18                                                                       lsraeli Shekels
            FAMILYCLOTHIIIG
                                                      800-4277895       OH
04/18/15    GAPON11NE084870005001004                                                                 $10.00
                    MKTGMISC
                                                      tel aviv                          51,70        $14.72
M/18118     SUPERCLIKLTD                                                      lsraeli Sl'rekels
            GROCERYSTORE
            WOT                                       TELAVIVYAF                         t75.00      $qs.ez
04.tl8ne                                                                      lsraeli Shekels
            FASTFOOD RESTAURANT
                                                      BENYBMK                             20.00       *s.68
cgtI2O|lB   -MATOKSHUK
                                                                              lsraeh Shekels

                                                                                      950,00
M/20/18     woT                                       TELAVIVYAF
                                                                              lsraefiShekels
                                                                                                    $269.81
            FAST FOOD RESTAURAM

Mlzolts     -MATOKSHUK                                BENY BRAK                           33.00
                                                                              lsraeE Shekels
                                                                                                      Js.37


                                                      AMZN.COIWBILL     WA                           $sr.56
O4N2NA      AMAZONMKIPLACEPMTS


            sIMPIESTORYLTD                            TEL.AVIV                         75,00         $21.30
04/2211A                                                                      lsraell Shekels
            BOOKSTORE

a4n2/19     HASABON                                   TEL-AW                          250.00         $73.84
                                                                              lsraeli Shekels
                   NING/GARMENI
                                                      TELAVIV-IAF                         29f/J       $8.44
MN3NB       GETT
                                                                              lsraeli Shekels
            MrSC TRANSPORTATION



                                                      TELAVM.IAF                          72.70      $2o.se
o4n3fi8     GETT
                                                                              lsraeli Shekels
            Mlsc TRANSPORTATION

                                                       Exhibit DD
               19-13895-jlg              Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                           Pg 327 of 396
                                                     DUPLICATE COPY
             Centuriono Card                                                                                    p.11112



             ffi,                                                                           Account Ending


  DetailContinued
                                                                                        Foreign
                                                                                         Spend           Amoqnt

a4n3t18       ASUFA LTD                                    telaviv                        1,691.s0           $478.97
                                                                                   lsraeli Shekels
              ART DEALER &GALTERY
              GETT                                         TELAVIV.JAF                        75.00           $21.s2
a4123/18                                                                           lsaeli Shekels
              MISC TRANSPORTATION
                                                           CUPERTINO          CA
o4nslrc       WWW.ITUNEsTOful/BILL                                                                             $9.eq
              DIRECT   MffG   INTERNET
                                                           TELAVIV                            42,04           $11.77
o4ns/1e       MERIGZ DAGEYTNUVA
                                                                                   lsaeli 5hekels
              MISC FOOD STORE

o4t26t18      Amazon Prlme                                 Amazon.com         WA                              11459
              SHlPPINGCLUB
04/26118     woT                                           TELAVMYAF                       2rO.00
                                                                                   lsraeli Shekels
                                                                                                              i67.02
              FAST FOOD RESTAURANT
              JANIEANDJACKCOM                              DIXON              CA                             $233.94
o4t27118
              877449-8BAO
o4n7n8        5hopBop                                      Shopbop.com        wt                             $2s0CI0
              CLOTHING
              SUPERCLIKLTD                                 tel aviv                          250do            $69.93
04127118                                                                           lsraeli Shekels
              GROCERYSTORE
                                                           'tel aviv                          19,90            $s.s6
o4n7n8        SUPERCLIKLTD
                                                                                   lsradi Shekels
             GROCERYSTORE
                                                                              WA
o4n1ns        AMAZONCOM                                    AMZN.COM/BILL                                      $2s.47
              M
                                                           TELAVM-IAF                         35.80           $10,00
o4n9118      GETT
                                                                                   lsridiShi*els
              MISCTMNSPORTANON
                                                                                             '179,00
o4nsns        BABEfTECHILDRENSFASHION                      TELAVIV
                                                                                   lsraeli Shekels
                                                                                                              $+e.ss
                            CLOTHING
              GEIT                                         TEL AVIV.JAF                      124&             $34,80
o4n9/18                                                                            lsraeli Shekels
              MISCTMNSPORTATION
              MERKAZDAGEYTNWA                              TELAVM                             74co            $20.6s
a4RO/18                                                                            lsraeli Shekels
             MISC FOOD STORE
                                                           TEL-AVIV                          18.00
os1o1/18      SIMPLESTORYLTD                                                       lsraeli Shekels
                                                                                                               $s.oo
                     STORE
                                                           TELAVIVYAF                         90.10
0/5lo1l'18    NEVE TZEDEK PHARMACY A,M                                                                        $25.0s
                                                                                   lsr*li   Shekels
              DRUG STORE/PHARMACY
             AMAZON MKTPLACE PIvIIS                        AMZN.COI4/BILL     WA                              $2792
o5l0u18
              BOOKSTORES
                                                           AMZN.COIIII/BILL   WA                             $rs.er
o5/o2|18      AMAZON MKTPLACE PMTS
              BOOK




  Fees

                                                                                                         Amount

Total Feer forthis Petlod




                                                          Exhibit DD
                   19-13895-jlg          Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                     Exhibit
                                                                    Pg 328 of 396
                                                           DHr"b[g/il5"99trJ,,                                                   p.12112




 2018 Fees and lnterest Totals Year-to-Date
                                                                                                                           Amount




 lnterest Charge Galculation
 YourAnnual Percentage Rate (APR) isthe annual interesl rateon youraccount.
                                                 Transactions Dated                  Annual                  Balance        lntelest
                                                                                 Perc€ntage               Subjectto         Charge
                                                                    To                                 lnterest Rate

Select & Fay Later                                  02/12/ZOO4                     10,65% (vl                  r
Prornotional Setect& Pav   Later
Rate Expires og/o2/2o'l6then will qo to 10'65% (v)*
                                                    O2rc6ng1e                          0.00%                   I
Total                                                                                                                        r
(v) Variabh Rate

rTheApRforthisbalanceisapromotional rateanditwillexpireonthedateshown. Anybalanceatapromotionalinterestratethathas
  ;;iil;;;;i,ii; tuili;t h;;&t;iioi Aate wlt besin accruihs interest at the'goto'APR shown followinstheexpirat'ron date.


 lnformation on PaY Over Time

 There is   nopreset spending limiton your(a.rd       .
 N;ft;i-riljinqlimitOojs         not rnea'n unlirnited spending. Purchasing poweradjusts withyouruseoftheCard,
 vodr oavmeht histolv, credit record and financlal resources known to us ancl otherlactors' Unless you nave D€en
 'piJiibuiii                    your card has no pr€'set 5pending limit.
              "oiirieJcithJrwGe
 Your Pavover Time Lirnit Is S35,oo0o0
                                                                     accoutrt balance exceeds or does not exceed
 iV;;;;;"-;,;r,i?lii[iiin',li.t urb. resirdtess of whether your card placed
 ;;;i,J"dft;ii;n; fifiily;t rutpayr-n tuttallchargesthitare not             lnto a PayoverTime balance.For more
 irii"i^litii"ioi'jiji pii &!iii*e riit,ires   please visiiamericanexpr'ess'com/payovertime.


 You are currentlv enrolled in Select & Pay later
 -iil;"-;i;:i;'ii6ioiiiii't]"qit i" iiove thi5 v6ur Pay overTime balance. Each. month you simplychoosewhetherto
 ;;;in i;ii;;iltE.i:ni61uni au",or payany-amount in between. lnterest applies frorn thedate you add a chargeto
 yolr pay oveifirne balance untilthe date it is paid.

 You are currentlv enrolled in Select & Pay Latef
 i;;"-;J;Aii6iuiJ          ittlE"i iomove int5 your PayoverTime balance. Each. month you simPly chooce whether_to
 i,iiiitftiiil,ittrEnri:nimurfi eue, or payany amouni in between. lnterest applies frorn the date you add a chargeto
 yolrr Pay OveiTime balance untilthe date it is paid.




                                                                         Exhibit DD
                19-13895-jlg             Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                                        Exhibit
                                                                Pg 329 of 396
                                                        DUPLICATE COPY                                                                               p. 1/tB
               Centurion@ Card

               ttffi,                                                                                                       Account Ending


                                                                                                     Membership Rewards' Polnts
    New Balance                                                                                      Available and Pending as of 04130118

                                                                                                     For   upto date point balance and full program
    Payment Due Date                                                     06t27t18+                   detaiis, vkit rnimbershiprewa rds.com

                                                                                                  Account Sum
                                                                                                     Previous Balance
                                                                                                     Payments/Credits
                                                                                                     New Chatges
                                                                                                     Fees
                                                                                                                                          III
                                                                                                    New Balance                            I
     See page 2 for important information about l,our account'
D                                                                                                   Days in Billing     Period: 30

     Seepage 13 foran lmportantNoticeAbout€hangestoYour                                           Customer Care
R
     CardmemberAgreement.
                                                                                                    ffi
                                                                                                    p
                                                                                                             Paybycomputer
                                                                                                             amerkanexpress,com/pbc
l-l
r--:r Seepage 15 fora Noticeof ChangeToTheMembership Rewards
      ProgramTerms&Conditions.                                                                      CustometCare PaybyPhone
                                                                                                    ra77477-O987 IAQO-412-9297
l---]    Page 1 I for lmportant infgrmaqon regarding benefits
L-jr See
      underfritten by AMEX Assurance Company.                                                       Q      See page z   foradditional information.



o

                                                                           1o    page
E Learn how to take advantage of your Pay Over Tirne feature on
/l\'!'/ AfterJulv 31,2018,
                    -&     Centurion Members will no longer be abte to enroll
     in   the Rrilais   chaleaux club 5c program.




                                                                                                                           Account Endlng
 El B:'mffietru-papercrips Elff*ll'::ll?JJ,%'io*                               E     i?.Uil$s'              Enter l5 digit account #on all paymentt.
                                                                                                            Make check payable to Amerlcan &press.


                                                                                                                                     Payment Due Date


                                                                                                                                      oryfl'06127/,18




                                                       llllrllllrl,rrllturllllrrllllJlgllrl[1ll.l11llr'1ltll1,t,thllt
 I--l
 I I Checkhere if vouraddressor                        AMERICAN EXPRESS
                                                       P.O. BOX 6s0448
      phonenumbirhaschanged-
       i,lote changes on reverse side.                 DAL[-AST}( 75265-0448
                     19-13895-jlg                  Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                      Exhibit
                                                                           Pg 330 of 396
                                                                    DUPLICATE COPY                                                                       p.2118
                                                                      Account Endins
payments: your paylnent must be sent to the payment address shown on your staternent and rnust be received by_5 p.m. local time at that_ address
ro6ecreditedasbfthedayitisreceived,    Faynieritswereceiveafter5p,m.willnotbecreditedtoyourAcco_untuntilthenextday..Payrnentsmust
;G;iili;Jra;it'"        i"mhiin.".oupon           frorn yourstaternent; (2) be made-with-a single checkdrawn on a.U5 bank and payable in U.S dollars, orwith a
                                                                                                                                   lfyourpayment
n"ooiiint"instrJmentpavableinUSdoltursdndclearablethroughtheUSbankingsystem;and(3)includeyourAccountnu.rnber.
doEs not meet allof the a6ove requirernents, crediting may be delayed and you may ancur late payment fees and additional interest_charges.
flearoni.puymunttmrrtO"1nadethroughanelectr6nic.paymenirnerhodpayableinU5dollarsandclearablethroughtheUSbankingsystem.                           lf
*;;ia"pt-p;hiniin Jforeiqn currency,-we willconvert ti lrito US dollars at'a ionversion rate that as acceptable to us, unless a particular mte k
required bv ldw, please do noi senA port-dated checks as they will be deposited upon receipt. Any restrictive language on a payment we accept will
i.r;i7!.|;-Jfi*i';;G";'rrh;ui;uidiprisipriorwrittenapproval. Wewillie-preserittoyouriinancial institutionanypaymentthatisreturnedunpaid.
permisston for Electronlc Wlthdrawal: (1) When you send a checkfor paym€nt, you givg us permission to elearonica.lly withdrawyour payment
from your depositor otherasset account,We willpiocess checls-electronicallybytransmitting thearnount of the checlc routing number, account
num6erand iheckserial numGrtovour financiiiinstitut'ron, untessthe check is not processa-ble electronicallyora less costly process is available.
When we process yourcheckelectroiically. your payment may be withdrawn fiom yourdeposit orotherassel account as soon 1s thF sqm?d1ywe
;;Alil yrl;.ir;;( i"a i", tiriiinJiieceiJeitraiiaricelled cheict<with your financiaIaccount statement. lf lve cannot collect the tunds electronically
;;;;tit*;0.'n         ug;nttiour depositor other asset account fotth6 amountofthe check' (r) Byusing Pay ByC.omputer, Pay By Phone orany
                           tefui.u        you give us permission toelectronicallyw_hhdrawfunds fromthe depositoro-therassetaccount you specify
in tf'.irounii.ju iequeii. Fayments
"tt'"r.it.aronispavmEnt            "fiun,
                                       using suih services of ours received after&00 p.m. MST may not be ctedited untilthe nextday.
HowWe Calculateyour Balance: We use the Average Daily Balangg (ADB) method (including ngwtra.nsactbns)to calculatethe balance on which
i^refnlrg" l,ii.i"rtr"r pifouJifim" balances on yorirAcco'unt.Callthe CistomerCare nurnder listed bblowfor more information about this
6;lrr*?;*i"iut-l* r"ltrJund trow iiiutring interestcharges aredetermined. ThemethodweusetofiguretheADBand intuestreiuhsindaily
compou nd i ng of i ntere st,
pavinq tnterest: lf vou have a pay OverTime balancq yourduedate is at least 25 days aftertheclose of each billing period. We will begin charging
i"i'";;ft;;iraniiaions aAOiO toi pay overTime balairce as of thedare theyare adiled. However,we will nof charge interest qn charges added to a
F;;iil;;iil; b;[".'" -"t".iiLilly iforexomple,PayoverTimeTrovelandPayoverTimeDirect ifyou paytheAccount TotalNewBalance bythe
due date each month.
Foreion Currencv Charoes: lf vou make a Charqe in a foreiqn currency, we will convert it into US dollars on the date we oI our agents process it. We
irill:itft;;;.-;i-;*;i;;-;[i6.G;i."ptJuhi"           uriorthai date, unl6is a particular rate is requird bylaw.Theconversion rate-we us'e is no more
                                          by a governmenr agency orthe highe-st interbank.rate we identifffrom,custornary bankifg s-o,!ff!f Snthe
itrln ti.'" nigt'"rt off'.iii rui" putlished
conversion"date orthe prior business dqy,Th-is rate maydiffer from rates in effect on the dateof yourchatge, Charges con\erted byestablishrnents
will be billed at the mtes such establishments ute.
Credit Balance: A credit balance (designated CR) shown on this statement represents money owed to you. lf within the six-moxth Period followinX
the dateof the first statement indicatin-g the credit balance you do not request a refund orcharge enough to use upthe credit balance, we will               :



you a checkforthe credit balance within 30 days ifthe amounl is $l.00or more.

Credit Reporting:We may report information about yourAccounttocredit bureaus. Late payments, missed payments, or otherdefaults on your
Account may be reflected in yourcredit report.




    E         i*:*l;lf:iE:i,:lP'
                                        I   nq

              Large Print & Brallle Statements
                                                 uiries        l-877{774987 HearinglmPaired
                                                               1-9s4-503-8905 TTY; l{00-221-9950
                                                               r8774n{€87     FAX: l€00{949090
                                                                                                                H       Webslte: america nexpress.com

                                                               1-800-CA5H-NOW ln NY: 14@-522-1897                 Custom€f Care
              Express Cash
                                                                                                                  &Bllllng lnqulrles        Paymenls
                                                                                                                         981535
                                                                                                                  P.O. BOX                  P.O. BOX   6s0448
                                                                                                                  ELPASqTX                  DALLASTX 75265-
                                                                                                                  7999&1535                 M48




(hange ofAddress
lfcorect on ftont, do not   uEe.
                                                                                                                   PayYour Bill with AutoFay
.   To chenge youraddtess onling visit www:rnedcanepf€rs,com/updat€<ontactinf€
.                                                                                                                   Arroid late fees
    For Narnl ClmFany Name and Foreign Address orPhone changes, pleasecall CustomerCare'
.   Please print clearly in blue or black ink only in the boxes provided.
                                                                                                                    Savetime

                                                                                                                   Deduct your payment from your bank
                                                                                                                   account automatica IIy each month
Str€etAddtess


                                                                                                                    Visit america   nexpress.corn/autopay
City, State                                                                                                         today to enroll.

Zip Code

AreaCodeand
HornePhone
Area Code and                                                                                                        Forinfomadon on how v'ie pmtect your
WorkPhone                                                                                                            privacy and to setyourcornmunic:tion
Ernail                                                                                                               and priv"cy drok€s. pleasevlst
                                                                                                                     wurw.a   mcric n qpress.com.lprivacy.

                                                                                 Exhibit       DD
              19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                          Pg 331 of 396
                                                   DUPLICATE COPY
             Centurion@ Card                                                                                 P' 3V18



             ;ffi,                                                                    Account Ending


    Payments and Credits
    Summary
                                                                                                           Total

Payment*
Credits
                                                                                                      I
Total Payments and Credits


    Detail   *lndicates postirg date

                                                                                                       Amount



                                                                                     Fore{7n
                                                                                                      Amount

r-
I
r-                                                      I
                                                                                                       I
I-

    New Charges
    $ummary
                                                                                                           Total


ORLYGENGE                                                                                          $+139.62
Total NewCharges

    Detail


H                                                                                    Foreign
                                                                                      Spend        Amount




I
r                                                           r-                   rrl                   I
I                                                           I-                   I                    I
I                                                           I                                     I
I                                                           r
                                                            Exhibit   DD
              19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 332 of 396
                                         D
                                             HEtl"c'€ffi"8                                      p.4118



    Detail Continued
                                                                              Foreign
                                                                               5pend    Amount

I                                                                  I                        I
I                                                  I                                     r
I                                                                         J              E
E                                                  r               I
I                                                                                        I

I                                                  I
I                                                  r
I
I                                                  r
I                                                  I
I                                                  I
                                                   I                      J             I
I                                                                  I

I                                                  I-
I
I
I                                                  I                                     r
                                                   I-                     -               r
r                                                                                       I
                                                                                         r
r                                                  I                                    I
I                                                  I
I                                                  I                                     r
I                                                  r
I                                                  I                                    I
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 333 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                            p.5/18


          ilffi,                                                             Account Ending


    DetailCantinued
                                                                             Foreign
                                                                                              Arnount

I                                               t                       J                         I
                                                I                       II                    r
r                                                                t                            r
I                                                                I                             I
I                                               -                                         I
r                                               r                       {                     r
I                                                                I                             I
I                                               I                       II                     I
I                                                                I                                r
                                                rI                                            I
I                                                                                             I
I                                                                                             I
I                                               II                                        I
                                                                                               r
r                                                                                              I
                                                I                      il                      I
I                                               I                      {                      I
                                                                       rJ                      I
I                                               r                      J                       I
I                                               I                I                             I

r                                              I                 I
I                                              I                                              I
I                                              I
I                                                                I                            r
I                                              r                       {                      r
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 334 of 396
                                         DHF"blS/tI5.,998tr"                                 p.   6/1   I

    Detail Continued
                                                                           Fore(1n
                                                                            Spend     Arnount

r                                               I
I
I                                               I                                        I
I
I                                               I                      r-r
I                                               -
I                                               I                                        r
I                                               I                                        I
                                                                                     I

I                                               I
                                                r                                     r
I                                                                                    I
I                                               r                                     I
                                                                                     I


I
                                               I                 I                    I
                                                                                     I
I                                              I                                       I
I                                              r                       J                 I
I                                              I                                      I
I                                              I                                       I
I                                              I                T                        I
I                                              r
I                                              r                       rIr
                                                Exhibit DD
             19-13895-jlg         Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                                     Pg 335 of 396
                                              DUPLICATE COPY
           Centurion@ Card                                                                               p.7l1B



          ffi,                                                                    Account Ending


    DetailContinued
                                                                                 Foreign
                                                                                      nd           Arnount

I                                                                            J                      I
I                                                    r                       J
I                                                    I                      III
I                                                                                                  I
r                                                    -
                                                     T                T
r                                                                                                  I
I                                                    I                T
I                                                                           rrl                    I-
I                                                                                                  r
r
I                                                   r
I                                                                           II                 I
I                                                                                                   I
                                                    I
I
I
I                                                   I                                               I
I                                                   r                       I                      I
H      ORLYGENGEB
       Card Ending                                                              Foreign
                                                                                 Spend         Amosnt
            sUPER PHARM                             TELAVIVYAF                      9743            i27.10
05/0u18                                                                     lsr*liShpkds
            DRUGSTORE/PHARMACY

o5/ou18     SUPERCLIK   L]D                         telaviv                         17,70              $4.92
                                                                            kraeli Shekeh
           GROCERYSTORE
                                                    HULLON                          24,04              $668
oslou1e     PATESARE
                                                                            kraeli Shekels
            FASTFOOD RESIAURANT
           AMAZON.COM                               AMZN.COM/BILL     WA                            $53.93
05lau18
            MERCHANDISE
05n3/18    JANIEANDJACKCOM                          DIXON             CA                           $1s0.98
           877449-ffiOO
              19-13895-jlg         Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                         Pg 336 of 396
                                               D
                                                   HP"bIH/ITF                                             p.8/18



  Detail Continued
                                                                                    FoteQn
                                                                                         Spend     Amount
                                                        TELAVIVYAF                      290,00       $80.27
05/o3/18    woT                                                                 lsraeli Shekels
            FA5T FOOD RESTAURANI
                     r58                                TTLAVIV.JAF                      1166,00    $128.99
0s/o3/18    034401                                                              lsraeli Shekels
            CLEANING/GARMENT
                                                        tel aviv                         361,00      $e9.92
05103/18    SUPER CLIK LTD                                                      lsraeli Shekels
            GROCEFY SI-ORE
                                                        TELAVIVYAF                       203,00      $s6.19
051a6118    woT                                                                 lsraeli Shekels
            FAST FOOD RESTAURAMI
                                                        telaviv                           2620           $7.2s
as/a6/18    SUPER CLIK LTD                                                      lsraeli Shekels
            GROCERY STORE
                                                        TELAVIV-JAF                      5-1.20      $14.i8
os/o7/18    GETT                                                                Israell Shekels
            MISCTRAN5PORTATION
                                                        TELAVIVJAF                        56.90      $r   8.52
05/47flB    GETT                                                                lsraeli Shekels
            MISC TRANSPORTATON
                                                        TELAVIVYAF                        15.g0          $4,40
ostoTl18    SUPERPHARM                                                          lsraeli Shekels
            DRUG
                                                        TELAVMYAF                         65,26      $   18.07
oslaT/18    SUPER PHARM                                                         ktaeli Shekels
            DRUG STORVPHARMACY
                                                        BENYBRAK                         38,00       $r0.58
osrc$l18    -MATOI(5HUK                                                         lsraeli Shelels
            RESTAURANT
                                                        TELAVIV-JAF                      140,00      $39.31
os1l0/18    HASIDAYEREK                                                         lsraeli Shekels
                     PRODUCTS
                                                        TELAVIV                          t91.00      $s3.63
os/10/18    MERKAZ DAGFYTNUVA                                                   kraell Shekels
            MISC   FOOD    TORE
                                                        telaviv                          190/40      $s337
05/10/18    SUPERCLIKLTD                                                        lsraeli Shekels
            GROCERY
            034401 I 58                                 TELAVIVJAF                        65,00      lts.25
osl11l18                                                                        Israeli Shekels
            CT"EANING/GARMENT
            GETT                                        TELAVIV.JAF                       4424       $1lAt
osll3/18                                                                        lsneli Shekels
            Mlsc
                                                        TELAVIV.JAF                    25790         $7224
asl14l1B    GETT                                                                lsneli Shekels
            MISCTRANSPORTATION
            HILULA                                      telaviv                          36320      $101.74
o5t15t1A                                                                        lsneli Sh€kels
            HOU5EHOLD APPUANCES
                                                        TELAVIV-JAF                     33.10            $s.23
osl1sl't9   GETT                                                                lsrael Shekels
            Mlsc
                                                        TELAVIV-JAF                        050           $0.14
jsl't5118   GETT                                                                lsrae[ Shekels
            MISC TRANSPORTATION
                                                        TELAVIVYAF                       2rA5l       $693s
osi.16t18   NEVETZEDEKPHARMACYA'M                                               lsraeliShelels
            DRUG
                                                        telaviv                           38,70      $10.80
05/16/18    SUPERCLIKLTD                                                        lsraefi Shekels
            CROCERY STORE
                                                        TEL.AVIV                         82.00       tr22.86
05/16/18    ANIIA                                                               lsraefiShekelE
            FAST FOOD RESTAURANT
                                                        TELAVIVYAF                        8150       $22.72
os/11/ls    SUPERPHARM                                                          lsraeli Shekels
            DRUG
                                                        TELAVIV-JAF                      30.10           $8,39
osl17llB    GETT                                                                lsraeli Shekels
            MISCTRANSPORT
                                                        TEI,AVIVYAF                       43.00      $1199
05/17/18    DE TA PE                                                            lsreli   Shekels
            DAIRY PRODUCTSSTORE
                                                        TELAW-JAF                        32.00           $8.e2
a5117118    GETT                                                                lsraeli Shekels
            MISC TRANSPORTATION
                                                        tel aviv                          17AO           $4.8s
05/17118    SUPERCUKLTD                                                         lsraeli Shekels
                       STORE


                                                         Exhibit DD
                  19-13895-jlg          Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                           Pg 337 of 396
                                                    DUPLICATE COPY
                Centurion@ Card                                                                              p.9/18


                !ffi,                                                                   Account Ending


      DetailContinued
                                                                                        ForeiSn
                                                                                         Spend           Amount

                 MEATOUS                                   TEL AVIV-Y                        102,00       $28.44
    05/17t18                                                                       kraeliShekels
                 RESTAURANT

    ostl7/18     HALEHEMSHELMICHAELA                       TEL AVIVYAF                        18,00
                                                                                   lsraeli Shekels
                                                                                                           $5.02
                 DAIRY PRODUCTS STORE
                                                                                              '10.00
    05118118     GFTT                                      TEL AVIV.JAF                                    $zls
                                                                                   lsraeli Slekels
                 MISCTRANsPORTATION
                                                           TEL AVIV                          201.00       $s6.04
    05ltgfl$     MERKAZ DAGEY TNUVA
                                                                                   lsraeli Shekels
                 MISC FOOD STORE

i   05/18118     VTOT                                      TELAVIVYAF                       r.282.00
                                                                                   lsraeli Sh€kek
                                                                                                         i3s7.4s
                 FASTFOOD RESTAURANT
    asn1l"t8     GETT                                      TELAVM-JAF             .Israeli Shekals
                                                                                             42,20        $11.80
                 MIsC TRANSPORTATION
                                                           TELAVIV-JAF                        2820         $7.88
    o5n1l18      GETT
                                                                                   tsraeli Shekels
                 Mlsc
    os?lfls      SUPERFARMALNBI                            TEL-AVIV                          175,16
                                                                                   lsraliShekels
                                                                                                          $qe,so
                        STORVPHARMACY
                                                           TELAVIV-JAF                      42SO          $11.96
    oslz2/18     GETT
                                                                                   kraeli Shekels
                 MISC TRANSPORTATION
                                                           BENE BRAK                         399.80      110122
    o5t2u18      -WESHOES
                                                                                   lsr*li   Shekels
                 FAMILYCLOTHING
                 .MIANKNTA                                 GIVATIIM                           69.00       $19.41
    o5l2u1e                                                                       lsraeli Shekels
                 FAMILYCLOTHING
    osl2a18      -ACCESSORIZE                              BENE BRAK                      39,90           il1,22
                                                                                  lsradi Shekels
                 FAMILYCLOTHING
    OS/zz/18     ToYSRUSDIZENGOF                           tel aviv                          /€720       t137.O6
                                                                                  lsradi Shekels
                         TOY &GAME
                                                           TELAVIV                            73.00       $20,48
    05123115     MERIGZDAGEYTNUVA
                                                                                  lsndiShekels
                        FOODSTORE
                 GETT                                      TELAVIV-JAF                       142,00       $39.83
    os/23118                                                                      kradi Shekels
                 MISCTMNSPORTATION
                                                           TELAVIV-JAF                        38.00       $10.66
    osn1n8       GETT
                                                                                  kradi Shekels
                 MISC.TRANSPORTATION
                                                           HERZELIYA                         570.00
    o5t24t18     AYAS SWEETS
                                                                                  lsraeli Shekels
                                                                                                         $189.24
                 FASTFOOD RESTAURAM
                                                           lod                               220.m        162.14
    05n4n8       ELEKTRA PEL ROM SHIRUTIM
                                                                                  lsraeli Shekels
                 ELECTRONICS STORE
                 EURAN                                     TEL AVIVYAF                       250.00       $70.61
    05tz4l18                                                                      lsraeli Shekels
                 OFFICE SUPPLY STORE
                                                           TELAVM-JAF                        300.80       $84.e6
    05n4n8       GFiT                                                             lsraeli Shekels
                 MISCTMNSPORTA1ION
                 034401 158                                TEL AVIV-JAF                      520.m       $146.87
    ost24l18                                                                      lsraefi Shekele
                 CLEANING/GARMEM
    Os/2s/18     Wt/W.[UNE5.COM/BIU                        CUPERTINO        CA                             $effi
                 DIRECTMKTG
                 GETT                                      TELAVM-JAF                         62fn        $17.68
    05125118                                                                      lsrxliShekels
                 MISCTRANSPOFTAION
                 GETT                                      TELAVIV.JAF                        3950        $11.16
    o5l2s/18                                                                      lsraeli Shekds
                 MIsCTRANSPORTATION
                                                           Amazon.com       WA                            $14.99
    05126|'18    AmazonPrirne
                               B

                 -LILINBLUM                                GIVATIIM                         25800         $72.87
    05127/'t8                                                                     kraeli Shekets
                 RESTAURANT

                                                          Exhibit DD
                       19-13895-jlg         Doc 253-2             Filed 06/02/20 Entered 06/02/20 20:14:31                                Exhibit
                                                                        Pg 338 of 396
                                                             D
                                                                 Hrt[94I8"99trJ"                                                                  p. 10/18




     Detail Continued
                                                                                                                         Foreign
                                                                                                                          Spend            Amoqnt
                                                                            TELAVIV-JAF                                      42,10             $r 1.84
05128/14           GETT
                                                                                                                    lsraeli Shelels
                   MISCTRAN5PORTATION
05/28/18           AMNOAL                                                   TELAVIV                                      471s,00          51,325.56
                                                                                                                    lsraeli Shekels
                   SHOESTORE
                                                                            TELAVIV                                          58.00             $to.tt
05/28/18           MERKAZ DAGEYTNUVA                                                                                lsraell Shekels
                   MIsCFOODSTORE
                                                                            TELAVIVJAF                                      55.00              $1s.46
os/2e/18           GFIT                                                                                            lsraeli Shekels
                   M      TRAN5PORTATION
                                                                            TELAVIV-JAF                                      3520               $9,86
o5/30t18           GETT                                                                                            lsraeli Shekels
                   MIsCTRANSPORTATION
0s/30/18           GETT                                                     TELAVM.JAF                                      26,10               $2.:t
                                                                                                                   lsraeli Shekels
                   MISCTRAN5PORTATION
                                                                            TELAVIV-JAF                                       1,00              $0.28
0/5/30118          GETT                                                                                            Ieraeli Shekels
                   MISCTRANsPORTATION



     Fees
                                                                                                                                           Amount

Total Feer for this Period



     2018 Fees and lnterest Totals Year'to-Date




     lnterest Charge Calculation
     Your Annual Percentage Rate (APR) lsthe annual interest rateon
                                                                    youraccount
                                                        TransactionsDated                 Annual                  Balance                  lnterest
                                                                                      Percentage                SubJectto                   Chttge
                                                        Frorn          to                   Rate             lnterest Rate

 PayOverTlme Select                                  0u1U2004                          10.65% (v)                    I
                                                     02/0612018                            000%
 Promotional 5elect &       PaY   Later
 Rate Expires O9l02/20l8then will goto 10.65%(v)*
 Total
 (vlVarkblE Rate

 i   The ApR for this balance is a promotional rate and it will expire on the date
                                                                                   shown. Any balance at a promotional interest ratethat has
     ;;iil;p"iiii;?;iii;iit;rfii.;ii;iaii"wittuuginacctuihsinterestatthe          soto'APRshownfollowingtheexpirationdate.



     lnformdion on          PaY Over Time



     HTl"q:"*:fliilf,ffif#*3;[%hti#i1igg,lr,ll3,T;i*t,isiTsrrx,i'".',#itilffir#iii:'"$ST',
     'fi;iffi it ;;i',n.u oiherwise, your Ca rd ha s no pre-set spendlng rnh'
                                                                      ll




                                                                            Exhibit DD
              19-13895-jlg             Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                           Exhibit
                                                                 Pg 339 of 396
                                                          DUPLIGATE COPY
            Centuriono Card                                                                                                        p. '11118



            ffi'
lnformation on Pay Over Time continued
                                                                                                                  Account Ending



Your Pay over Tlm€ Limit is $31000.00
flVu   riiipprou"             u.hurge regardless ofwhetheryourCard account balance exceeds ordoes not exceed
vouipiv&erfime"iai.tin.
                timit. You rnurl payin full altcharges that     are not placed into a PayOverTime balarrce' For more
informalion about   Pay   OverTime febtures please visit arnerlcanexpress.<om/payovertime.

You are currentlvenrolled in Pav Over Time Select
*Jr.in rEl"a                   to inove into your PayOverTime balance. Each month you sirnplychoosewhetherlo
               "iiiiblecharyesaueor payany'amouni in between.lnterest applles from the date you add a charge to
pailn nriipavnr6minimuri
your eay Ovei fime ba lance untll thedate it is pa id.

You are currentlv enrolled in Pay Over Time Select
yilA;5qLa;ii6iOiectrurg"r to inoveintoyour PayoverTime balance. Each.month you siqPlYchoosewhetherto
p6ti. i"ii-ptt11{mintmurfi are, or payanyimouni in between.lnterest applies fiom the date you add a chargeto
yolrr Pay OVeiTime balance until the date it is paid'




                                                                     Exhibit       DD
19-13895-jlg   Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                     Pg 340 of 396
                           D
                               HnLJgnTF"g                                    p.12118




                                    Exhibit   DD
          19-13895-jlg        Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                     Pg 341 of 396
       Centuriono Card                        DUPLICATE COPY                                                     p. 13/lB



       ffib                                                                                    Account Ending


Notice of lmportant Ghanges to Your Cardmember Agreement
We are rnaking changes surnmarized below to your account terms,which are contained in the American Exprcss
CardmemberAgreern'ent ('Agreement") governing yourAcmunt referenced in this notice. We encourage ygu to
read this notice, share it with Additional Cardmembers on your acoount, and file it for future reference. lf you have
any questions about this change, please callthe number on the back of your Card. The detailed changes to your
CaroinemberAgreement can be found on the follo,ving page.



 Gredit Reports                      Cunently, the Credit Reports section of your Agreernent siates that you
                                     agree that we may use credit reports and other information about you for
                                     any purpose, subject to applicable law.

                                     Effective lmmediately, we are updating your Agreement to provide two
                                     examples of hcw we may use credit repods and other information about you.

We may contact you                   Effective lmrnediately, we are adding language to clari! the various ways
                                     we, our affiliates, agents and contractors can conlact you, including email
                                     notifications, in oder to seruice your account or mllec{ amounts you owe to
                                     us.


                See lhe following page for the Detail of Changes to your Cardmember Agreement.




                                                       Exhibit     DD
                                                                                                 CMLENDDMRU5026l
            19-13895-jlg        Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                     Pg 342 of 396
                                              DHF"H,f,/tTF*                                                          p.ft118




Detailof Changes to Your CardmemberAgreement
This notice amends the CardmemberAgreernent (Agreement") as desctibed below. We havethe rigry!o amend
as described in the Agreernent. Any terms in the Agreement conflicting_yilh this change are replaced fully and
completely. Terrns not changed by this notice rernain in full force and effect.

Effeclive lmmediately, we are deleting the last sentertce of the first paragraph.of lhe Cre-dit Reporfs subsection of
the Other important informat?bn section in Part 2 of the Agreement and replacing it with the following:

         And you agree that we will use such information f9r qly purposes (for example, marketing to you or
         evaluating you for a new account), subject to applicable law.

Effective lmmediately, we are deleting lhe We may antactyou subsection of       the   Other imptortant information
section in Part 2 of tfie Agreement and replacing it with the following:

We may contactyou           Servicing and Collections
                            lf we need to mntact you to service your account or to collect amounts you owe,
                            you authorize us (and our affiliates, agents and oontractors, such as debt collection
                            bgencies and service providers) to mntact you at any phone number or email
                            address you provide, fiom which you conlact us, grat which we be_liwe we can reach
                            you. We maycontactyou in any way, $uch as calling, texting, emailingi sending
                            mobile application push noiifications or using any other mqt!9q of oommunication
                            permltted by law. We may contact you using an automated dialerorpreremd.ed
                            inessages. We may mntac-t you on a mobile, wireless or similar device, even if you
                            are charged for  it,                                            r




                            Gatl monitoring
                            We may rnonilor and recod any calls between you and us.




                                                        Exhibit     DD
                                                                                                   CMLENDDMRUSO26l
           19-13895-jlg       Doc 253-2        Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                     Pg 343 of 396
        Centurion@    card                    DUPLIOATE        coPY                                                   p.1vlg


       ffib                                                                                      Account Ending



Notice of lmportant Changes to the Membership Rewards@ Prograrn Terms
We are making a change to the Membership Rewards Prograrn Terrns & Conditions. We encouragg you.to read
this notice, shdre it with Additional Card MernbeF on your account, and file it for future reference. lf you have any
questions about this change, please call the nurnber on the back of your Card. A summary of the change appear€
below. The detailed change can be found aflerthe surnmary chart.



 About The Frogram and                The Gold Cad from American Express will now be known as the American
 Getting Foints                       Express Classic Gold Card,

 Getting Points & Using Points       We are changing the Pay OverTime feature names which will also impact
                                     the Membership Rewards T&Cs:

                                      Previously, the feature was known as Select & Pay Later. The feature will
                                      now be known as Pay Over Time Select.

                                      Previously, the feature was known as Expo. The feature will now be known
                                      as Pay OverTirne Direct.

                                      Prcviously, the feature was known as Sign & Travel, The feature will now be
                                      known as Pay OverTme Travel.




 Using Points - Transferring         SPG@   has announced changesto its loyatty prcgram and how its members
 Poinis lo Frequent Customer         willearn Slarpoints:
 Programs
                                     Starpoints will be referred to as points. These points do not referto
                                     Mernbership Rewards points.

                                     On August 1,2018, Strarpoint balances in loyalty rnember accounts will
                                     convert to points at a 1:3 ratio (one Starpoint will convert to three points).
                                     For exarnple, 1,000 Starpoints will becorne 3,000 points. ln general,
                                     the number of points needed to redeem in the loyal$ program will have
                                     mrresponding dtanges.

                                     To align with this, we are making changes to the Mernbership Rewards
                                     Program Terms & Conditions that impact Card Members who are enrolled
                                     in tlie Membership Rewads program and are eligible fora Membership
                                     Rewards pointtransfer. Membership Rewards points can now be
                                     transferred at a 1:t ratio into the Starwood Preferred Guest@ program and
                                     can be hansfened in increments of 1,000 points.




 Using Points - ShoP with            We are making enhancements on how your eligible purchases made at
 Points atAmazon.com                 Amazon.com, using only poinb or a mmbination of points and your Card,
                                     will appearon your billing statement.



 See fhe foilowing page(s) forthe Detailof Changes fo the Membership Rewards Program Tetms &Conditions.



                                                       Exhibit      DD
                                                                                                    CMLENDDMRUSI}268
            19-13895-jlg       Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                      Exhibit
                                                    Pg 344 of 396
                                             DHPtl,f,/tTF t                                                      p.16/18




Detail of Changes to the Membership Rewards Program Terms & Conditions
This nolice amends the Membership Rewards Program Terms & Conditions (the,''Tenns & Conditions") as
described below. We have the rightto arnend as described in the Terms & Conditions. Any terms in the Terms
& Conditions conflicting with this change are replaced fully and completely. Terms not cfianged by this notice
renrain in fullforce and effect.

A. Effective immediately, your Terms & Conditions will be amended as follows:

           ABOUT THE PROGRAM: WHO CAN USE THE PROGRAM & ANNUAL FEES' GETTING POINTS:
           GETTING ADDTTIONAL POINTS ANd GETTING POINTS: BUYING POINTS
           All references to the Gold Card frorn American Express, located inlhe Who Can Use the Prcgram
           & Annual Fees sub-section under the A bout the Program section and the Getting Additional Paints
           and Buying Points sub-sections underthe Getting Polnfs section, will be deleted and reptaced with
           Arnerican Express Classic Gold Card-

B. Effective immediately, yourTerms & Conditions willbe amended as follows:

           GETTING POINTS: USING YOUR GARD
           ln the Uslng Your Card sub-sec'tion otthe Getting Points section of the Terms & Conditions, the
           bultets in thl first paragraph will be deleted in-tlejr e-ntirety and.replaced wjth the follolving:
           For Consumer Cands:
           ,   Pay OverTime
           .   Eligible American Express Crcdit Card purchases
           For Business Cards:
           . Extended Payment Option
           .   EligibleAmerican Express Credit Card purchases

           USING POINTS: USING P.AYWITH POINTS TO BOOK TRAVEL ON AMEXTRAVEL.GOM' FOR
           PRODUCTS THROUGH MEMEERSHIPREWARDS.COM, AND EL$EWHERE
           ln the Usino Pav with Pointsta BookTravel on AMEXTMVEL.COM, tor Produds Through
            MEMBERiHtpkeWenOS.COM, and Elsewhere sub-section of the Usrng Points section of the Terms
           & Conditions, the first sentenoe in the final paragraph will be deteted in its entirety and replaced with
           the following:

           lf you use a pay Over Time feature (such as Pay Over Time Direct fcr Consumer Cards, or the
           Extended Payment Option for Businbss Qards) fora purchase using Fay with Points, the statement
           credit you get may not be applied to that feature-

C. Eftuctive August 1, 2018, yourTerms & Conditions will be amended as follows:

           USING POINTS: TRANSFERRING POINTS TO FREQUENTCUSTOMER PROGRAMS
           ln the Transfering Points to Frequent Customer Programs sub-section of the Using Pointg section of
           the Terms & ConOitions, the last bullet point uhder Gonversrbn Rafes and lncrements, which states
           ',starwood prefened Guestl 1,000 Membership Rewards=333 Starpointsq', will be deleted in its
           entircty,




                                                        Exhibit     DD
                                                                                                 CMLENDDMRU3026S
          19-13895-jlg        Doc 253-2      Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                   Pg 345 of 396
       Genturion@ Card                      DUPLICATE COPY                                                     p.17118


      lffis                                                                                  Account Ending


D. Effective September 1,2018, yourTerms & Conditions will be amended as ficllows:

          USING POINTS: SHOP WITH POINTS ATAMAZON.COM
          ln the Shop with Points at Amazon.com suFsection of the Using Points sec'tion of the Terms &
          Conditiond, lhe Ordering language will be deleted in its entirety and replaced with the following:
          Ordering
          CarO Me-mbers may make eligible purchases at Amazon.oorn using only points, or a combination
          of points and your Arnerican Express Card. When you use pointg atAmazon.com foryourentire
          puichase, Anierican Express willcharge your purchase to your Card account and deductlhe'points
          you used from your program account, and you will see a corresponding statement credit for the
          foints you used. lf you elect to use points for only a portio_n of your purchase, American E_xpress will
          beparately charge the portion of your purchase that you did not mverwith points to youllg1d account
          aft'er the purchaie ships. For example, if you make a $500 purchase and elect to cover $300 of that
          purchasewith points, American Express will:
                      .   ChargeyourCard account $300,
                      .   Apply a $300 credit to your Card account, and
                      .   After ydur purchase ships, charge your Card account $200.

          Returning produc'ts purchased at Amazon'com
          Returns are subject to Amazon.com's policies and must be authorized by Amazon.mm before you
          re@ive a statement credit forthe points you used.




                                                     Exhibit     DD
                                                                                                CMLENDDMRUSO26s
               19-13895-jlg           Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                               Exhibit
                                                              Pg 346 of 396
                                                       DHBbl,FrttrF*$                                                                p.1Ul8

           Centurion@ Card



 Notice of Update to an Additional Benefit of Your Card
As described below, We made an update to Your Purchase Protection card benefit, This berefit is provided.to
 you at no additionaicharge as part bf Your Card Membership, We encourage You to read this notice and file it
 for future reference.


 Purchase Protectiont
Purchase Prptection is provided to You as a benefit of Card Membership at no additionalcharge y,he1 a
purchase is made with Your eligible Card. For claims submitted to Us on and after August 1, 2018, the coverage
duration on etigible purchases witt ne increased from 90 days to 120 days".

 "For residents of New York, lndiana, Guam, Puerto Rico, and Northern Mariana lslands coverage duration
 remains at 90 days.

To leam more aboul other benefits that may be available to You as a paft of Your Card Membership, please visit
ameri canexpress.com/benefits g uide.
                                                                                                                                 lD 12649



Furchase prcteclion is undenrrriften by AMEX Assurance Company and Tokio Marine Paoifrc lnsurance Limited. Subject to additional terms,
conditions and exclusions,




                                                                   Exhibit DD
                                                                                                                   CMLENDDMRUS026S
                19-13895-jlg             Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                                Exhibit
                                                                  Pg 347 of 396
                                                           DUPLICATE COPY                                                                                 p.1h2
               Centurion@ Card

               ffi,                                                                                                             Account Ending

                                                                                                          M    embership Rewards" Points
    New Balance                                                                                           Available and Pending       as   of 05131/18

                                                                                                          For up to date point balance and full program
    Payment Due Date                                                        07t27trc*                     deta ils, visit membershipreward r,com

       *Late                                                                                           Account Summ

                                                                                                                                                    II
                                                                                                          Previous Balance
                                                                                                          Fayments/Credits
                                                                                                          NewCharges
                                                                                                          Fees
                                                                                                                                                    rI
                                                                                                         NewBalance                                 I
      See page 2 for   important information about your account.
E                                                                                                        Days in Billing    Period:   31



o                                                                                                     Customer Gare

                                                                                                         ffi     PaybyGomputer
                                                                                                         $l      americanexpress.com/pbc

                                                                                                         Customer Care           PaybyPhone
                                                                                                         FAn-8774987             taoo472-9297

Ci)    lmporta nt Information: To access the most up to date version of your                             p     See page z for additionat.information.
       Caidmember Agreemen! please log in to your Account at
       www.a merica n€xF ress.com.

       Learn how to take advantage of your Pay OverTime feature on page 12
D

    You Spoke. We Listened,
      Over 1.5 million more places in the U.S' started
      accepting American Expresso Cards in 2017

      Vlslt ShopSmatlNow.com
                                                                             '&+




                                                                                                                               Account Ending
EI      3:'*ll,$i"g,ne       papercrips    EI l;tHl"i:ills::om/pbc                 E     i$Y-ir'i;'              Enter 1 5 digit account # on all payments.
                                                                                                                 Make check payable to American Express.


                                                                                                                                           Payment Due Date
                                                                                                                                                    07127t18

                                                                                                                                                I
                                                                                                                                             AutoPav Arnount




                                                         l11llllllllll;1,'rllll,,t,llllltllltllt,llllll'lhll,llll11l1,r1,
        Check here   ifpuraddress or                     AMERICAN EXPRES5
        phone number has changed.                        P.O.   BOX6s0448
        Note changes on reverse side.                    DALLASTX 75265-044€,
                      19-13895-jlg           Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                           Exhibit
                                                                      Pg 348 of 396
                                                               DUPLICATE G                                                                                   p,2112
                                                                  Account Ending
payments:your payment must be sent tothe paynrent address shown on your statement and must be received by.5 p.m. loca.ltim_e at that address
ig'6".iuOituausbfitredavitisreceived. Paynieritswereceiveafter5p.m.will notbgcrgditgd.toyourAccountuntilthenextday,.Paymentsmust
ufu",(iilnctua" the rirnittlnce coupon from your statement; (2) be mddewith.a single checkdlawn on a US bankand payable in U.S dollars,orwith a
n.ooiiibleinstrurnentoavableinU5dollarsdndclearablethroughtheU5bankingsystem;and(3) includeyourAccountnumber' lfyourpayment
do[s not meet all of the aSove requirements, crediting may be delayed and.you may incur late payment fees and.additional interest charges.
Eh.d;i.p;y';11"ntrrnrifU.rJd'ethrough'anelectr6nicpaymentmethod-payableinUSdollirslndclearablethroughtheUSban.kin-gsystem. lf
il;t;epi'p;'yrr"niln it"r"ign       currency,-we will convert ii irito U5 dollars at.a ionversion tatethat is acceptable to us, unless a particular mte ir
reouireci bidw.pleasedonoisendposi-daledchecksastheywill bedepositeduponreceipt. Anyrestrictivelanguageonapaymentweacceptwill
hiie ho effigiion uJwitt'out ourexl;ress priorwritten appmval. We willie-present to your financial institution any paymentthat is returned unpaid.
pernrlssion for Electronic Withdrawal: (l) When you send a checkfor payment, you give us permission to electronica.llywithdrawyour payment
irom vourdeposit or otherassetaccount,'We willprocess checls electronicallyby tnnsmitting theamount ofthe checli routing numb_er, account
;;mtt* and ;d;;k;ti;i;umberto your financiaiinstitution. unless the checkis'not processable electronicallyora less costly Process is available'
Wfren we process vour check electrohically, your payment may be withdrawn from yourdeposit orotherasset account as soon asthe same dayw-e
    ij:.e'ilhil.i;(;'d fi;iiil;i;dilJihrt;ftiii"J               lr'"tn*ittiyoJrnnaniiufuccoun't statement,lf wecannotcollect thefunds electronically
wu rnay'iisue.a OiaR agjinst your deposit or other asset account for the amount of the check Q) By using Pay By Ccmputer, Pay By Phone or any
otneieiear"nicpiirneni jervice of6urs. you give us permission to etectronically w-ithdnw funds fromthe deposit or,otherasset account you speciry
inihe amount yciu iequest. Payments using such services ofours received after8:00 p.m. MST may not be credited untilthe nextday.
HowWeCalcutalcyour Balance: We usetheAverage Daily Balance {ADB) method (including newtEmsactio-ns}tocalculate the balanceon which
         iriiiirt
iryeitirg"            foap;y      d;;TiilUJaniii on vo,irAccount. Callthe CustornerCare numblr listed below for more information about this
6;"il;Z;jiJt.tiJn         ruii,oa una how risulting interestcharges are determined, ThemethodweusetofiguretheiADBand interestresultsindoily
compou nd i ng of i nte rest.
pavlna lnterest: lf vou have a pay overTime balance, yourdue date is at least 25 days afterthe close of each billing period. We will begin charging
imSr"ri onitjniactlons added to a pay OverTime balihce as of the daterheyare added. However, we will not charge interest on charges addedto a
piv      o"iifir"Uutun.u uutoruiiciti itor exomple Pay OverTimeTravel and Pay OverTimeDirrt) if you pay the Account Total New Balance by the
due dateeach month.
Forelcn Currencv Charoes: lf vou make a Charqe in a foreign currency, we willconvert it into US dollars on the date we orouragents process it. We
t"iltitioo* Jc"n,ieiiion-ntetliat is acceptabtefo us ficrthai date, unl6ss a particular rate is required by law.The convers'ton rate we use is no more
iir"" tt * ni"tr.rtofliiial rate published bia qovernment agency orthe highest interbank ratewe identifffrorn customary banki.ng sources on the
conversbntate orthe prior business day.TFis rate may differ from rates ln effect on the date of yourcharge. Charges converted byestablishments
will be billed at the rctes such establishments use.
Credit Balance: A credlt balance (designated CR) shown on this statement represents moneyowed to yqu.lf within the six-month perlod following.
td;ai;;nh;list-stliemini indicatiri'g the credit balance you do not request a refund orcharge enough to use upthecredit balance, we willsend
you a checkforthe credit balance within 30 days if the amount is $1.@ or more,

Credit Reporting: We may report information about your Account to credit bureaus, Late payments, missed payments, or other defaults on yout
Account may beieflected in your credit report.




              Customer Care & Billing lnquiries           l-877{77{fr87 HearinglmPaired
              lntemational Colled                         1-954-503€905 TTY:1.800-221-9950
                                                          't-877877&87 FAX: i-800{95-S0
                                                                                                          EI         Website: americanexpress.com
              L.rg€ Prlnt & Eraille Staternents
              ErpressCash                                 1-800{ASH-NOW ln NY: 1 40G522-1 897               CustomcrClre
                                                                                                            &Bllllng lnquirles         Payments
                                                                                                            P.O.BOX981535                 BOX6s0448
                                                                                                                                       P.O.
                                                                                                            ELPASqTX                   DALIASTX75265-
                                                                                                            7999&ls3s                  0448




Chance ofAddress
lfcone-ct on front, do not use.                                                                               PayYour Bill with AutoPay
.   Tochangeyouraddressonline.visitwww,americanexpressrom/udate$ntadinfa                                      .
.   p611i136e.tompanyl.[arne,andForeignAddlessorPhonechange*pleasecallCustomerCae'                                AvoH late fees
                                                                                                              . Savetime
'   Pleas€ pdnt cleaity in blue or black ink only in the boxes provftJed.

                                                                                                             Deduct your payment from your bank
                                                                                                             account autornatically each rnonth
Street Address



                                                                        I
                                                                                                              Visit america nexpress.corn/autopay
City. State                                                        !l                                         today to enroll.

ZipCode

Area Code and
Home Phone

Arsa Codeand                                                                                                      For infomanbn on how we protecr your
WorkPhone
                                                                                                                  prhEcy end to setllourommunicathn
Ernail                                                                                                            and privacy choices,.flease visit
                                                                                                                  svwrramerican exprcssrom    /   griracy.


                                                                             Exhibit    DD
                 19-13895-jlg          Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 349 of 396
                                                   DUPLICATE COPY                                           p-3fi2
             Genturiono Card

             ffi,                                                                   Account Ending


    Payments and Credits
    Summary
                                                                                                         Total

Payments
Credits


Total Payments and Credits


    Dgtail   {lrdicate6 posting date

                                                                                                     Amount

r                                                                                              r
                                                                                                     Amount

r                                                       r                                            I
I-                                                                                                  I
             -                                                                                      I
II
I                                                                                               I



r                                                                                                I
II                                                                                               I
I                                                                                                       I

    New Gharges
             -
    Summary
                                                                                                         Total


ORLYGENGEF
                                                                                                 $2810.17

Total NewCharges




                                                         Exhibit   DD
                 19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                   Pg 350 of 396
                                            DHHh!F,eIF"                                         p.4/12



    Detail


H                                                                             Foreign
    -                                                                          5pend    Amoqnt

I                                                  I                                        I
I
r                                                  r
r                                                                   I
I                                                                         J                 I
I                                                  I-
I

I

                                                  rE
r
I                                                 I
I

r
                                                  I                                     I
                                                  r
                                                  -
                                                                   If                   r
                                                                                        I
I
I                                                 I                                     r
I                                                 I
I                                                 I                       J                 !
I                                                                                       I
I                                                 I                                      I
                                                  -
             -                                     Exhibit DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 351 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                        p.5112



          ffi,                                                              Account Ending


    Detail Continued
                                                                            Foreign
                                                                             Spend           Amount

I                                                                I                            I
                               F
                                                I                                            I
I                                                                I
I                                               r
r                                               r-               I
r
I                                               I
I                                               I

I                                               rI                                           I
                                                r
                                                                                              I
                                                r                                            I
                                                I
I                                               I
I
I                                               r                                             I
I                                                                      J                     T
I                                               E                                            I
I
I                                                                                            I
r                                               r                      J                     I
I                                               r                      {-
I                                               I                                        .I
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 352 of 396
                                         DHftlFr+T5"$                                         p.6/12



    Detail Continued
                                                                           Foreign
                                                                                     Amount

I                                              r
I
r                                              r                                          I
I                                              r                                         I
I                                              I
                                               I                       rI                I
r                                              r                       J                 r
I                                              I                       I                 I
                                                                                     I


                                               I                       J                 T
I                                                                                    r
I                                                                                    I
                                               -


                                                                                         I
r                                              I                                         r
I                                              I                                         I
                                                r                      {                 r
I                                               r                                        I
r
r                                              r-                                    r
                                               I
I                                              r                                      r
                                                Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                Pg 353 of 396
                                         DUPLICATE COPY                                          p.7112
           Centurion@ Gard

          tffi,                                                            Account Ending


    DetailContinued
                                                                           ForeQn
                                                                                            Amount

I                                                                I

                                                -                                           I
I                                                                                            I
I                                               I                      J                    T
r                                               I                I
I                                               I
r
I
I                                                                      {                    r
I                                               II
I
                                                                 r
I                                               I                      f                     I
I                                               -
I                                                                                           I
II                                             I
I                                                                      J                    I
I                                                                                           I
I                                              I                                            r
I                                                                      {                    I
I
I                                                                                            I
                                               I-                      J                    I
I                                              I                       I                    I
                                               Exhibit DD
               19-13895-jlg         Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                                       Pg 354 of 396
                                                DHf*[FrgEEgBX"                                          p.8fi2


     Detail Continued
                                                                                    Foreign
                                                                                     Spend      Arnount

                                                      I                       rIr
r                                                     I                                             I
I                                                     I
                                                      r
I                                                     I                       J                     T
I                                                     I                       {                     r
I                                                     I


I                                                                                               I


,I


                                                                                                r
I
I                                                                             T                 I
r                                                                                                   I
H        ORTYGENGER
         Card Ending                                                              Foreign
                                                                                    Spend       Arnount

o5l31/lB     NEVETZEDEKFHARMACYA'M                    TELAWYAF                        51.92
                                                                              lsraeli Shekels
                                                                                                    $t 4.6s
             DRUG
             MERKAZ DAGEY TNUVA                       TETAVIV                          105.00       $2e.62
05/31118                                                                      lsraeli Shekels
             MISC FOODSTORE
                                                      TELAVMYAF                      212,80         $60.04
0s/3r/18     ZPONABRKSS
                                                                              kraeli Shekek
             RE IAURAM
                                                      TELAVIVYAF                      88,60         $25.00
O5T31/18     SUPERPHARM
                                                                              lsraeli Shekels
             DRUG STORVPHARMACY
                                                      TELAVIVYAF                      4o.s0         $1129
05/31/18     HALEHEM SHELMICHAELA
                                                                              lsneli 5hekels
             DAIRYPRODUCT5 STORE

                                                      Exhibit      DD
              19-13895-jlg           Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31         Exhibit
                                                        Pg 355 of 396
                                                 DUPLICATE COPY                                              p.W12
            Centurion@ Card

            ilffi,                                                                    Account Ending


  DetailContinued
                                                                                     Foreign
                                                                                      5pend            Affount
06/02/18     MANTARAY                                   TELAVIV                         3e4o0          $111,16
                                                                                lsraeli Shekels
             RESTAURANT
             AMAZON MKTPLACE PMTs                       AMZN,COM/BILL    WA                            $13s.61
06/03/1 8
             BOOKSTORES
                                                        tel aviv                         g9N            $28,04
o6/a3/18     sUPERCLIKLTD
                                                                                lsraeli Shekels
             GROCERYSTORE
06lo3l18     SUPER PHARM                                TELAVIVYAF                        29,70             l83e
                                                                                lsraeli Shekels
             DRUG STORE/PHARMACY
             GETT                                       TELAVIV.JAF                      4130           $   I 1.65
a6/o3118                                                                        lsraeli 5hekels
             MISCTRANSPORTATION
             WOT                                        TELAMVYAF                       310,00          $87.46
06103/18                                                                        lsraeli Shekels
             FAST FOOD RESTAURANT
                                                        TELAVIVYAF                       166,00         $46,75
o6to3/18     DALAL                                                              lsraefi Shekels
             RESTAUffANT
                                                        AMZN.COM/BILL    WA                            ]r14.72
A6/03118     AMMONMKTPLACEPMTS
             BOOK STORFS
o6/a4/18

                                                        TELAVIV-JAF                      76";fi         $a157
06/04/18     GETT
                                                                                lsraeli ShBkels
             Mlsc TRANSPORTATION
06104I1B     GETT                                       TELAVIV-JAF                       77AO
                                                                                lsraeli S?rekels
                                                                                                        i2rsl
             MtSC TRANSPORTATION
                                                                                         3830
a6la4trc     GEIT                                       TELAVIV-JAF
                                                                                lsraeli Shekels
                                                                                                        $10.96
                    TRANSPORTAT]ON

aolosllB     AMAZON MKTPLACE PMTS                       AMZN.COM/BILL    WA                             lz9.w
             BOOK sTOREs
             AMAZON.COM                                 AMZN.COM/BILL    WA                             $70.68
a6lo5l18
             MERCHANDISE
                                                        AMZN.COM/BILL    WA                             170.35
06106118     AMAZON MKTPIACE PMTS
             BOOK STORES
             AMAZON MKTPLACEFMT5                        AMZN.COM/BILL    WA                             $l1.89
0616118
             BOOKSTORES
                                                        AMZN.COM/BILL    WA                             $r r.gs
6107/18'     AMAZONMKPLACEPMTS
                    STORES
                                                        TELAVIV                        1/K.00           $40.37
o6to7/'t8    MERIfiZ DAGEYTNUVA                                                lsradi Shekels
             MISCF@DSTORE
                                                        TELAVIV-JAF                      28,60              $8.02
06/07/18     GETT
                                                                               lsraeli Shekels
             MISC

06/07/18     GETT                                       TELAVIV-JAF                      *lio               $9.36
                                                                               lsraeli Shekels
             MISC TRANSPORTATION
                                                        TELAVIVYAF                       60,00          $r6.82
06108/18     HALEHEM SHEL MICHAELA
                                                                               lsraeli Shekels
             DAIRY PRODUCI-S STORE
                                                        tel aviv                         5S,60          $16.43
06/08118     SUPERCLIKLTD                                                      lsraeli Shekels
                       STORE
                                                        TELAVIV YAF                      17,00              $4.77
06|08/18     NEVETZEDEKPHARMACYA.M                                             lsneli5hekels
             DRUG STORVPHARMACY
                                                        TELAVIV-JAF                      52,94
o6/10t18     GErT
                                                                               lsraeli Shekels
                                                                                                        $14'83
                    TRANSPOMATON
o6t10118     SUPER CLIK LTD                             telaviv                        291.60           s81.76
                                                                               lsraeli Shekels
             GROCERY5TORE
             GETT                                       TELAVIV-JAF                      42.70          $11,e7
0611al18                                                                       lsraeli Strekels
             Mlsc

                                                        Exhibit DD
                 19-13895-jlg        Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                        Pg 356 of 396
                                                 DHBT[F/I[F"ggET,,                                       p.10112



  Detail Gontinued
                                                                                      Foreign
                                                                                       Spend        Arnount
                                                        TTLAVIV.JAF                        146.60     $41.10
06/10118     GETT
                                                                                 lsraeli 5hekels
             MISC TRANSPORTATION
                                                        PALOALTO            CA                        $23,21
06/to/18     NEST LABS
             85s-469-6378
                                                                            WA
o6/12ne      AMAZON.COM                                 AMZN.COM/BILL                                 $33.46
             M
                                                        TELAVIV                            3SS0
06/12/15     MERI(AZDAGEYTNUVA
                                                                                 lsraali Shekels
                                                                                                      $10.6s
             M      FOODSTORE
             AMAZON MKTPLACE PMTS                       AMZN.COM/BILL       WA                        $73.90
06/13118
             BOOKSTOREs
                                                        telaviv                           16446       $45.93
06/1ylA      SUPER CLIK LTD
                                                                                 lsraeli Shekek
             GROCERYSTORE
                                                        TELAVIVYAF                         zl(,O0
06/1?/18     HALEHEMSHELMKHAELA                                                  lsrali   Shekels
                                                                                                      111.17

             DAIRY PRODUCTS STORE
                                                        TELAVIV.JAF                        39,90      $11.06
o6t14/18     GETT
                                                                                 lsraeE Shekels
             MISCTMNSPORTATION
                                                        TELAVIV.JAF                        26.24       *7,27
06/14/18     GETT                                                                lsraeli Shekels
             Mtsc TRANSPOFIATION
o6/1s118     GEIT                                       TELAVIV-JAF                       158S0
                                                                                 lsraeli Shekels
                                                                                                      *u.ot
             MISCTRAN SPORTAIION
                                                        TELAVIVJAF                         5430       $17.7s
06/1 8/l 8   GETT
                                                                                 lsraeli Shekels
             MIsC TRANSPORTATION
                                                        TELAVIV.JAF                        sr.l0
06/18/18     GETT                                                                lsraeli Shekpls
                                                                                                      s25.71
                    TRANSPORTATION

06/18/18
                                                        TTLAVIV-JAF                        47.AO
o6nat8       GETT                                                                                     $1320
                                                                                 lsraeli Shekels
             Mtsc TRANSPORTATION
                                                        TELAVIV-JAF                       37.00       *1022
oil1at8      GETT                                                                lsraeli Shekels
             MIsCTftANSPORTATION
                                                        TELAVIV-JAF                        7030       $1934
06/1 8/r B   GETT                                                                lsraeli Shekels
             Mlsc TRANSPORTATION
                                                        IELAVIVYAF                        Itto.00
06/19/15 woT                                                                     lsraeli Shekels
                                                                                                      $38.6s
             FAST FOOD RESTAURANT
             GETT                                       TELAVIV.JAF                        33/0        $e.1e
o6t19118                                                                         lsraliShekels
             MtSC TRANSPORTANON
                                                        TEL AVIV-JAF                      lil6,10     $40.19
06ll9l't8    GEIT                                                                kraell Shekels
             MISC TRANSPORTATION
                                                        TELAVIV                            76fi       $20.e1
06/19118     MERIGZ DAGEYTNUVA                                                   lsraeli Shekels
             MISC FOOD STORE
                                                        TEL AVIV.JAF                       32,80       $g.oz
06/19118     GETT
                                                                                 lsrallShekels
             MISCTBANSPORTATION
                                                        TELAVIV.JAF                        4&70       $13.4s
06nalB       GETT
                                                                                 lsraeli Shekels
             MISC TRANSPORTATION
                                                        TEL AVM.JAF                        46,94      $12.e5
o6/20t18     GETT                                                                hraeli Shekek
             MISCTRANSPORTAT]ON
o6ntflB
                                                                                           39,00
06n1n9       GErT                                       TETAW-JAF
                                                                                 lsraeli 5hekels
                                                                                                      $10.83
                    TRANSPORTATION

o6t21118     woT                                        TELAWYAF                           90.00      $24.99
                                                                                 lsraeli Shekels
             FAST FOOD REsTAURANT
                                                        TEL AVIVYAF                        6480       $17.e9
A6N1/18      NA/ETZEDEKPHARMACYA.M
                                                                                 lsraeli Shekels
             DRUG


                                                        Exhibit        DD
               19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31             Exhibit
                                                           Pg 357 of 396
                                                    DUPLICATE COPY                                             p.11ll2
             Centurion@ Gard

             ffi,                                                                        Account Ending


  Detail Continued
                                                                                         Foreign      '
                                                                                           Spend           Amount
                                                           BENE BRAK                         90,00          $24.s9
o6n1fig       -LAIT                                                                 lsraeliShekels
              HOUSEHOLD APPLIANCES

a6n2l18       sUPER CLIK LTD                               telaviv                            34,70          {9.64
                                                                                    lsraeli Sl€kels
              GROCERYSTORE
                                                           TEL AVIV YAF                      140,00         $38.88
06na18        HALEHEM sHEL MICHAELA                                                 lsraeli sh€kels
              DAIRYPRODUCTS     STORE
                                                           TELAVIV-JAF                       4t.30          $'t2.o2
06/23/18      GEIT                                                                  lsraeli Shekels
              MISC TMNSPORTATION
                                                           TEL AVM-JAF                       3790           $ r0.52
a6t24/18      GETI                                                                  lsraeli Shekeb
              MI5CTRANSPORTATION
                                                           TELAVM-JAF                       12700           $35.27
o6t24118      GETI                                                                  kraeti Shekels
              Mlsc TRANSPORTATION
              GETI                                         TELAVIV-JAF                       2720            $7.5s
06/24/18                                                                            lsraeli Shekels
              MISCTRAN5PORTATION
                                                           TELAVIV.JAF                       46,10          $l2.BO
o6t24lt8      GETT
                                                                                    lsraeli Shekels
              MISCTRANSPORTATION
                                                           TELAVIV-JAF                       8830           +24.s2
06124118      GFN                                                                   lsraeli Shekels
              MISCTRANSPORTAT]ON

06nqlrc       GFTT                                         TELAVIV-JAF                        27,2O          $75s
                                                                                    lsraeli Sh€kels
              Mtsc TRANSPORTATION
                                                           TEL   AVIV-Y                      21.00           $5,83
Mn4n8         DAVID                                                                 lsaeli Shekels
              FAST FOOD RE     TAURANI
                                                                               CA
o6n5n8        ldww.rruNESCoI//BILL                         CUPERTINO                                         $9.99
              DIRECI"
                                                           TELAW                             3lo0            $8.60
o6,125/'tB    MERKAZ DA6EYTNUVA                                                     lsaeli Shekpls
              MISCFOODsTORE
                                                           TELAVM-Y                          1300            $3.6r
o6n5n8        DAVID                                                                 lsreliShskels
              FAST FOOD RESTAURANI

06126118      SUPER CLIKLTD                                telavlv                           11A0            $326
                                                                                    lsradi Shekets
              GROCERY TORE
                                                           TELAVM-JAF                        /t:}90
              GETT                                                                                          $12,14
06126/t8                                                                            lsraeli Shek€ls
              MISCTRANSPORTATION
                                                           Amazon.com          WA                           $14.9e
06126llg      Amazon Ptime

                                                           TELAVIV-JAF                       4.60           $12,81
a6/27t1s      GEIT                                                                  lsraeli Shekels
                      TBANSPORTATION
                                                           TELAVIV.JAF                       36.4{l         $10.01
a6/27118      GEIT                                                                  lslaeli shekels
              MISCTMNSPORTATION
                                                                                             2650            $727
o6n8t$        GEIT                                         TELAVIV.JAF
                                                                                    lsraeli Shekels


6t28l1B       sUPER CLIK LTD                               tetaviv                          129.20          $35.44
                                                                                    lsraeli Shekels
              GROCERYSTORE
                                                           TELAVIVJAF                        3730           $t 023
6/Z8l1B       GETI                                                                  lsraeli Shekels
              MT5CTRANSPORTATION
                                                           TELAVIV-JAF                     42000           $11521
ffi/28118     034401 1 58                                                           lsraeli Shekels
              CTEANING/GARMENT
                                                           TELAVIV.JAF                       22fr            16.14
6/30/ls       GETT
                                                                                    braeli Shekels
              MISCTRANSPORTATION
                                                           TELAVIV.JAF                       125,60         $34,4s
07/o1118      GFTT                                                                  lsraeli Shekels
              MISCTFANSPORTANON
                                                           TELAVIV-JAF                        29,20          $8.o1
07/01/18      GETT                                                                  lsraeli Shekels
              MI5CTRANSPORTATION


                                                          Exhibit         DD
                      19-13895-jlg               Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                              Exhibit
                                                                           Pg 358 of 396
                                                                 DHBLIg/tlF,"g9lJ.'                                                                p.12112



  Detail Continued
                                                                                                                          Foreign
                                                                                                                           Spend            Amount

ot/o1l1B            GFTT                                                       TEL AVIV-JAF                                  4',1.80
                                                                                                                     lsraeli Shekels
                                                                                                                                                 fit.at
                    MISC TRANSPORTATION



  Fees
                                                                                                                                            Amount

Total Fees for this Period



  2018 Fees and lnterest Totals Year'to'Date




  lnterest Gharge Calculation
 YourAnnual Percentage Rate           (APR)   isthe annual intetest rate on youraccount,
                                                             Transactlons Dated               Annual                Balance                 lnterest
                                                                                                                 SubJectto                      Charge
                                                                          To                                  lnt€r€st Rrte

 PayOverTimeSelect                                       ou12/2004                         10.90% (v)


 PromotionalSelect & PaY Later                  ouo6nolB                                       0.0096
 Rate Expires O9l02l2018 then will goto 10.90%{v)*
Total.
(v) Var'rabh Rate


* The ApR forthis balance     is a   promotional mte and it wilt expire on the date shown. Any balance a.ta promotional interest ]atethat has
  ;;til;;iii;          friii;ii6,*-p-'*rioiitaie*ittbisin   accruihg interest atthe'goto'APR shownfollowingtheexpiration date.




  lnlormation on PaY Over Time


 Il"J,i:$",ffi.''i:'fffix'xsrlTih%illxi,fii$          spendins. purchasins power adjustswithyouruseoftheGard,
 voui'oavmeht histo-ry,credit record and financial resources knownto us and otherfactols. Unless you have been
 ii"viSuiiv notitied o:therwise, your Card has no pre-set spending limit'

  Your Pay over Tim€ Llmit i5 t35,000.00
 g",m"uilrun"lml'.l,ia'.laln:frilf1fi:i,?'#i,1ii{IiJ,t11f;':::til,*5i:;41'"?"*^?'fl::;i":":1T:1"
  informiiion uUort Pay OverTirne feitures pleasevisit arnericanexprest.comlFayovcrtime'

  You are currentlyenrolled in PayOverTime Select-
  iil;;     il;A';ii6ioiiiiii"rgJl to inove into your PayoverTinre balance. Each.mogttvgtlsilql-..199r,"^ry[:!F,.to
  *til-"-irii&vth{minimuri due, or pay any-amouni in between. lntelestapplies from the date you add a charge to
                                                   paid.
  i7o[r eayOveiTime balanceuntilthe dateit is

  Yol.t are currently enrotled ln Pay Over Time Select
  i;;;        [i";';i6tOie ctrarsel iJ'mou. into your Pay overTime balance. Each.month you simply choose whetherto
  pay in full, pay thE minimum due, or pay any.amount in between. lnterest apPlies trom tne date you ado a cnarge Io
  yolr pay ovei nme balance until thedate it is paid.


                                                                               Exhibit        DD
              19-13895-jlg               Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                                      Exhibit
                                                               Pg 359 of 396
                                                        DUPLICATE COPY                                                                          p.1/13
              Genturion@ Card

              ffi,                                                                                                     Account Ending


                                                                                                 Membership Rewardso Points
    New Balance                                                                                  Anailable and Pending as of 06/30/18

                                                                                                 For up to date point balarrce and full program
    Payment Due Date                                                   o8t27118+                 deta ils, visit rnembershiprewards.corn

      *[ut"                                                                                   Account Summary

                                                                                                                                        II
                                                                                                                                       .I
                                                                                                 Previous Balance
                                                                                                 Payments/credits
                                                                                                 New Charges
                                                                                                 Fees


                                                                                                 NewEalanqe                            I
    See pagp 2 for   important information about youl account'
E                                                                                                Days in Billing   Period:   31




o                                                                                                             Care


                                                                                                 E      3il'"l.I"::ffi5:om/pbc
                                                                                                 Custom€rCare PaybyPhone
                                                                                                 ra77-n774987            1AW472.9297


Q    Larn how to take advantage of your Pay Over Time feature              on page    1   2      I   See pagez     foradditional information.




                                                                                                                      Account Ending
Et    B:t#,"l..Fi-'i,",ile papercrips     E    5#"iiJ.::ff#iilwoo.           E     ig8l9l;l;t           Enter 15 dlgitaccount# on allpayments.
                                                                                                        Make check payable to American Express.


                                                                                                                                  Payment Due Date


                                                                                                                                   off  o8l27ltg




                                                       llllltllll,'thh,lllllullllpllllhrlllllllltrlhlhp;rl;lJlr
                                                       AMER]CAN EXPRESS
l-l    Check here ifYouraddress or
[-J    phone numberhaschanged'                         P.O.BOX650448
                                                       DALLASTX 75265-4448
       i.lote changes on reverse side.
                      19-13895-jlg                  Doc 253-2     Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                                        Pg 360 of 396
                                                                 DUPLICATE COPY                                                                         p.U13
                                                                    Account Ending
pavments: your pavment must be sent tothe payrnent address shown on yourstatement and must be received by.,5 p.m, localtime atthat address
i;6;ftait"d ;i'oFftre Aai it is riceived. Paynierits we receive after 5 p.m. will not be credited. to youronAcco,unt until the ne{ d^ayt.fayqents mutt
;ir;iiilil[;;ifii idrttiin." coupon fromlyourstaternent;(2)      be mdde with.a single checkdrawn           a US bankand payable in U-!dollars, orwith a
                                                                                      system; and (3) includ_e your Account nu.mber. lf your payment
;;;;i6bh inrnum";i;;;irG in u's dollars dnd clearabte through the Us banking you                   payment fees and additional interestcharges.
doEs not meet allof thd a6ove requirernents, crediting may bedelayed and                 may incur late
Er;;;i;'p;fi;;.t;i,;iG;;Gih;dgh-;; eiear6nic payrnentherhod payabl6 in us dolldrsind clearablethroush tfre U5 og.!.llg_ry-1:f. lf
*;;aa"pi'pu,i^"niln jioreign cunency,foe will.convert it into US dollars ata conversion rate that is acceptable to us, unless a particular rate l$
reouireci bi ldw. please d" *,i:;J il;ijdated checks as they will be deposited upon receipl. Any restriciive language on a payrnent we accept will
h;i;;;#".1;;;;-;-'th;"ilriexrjreispriorwrittenapproval.                                             institutionanypaynrentthatisreturnedunpaid.
                                                                          Wewillie-preserittoyourfinancial
perrnission for Electronic Withdrawal: (1) When you send a check flcr paymen!you give us permission to electronica.llywithdraw your payment
irom iourdeposiioi oiner asset account. We willp'rocess checks.electronicallyby transmitting the,lnpun!9.f,!h9 chech roLrting number, account
;;il#raM iti;c'k seirjinumGrto ioiiirininciiiinstiturion, unlessthe.check-ls not processa-b1e electronically or a less costly process is available'
When we process vour checkelectronicallt your payment may bewhhdrawn fromyourdePositorotherasset account as soon as the Same clayw€
;#;# yril.i';;(;i 6;tii;;ft;#.;i[-ti.ii;elled                chdrk_with yourfinanciaiaccounf statement.lf we cannotcollectthe tunds electronically
wJ may'iiiuu ad-ran agiinst vour deposl or otherasset account forth-e amount of the check. (2) By using Pay By Computer, Pay By Phone or any
;truii;i*G-;q;t;;;i;;i"ice;f orn vougiu" us permission toreceivedafterB:00
                                                                      electronkallywithdraw funds iromthed'eposit orotherassetaccquntyouspecifo
inlft;;;unitili"qu"tt.iuy*nts uiirigsu'ctr servicesofours                             p.m. MST may not be creditedunlilthe neKday.

HowWeCilculateyour Balance: We use the AvemgeDaily Bal1ng.e (noj) method (including newtraxsactions) tocakulatethe balance on which
;;;hrgti"i#rtl;it;y       d;irm. Uutinc"s onyoirAccount,Call the CustomerCare numberlisted beloW for more informationaboutthis
bj";;;-.ili,;dti;;;;ih"d      ild frow ieiutting i''nterest charges are determined. ThemethodweusetofiguretheADBandinterestresultsindaily
com pou nd I ng of i nterert.
pavino lnterest: lf vou have                                        isat least 25 days afterthe close ofeach billing period. We will begin charging
                                  a pay OverTime balance,yourdue date
i"t6;;ft;;i;iiiti.*'.la"a           to'a pav overTime bali'nce the date theyare adiled, However, we will not charge intsteston charges addedto a
                                                                  as of
Fivoriiflme        n;ffi;;ni;;;iUqlii'6rriqmpte,piiovertimeTrave[andi'ayOverTimeDirNt) if you paythe AccountTotalNew Balance bythe
due date each month.
Forelon Gurrencv Charoes: lf vou make a Charge in a foreign currency, we wlll convert it into U5 dollars on the date weorouragents process it' We
i"lti-tidi*                            is icceptable[o us forthal date, unl6ss a.particular rate is requked by law.The convercion rate we use is no more
              ".-.'nil*ii.i-t-.iiiti.t
ii.r;;iir;[i"h;';ffi;i;ir;G-p"bittt"JuvJ         governmentagenqrorthe hishe-1t interbank rate we i,ceniifr from.customary banking sourcesonthe
ionverrion?aiJoi th" prioiburhess day.TFis nte maydift'er fiom rates in effect on the date ofyourcharge. Charges converted byestablishments
will be billed atthe ratel such establishments use'
Credit Balance:A creditbalance (designated CR) shown on this statement represents moneyowed to you. lf within the six'montf Period bllowing.
ttiJali"          nfui-rt ii."nl inaiiutin's ih"           balanceyou do not requeit a refdnd orcharge enodgh to use upthe crcdit balance' we willsend
you a check"ithi
               fotthe credh balance within 3odays "reditifthe arnount is $1.00 or more.

Credit Reporting: We may report information about your Account to credit bureaus. Late payments, missed payments, or other defaufts on your
Account may be reflected in your credit repon.




                                                            1-877-877e87 HearinglmPaired
    E f,tr":afffi$fl1l."'               I   nq

              Ltrge Prlnt & Brallle Staiements
                                                 uiries
                                                            1-95+503€905 TTY: 1-800-221-9950
                                                            1-877-8774997 FAX: 1-800-695-9090
                                                                                                             EI
                                                                                                             (ustomerCate
                                                                                                                         Webslt€! americanexpress.com

              Elqters Cash                                  1-80GCASH-NOW In NY: 1€00-522-1 897
                                                                                                             &Billing lnquiries          Paynentr
                                                                                                             P.O.BOX981535                PO.BOX6504,18
                                                                                                             ELPASqTX                     DALLASD(75265.
                                                                                                             7999&153s                    0448




Chanoe o{Address
lfcone-ct on front, do not u5€,                                                                               Pay Your Bill with AutoPay
.   To change your address ofi line,vitit www,americane4ress,corn/uFdatecontag-tinfo                           .
.                                                                                                                  AvoH late feer
    For lbml fompany Namq and Foteign Address or Phone changes, please call Customer Cate'                     .
.   Please pf nt clearly in blue or black ink on ly in the bo<es provided.
                                                                                                                   Savetlme
                                                                                                              Deduct your payment from your bank
                                                                                                              account automatically each month
Street Addtess
                                                                                             I


                                                                                                               Visit americanexpress.com/a utopay
CIty, St6te                                                                                  ;
                                                                                                               todayto enroll.

ZipC.ode

fueaCodeand
Home Phone
Area Code and                                                                                                      For infomationon how r,tle protectyour
WorkPhone                                                                                                          priuacy and to setyour crmmunicadon
Email                                                                                                              and privaqy drokes, please vis'it
                                                                                                                   univw.ameri<anotpres.com/privaqr.

                                                                                Exhibit          DD
              19-13895-jlg         Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                      Pg 361 of 396
                                               DUPLICATE COPY                                            p.3/13
             Centuriono Card

             ffi,                                                                 Account Ending


    Fayments and Credits
    Summary
                                                                                                        Total

Payments
Credits
                                                                                                 I
Total Payments and Credits


    Dgtail   {lMiatespostingdate

                                                                                                   Arnount

I                                                                                            I
Credits                                                                                            Amount

I-l                                                                                                I
I-                                                                                               I




    New Charges
    $ummary
                                                                                                        Total


ORLYGENGER
Total NewCharges

    Deiail

                                                                                 Fore(7n
                                                                                                 Amount

                                                      I                                            I


                                                                             {                     r
I                                                                            {                      I
                                                     I                       rIr
                 19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                   Pg 362 of 396
                                            DHr#F,€IF"                                            p.4/13



     Detail Continued
                                                                              Foreit;n
                                                                                          Arnount

                                                                                             r
                                                                               Spend

I                                                 r                 I
I                                                                                            I
                                                                                             I
I                                                 I-
I                                                 r                                          I
                                                  I                 I
I
r                                                 I                       J                  I
I                                                                                        I


                                                  r                       {                  I
I
                                                  I                                       I
                                                  I                                        I
-I                                                I                 I                       I



             -
                                                                                             -
-I                                                                                            I
I                                                 I-                                          I
r                                                 -                                          I
I
I                                                 I                       {                  I
                                                  I
                                                  I                       {              r
               19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                 Pg 363 of 396
                                          DUPLICATE COPY
          Centurion@ Card                                                                         p.5/13



          ffi,                                                              Account Ending


    DetailGontinued
                                                                            Foreign
                                                                                             Amount

                                                                                              r
                                                                            Spend

I                                                I
r                                                I
I
                                                 I                I
           -
-                                                I-
                                                  I
I                                                I                                            I
I
I                                                I                      {!
I                                                r
r                                                                       III
r
r                                                r
                                                 -                                      I
I                                                I
I
I                                               I
I                                               -                 I
I                                                                 I
I                                               I-                T
I                                               -
I                                               I                 I
I                                               I
I                                               I                       {                r
                                                I                       J                r
I                                               I                       T                I
                                                Exhibit DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 364 of 396
                                         DHBb[f,/tTE.$                                        p.6/13



    Detail Continued
                                                                           Foreign
                                                                                         Amount

I                                               r                      I                 I
r                                               I                I
I                                               I
I                                               I
I                                                                                         I

I
I
r
r                                              r                                     r

I
                                               I                                     I
                                               r-                      {                 I
I
I
I
r                                              r                I                    I
                                                                I
I                                                               I                        r
                                               I-                     f                  I
I                                               -               I
I                                                                                    I
I                                              -                                     r

                                                Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 365 of 396
                                         DUPLICATE COPY                                              p.7h3
           Centuriono Card

           ffi,                                                             Account Ending


    Detail Continued
                                                                            Foreign
                                                                                             Amount

                                                r
                                                                             Spend

                                                                 I                           r

I                                               r                                        I
I                                               I
I
r                                                                       {                        r
r                                                                I
I
I                                               -                                            r
I
                                                -
I                                                                                            I
r
r                                                                                                I
I                                               n                                        r


I
I
I
I                                              r-
I                                              I                       rIr
r                                              I                 T                           I
I                                              I
I                                              I
                                               Exhibit   DD
               19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                 Pg 366 of 396
                                          DHF*19/$,5.'99FJo'                                   p.   Ul3


     Detail Conlinqed
                                                                             Forelgn
                                                                                       Arnount

I
                                                 I
I                                                I-
                                                r                                          I
I                                               I                                          I
r                                               I                                      I
I                                               I
I                                                                                          r
I                                               I
I                                               r                                          I
                                                                                       I
I                                               I                                          r
I
'I                                              I
I                                                                       II
I
I                                               I
I
I                                               I
r                                               I
I                                               I                                      r
r
r                                               I
I                                               I
I                                               I                                      I
I                                                                                       I
I                                               I                                          r
                                                Exhibit   DD
             19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                         Pg 367 of 396
                                                  DUPLICATE COPY
           Centuriono Card                                                                                     p,9/13


           ffi,                                                                          Account Ending


    Detail Continued
                                                                                         Forelgn
                                                                                                      Amount

                                                         I                                                 I
r                                                        r                                                I
I                                                        I                                                I
                                                         I
H       ORLYGENGER
        Card Ending                                                                   Foreign
                                                                                       Spend          Amount
            GEfT                                         TELAVMJAF                         4570            $r2.50
07lo2l18                                                                         lsraell Shekels
            MISCTRANSPORTATION
            GETI                                         TELAVIV-JAF                       1500              $6.84
07lou1g                                                                          lsraeli Shekels
            MISCTRANSPORTATION
                                                         TELAVIV-JAF                      25.90              $7,0B
07/02118    GETT
                                                                                 lsraeli Shekels
            MISCTMNSPORTATION
07to2t18    GETT                                         TELAW.JAF                         90.10            i24.64
                                                                                 lsraeli Shekels
            Mtsc
                                                         TELAVIV-JAF                       1240              f3.50
07lo2ll8    GETT
                                                                                 kraeli Shekels
            MISC
                                                         TELAVIV-JAF                       43.00           $11.80
07n3n8      GETT
                                                                                 lsraeli Shekek
            Mlsc
oTtM/|8     GFIT                                         TELAVIV-JAF                     3850
                                                                                 lsneliShekels
                                                                                                           i10.s7


a7n4I8      GETT                                         TELAVTV-JAF                       2S,60             $7fis
                                                                                 lsraeli Shekels
            Mlsc
a7lasns
                                                                                         1757
o7/ast18    GEIT                                         TELAVM.JAF
                                                                                 lsneliSheftels
                                                                                                             $4.84


            SUPERCLIKLTD                                 telaviv                           17tA              54.87
o7ta5n8                                                                          lsraeli Shekels
            GROCERYSTORE

a7/06118    MERIGZDAGEYTNUVA                             TELAVIV                          188.00           isl.76
                                                                                 lsraeli Sh€kels
            MISC FOOD STORE
            NIMRODSOHOS                                  YEHUD                            t60s0            $44.0s
07to8/18                                                                         lsraeli Shekelc
            sHOESTORE
            GETT                                         TELAVM.JAF                        3000             $831
07/09/18                                                                        lsraeli Shekels
            Mlsc
07/09/18    LALINE                                       tel aviv                         s74fi           tl59.01
                                                                                lsraeli Shekels
            COSMFTK STORE
o71@ne 4t1 FASHION          LTD                          BENE   BMK                       61420           $170.03
                                                                                lsraeli Shekels
                     CLOTHING
                                                         tel aviv                         4448o
o7/ost18    NIKIRITEILoRS
                                                                                lraeli   Shekels
                                                                                                          $123,1 3
                   STORE

07t10/18    DAVID                                        TELAVM-Y                          36.00            $9s2
                                                                                l*aeli   Shekels
            FASIFOOD RESTAURANT
                                                        TELAVIV.JAF                      20,50              $s.67
o7/1Ot1B    GETT
                                                                                lsraell Shekels
                              ATION
            GFTT                                        TELAVIV.JAF                       4t.@             .fl 1,46
07/10118                                                                        lsraeli Shekels
            MI5CTMNSPORTATION
aTtans      SUPERCLIKLTD                                tel aviv                         37950
                                                                                lsraeli Shekels
                                                                                                      $r 04.52
               19-13895-jlg               Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31           Exhibit
                                                             Pg 368 of 396
                                                      DHf"b[9#F.,g                                                 p. 1 0/13



  Detail Continued
                                                                                            Foreign
                                                                                                Spend     Amounl
O7T1O/18    NEVETZEDEKPHARMACYA,M                           TELAVIVYAF                          r6640        $4s.83
                                                                                       lsreliShekels
            DRUG
            GETT                                            TELAVIV-JAF                           1930           $s.32
07l10t1e                                                                               kraeli Shekels
            MIsC TRANSPORTATION
07/11118    CNAAN                                           telaviv                             419a,0     $t t s.ot
                                                                                       lsrali   Shekels
            RESTAURANT
o7t11/18    034401158                                       TELAVIV.JAF                         256ffi       $70.s0
                                                                                       lsraliShekels

07/1u1e               000000998
            ca rters, lnc.                                  Atlanta            GA                          f39s.48
            8773330117
07/1111B    LA PERLA                                        NEWYORK            NY                         $1,016.00
            APPAREL
            GFTT                                            TELAVIV-JAF                          33.50           $e2i
Q7/1311e                                                                               lsr*liShekels
            MISC TRAN9PORTATION
07/13t18    MERKAZ DAGEYTNUVA                               TELAVIV                             223.00       i61.32
                                                                                       lsraeli Shekels
            MISC FOODSTORE
O7/1s/rc    -LAIT                                           BENE BRAK                           110.00
                                                                                       lsreeli Shekels
                                                                                                             $30.25
            HOUSEHOLDAPP LIANCES
o7t16/'ts   GFIT                                            TELAVIVJAF                          12430
                                                                                      lsraeli Shekels
                                                                                                             $3428

                                                            TELAVIV-JAF                          95,00      $26,12
o7/18/18    GETT
                                                                                      lsraeli Shekels
            MISC TRANSPORTATION

07118/15    -YAKIMONO                                       GIVATIIM                   .        613.00     $ I   6Bs6
                                                                                      lsraeli Shekels
            RESTAURANT
a7t19/18    SUPERCTIKLTD                                    telaviv                           370,O0       $101.98
                                                                                      lsraeli Shekels
            GROCERYsTOFE
                                                                                                 '1945
07l19l't8   GETT                                            TELAVIV-JAF                                          $536
                                                                                      lsraeli Shekels
            Mlsc
07t19t18    GREEK SANDALS OFFICIAL                          TELAVIV-Y                       t!020o0        $28r.1s
                                                                                      lsraeli Shekels
            SHOESTORE
            THE SUZANNE DELALCENTER                         TELAVIV                             360,00      $99.23
07119118                                                                              lsraeli Shekels
            TICKFTAGENCY
            ITZIKHAGADOLLTD                                 tel aviv                            ?91.15      $80.2s
07/19118                                                                              lsraeli Shekels
            RE$TAURANT

07DAN,      HALEHEMSHELMICHAEI.A                            TELAVMYAF                           175.00
                                                                                      lsraell Shekels
                                                                                                            $4.24
            DAIRYPRODUCIS STORE
            GEfi                                            TELAVIV-JAF                          3140            $a.os
oTnone                                                                                lsraeli Shekels
            MISC
            woT                                             TELAVIVYAF                      1.52600        i420.62
07120/18                                                                              lsraeli ShekEls
            FAST             RESTAURANT

07120118    GFTT                                            TELAVIV.JAF                        47,70        $tl.ts
                                                                                      lsrae[ Shekels
            MlscTRANSPORTATION
07/21/18    SALON    lsHtm00                                NEWYORK            f.ry                        $300.00
            949{.32- 393
07/2418     GETT                                            TELAVIV-JAF                         31.70            $8,74
                                                                                      lstaeli Shekels
            MISCTRANSPORTATION
            GETI                                            TELAVIV.JAF                         50s0        $14.03
07t2u18                                                                               lsraeli Shekels
            MISCTRANSPORTATION
            GETT                                            TELAVIV-JAF                         50,00       $13.78
07/22/18                                                                              lsraeli Shekels
            MISCTRANSPORTANON
            GETT                                            TELAVIV-JAF                         1467             $4,04
07t22J18                                                                              lsraeli Shekels
            MISCTRANSPORTA]TON
            GETT                                            TELAVIV.JAF                         3350             i9.23
07/22/18                                                                              kraeli Shekels
            MISCTHANSPORTATION


                                                            Exhibit       DD
               19-13895-jlg              Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31               Exhibit
                                                            Pg 369 of 396
                                                     DUPLICATE COPY
              Centuriono Card                                                                                        p.    11il3


           ilffi,                                                                          Account Ending


     DetailContinued
                                                                                          Foreign
                                                                                           Spend              Arnount

07|B/1e        GETT                                         TELAVIV-JAF                       3320                  $9.16
                                                                                     lsraeli Shekels
               MISCTRAN5PORTATION
07/23/18       GETT                                         TELAVIV-JAF                      87.90              i24.24
                                                                                     kraeli Shekels
              MISCTRANSPORTATION
07/23118                                                                                               .00

07/23/18      GFTT                                          TELAVIV-JAF                       30s0                  $8,41
                                                                                     lsraeli Shekets
               Mtsc
07/24118      BOBO BAR RESTERANTE                           TELAVIVJAF                       l:1600             $37.34
                                                                                     lsraeliShekels
              RESTAUMNT
              GFTT                                          TELAVIV-JAF                       M,10                  12.1
07124118                                                                                                        $          1
                                                                                     lsraeli Shekels
              MISCTRANSPORTATION
o7/24/18      GETF                                          TELAVIV.JAF                       3230                  $8.87
                                                                                     kraeli Sh€kels
              MrSC TRiqNSPORTATION
07/25118      WWW.ITUNES.COI\#BILL                          CUPERTINO          CA                                   $s.ee
              DIRECTMKTG IMERNET
                   *                                        WOODLAND HILLS     CA
07nsl18       SP       KETER BATH SEAT                                                                          $59,9e
              8186468032
OTNVB         MERIfiZDAGEYTNUVA                             TELAVM                           46.00
                                                                                    lsraeli Shekels
                                                                                                                $12.6
              MlSC           STORE

oTns/18       5UPERCTIKLTD                                  telaviv                           77.70                 $4.87
                                                                                    lsraeli Shekels
              GROCERYSTORE
                                                            TELA\/lV-Y                       5200               $1431
aTtE/18       MEATOUS
                                                                                    lsraell Shekels
              RE TAUFANT
07n6/18       AMAZON MKTPI.ACE PMTS                         AMZNCOM/BILL       WA                               i2699
              BOOKSTORES
07n6t18       AMAZONMKIPIACE PMTS                           AMZN.COM/BILL      WA                               $r649
              BOOKSI'OREs
07T26118      AMMONMKTPLACEPMTS                             AMZN,COM/BILL      WA                              $229s8
              BOOKSTORES

07n6/18       Amarcn Prime                                  Arnazon.com        WA                               $14.99
              SHIPPINGCLUB

o7t26t18
O7I27NE       JANIEANDJACKCOM                               DIXON              CA                              $105.e6
              877
                                                                               OH
07/27/18      GAPONL|NE0848700O5m1004                       800-4277895                                        1275.18
              DIRECTMKTGMISC
              GETT                                          TELAVIV-JAF                      3530                $9.66
07/27/18                                                                            lsradi Shekels
              Mtsc
O7n7nB        WOT                                           TELAVIVYAF                     790.00
                                                                                    lsraeli Shekels
                                                                                                              $216.0e
              FA$TFOOD RES|AURANT
07n7/18       GETT                                          TELAVIV-JAF              '       5120              $14O0
                                                                                    lsneliSlekels
              Mtsc
                                                           TELAVIV.JAF                      35,m                $e.57
o7n7l'tg      GEIT
                                                                                    lsneliShekels
              MISCTEAN5PORTATION
07   /2e/18   GAP ONUNE 084870005001 004                    8W4277895          OH                              $12.00
              DIRECT           MlSC

07n9n8        SUPER CLIK LTD                               telaviv                           190.70            $49,43
                                                                                    lsraeli Shekets
              GROCERYSTORE

07n9/18       DAVID                                        TELAVIV-Y                        50ro               $13.68
                                                                                    lsrmli Shekels
              FA5TFOOD RESTAUMNT


                                                           Exhibit        DD
                      19-13895-jlg                Doc 253-2              Filed 06/02/20 Entered 06/02/20 20:14:31                            Exhibit
                                                                               Pg 370 of 396
                                                                     D
                                                                         HBTIfi/ITF'.                                                              p.12/13



             Contin u ed
                                                                                                                                Foreign
                                                                                                                                   Spend     Amount
o7/29/18            SUPER PHARM                                                     TELAVMYAF                                      37830      $103,61
                                                                                                                           lsraeliftekels
                    DRUG STORVPHARMACY
07/31118            NEVE TZEDEK PHARMACYA.M                                         TELAVTVYAF                                       7437      $zo.:r
                                                                                                                           lsraeli Shekels
                    DRUG STORVPHARMACY
07131118            ITZIK HAGADOL LTD                                               telaviv                                        41494      $114,r3
                                                                                                                           lsraeli Shekels
                    RESTAURANI
                    GEIT                                                            TELAVIV.JAF                                     32.90       $8.96
oB/0r/r8                                                                                                                   lsraeli Shekels
                    MISC               ATION
                                                                                    TELAVM.JAF                                      3620
o8/olna             GETT
                                                                                                                           lsraeli Shekels
                                                                                                                                                $9.86
                    MISC TRANSPORTATION
                                                                                                                                     18.I0
oalolfia            GETT                                                            TELAVM.JAF
                                                                                                                           lsraeli Shekels
                                                                                                                                                $4.93
                    MISC TRANSPORTATION



  Fees

                                                                                                                                             Amount

Total Fecs for ihis Period                                                                                                                     I

  2018 Fees and lnterest Totals Year.to-Date
                                                                                                                                             Amount


                                                                                                                                               r
  lrrterest         Gh     arge Calculation
  YourAnnual Percentage Rate (APR)          is   theannual interest rsteon )'ouraccount'
                                                             Transactisnl Datsd                   Annsal                  Balance            lnterest
                                                                                              Percentage               Subjectto             Charge
                                                             Frorn             To                   Rate             lnterest Rate

 Pay OverTime Select                                      au12t2ffi4                           10.90%(v)                    I
 Promotiona    lselect&payLater                           02|A6/2018                               0.00%
 Rate Expires (s9l}2fz}19then will go to 1 0.9O96 (vF
Total
(v) Variable Rate


* The ApR for this balance is a promotionat rate and it will expire on the date shown. Any balance at a promotional interest rate that has
  noi Ueen paU in full by its eipiratlon date will begin accruihg interest at the 'go to'APR shown following the expiration date.



  lnformation on PaY Over Time

 There is no pre-get spending limit on your Card
 N;ft;idandinq limit doe-s nor rnea-n unlimited spending. Purchasing poweradjusts withyour use of the Card,
 ;;j1 r;ffi;hihisto"ry, credit record and financial resdurces known to us ind otherfactors, Unless you have been
 'previbuif notified otherwisqyourCard has no pre-set spending limit.

 Your Pav Over Tlme Llmit ls $35,000.00
 W" 1n"ui"paou" ordecline a charce regardless ofwhether your Card account balance exceeds or does notexceed
                            limit. You musl payin fullallcharges     thit   are not placed into a Pay OverTime balance. For more
 "tiri'piub'ldirimt PayoverTirne features pleasevislf
 infoimitionabout                                               american*ot.Etjpilfrr["ff6trn..
             19-13895-jlg          Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                           Exhibit
                                                            Pg 371 of 396
                                                     DUPLICATE COPY
          Centurion@ Gard                                                                                                     p. 13/13



         ffi,
lnformation on Pay Over Time continued
                                                                                                             Account Ending



You are currentlv enrolled ln Pav Onrer Time Select
you cin seleci eii6iUie charqes to irove into your PayOverTime balance, Each month you simplychoose whetherto
pay in full, payth6minimufi due or pay any amouni in between.lnterest applies from the date you add a charge to
iolr PayOveiTlme balance untilthe date it is paid.




                                                                Exhibit DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 372 of 396




                                Exhibit   DD
              19-13895-jlg            Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                         Exhibit
                                                               Pg 373 of 396
                                                        DUPLICATE COPY                                                                             p.'1l13
             Centurion@ Card

             ilffi,                                                                                                        Account Ending


    New Balance                                                      I                               Membership Rewardss Points
                                                                                                     Available and Pending    as    of 07131118

                                                                                                     Forupto date point balance and full program
    Payment Due Date                                                     ogt27t18+                   details. visit membership rewa rds.corn

     *Lut"                                                                                        Account Summ
                                                                                                     Previous Balance
                                                                                                     Payments/Credits
                                                                                                    New Charges
                                                                                                    Fees


                                                                                                    NewBelance                               I
    See page 2 for important information about youraccounl-
E                                                                                                   Days in Billing    Period: 3l


o                                                                                                 Customer Care

                                                                                                    ffi     PaybyComputer
                                                                                                    !fl     americanexpress,com/pbc

                                                                                                    curtomercare            PaybyPhone
                                                                                                    1-877-877-0987 1-800-4729297

     Learn how to take advantage ofyour Pay OverTime feature on page I 3                            Q     See page 2 for additional information.
B

    You Spoke. We Listened.
    Over 1.5 million more places in the U.S. started
    accepting American Expresso Cards in 2OL7-

    Visit ShopSmallNowcom
                                                                          fi3F.l9{




                                                                                                                          Account
EI B:';:r*irr,"a          papercrips    E! n*:'y"*-T,liil',0* El                      ru#i!$'               Enter t 5 digit account # on all payments,
                                                                                                            Make check payable to American Express.


                                                                                                                                    Payrnent Due Date
                                                                                                                                             09127118
                                                                                                                                      AutoPavAmount
                                                                                                                                         I

                                                       rr1,1l,l,l'l'lrlllltl,l,lhlllll'l'1tl'ltlllllllthtlllllrllltg
      Check here ifyour address or                     AMERICAN EXPRESS
      phone number has changed.                        P.O, BOX 6s0448
      Note changes on reverse side.                    DALLAST( 7s265-044B
                     19-13895-jlg               Doc 253-2           Filed 06/02/20 Entered 06/02/20 20:14:31                                       Exhibit
                                                                          Pg 374 of 396
                                                                   DUPLICATE COPY
                                                                      Account Ending                                                                      p. ?J13

paym€nts:your payment murt be sent to the payment address shown on yourstatement and must be received by-5 p,rn. local time at that address
iJfrecrediteUasbiihedJyitisreceirred, Paymeritswereceiveafter5p,m,will notbecredited.toyourAccountuntilthenextday, Payrnentsmust
ik", tij ir.tui"if.1" i"mittir,tE."up"n    ftorn vourstatement; (2) be mdde_with.a single checkdrawn on a US bankand payable in US dollars,orwith a
nugoiiibl.initrumentpayableinUSdollarsdndclearablethroughthe.USbankingrystem;and(3)includ-evourAccountnumber.                               lfyourpayment
Jo6s n& m""t allof the a6ove requirernents, crediting may be dElayed and you niay incur late payment fe6s and additional inre_rest.charges.
ft"cironi.puvmentsmustO"micietfrrough'anelectr6nicinymentrnethod-payabliinUSdolldrs'andclearablethroughtheU5bankingsystem.                                 lf
;;;."ptFfiEnfiii        . id,r"is" lurrency,-we witl convert ii irito US dollars at a ionversion rate that is accepfable to us, unless a particular nte is
recuired   bv hw. please d"       ;;J#;i-dated checls as they will be deposited upon receipt, Any restrictive language on a Plyment we accept will
'h;lr;;;"ri".t;;;r;''thfiiil;ifresipriorwrittenapproval.
                             ".i                                       wewill re-presenttoyourfinancial insthutionanypaymentthatisreturnedunpaid.
permlsslon for Electronic Withdrawal: (l) When you send a checkfor payment, you give us permission to electronlca.llywfthdrawyour payment
from vourdeposit or otherasset account, We will process check electronically bytmnsmittingtheEmountof-the checK routing nurnb-erraccount
ii",ntjo jnO-[fr.it-rl=i''ii nrrGrto iour Rnanciaf institution, unless the check is'not processabte electronically or a less costly process is available'
When we process your check;lectro'nically, your payrnent may be withdrawn from ydur deposit orotherasset account as soon a-s the samedayw.e
;;U'-;;    y;t'iciil(;ill    yl;'iltii;Jiii."i*iir,uiiaricelled ch6ck-with your financialaccourit statement.If we c_annot collectthe funds electronically
                                                                                                                                                   orany
ri.-ni"-v'ir*ui';;"ft.li-1il Fui deposit or other asset account forthe amount ofthe check (2) By using Pay ByComputer, Pay By Phone you
                               r"irk" 6urs,you give us permission to electronicallyw^ithdrawfunds fromthe depositorother asset account                 speciff
lnintiii,"-",ii yJu iear;;i. p;fi;ntr
"tf,"ij".troni6p3t;6t                   "f ulifig ruttr rervices of ours received after 8o0 p.rn. MST rnay not be crediied untilthe next day-
How We Calculate your Balance: We usethe Average Daily Balance (ADB) method (including new transactio_ns) to calculate fhe balance on which
il;;#,G;;i;r;sti"rp;yd;;ii;;niiinceson yorirAcco'unt.callthecustornercare numb?r listed belowfor more information                          about this
naluniaiorputation meirhod and how resulting i'nterest charges are determined. ThemethodweusetofigurctheADEand interestrcsultsindaily
compou ndi ng of i nte rest.
paying Inreresh tf you have a Pay OverTime balance, your due-date.is at least 25 days afterthe close of each billing period:ry9yll!_egjt !l?,!91.S
ini6reri on trunsactions added to-a pay overTirne balahce as ofthe date theyare added. H-owever, we will nol charge intereston charges addedto a
ii;;d;;iifi;i;;ffi;;"i;;.ixitty              (torexomple,PayoverTimeTravel andPayoverfimeDired) if you paythe AccountTotalNew Balance bythe
duL dateeach month.
Foreiqn CurrencvGharqes; tf you make a Charge in a foreign currency. we wlll convert it into US dollars on the date we or our agents pr.ocess it. We
i"itiii.'ijbiJii.inl"iiioirlaiii6jt ii acceprable [o us fortha-t date, unl6ss a panicular rate is required by.law.The conversionbanking
                                                                                                                                    rate we use is no rnore
                                                                                                                                           sources on the
ir,in tt'e t'iqn"rt official rate pubiiit'"d Ov" governmenragency orthe highest interbank ntewe iCeniiff from.custornary
i"nvers on?ai" ortlrJ prior business daf.Tliis rate rnay differ from rates in effect on thedate of yourcharge' Charges converted byestablishments
will be billed at the ratei such establishments use.
Gredit Balance: A credlt balance (designated CR) shown on this statement-represents money owed to'you, lf within the six-month period following.
tGA;ia;nh;nistltatdmerii imiiattn"g the credit balance you donot request a refund orcharge enorlgh to use up the credit balance, we will send
you a checkforthe credh balance within 30 days if theamount is $1.00 or more'

credit Reporting: We rnay report information about yourAccount to credit              bureaus. Late payrnents, missed payrnents, orotherdefaults on your
Account riay be reflected in your credit report.




     a       Custonier Care & Billing lnquiries
             lnternational Collect
             Large Print & Brallld Statements
             Express Cash
                                                             1877-8n#s7            Hearinglmpaired
                                                             1-954-503{905 TW:1-800-221-9950.
                                                             1€.77.An-@87          FAX: i-800495-9@0
                                                             l-800-CASH-NOW ln NY: 1 €0G522-1897
                                                                                                               E       Website:

                                                                                                                 CustomerCare
                                                                                                                                  a   me   ricanexpresi.corn


                                                                                                                 & Billing lnqulries         Payments
                                                                                                                 P.O.BOX981535               P.O.BOX650448
                                                                                                                 ELPA5O,TX                   DALLASTX75265"
                                                                                                                 79998-1535                  0448




Chanqe ofAddress
lfcom-ct on fronL do not use.                                                                                     PayYour Bill with AutoPay
.   To change your address online, visit.www.amedcanexpressrcm/updatecortactinfo
r   Forllame,iompanyName.andForelgnAddressorPhonedtanges,pleasecallCustomerCare.
                                                                                                                   'AvolC late fees
                                                                                                                   . Save time
.   Ptease printcleaily in blueorblack inkonly in theboxes provided'

                                                                                                                  Deduct your payment from your bank
                                                                                                                  accounf automatically each month
Street Address


                                            I




Gty, State

Zip Ccde
.Area Codeand
HomePhone
Area Codeand                                                                                                        For infomation on holv we protect yout
WotkPhone                                                                                                           privacy and to set yourcommunication
Email                                                                                                               and pdvacy choices, ptsas€visit
                                                                                                                    www.americanexpres.omlpriuacy.

                                                                                   Exhibit    DD
              19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 375 of 396
                                                   DUPLICATE COPY
           Genturion@ Gard                                                                                p.3U13



           ffi,                                                                     Account Ending


  Payments and Gredits
  Summary
                                                                                                         Total

Paymente
Credits
                                                                                                   I
Total Payments and Credits


  Detail     *lndicates posting date

                                                                                                     Amount




Credits                                                                                            Amounl

r-                                                                                                   I
I-
II                                                                                                   r
A8D4I"I8     ORLYGENGER                            MKTPUS                                            -$21.43
                                             AMZN.COM/BILL WA
                                             DIRECTMKfGMISC
@Nq18        ORLYGENGER                      AMZNMKPUs                                               -*4122
                                             AMZN.COM/BILL WA
                                             DIRECTMKTGMISC

@124'118     ORLYGENGER                      AMZNMKIPUS                                              -773.63
                                             AMZN.COM/BII-I WA
                                             DIREfiMKTGMFC
OEEI/IS      ORLYGENGER                      ShopBop                                            -$3,77s.92
                                             Shopbop.com W
                                             DIRECTMKTG MISC



  New Charges
 Summary
                                                                                                       Total
                                                                                               I
ORLYGENGER                                                                                      $18,50182
Total NewGharges

  Detail


H                                                                                  Foreign
                                                                                                   Amount

                                                                           r
                                                                                    Spend

                                                            I                                      I
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 376 of 396
                                         DHHhlF,/tlF"$                                           p.4113



    Detail Continued
                                                                          Foreign
                                                                          Spend          Amount

I                                               I                I                           I
I                                               I                                        I
I                                               I                                         I
I                                               I                                        I
II                                                                                           I


r                                                                                            I

I
I                                                                                    I
r
r
I
I                                               I               I                         I
r
r                                               I                                        -

r                                                                                         I
I                                               I-                                        r
I                                               T               I
I                                                                     {                  I
I                                              I                                     I


                                               r                      T              I
I                                              I                                         I
I
r                                                                                        I
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                Pg 377 of 396
                                         DUPLICATE COPY                                          p.5/13
           Centurion@ Card

          ffi,                                                             Account Ending


    Detail Continued
                                                                           Foreign
                                                                                            Amount

I                                               I                I                           r
I                                               I                I                           r
                                                I
r
I                                               I
I                                                                                            I
I
                                                                                             I
                                                -
I                                               I                      I                I
I
r
I                                                                                            lr
I                                                                                            I
                                                -
I                                               r-
I                                               I
I                                                                      r{r
I                                               I                                            I
I                                               I                                            r
r                                               I                T                           I
I                                               I                                           I
I                                               I                                            I
I                                               I
                                                I                                           r
I                                               I                                           I
                                               Exhibit DD
               19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                 Pg 378 of 396
                                          DHFt[9/ilFJ9                                         p.M3


     Detail Gontinued
                                                                            Foreign




                                                I                                         I
                                                                 I                         I
                                                I                       I                 I
I                                               -                I                    r
I                                               I
                                                                                       r
                               F
I
r
I                                               r
                                                r                                     I

-I                                              I
r                                               I-
I                                               I                I
I                                               I


I                                               r

                                                I                                     I
I
                                                Exhibit   DD
              19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                 Pg 379 of 396
                                          DUPLICATE COPY
            Centurion@ Card                                                                       p,7113



           ffi,                                                             Account Ending


     DetailGontinued
                                                                            Foreign
                                                                                             Amount

I           I                                    I                I                           I
I                                                                                            I
I                                                                                            I
I                                                I-
I
r
                                                 I                                           I
                                                                  r
I
r                                                -
r
.I                                               I
I                                                I

-I
I                                                -                                           I
I                                                I
r                                                Irl
I                                                r                r
I                                                I
I                                                r
I                                                I                      J                     I
I                                                                       I                    I
I                                                T
I                                                I                                           r
I
                                                Exhibit DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 380 of 396
                                         DHP"blg/tffi"gPfJ"                                  p. U13



    Detail Continued
                                                                           Foreign
                                                                                         Amount

I                                                                                        I
I                                               I                                        I
I                                               r
I
I
                                                I
I                                               -
I                                               I
                                                n                      I                 I
                                                                                         I
-
I
r                                                               r
I
I                                              -
                                               I                                         I
I
r                                                                      {                 r
I                                              r                       -II
                                                                       T             I
I
I
r                                              I                      {                  r
I                                              I                                     I
I                                              I                                      I
                                               T                                     I
                                                Exhibit   DD
              19-13895-jlg        Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31       Exhibit
                                                     Pg 381 of 396
                                              DUPLICATE COPY
           Centurion@ Card                                                                               p.9/13



           ffi,                                                                   Account Ending


    DetailContinued
                                                                                  Foreign
                                                                                                   Amoqnt

I                                                    rlr
I                                                    I
r                                                                                                  I
I                                                                     I                             I

I                                                    -
I                                                    r
I                                                    r-
I
I
                                                     I
I
I                                                                                                  I

r                                                    -
I                                                                     I
       ORIYGENGER
       Card Ending                                                               Foreign
                                                    -                             Spend        Amount
                                                     TELAVIV.JAF                     52,00
oB/OltlA    GEIT
                                                                             kraeli Shekels
                                                                                                    $14.r0
            MISCTM NSPORTATION
            AMZN MKTP   I,IS                         AMZN.COM/BILL    WA                            $98.8s
o8,/ou1e
            BOOKSTORL5
            {AYA                                     BENY BRAK                       99.00          $264s
0B/0218                                                                     lsraeli Shekels
            HOBBY,      &GAME
aB/02/18    GETT                                     TELAVIV-JAF                     50.4(l         il3.s6
                                                                            lsraeli Shekels
            MIsCTRANSPORTATION
            GETT                                     TELAVIV-JAF                     43.10          $1   r.69
08/02/r8                                                                    lsraeli Shekels
            MISClnANSPORTATION
            GEN                                      TELAVIV-JAF                     21,&              $s.86
a8102/18                                                                    lsraeli Shekels
            Mrsc TRANSPORTATION
            AHAVA MTTHAM HATANA                     TELAVIV                         16200           $43.93
o8lo2l18                                                                    kraeli Shekds
            COSMETKSTORE
@103/18     ITZIKHAGADOLLTD                         telaviv                       1,080.04         i292.8e
                                                                            lsr*liShekels
                 19-13895-jlg             Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31                    Exhibit
                                                                Pg 382 of 396
                                                         DHBh[3/tT5^g                                                            p.10/13



  Detail Continued
                                                                                                        Foreign
                                                                                                         Spend            Amount
oglo3/'t8     AMZNMKTP US                                       AMZN.COM/BILL                WA                            $61.99
              BOOK sTORES

o8/o4l1g      SUPERFARMALNBI                                    TEL-AVIV                                    62;tO
                                                                                                  lsraeli Shekels
                                                                                                                           $17.00
              DRUG
aa/os/18      TTZIK HAGADOL LTD                                 tel aviv                                    3#,86          $94.06
                                                                                                  lsraeli Shekels
              RESTAURANT

08/07/1e      ShopBop                                           Shopbop.corn                 WI                       $osst.o8
              CLOTHING
a8/o7t18      MATOKSHUK                                         TELAVIVYAF                                   3S.00         $t   o.ss
                                                                                                  lsraeli Shekels
              MI5C FOODSTORE
aaoTnB        MERIGZ DAGEYTNUVA                                 TELAVIV                                      72.00         $r9.sl
                                                                                                  lsraeli Shekels
              MISC FOOD STORE
a8/o7118      carters. lnc. 000000998                           Atlanta                      GA                           $191   2s
              8773330117
                                                                tel aviv
oB/o7/18       TZIK HAGADOL LTD
              RESTAUBANT
                                                                                                  rrr""ri   ssri"oriSil   $144'1s


08/08/1   I   AMZN MKTP US                                      AMZN.COM/BILL                WA                           $40s39
              BOOKSTORES
o8n8/'t8      sUPER PHARM                                       TELAVIVYAF                                   63.,60        $17.32
                                                                                                  lsraeli Shekels
              DRUG STORSPHARMACY

08/08/18      SUPERCTIKLTD                                      tel aviv                                   33.70            Se.18
                                                                                                  lsraeli Shekels
              GROCERY STORE
o8/a8/18      GFTT                                              TELAVIV-JAF                                  1o.00          $2.72
                                                                                                  lstaeli Shekels
              MIsC TRANSPORTANON
08/08/18      AMZN MKTP US                                      AMZN.COM/8ILL                WA                           $slr.oe
              BOOKSTORES
auogt18       AMAZON        FRESH                               AMZN.COM/8ll_L               WA                           fica.tz
              GROCERY

08/t0/18      ITZKHAGADOLLTD                                    tel aviv                                    251.72         $68.2s
                                                                                                  lsraeli Shekels
              RESTAURANT
              ITZIKHAGADOLLTD                                   tel aviv                                    56858         $1s4.17
oB/t 0/18                                                                                         lsraeli Shekels
              RESTAURANT
08/10118      AMZN MKTP US                                      AMZN.COM/BILL                WA                            $ss.eo
              BOOKSTORES

0s/n/18       AMZN MKIP US                                      AMZN.COM/BILL                WA                            $19.85
              BOOK
08/1 1/18     AMZ    FRESHTIP                                   AMZN.COI\4/BILL              WA                             $s.oo
              SUPERMARKET
08/11118      AMZN MKTP U5                                      AMZN.COM/BILL                WA                            tsz.ts
              BOOKSIORE5
08/'tu't8     UNITEDAIRLINES                                    HOUSTON                      TX                            $12.99
              UNITEDAIRLINE5
              From:                         To:                  Carier           Class:
              TELAVIV BEN     GURIO         N.Y.NEWARK INTL A    UA               OO

              Ticket Numben Ol 62921    41 0581   6              Date of Departu re:OBI l2
              Passenger Name: /lfl l-Fl PANASONIC HO
              DocurnentTvpe:WlFl
aa/14/'tB     FEDEXOFFICE                                       NEWYORK                      NY                             $s.86
              0000 1 0022
              COMPUTERREMAL
              BLACKAND-WH[TE-Z
aBn4/18       SWlFt   LLC   650000009800999                     NEWYORK                      NY                           $+E.oo
              2127544231
o8114/18      GGMC{ARNEGIE GGMC-CARNEGIE                        NEWYORK                      NY                           $20.m
              PARKING LOT& GARAGE


                                                                Exhibit        DD
               19-13895-jlg              Doc 253-2       Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                               Pg 383 of 396
                                                        DUPLICATE COPY
             Centuriono Card                                                                                  p,   1   1/13



             ffi,                                                                        Account Ending


  DetailContinued
                                                                                         Foreign
                                                                                          Spend           Arnount

              AMAZON FRESH                                     AMZN.COM/BILt      WA                       $48,18
o4114/18
              GROCERY
                                                               NEWYORK            NY                      $313.6s
Os/14/1e      BLOOMINGDALES NEWYORK000000001


aB/14118


o$/14/1e
8/16/18

              UBERTRIP AOKAV                                   HELP.UBER.COM      CA                       $66.46
oB/16118
              HELP.UBER.COM

oen'trs       UBERTRIPOHoTS                                    HELP.UBER.COM      CA                       147s?
              HELP -UBEBCOM

oe,/161rc     AMZN MKIP US                                     AMZN(OM/BILL       WA                       *4e.9e
              BOOK
              AMZ                                              AMZN.COM/BILL      WA                        $5.0o
oBll6/18            FRESHTIP
              SUPERMARKET
                                                               ENGLEWOOD          NJ
o8/16/18      SHOPRnEENGLEWOODS                                                                           $149.87
              44c6,02 c.7631
                                                               AMZNCOM/BILL       WA                        f 5.32
o8/16t18      AMAZON.COM


o8t17t18

              s PEE DWAY 0349    3 542929802A3 493 4           FORT LEE           NJ                       $6033
ol8l'r7118
              2015850182
              SALON lSHl 0000                                  NEWYORK            NY                      $431.s0
o8t17118
              949632-1393
                                                               AMZNCOM/BILL       WA                       $20.99
oet117tlg     AMZN MKIP Us
                     STORES

              AMZN MKTP US                                     AMZNCOM/BILL       WA                      i134:17
o8t17118
              BOOKSTORES
              GGMC - 50   E   79TH GGMC -50   E   797          NEWYORK            NY                       $sl.00
@117118
              PARKING LOT&GARAGE

o8/I8/18      SUNFLOWER NATURAL FOOD5 MARKFT                   wooDslocK          NY                       i91.06
              8456795351
O}/lg/'ts     WOODsTOCKMEATS650000008493903                    wooDSrocK          NY                       $to,er
                          7
              PRF|A MANGER O77 OO77                            NEWYORK            NY                        $6.i 3
08120/1s
              1225201A917
              RESTAURANI
              THEORYWOODBURY                                   CENTRALVALLEY      NY                      $493.24
0,8120/18
              FAMILYCLOTHING
                                                                                  NY
o$notls       BARNEY'SNEWYORK#4oI401                           CENTRALVALLE                               I4se.24


              UBERTRIPZMUDI                                    HELP.UBER,COM      CA                       $6209
o8n1/18
              HELP.UBER.COM
                                                               AMZN.COM/BILL      WA                       $41,14
0e121/lg      AMAZON FRESH


o8t21l1B      ALLTAXI MANAGEMENT ALLTAXI MANAGE                41-2s 36TH srLJC   NY                       f 16.00
              718-361-0055
OBtZlllB
                                                              Exhibit      DD
                 19-13895-jlg             Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31          Exhibit
                                                             Pg 384 of 396
                                                      DHf"blgffF'"                                              p.1AB


  Detail Continued
                                                                                           Foreign
                                                                                            Spend        Amount

08/21/18

o8/2u't8      UBERTR]P2QAKT                                 HELP.UBER.COM      CA                          $53.95
              HELP.UBEBCOM
                          6AA|6M                            HELP.UBER.COM      CA                          $40.76
oBn2nB        UBER TRIP
              HELP.UBER,COM
agn3n8        AMZ FRE5HTIP                                  AMZN,COM/BILL      WA                           $soo
              SUPERMARKET
                                                            AMZN.COM/BILL      lrYA                        $35.99
o8n4/18       AMZN MKTP US
              BOOKSTORES
                                                            TELAVIV                            1a2.00      $s026
oB/24/18      MERKAZ DAGEYTNUVA
                                                                                      lsraeli Shekels
              M|SC FOODSIORE
                                                            CUPERIINO          CA
08/25118      WWW-ITUNES.Co/WBILL                                                                           $9,99
              DRECTMKTG
                                                                                             228:0
ognsns        AMPM                                          TELAVIV
                                                                                      lsraeli Shekels
                                                                                                           $63.02
              GROCERY STORE

08nsn8        EM PM                                         TEL-AVIV                          165,ttt)     $45.68
                                                                                      hraeli Shekels
              GROCERYSTORE
08/26/18      SUPER CLIK LTD                                telaviv                          50o,rlo      $138.19
                                                                                      kraeliShekB-ls
              GROCERYSTORE

08/26/18      N'ZK HAGADOL LTD                              JAFFA                            796.00       $219.83
                                                                                      lsraeli Shekels
              RE5IAURANI
                                                            TELAVIV-JAF                        30.00
08/26118      MERI(AZ HACHAD PEAMI
                                                                                      lsreli 5hekels
                                                                                                            $e29
                             APPLIANCES
              Arnazon Prime                                 Amazon.com         WA                          t14.e9
o8/26t18
              SHIPPINGCLUB
              I'TZIK HAGADOL LTD                            telaviv                          M.7A         $189,67
c,8/26/18                                                                             lsr*liShekels
              RE   TAUMNI
                                                            TELAVIV.JAF                       623t)        $1   733
ogl27t18      GETT
                                                                                      lsraeli Shekels
              MI5L
              NEST LABS                                     PALOALTO           CA                         1213.20
o8128118
              855-4694378
                                                                                              3200
08/29/15 {ooKsroK                                           GIVATIIM
                                                                                      kraeliShEkels
                                                                                                            $8.8s
                   SEHOLD APPLIANCES
                                                            lELAVIV.JAF                       116.10
og/29/1s      GEIT
                                                                                      lsneli Shekels
                                                                                                           J12-7s
                     TRANSPORTATION
              AMZN MKTP US                                  AMZN.COM/BILL      WA                         $110,4s
0e/30/r8
              BOOKSTORES
                                                            TELAVIV YAF                       34,90
08/30/18      SUPERPHARM
                                                                                      lsraeti Shekels
                                                                                                            $9.71


08/31118      ]IZIK HAGADOL LTD                             telaviv                          7s6.ts
                                                                                      IsraeliShekels
                                                                                                          5221.*
              RESTAURANT

08/31/i6      MERI(AZ DAGEYTNUVA                            TELAVIV                            116,00      $32.28
                                                                                      lsraeli Shekels
              MISC FOODSTORE

oB/31/18      MERI0ZDAGEYTNUVA                              TELAVIV                           160.00       $44.s2
                                                                                      lsmeli Shekels
              Mtsc FooD STORE
              MATOIGHUK                                     TELAVIVYAF                        28.00         $7.79
08/3r118                                                                              lsraeli Shekels
              M|SC FOOD 9rORE



  Fees

                                                                                                         Amount

Total Fees for this Period
                                                            Exhibit       DD
                  19-13895-jlg             Doc 253-2            Filed 06/02/20 Entered 06/02/20 20:14:31                                Exhibit
                                                                      Pg 385 of 396
                                                               DUPLICATE COPY                                                                       p.1Sfis
             Centuriono Gard

            ilG#,                                                                                                        Account Ending




 2018 Fees and lnterest Totals Year-to'Date
                                                                                                                                           Amount




 lnterest Cha rge Calculation
 Your Annual Percentage Rate (APR) is the annual interest rdte on your account.
                                                           Transactions Dated            Annual                   Balance                  lnt€rest
                                                                                     Percentage                 SubJectto                      Charge
                                                           From        To                   Rate             lnterest Rate

Pay Over Time Select                                  02112t2004                       10.9096 (v)                   I
Promotional   Select&pavLater                         O2lO6l2O1a    09/o2norc              O,OOo/o

Rate Expires 09/02/2018 then       will go to 1090% (v)'
Tqtal                                                                                                                                           I
(vlVariableRate

* The ApR forthis balance   is a   prornotlonal rate and h willexpire on the date shown.- Any balancea.t a promotional lnterest ratethat has
 n;iG;;;ili;        fqii6i itieipiiation datewillbeginaccrui'ng      interestat the'goto'APRshown following theexpiratlondate.




 ,lnformation on PaY OverTime

 There ls no preset spending limit on your Card
 N;;il;i;5;O-ini-limiiil-iei not rneah unlimited spending.Purchasing poweradjustswithyour useofthg Card,
 vodr oavrneht histoiy, credit record and financial resources known to us anci other tactors. Unless you nave Deen
 irevibu'st/notined o:therwise. your Card has no pr+'set spending limit'

 Your Pay Over Time Llmlt ls $35,000.00
 WJ*iu'upptou"ordecline a charbe regardlessof whetheryourCard a_ccount balance exceeds or does not exceed
 ;;;ifr6;;ii-.     lirnit. Vou musi pay'in full allcharges th;t are not placed into a Pay overTime balance, Fot more
 inforrilionllout Piy OverTirne fehtures please visii .merlcanexpressrorn/payovertim€.

 You are currentlY enrollcd in Pay Over Time Select
 iil;;;rel;A;ii_6iUi".t urs"r to frrove into your PayOv.erTlme balance. Each. month you simplychoosewhetherto
 ;;;ilfr,-dilthEminimu,iAue or payanyamount in between.lnterestappliesfromthe ddte you add a chargeto
 iour payOrreiTime balance untilthedate it is paid.




                                                                         Exhibit        DD
19-13895-jlg   Doc 253-2   Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                 Pg 386 of 396




                                Exhibit   DD
                  19-13895-jlg               Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                                         Exhibit
                                                                     Pg 387 of 396
                                                              DUPLICATE COPY                                                                               p.1/10
                 Centurion@ Card

                 ilffi,                                                                                                         Account Ending



    New Balance                                                            I                              Mernbership Rewa               rds@ Po
                                                                                                          Available and Pending as of 08/31118
                                                                                                                                                   ints

                                                                                                          For upto date point balance and full program
    Payment Due Date                                                           10t27t18+                  detaiis, visit rnembershiprewards.com

       +                                                                                               Account Summ
                                                                                                          Previous Balance
                                                                                                          Payments/Credits
                                                                                                          NewCharges
                                                                                                          Fees


                                                                                                          NewBalance

      See page 2    fur important information abor.tt !'our account'
D                                                                                                         Days in Billing   Period: 30


o                                                                                                      Customer Care

                                                                                                          llf     PaybyComputer
                                                                                                          $l      americanexprels.corn/pbc

                                                                                                          CustonierCare PaybyPhone
                                                                                                          1477-877&87            1400-4729297

Ci)    lmnortant lnformation:Toaccess"the most up to date version of your                                 Q     See page z for additional   information.
       Caidrnember Agreement, please log in to your Account at
       wvrrw.a meric€ nexpress.com.


       Learn how to take advantage of your Pay OverTimefeature on pag€ t 0
E

    lbu          Spoke. We Listened.
      Over 1.5 million more places in the U.S. started
      accepting American Expresso Cards in 2017.

      Vlslt ShopSmallNow.com
                                                                               fift#*




                                                                                                                               Account Ending
 E                              papercrips    E     Hti''l,i:ffiJ,tflo*rpu.             E   ?-?#il?E              Enter l5 digit account # on all payments,
                                                                                                                  Make check payableto American &press.
        ":t*lL:[ig,:le
                                                                                                                                         Fayment Due Date
                                                                                                                                                  10127118


                                                                                                                                              I
                                                                                                                                            AutoPavAmount




                                                             l,lll11,1l1l,lllll,ltllp1u1l,l1lllltllllltlltl,llhrrh.'lllll,
 l-l       checkhete if vouraddressor                        AMERICAN EXPRESS
 LJ        phonenumberhaschanged.                            P.O.BOX650448
                                                             DALLASTX75265,,OW
           irlote changes on reverse side.
                      19-13895-jlg           Doc 253-2          Filed 06/02/20 Entered 06/02/20 20:14:31                                            Exhibit
                                                                      Pg 388 of 396
                                                               DUPLICATE COPY
                                                                  Account Ending                                                                          p,2110

    Pavments: Your payment must be sentto the payment address shown on your statement and must be received by 5 p.m. Iocaltime atthat address
to     6e credited as bf ine day it is received. Paynients we receive after 5 p.m, wilt not be credited to your Account untll the next day. Payments must
    also: (1) include the remittance coupon frorn your staternent (2) be made with.a single check dmwn on a US bankand payable in US dollars, or with a
    neooiiableinstrurnentpayabteinUSdollarsa'ndclearablethroughtheUSbankingsystem;and(3)includeyourAccountnumber.                               lfyourpayment
do-er not meet all of thd above requirements, crediting may be delayed and you may incur late payment fees and additional interest charges,
Electronic payments must be mad-ethrouqh an electronic payrnent method payable in,US dollars and clearab-lethrough the US banking system, lf
weacceptbayment in a foreign currency, wewillconvert it into US dollars at a conversion rate that is acceptable to us, unless a partkular rate is
     -
required by liw. Please do no'i send posi-dated checks as they will be deposited upon receipt- Any restrictiv-e language on a payment we accept will
    havenoefectonuswithoutourexpresspriorwrittenapproval. Wewill re-presenttoyourfinancial institutionanypaymentthatisreturnedunpaid.
    Permission for ElectronicWithdrawal: (1)When you send a check for payment.you give us permission to electronically withdraw your payment
from yourdeposit or other asset account. We will piocess checks electronically bytransmitting the amount ofthe chech routing number, account
numtjerand theck serial numberto your financialinstitution, unless the checkis not processable electronically or a less costly process is availabh.
When we process vour checkelectronically. your payment may be withdrawn from yourdeposit or otherasset account as soon as the same day we
receive yourchecti.and you will not receive ihat cancelled checkwith yolr financial.account statement.lf we cannot collectthe lun_d.s electronlcally
we may issue a drah against your deposit or other asset account for the amount of the check (2) By using Pa.y By Ccmputer, Pay By Phone or any
other electronic payrn-ent service of 6urs, you give us permission to electronically w-ithdmw funds fromlhe deposit oro.therasset accountyou specifo
in the amount yciu iequest. Payments using suth services of ours received after8:0O p.m. MST may not be credited untilthe next day.
HowWe CalculateYour Balance: We usethe Average Daily Balance (ADB) method (including newtransactio_ns)to calculatethe balance on which
we charge interest for Pay OverTime balances onyourAccount, Callthe CustomerCare number listed belowfor more information aboutthis
6jiun."iornp.rtition milnoa and how resuhing iirterest charges         are determined   , ThemethodweusetofiguretheADB              and interestresultsindaily
co mpou nd I ng of I nte rest.
paylnq lnterest: lf vou have a PayOverTime balance, yourduedate isat least 25 days afterthe closeofeach billing period,We will begin charging
       on transactions added to a Pay Over Time balahce as of the date they are added. However, we will not charge intereston charges added to a
inttreit
Pay OverTime batance automaticalty (forexample Pay OverTimeTraveland PayOvetTimeDirect) ifyou pay the Account TotalNew Balance by the
due date each month.
Foreion Currencv Charqes: tf you make a Charqe in a foreign currency, we wltlconveft it lnto U5 dollars onthe date we or ouragents process h. We
witlclioose a coniersion-rate that is acceptable{o us forthat date, unliss a particular rate is required by law'Theconversion mtewe use is no more
than the highest officialrate published bi a government ag_encyorthe highest interbank.rate we identifu from.customary banking sources onthe
conversioniate orthe prior business day.Thls rate maydiffer from rates in efhcton thedate of yourcharge, Charges converted byestablishments
will be billed at the rates su€h establishments use.
Credit Balance: A credit balance (designated CR) shown on this statement represents moneyowed toyou.lf within the six-morth period folloving.
the date of the first statement indicating the credit balance you do not request a refund or charge enough to use up the credit balance, we will send
1ou a checkforthe credit balance within 30 days iftheamount is $l.00or more.
Credit Reportingl We may leport information about your Accountto credit bureaus, Late payments. rnissed payments, or otherdefrults on your
Account may beieflected in yourcredit report.




     7        Customer €are & Billlng lnquiries
              lnternational Collect
              Large Prlnt & Eraille Staternents
              Express Cash
                                                          l8nA77-A987 Hearlnglmptired
                                                          1-954-503-890s TTY:1€0G221-9950
                                                          t877A774987   FAx:1€Cn-695-9090
                                                          1-8O0{ASH-NOW ln NY: l-800-522-1897
                                                                                                          trCusiomerCare
                                                                                                                        Website: america nexpress.com


                                                                                                            &Billing lnquiries               Payments
                                                                                                            P,O.   BOx98l53s                 P,O.BOX650448
                                                                                                            ELPASO,TX                        DALLASTX75265-
                                                                                                            79998-1535                       0448




ChanaeolAddress
lfcone-ct on front, do not use,
                                                                                                              Pay Your Bill              with AutoPay
.   To change youraddress online, visit wwwam€d€n€4te9t,com/updateontactinh                                   .   Avoid late fees
.   ForName.CompanyNarne,andForeignAddlersorPhonechanges,pleasecallCustornerCare,
.                                                                                                             . Save        tirne
    Please print ctearly in blue or black inkonly in the boxes provided.

                                                                                                              Deduct your payment from your bank
                                         i                                                                    account automatically each month
StreetAddress


                                                                                                              Visit     a   merlcanexp ress.com/a utopay
City, State                                                                                                   today to enroll.

Zip Code

Area Code and
Horne Phone
Area Code and                                                                                                     Forinformation on how we protect your
Work Phone
                                                                                                                  pdvaqr and to setyour communi.Etion
Email                                                                                                             and pdvacy choices pleasevisit
                                                                                                                  wrrwamsricanc:ptess.<om/ptivacy.

                                                                              Exhibit      DD
               19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                          Pg 389 of 396
                                                   DUPLICATE COPY
             Centurion@ Card                                                                               p.3/10



             ffi,                                                                   Account Ending


    Payments and Credits
    Summary
                                                                                                         Total

Payments
Credits
                                                                                                T
Total Payments and Credits


    Dgtail    *lndcates posting date

                                                                                                   Amoqnt

I                                                                                              r
Credits                                                                                            Amount




    New Charges
    $ummary
                                                                                                         Total




Total New(harEes

    Detail


H                                                                                   Foreign
                                                                                                 Amount

r                                                         E
I
I                                                         r                                          I
I                                                        I                 I
I                                                        I                                         I
I                                                        I                       rIr
I                                                        r                                           I
I                                                        I                                           I
I                                                        I
I                                                        I                                         I
                                                         Exhibit DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31    Exhibit
                                                Pg 390 of 396
                                         DHBFI'G,t#"$9P                                    p.4/10



    DetailContinued
                                                                            Foreign
                                                                             Spend    Arnount

rI                                             r                       {               r
I                                              r
r                                                                                      r
I                                                                      I-             I
I
I
I                                              I-                      I               I
r
I                                              r
I
I                                              r                       {              r
I                                              I                I
I                                                                      {              r
r
I                                                                      J               T
I
                                               I                       T              I
I                                              I                                      r
I
I                                              I                      I               I
I                                              I                      J               I
                                               I                      rrl              r
I                                                                     {                r
I                                                                                     r
I
I                                              I                                      I
                             F
                                               Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31     Exhibit
                                                Pg 391 of 396
                                         DUPLICATE COPY
           Centurion@ Card                                                                          p.5i10


          ffi,                                                             Account Ending


    DetailContinued
                                                                           Foreign


                                                r
                                                                            Spend           Amount

I                                                                                           I
I                                               r                                            I
I                                                                I                           I
I                                                                                           r
                                                I-

                                                                       J                        I
                                                                                            I
I                                                                                            !
I
I                                               r
I
I                                               I
I
I
I                                                                                           I
                                                r
I                                                                                           I
                                                r                                           r
I                                               -I
I                                               r                                           I
I                                               I
I                                               r
                                               I                                             I
I                                              I                                            I
                                               Exhibit   DD
              19-13895-jlg   Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31   Exhibit
                                                Pg 392 of 396
                                         DHF.b[g/tTF;g                                           p. 6/1 0



    DetailContinued
                                                                           Foreign
                                                                            Spend        Amount
                                                I                      I                 I
I                                               r                                        r
                                                    rI,        It

I                                               I
                                                    II         II
                                                   t*
r
I                                               r
r                                              r-                      J                     I
I                                              r                       rIr
                                                                                      r
T                                              r
I                                                                      rrl             r
                                               r                                     r
                                               T                       J              r
I                                              I                                      r
r                                                                                        I
I                                              I
r                                              r                                         I
                                                                       rIr
                                               I
                                                                                     I

                                               I                                     r
I
                                                Exhibit   DD
             19-13895-jlg    Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31      Exhibit
                                                Pg 393 of 396
                                         DUPLIGATE COFY
           Centuriono Card                                                                        p.711O



          ffi,                                                              Account Ending


    DetailContinued
                                                                            Foreign
                                                                             5pend           Amount

I          I                                    I                       {                     r
r                                                                       rIr
                                                I
I                                               I                                            II
                                                I
r                                               r
I
                                                                                         I
I                                                                      Jq
                                                r
I

I
T
r
I                                               I
                                               r                       {                     r
I                                              I
I                                              r                 I                       r
                                               r
                                               r                       rrlr
I                                              I                       I                 I
                                               r
                                                                       J                     T
I                                              I                 I                       I
I                                              I                                             r
                                               Exhibit DD
                  19-13895-jlg         Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31        Exhibit
                                                          Pg 394 of 396
                                                   DHBb[f;R[F"ggff,                                         p.8/10



    DetailContinued
                                                                                       Foreign
                                                                                        Spend       Amoqnt

II                                                       I
I                                                        r                                              I
I                                                        I                                           r
I                                                                                                    I
                                                         -
                                                                                                      I
H         ORLYGENGER
          Card Ending                                                                 Foreign
                                                         -                             Spend        Amount
09/o2118        GFTT                                     TELAVIV-JAF                       37,70        $1049
                                                                                 lsrali   Shekels
                MISCTRANSPORTATION
09/o2t1B        GETT                                     TEL AVIV-JAF                      3440          $9.68
                                                                                 lsreli   Shekels
                MISCTRANSPORTATION
o9/o2118        GETT                                     TEL AVM.JAF                       3120          $e,oe
                                                                                 lsraell Shekels
                MI5CTRANSPORTATION
09/02t18        {ooKSroK                                 GMATIIM                          24840         i6s.23
                                                                                 lsraeli Shekels
                HOUSEHOLDAPPI.IANCES
09to2t18        -cooKSToK                                GIVATIIM                         10,95          $305
                                                                                 lsraeli Shekels
                HOUSEHOLD APPUANCES
09/o4118        SUPER PHARM                              TELAVIVYAF                        8't,70       1225e
                                                                                 lsneti Shekels
                DBUG STORSPHARMACY
OS/O4118        .OFFKE DEEPOT                            BENY BRAK                        49.00         $i35s
                                                                                 lsraeli Shekels
                OFFICE SUPPLY
09/a4f'18       SUPERCUKLTD                              tel aviv                          17,70         $4.8e
                                                                                 lsraeli Shekek
                GROCERYSTORE
                GETT                                     TELAVIV.JAF                      2550           $70s
o9to4l18                                                                         lrraeliShekels
                MISCTRANSPORTATION
o9/o5t18        GETT                                     TELAVIV-JAF                      40,40         $11.?2
                                                                                 lsraeli Shekels
                MISCTRANSPORTATION
09/a5118        MOON                                     TELAVIV                         r50.00         $41.67
                                                                                 lsneli Shekels
                RE5TAURANT

o9/o7t18        Amazon Prime                             Arnazon.com      WA                         $12882
                SHIPPINC]cLUB

o9/a7/18        SUPERCLIKLTD                             tel avlv                          2+70          $o.go
                                                                                 lsraeli Shekels
                GROCERYSTORE

o9/o7118        woT                                      TELAVIVYAF                      850.00
                                                                                 lsraeli Shekels
                                                                                                     $240:o
                FASTFOOD
09/47n8         I]ZIK HAGADOL LID                        teJaviv                         550.57     $   1s3.78
                                                                                 lsraeli Shekels
                RESTAURANT

09n9l1B         VWVW.ITUNEs.COM/BILL                     CUPERTINO        CA                             $1.07
                DIRECT MKTG INTERNET

                MERKAZDAGEYTNWA                          TELAVIV                          19000         $s3,07
09/09118
                                                                                 lsraeEShekels
                MtscFooDsl'oRE
09t10t18        AMZNMKPUS                                AMZN.COM/BILL    WA                            ts720
                BOOKsTORES
E/I1t1a         AMZN MKIP US                             AMZN,COMIBILL                                  t12.78
                BOOKS-TORES

            8
@112/18         SUPER CLIK LTD                           telaviv                          8590          $2+.or
                                                                                lsraell Shekels
                GROCERYSTORE
             19-13895-jlg            Doc 253-2    Filed 06/02/20 Entered 06/02/20 20:14:31                Exhibit
                                                        Pg 395 of 396
                                                 DUPLICATE COPY
           Centurion@ Card                                                                                       p. S/1 0



           ffi'                                                                        Account Ending


  Detail Continued
                                                                                       Foreign
                                                                                        Spend              Arnount

og113/18    NEVETZEDEKPHARMACYA'M                       TELAVIVYAF                        27451             i77.17
                                                                                  lsraeli Sh€kels
            DRUG STORE/PHARMACY
                                                                                           7920
ag|l4/18    NEVETZEDEK PHARMACY A.M                     TELAVIVYAF
                                                                                 lsraeli Shekels
                                                                                                            $22.26
            DRUG STORE/PHARMACY
oe/14118    SUPERCLIKLTD                                telaviv                            13.7',|           $3.85
                                                                                 lsrali   Shekels
            GROCERY SIORE
                                                        TEL-AVIV                           4930                  400
09114/15    SUPERFARMALNBI
                                                                                 Israeli Shekels
                                                                                                            $1

            DRUG       HARMACY
                                                        TELAVIV-JAF                       320,00            189.51
6/16/18     034401 158
                                                                                 lsraeli Shekels
            CLEANING/GARMENT
            GEIT                                        TELAVIV-JAF                        73,70            s20.61
@/17118                                                                          lsraeli Shekels
            Mtsc             ATION
                                                                                          't60.00
Og/17118    MERMZDAGEYTNUVA                             TELAVIV                                             $44,7s
                                                                                 lsraeli Shekels
            M IsC FOOD STORE
            GETT                                        TEL AVIV-JAF                       31.70             $e.sz
o9l1711B                                                                         lsraeli Shekels
            M6CTMNSPORTATION
                                                                                                     00

O}IIS/18    NEVETZEDEKPHARMACYA,M                       TELAVMYAF                         130.73            $36.49
                                                                                 lsrmliShskels
            DRUG STORE/PHARMACY

aena18      SRN                                         rdrnat gEn                       520.00            $14s.1s
                                                                                 lsraeli Shekels
            HOSPITAL

Ognlny      SUPERCLIKLTD                                telaviv                           152,00
                                                                                 lsraeli Shekels
                                                                                                            $42.63
            GROCERY

o9n1n8      MERIqZ DAGEYTNUVA                           TELAVM                            245,00            $68.71
                                                                                 lsradi Shekels
            MrscFooDsfoRE
            HALEHEiT SHELMICHAELA                       TELAVIVYAF                        150,00            $42.00
@/231t8                                                                          lsraeli Shekels
            DAIRY PRODUCTS STORE
                                                                                           21.81
@t23/18     NEVETZ EDEKPHARMACYA.M                      TELAVIVYAF
                                                                                 lsraell Shekels
                                                                                                             $6.11
            DRUG
            SUPER FARM ALNBI                            TEL-AVIV                           79:tO            $zz.tz
09124/18                                                                         lsraeli ShekEls
            DRUG TORVPHARMACY
            www,]IuNESCOIVVB|LL                         CUPERT1NO           CA                               $9.99
oe/25118
            DIRECT MKTG    IMERNF|
            GETT                                        TELAVIV-JAF                        4t30             $1   1.ss
09/25/18                                                                         lsraeli Shekels
            MISC TRANSPORTATION
                                                        TEL AVIV"JAF                      20,10
s9l11l18    GETT
                                                                                 lsraeli Shekds
                                                                                                             $7.86
            M      TRANSPORTANON
                                                        TELAVIV-JAF                        35.o0             $e:19
09/25118    GEIT
                                                                                 ktaeli Shekels
            MISCTRANSPORTAT1ON
            GEfT                                        TELAV]V.JAF                        2780              *7.78
09/25118                                                                         krasli Shekels
            MI5CTMNSPORTATION
                                                                                         219.88
ogn,/18     -91I FASHIoN   LTD                          BENEBRAK
                                                                                 lsraeli Shekels
                                                                                                            $6150
            FAMILY
                                                        TELAVIV                         2ASO,28            $68537
@/2s118     M]STRAL RESYAURANT EQUIPM
                                                                                 lsraeli Shekek
            HOU5EHOLD APPUANCES
            GETI                                        TELAVIV.JAF                       ?5'10              17.O2
@lzs/18                                                                          lstaeliShekelg
            MISCTRANSPORTATION

6t2st18     GEIT                                        TELAVIV-JAF                       3400
                                                                                 lsraeli Shekels
                                                                                                             $e51
            M
@/26/'18    Amazon Prime                                Amazonrom           WA                              $r4.99
            SHIPPINGCLUB


                                                       Exhibit         DD
                       19-13895-jlg        Doc 253-2         Filed 06/02/20 Entered 06/02/20 20:14:31                             Exhibit
                                                                   Pg 396 of 396
                                                          DHf*!,9ffF"398X"                                                               p. 10/10



  DetailContinued
                                                                                                                     Foreign
                                                                                                                       Spend          Amount
@i3At18              GETT                                              TELAVIV-JAF                                      9.20           $14.99
                                                                                                                lsraeli Shekels
                     MISCTMNSPORTATION
09/30/18             SUPAR FARM LONDON                                 HRSHLIA                                           70,93         $r9.62
                                                                                                               lsraeli Shekek
                     DRUG STORE/PHARMACY



  Fees

                                                                                                                                   Amount
1O/O2/18             ORLYGENGER                    ANNUALMEMBERSHIP FEE                                                           $2,50000

Total Fees for this Period                                                                                                        $a500,00



  2018 Fees and lnterest Totals Year-to-Date
                                                                                                                                   Amqtnt
                                                                                                                                  I
                                                                                                                                       r
 -
  lnterest Charge Calculation
 -
 YourAnnual Percentage Rate (APR) isthe annual interest rate on youraccount.
                                                    TransactionsDated Annual                                Balance                lnterect_
                                                                                 Percentage                Subjectto                Charge
                                                    From          To                 Rate               lnterestRate

Pay Over       linre Select                      0u12/2004                        I !.15%(v)
Total
(v) Variable   F*e


 lnformation on Pay Over Time

 There ls no preset spending limlt on your(ard
 No pre-set siending limitdoes not.mean unlimited spending. Purchasing power adjusts withyour use ofthe Card.
 yodr  payrneht histdry, credit record and financial resources known to us and other factors. Unless you have been
 -previbu-sly
              notified oiherwise, your Card has no pre'set spending limit.

 Yoqr Pay over Time Limit is $35,000.00
 We mavipproveor decline a chalqe regardlessofwhetheryourCard account balance exceeds or does notexceed
 your Ftiy OverTime limit. You rnui pay-ln fullall charges thit are not placed into a Pay OverTime balance. For more
 information about PayOverTime features please visit americanexpress.com/payovertime.

 You are currentlu enrolled In Pav Over Time Select
 You can select eli6ible charges to irove intoyotrr Fay OverTime balance- Each month you simply choose whetherto
 pay in full payf h6 minimuri due, or pay anyimouni in between. lnterest applies from the datb you add a chargeto
 yolr PayOveiTirne balance untilthe date it i5 paid.




                                                                      Exhibit        DD
